Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 1 of 378

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 3/26/2019 7:26:29 PM

To: minarichcm@state.gov

Subject: 19-0326 Tuesday "Daily Bugle"

 

 

assF

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing

changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

[No items of interest noted today.)

 

Tkerns Scheduled for Publication in Future Federal Reqister Editions
Comrmerce/Bis: Arnoldo Antonio Arredonco of Beaumont, TX, Denied Export

 

Privileges for Ten Years
DHS/CBP Posts Harmonized System Undate 1904

DoD /DSCA Posts Policy Merno 19-18
State/DDOTC: (No new castings.)
Singapore Customs Circulars of Interest: ASEAN Single Window

 

Reuters: "US, Sanctions Firms Accused of Helping Fund Iran's Revolutionary

 

S T&R Trade Reoort: "Stil No Exclusion Request Process for Ching List 3
Goods"

 

A. MeGreqor and C. Whitehouse: "What Are the Circumstances in Which
Acting in Breach of EU Sanctions Will Kul a Claim?”

 

Johanna Reeves Testifies Before Congress on Proposed Revision of ITAR/USML

 

Cats | ET and it

 &, Lampe and T. Lateef: "What Does a No-Deal Brexit Mean for any Future UK

WASHSTATEC002489

 
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 2 of 378

1s.

14.

 

ICPA Presents “2019 EU Conference”, 15-17 May in London

, Bartlett's Unfarmitiiar Quotations
>. Are Your Copies of Requlations Up to Date? Latest Amendments:

 

DHS/Customs (12 Mar 2019), DOC/EAR (20 Dec 2018), DOC/FTR (24 Apr
2918), DOD/NISPOM (18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM
(20 Nov 2018), DOI/ATE (14 Mar 2018), DOS/TTAR (19 Mar 2018).
DOT/FACR/OFAC (15 Mar 2018), HTSUS (25 Mar 2019)

. Weekly Highliahts of the Dally Bucle Too Stories

 

[No items of interest noted today. ]

1. Items Scheduled for Publication in Future Feceral
Register Editions

WASHSTATEC002490

 
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 3 of 378

(Source: Federal Register)

* U.S. Customs and Border Protection; NOTICES; Agency Information
Collection Activities; Proposals, Submissions, and Approvals: Country of
Origin Marking Requirements for Containers or Holders [Pub. Date: 27 Mar
2019.]

back to top

 

 

 

2. Commerce/BIS: Arnoldo Antonio Arredondo of
Beaumont, TX, Denied Export Privileges for Ten Years

 

* Respondent: Arnoldo Antonio Arredondo, Selmer, TN

* Charges: On 28 November 2017, in the U.S. District Court for the
Southern District of Texas, Arnoldo Antonio Arredondo ("Arredondo") was
convicted of violating Section 38 of the Arms Export Control Act (22 U.S.C. §
2778 (2012)) ("AECA"). Arredondo was convicted of violating Section 38 of
the AECA by conspiring and agreeing with others to knowingly and willfully
export and cause to be exported, from the United States Munitions List,
without the required U.S. Department of State licenses. Arredondo was
sentenced to 46 months in prison, three years of supervised release, and an
assessment of $100.

* Debarred: Denied export privileges for ten years from the date of
Arredondo's conviction, until 28 November 2027.

* Date of Order: 25 Mar 2019

Harmonized System Update (HSU) 1904 was created on March 25, 2019 and
contains 1,015 ABI records and 194 harmonized tariff records.

This update contains changes made to support PGA message set
functionality. Some, not all, of the associated HTS codes for composite wood
products, flagged with an EP7 (TSCA certification ‘may be required‘) code,
are included.

In addition, adjustments include those made as a result of the USTR's Notice
of Modification to Section 301 Action: China's Acts Policies, and Practices
Related to Technology Transfer, Intellectual Property, and Innovation. The
Notice can be found in the Federal Register dated March 25, 2019, Vol. 84

Modifications required by the verification of the 2019 Harmonized Tariff

 

WASHSTATEC002491
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 4 of 378

Schedule (HTS) are included as well.

The modified records are currently available to all ABI participants and can
be retrieved electronically via the procedures indicated in the CATAIR. For
further information about this process, please contact your client
representative. For all other questions regarding this message, please
contact Jennifer Keeling via email at Jennifer.L.Keeling@cbp.dhs.dov.

 

- Related CSMS No. 18-000082, 19-000155.

4, DoD/DSCA Posts Policy Memo 19-18
(Source: BoD/DSCA, 26 Mar 2019.)

* DSCA Policy Memo 19-18 Security Assistance Managernent Manual
(SAMM) name change for Macedonia has been posted.

- On February 15, 2019, Macedonia was renamed the Republic of North
Macedonia, as reflected by the U.S. Board of Geographic Names precipitated
by ratification of the 2018 Prespa Agreement. Effective immediately, SAMM
Table C4.T2A. Security Cooperation (SC) Customer and Regional Codes and
FMS Eligibility (Regions), is updated to indicate the new name and maintain
the historical reference to the former name.

 

es

6. Singapore Customs Circulars of Interest: ASEAN
Single Window

Singapore Customs has released the following document(s) on its website:

Notices

* Notice No: 03/2019: Undates to Customs Circular No. 15/2017 Live
Operation of the ASEAN Single Window (ASW) for the Electronic Exchange of
Form D under the ASEAN Trade in Goods Adreement of the ASEAN Free

 

back to top

 

WASHSTATEC002492
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 5 of 378

 

 

 

7. Reuters: “U.S. Sanctions Firms Accused of Helping
Fund Iran's Revolutionary Guards”

The United States on Tuesday imposed fresh sanctions on a network of
companies and people in Iran, Turkey and the United Arab Emirates it said
was helping to raise billions of dollars to fund the operations of Iran's elite
Revolutionary Guards.

The U.S. Treasury blacklisted 25 people and organizations, including a clutch
of front companies based in the three countries, that were working on behalf
of Iran's Islamic Revolutionary Guards Corps (IRGC) and Iran's defense
ministry to raise money for their activities.

The targeted institutions include banks and other financial institutions such
as Ansar Bank, Atlas Exchange, Iranian Atlas Company, the U.S. Treasury
said in a statement. ...

"They created front companies to access the U.S. financial system on their
own,’ said Hook, adding that Tehran was feeling the pressure from U.S.
sanctions and created the network to look for a way around the restrictions.

He said the Ansar front companies had raised $800 million over the last year
and a half to buy military vehicles and to fund the IRGC's and Quds Force
operations.

 

WASHSTATEC002493
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 6 of 378

Additionally, Hook said the United States was sanctioning Iran's defense
ministry “for its support for terrorism" and providing logistics support to the
Revolutionary Guards.

A U.S. official said the sanctions were not related to the U.S. State
Department's labeling of groups as so-called foreign terrorist organizations,
known as FTOs. The defense ministry was blacklisted in 2007 for its role in
weapons of mass destruction proliferation, Hook added. ...

8. STRR Trade Report: “Stil No Exclusion Request

Process for China List 3 Goods"
(Source: Sandler, Travis & Rosenberg Trade Report, 26 Mar 2019.)

 

The Trump administration has yet to comply with a congressional directive
to allow requests for exclusions from the Section 301 additional tariffs for
most of the Chinese goods subject to such tariffs. Companies interested in
seeking such exclusions should consider backing legislation that would
require the administration to accept requests.

Imports of so-called List 3 goods from China, with an annual import value of
about $200 billion, were assessed an additional 10 percent tariff as of Sept.

taken in this Section 301 case.) While the Office of the U.S. Trade
Representative has accepted requests for tariff exclusions for List 1 ($34
billion) and List 2 ($16 billion) goods, it has not provided for exclusions for
List 3 goods. Congress directed USTR to do so in an explanatory statement
accompanying appropriations legislation signed into law in February and
requested a report on the nature and timing of this process no later than
March 17.

However, no such report has been submitted and USTR Robert Lighthizer
has continued to assert that no exclusion process will be developed until
tariffs on List 3 goods are increased from 10 percent to 25 percent. That
was supposed to occur March 1 but in late February President Trump
delayed it indefinitely.

In the meantime, lawmakers have introduced legisiation that would require
the establishment of a tariff exclusion request process for goods on List 3
and any future lists. As with the existing exclusion process for List 1 and List
2 goods, refunds could be sought for duties paid on any List 3 goods granted
an exclusion. Additionally, efforts are underway to amend this legislation to
include an appeals process for goods denied tariff exclusions, with the
review possibly being conducted by the International Trade Commission.

 

WASHSTATEC002494
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 7 of 378

9, A. McGregor and C. Whitehouse: "What Are the
Circumstances in Which Acting in Breach of EU Sanctions

Will Kill a Claim?"
(Source: Reynolds Porter Chamberlain, 21 Mar 2019.)

 

* Authors: Andy McGregor, Esq., andy.mcaregor@rpc.co.uk, +44 20 3060
6188; and Christopher Whitehouse, Esq.,

christopher. .whitenouse@roc.co.ulk, +44 20 3060 6024. Both of Reynolds
Porter Chamberlain LLP.

 

An Iranian oil company was defrauded in a failed attempt to circumvent EU
sanctions - does its claim survive the Patel v Mirza illegality test?

The Transaction

The claimant, Iranian Offshore Engineering and Construction Company or
IOEC, was a contractor in the offshore oil and gas sector. In 2012, to
purchase an oil rig it paid US$87 million to a company established in the BVI
and controlled by one of the defendants ("Dean"). Arrangements had been
made for Dean to acquire the relevant oil rig from a Maltese subsidiary of
the Romanian company Grup Servicii Petroliere SA ("GSP"). Ultimately Dean
failed to acquire the relevant oil rig from GSP and IOEC's payment was
misappropriated by several of the defendants including IOEC's managing
Director at the time, Dr Taheri. As a result, IOEC brought proceedings for
breach of fiduciary duty, knowing receipt, dishonest assistance, conspiracy
and deceit.

The judge found in favor or IOEC in almost all respects. Dr Taheri had been
central to the fraud and the other defendants in the proceedings had
provided wide-ranging assistance.

Role of Sanctions in the Defense

As a final line of defense, some of the defendants argued that IOEC should
not succeed due to the sanctions on trading with Iran in place at the time.
They ran the argument that IOEC's claim arose from a contract which was
prohibited by the regulation imposing the EU Iran sanctions regime
(Regulation EU/267/2012, "the Regulation") in which IOEC was specifically
identified (although it ceased to be a sanctioned entity by the time it issued
proceedings). The effect of that regulation was for it to be prohibited for any
person subject to it to sell, supply, transfer or export drilling equipment to
IOEC. The defendants contended that the entire set of arrangements taken
together was entered into for the purpose of circumventing the sanctions

 

WASHSTATEC002495
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 8 of 378

regime.

The judge found that the use of BVI-based Dean as an intermediary was an
attempt to circumvent the sanctions regime so as to allow an EU company
(GSP) to sell to a sanctioned Iranian entity. This brought into play
considerations of illegality and of public policy, and required the court to ask
itself whether such considerations defeated the otherwise good claims
brought by IOEC.

To determine this, the court applied the test in the Supreme Court case of
Patel v Mirza. That test requires the court to consider whether it would be
contrary to the public interest to enforce a claim if to do so would be
harmful to the integrity of the legal system. In assessing if the public
interest would be harmed, the must court consider;

- the underlying purpose of the prohibition that has been breached,

- the relevant public policy on which the denial of the claim may have an
impact and

- whether denial of an otherwise valid claim would be a proportionate
response to the illegality.

On the basis of the points above and applying the criteria set out in Patel v
Mirza, the judge considered that it would not be contrary to the public
interest to enforce IOEC's relevant claims. The denial of those claims:

- would not enhance the purpose of the sanctions, given that enforcement
of the claims would not provide IOEC with a rig, and the purpose of the
prohibition was never to prevent the recovery of money obtained by fraud

~ would adversely impact the public policy of preventing and deterring
fraud and that of the victims of fraud being able to take steps to recover
money and property of which they have been defrauded; and

- would be a disproportionate response to any illegality involved.

The following factors were at the heart of the judge's assessment:

(a) IOEC's claims were not to enforce the sale agreement with Dean and
IOEC did not and would not actually obtain the GSP Fortuna

(b) IOEC was not, by the date of issue of proceedings, a sanctioned entity
and had the transaction taken place at the date it would not have involved a
breach of the sanctions regime

(c) IOEC's complaints related to serious wrongs, which were independent
of the intended breach of the sanctions regime, which only provided the
opportunity for them to take place.

Accordingly, IOEC's otherwise successful claims succeeded.
Comment
This case provides an interesting example of the extent to which entities

complicit in the breach of EU sanctions are still able to bring legal
proceedings relating to matters arising out of those breaches. However, it is

 

WASHSTATEC002496
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 9 of 378

difficult to draw any broad principles from this case given the specific factual
circumstances.

Of particular interest is the judge's analysis that it was considered material
that the relevant activity beaching sanctions at the time was no longer
prohibited. This reasoning might be criticized in so far as it seems odd to
evaluate the severity of illegality in retrospect rather than at the time it was
committed. It is also curious that the judge omits explicit consideration in
the judgment of the public interest in ensuring that EU sanctions are
enforced.

 

 

 

10. Johanna Reeves Testifies Before Congress on
Proposed Revision of ITAR/USML Cats I, IT, and TT

 

Testimony prepared for presentation by Johanna Reeves, Executive Director,
F.A.I.R. Trade Group, to the U.S. House Committee on Foreign Affairs on
March 26, 2019: "Proposed Small Arms Transfers: Big Implications for U.S.
Foreign Policy"

Chairman Bera, Ranking Member Zeldin, and other distinguished members
of the House Foreign Affairs Committee's Oversight and Investigations
Subcommittee, thank you for inviting the F.A.I.R. Trade Group to testify
today on this important issue of reform to our export control regulations,
and the perceived impact such reform may have on our national security
and foreign policy. ...

Almost a year ago, the Administration published the last in a series of
proposed rules to reform the U.S. export control system; which reform
initiative began in 2010 under the Obama Administration. The proposed
rules that are at the heart of today's hearing are to transition commercially
available firearms from the export controls of the U.S. Department of State's
International Traffic in Arms Regulations (ITAR) to the controls of the U.S.
Department of Commerce known as the Export Administration Regulations
(EAR). It is interesting to note that when the Obama Administration
launched the Export Control Reform (ECR) initiative, the ITAR U.S. Munitions
List (USML) Categories I, II, and III, the Categories that control firearms
and ammunition, were the first categories to be revised. The fact that the
rules were not rolled out until May 2018 does not make it a creation of
President Trump.

Although no longer branded "ECR," the proposed rules to revise Categories
I, II and III are a continuation of the U.S. Government's effort to modernize
U.S. export controls and better focus ITAR controls over those weapons or
articles that are inherently for military use or that provide the United States
with a critical military or intelligence advantage. The purpose of the
proposed revisions to the USML is to adjust the scope of the Department of

 

WASHSTATEC002497
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 10 of 378

State's jurisdiction to focus on those weapons or articles that are inherently
for military use, or that provide the United States with a critical military or
intelligence advantage. All other items will transition to the export controls
of the Department of Commerce, as has happened for all previously
implemented reform efforts. What is being proposed for USML Categories I,
II, and III is nothing new.

Since the publication of the proposed rules for USML Categories I, II, and
III, there has been a plethora of misinformation and mischaracterizations of
the proposed rules. Indeed, these distortions, many of which are politically
motivated, have given rise to the current attempts to prevent the President
from exercising authority which Congress originally granted under the Arms
Export Control Act. The fact is, the proposed transition rules are nota
decontrol over the manufacture, transfer, or export of firearms or
ammunition. The proposed changes are an effort to reform outdated
regulations and right-size our export control system. The proposed shift in
oversight responsibility is long overdue and will help strengthen the national
security of the United States by ensuring that export licensing authorities
can focus on those items that warrant control under the ITAR rather than
waste resources on export licensing for springs and bolts for items that are
abundant throughout the world. In addition, this reform is absolutely
necessary to ensure “America's ability to engage effectively with the rest of
the world and keep our most sensitive technology away from those who
would do us harm."

These are not my words. These are the words of Defense Secretary Gates in
2010, when President Obama issued the directive to overhaul the overly
complicated U.S. export controls system, a system with too many
redundancies to effectively support the national security and foreign policy
interests of the United States. By modernizing U.S. export controls, we
could more effectively account for emerging critical technologies, whose
exports would be subject to closer scrutiny than those items readily
available at Walmart or hardware stores.

Items that Have Already Transitioned from State to Commerce
Export Controls

Since the Obama Administration first rolled out ECR in 2010, several items
once classified as defense articles and subject to ITAR licensing controls of
the Department of State have moved over to the licensing controls of the
Department of Commerce. The following USML categories were revised
under the Obama Administration:

- Launch vehicles and missiles;
- Explosives and propellants

- Vessels of War

~ Tanks and military vehicles

~ Military aircraft

- Training equipment

- Personal protective equipment
- Military electronics

 

WASHSTATEC002498
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 11 of 378

~ Fire control

- Toxicological agents

- Spacecraft and satellites
- Nuclear weapons

- Directed energy weapons
- Gas turbine engines

- Submersible vessels

The list of items that have already moved off the U.S. Munitions List and
over to the Commerce Control List is extensive. Every single one of these
items is subject to the same set of controls that commercially available
firearms and ammunition would be, including the treatment of information
published on the Internet.

Military Weapons Will Stay Controlled Under ITAR

Under the proposed transition rules, military weapons will remain under the
State Department licensing authority. As I stated earlier, fully automatic
firearms will remain under USML Category I. A fully automatic firearm
includes those firearms that have the option to select either a semiautomatic
function, a two or three-round burst function (in other words it fires two or
three rounds with a single pull of the trigger), and also a fully automatic
function. These firearms, known as "select-fire" firearms, are well
recognized as military weapons. These should not be confused with purely
semi-automatic firearms. To that end, some argue the AR15 rifle, a purely
semi-automatic rifle, is a military-style weapon. It is not, and it should not
be conflated with a rifle that has full automatic capabilities. AR15-type rifles
are not used in the military, and to say there is little difference between a
semi-automatic firearm and a fully automatic firearm is disingenuous.
Congress itself recognized this substantial difference when it established the
National Firearms Act of 1934, which imposed significant restrictions on
civilian possession of fully automatic firearms, but not on semi-automatic
firearms.

While it is true that soldiers in combat may use fully automatic firearms in
semi-automatic mode, this is dependent on the situation and threat level. In
close quarters, the military trains shooters to engage targets with controlled
pairs (two shots). If fire suppression is needed, then full auto is more
effective at keeping the enemy down and permits freedom of movement by
friendly forces. The use of semi or single shot or controlled pair is more
prevalent but it is mostly a matter of ammunition consumption so as not to
waste ammunition. For the soldier, the full auto option offers reassurance
and a tactically sound choice. It provides lethality overmatch and makes a
smaller fighting force more effective.

The AR1i5, a sporting rifle that has been widely available on the commercial
market since 1963, cannot and must not be grouped in the same category
as the assault weapon described above. The semi-automatic AR15 (or other
model) rifle does not have the design features that allows it to accept a full
automatic sear that changes its design into a machinegun capable of
shooting automatically. Indeed, the current effort to reform our export
control laws will allow the U.S. Government to focus more on controlling

 

WASHSTATEC002499
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 12 of 378

true military assault weapons.
Domestic Controls over Firearms and Ammunition

Any reforms to our export control system will not affect in any way domestic
controls over firearms and ammunition. The Bureau of Alcohol, Tobacco,
Firearms and Explosives is the agency in charge of enforcing the Gun
Control Act and the National Firearms Act, and these statutes will continue
to regulate the manufacture, transfer and possession of firearms and
ammunition.

ATF controls over firearms in the United States extends to 3-D printed guns.
The Gun Control Act prohibits the manufacture, import, sale, shipment,
delivery, possession, transfer and receipt of any handgun that is
undetectable by x-ray machines commonly used at airports. Violations of
this statute are punishable by up to five years imprisonment and a fine of
$250,000. The last time this prohibition was due to sunset in 2013,
Congress passed a renewal unanimously by voice vote.

U.S. Department of Commerce Export Controls

(1) Export License Requirements. It is important to remember that not all
firearms and ammunition are slated to transition to Commerce controls. The
firearms that will remain under the Department of State are those that are
inherently military, including fully automatic firearms, regardless of the

caliber, fully automatic shotguns, magazines and drums with a capacity of
50 rounds or greater, and all specially designed parts and components
therefor. The types of ammunition that will remain with the Department of
State include ammunition pre-assembled into links or belts, and projectiles
with a core or projectile produced from tungsten, steel, or beryllium copper
alloys (also referred to as armor piercing ammunition).

Contrary to many of the objections that have been voiced about the
proposed rules, the transition of firearms and ammunition from State
Department's oversight to the Department of Commerce's control will NOT
result in a decontrol or a deregulation of these articles. Firearms
transitioning to the Department of Commerce will be subject to licensing
controls under National Security, Regional Stability, Crime Control and
Detection, the Firearms Convention, United Nations Sanctions, and Anti-
Terrorism. Indeed, the proposed rules make it abundantly clear that the
Commerce Department will require U.S. Government authorization to export
or reexport firearms or ammunition transitioning from the USML to ANY
country, including Canada. The transition will not result in the unlicensed
export of firearms and ammunition.

It must be emphasized that the proposed changes are to license processing,
NOT POLICY. End-use monitoring will continue, including vetting of potential
end-users, and contrary to popular belief, the State Department, as well as
the Department of Defense will remain very involved in the review of export
license applications for national security and foreign policy reasons.
Commerce Department will continue to staff license requests to executive

 

WASHSTATEC002500
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 13 of 378

agencies for review, just as State Department has done under ITAR. Of
course, we must not forget the fact that the Commerce Department, like the
State Department today, will not approve any license application if the
export will violate the laws of the destination country.

(2) Office of Export Enforcement. Another myth is that the Department of
Commerce does not have the capability to control firearms or ammunition
exports, or has looser licensing rules and procedures. In reality, the
Department of Commerce has an arsenal of tools it can use, and indeed
does use already to effectively control exports and enforce against export
violations, including those that have not yet occurred. The Department of
Commerce, Bureau of Industry and Security (BIS) Export Enforcement
consists of the Office of Export Enforcement (OEE), the Office of
Enforcement Analysis (OEA), and the Office of Antiboycott Compliance
(OAC). The overarching mission is to protect the U.S. national security,
homeland security, foreign policy and economic interests through a law
enforcement program focused on: sensitive exports to hostile entities or
those that engage in onward proliferation; prohibited foreign boycotts; and
related public safety laws. BIS's Export Enforcement is an elite law
enforcement organization recognized for its expertise, professionalism,
integrity, and accomplishments. It accomplishes its mission through
preventative and investigative enforcement activities and then, pursuing
appropriate criminal and administrative sanctions against export violators.

In particular, the Office of Export Enforcement is dedicated to protecting
U.S. national security, foreign policy, and economic interests by
investigating violations, prosecuting violators of export control laws,
interdicting illegal exports, and educating parties to export transactions on
how to improve export compliance practices. To accomplish this, OEE
Special Agents work with Commerce Department licensing officials and
policy staff to deter the export of items which, in the hands of unreliable
users, can prove damaging to U.S. national security and foreign policy
interests.

Noteworthy is the fact that Commerce enforcement of export controls is
carried out by Special Agents, sworn federal officers with “authority to bear
firearms, make arrests, execute search warrants, serve subpoenas, detain
and seize items about to be illegally exported, and order the redelivery to
the United States of items exported in violation of U.S. law." Indeed, OEE is
the only federal law enforcement agency exclusively dedicated to the
enforcement of export control laws, specifically the EAR, and it works closely
with the Department of Justice to prosecute criminal violations, and with the
Office of Chief Counsel for Industry and Security for civil enforcement cases.
Under the ITAR, the State Department's Office of Defense Trade Controls
Compliance investigates export violations. This office is comprised of
Compliance Specialists who are not law enforcement officers. What does this
all mean? Stated plainly, this means that the Commerce Department already
has in place the resources to send special agents to investigate suspected
violations of the EAR. And they do. This includes investigating suspected
export violations by U.S. persons, as well as suspected unauthorized
reexports or transfers by foreign persons. As outlined on OEE's website, OEE

 

WASHSTATEC002501
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 14 of 378

Special Agents also conduct end use checks to confirm items are being used
in accordance with any license conditions, as well as to assess the suitability
of foreign end-users to receive U.S.-origin licensed goods and technology,
assess prospective end-users on pending license applications for diversion
risk, and conduct educational outreach to foreign trade groups.

In a recent Commerce publication, Don't Let This Happen To You (Nov.
2018), in fiscal year 2017, BIS investigations led to the criminal convictions
of 31 individuals and businesses for export violations with penalties of over
$287 million in criminal fines, more than $166 million in forfeitures, and 576
months of imprisonment. In addition, OEE and BIS's Office of Chief Counsel
completed 52 administrative export matters, resulting in over $692 million
in civil penalties." In contrast, in 2017 and 2018 combined the U.S.
Department of State, Directorate of Defense Trade Controls (DDTC) issued
only two consent agreements.

Fostering Competitiveness of the American Manufacturer

Another unfortunate truth of our current export control system is the
unintended harm on our ability to provide weapons to our allies. It is no
secret that many foreign governments restrict bidding on supply contracts to
non-ITAR-controlled product. This affects U.S. manufacturers from being
able to sell firearms and firearm components, all controlled under the ITAR.
To illustrate, let me draw your attention to a French tender for semi-
automatic pistols. Although it does not specifically reference "ITAR-free," the
governing French legislation requires the applicant offer:

(1) A certification according to which the offeror will be able to meet all
obligations in terms of export, import, transfer and transit of defense
articles related to the awarded contract, including those obligations
contained in any other document related to such tender; and

(2) The indication of any restrictions resulting from any security or export-
control regime applicable to such offeror and/or its defense articles or
services and which affects the disclosure, transfer and/or usage of such
defense articles and/or defense services (i.e. maintenance services, product
support services, etc.).

The legislation does not cite to the ITAR precisely. However, because of the
inherent controls of the ITAR that affect all U.S.-origin defense articles and
services, especially in terms of prior export license and the required prior
approvals from the Department of State for reexports or retransfers, the
above provisions of the French legislation nearly eliminate any chance for
success in proposing US-origin ITAR-controlled defense articles and/or
services in response to this tender (and to any tender for defense articles
and services issued by the French Government). On the contrary, this
situation does not replicate among E.U. Member States to the extent that,
E.U. member states have agreed to principles of mutual trust and reciprocity
between the Member States’ export control policies and procedures for the
defense sector so that once delivered to one Member State, defense articles
and/or services from another Member State are controlled onward only by
the recipient Member State export control policies and procedures.

 

WASHSTATEC002502
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 15 of 378

Another example is the restriction on countries sourcing product made with
U.S. - origin components and parts. The ITAR restrictions on reexport attach
to each defense article, so that even for ITAR-controlled parts and
components that are incorporated into a non-U.S. end-item, the end-item
becomes subject to the ITAR requirement for advance U.S. Government
approval for nearly all reexports. At this time, all firearm parts and
components and accessories are subject to ITAR export and reexport
controls, with very few exceptions. Regardless of the size of the part,
whether it be a bolt or a spring, or a barrel or a receiver, the part is subject
to ITAR restrictions on reexports. In many cases, the process for obtaining
such reexport approval has resulted in significant and even detrimental
delays, even when the reexport is for ally governments.

Consequently, there is a push to reduce U.S.-made components from
defense products so as not to be burdened with the reexport restrictions
under ITAR. Our allies are shunning U.S. products because of ITAR, both
because of unreliable delivery and the inability to reexport. The result is
they source their products from other countries, including Russia and China.
This poses a significant threat to our national security, because not only is
the U.S. removed from the immediate supply chain (including potential U.S.
government oversight thereof), but long term we are isolated from the
replacement and repair market. This has very significant consequences on
the American defense sector, not the least of which is the firearms and
ammunition manufacturers.

Conclusion

Because of the age and wide-scale availability of the underlying technology,
most firearms do not possess characteristics or parameters that provide a
critical military advantage to the United States, nor are firearms exclusively
available from the United States. In fact, it is these points that make the
current system of export controls particularly harmful to U.S. industry, and
indeed U.S. national security because of global competition and the inability
of U.S. firearms companies to compete with foreign sources.

The policies and regulations currently in place have not prevented firearms
or the related technology from going to restricted places. Indeed, to our
detriment they have only prevented the U.S. firearms industry from
becoming reliable suppliers to our NATO and non-NATO allies, and in general
competing effectively in the global market place. Similar to the challenges
faced by other defense industries, the firearms trade has been negatively
impacted by the incentives of foreign companies and governments to avoid
U.S.-origin firearms. Our inability to effectively compete globally will
undermine our firearms manufacturing base by inducing U.S. companies to
move production offshore. This will affect jobs and domestic production
levels, thus weakening the US Defense Industrial base. ...

We urge Congress to permit the right-sizing of the longstanding one-size-
fits-all export policy for firearms and ammunition, and allow the firearms
and ammunition sector to be regulated as other defense sectors are. This
reform will not result in the decontrol of firearms or ammunition, and is

 

WASHSTATEC002503
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 16 of 378

critical to the positioning of our manufacturers in the world market and thus
our national security. It is time to control exports of firearms and
ammunition as we do all other sectors in the defense industry, and we look
to this Committee to ensure this occurs. ...

 

 

 

li. K. Lampe and T. Lateef: “What Does a No-Deal

Brexit Mean for any Future UK Sanctions Regime?"
(Source: Freshfields Bruckhaus Deringer, 25 Mar. 2019)

 

* Authors: Kristin Lampe, Esq., and Tahleel Lateef, Esq.. Both of Freshfields
Bruckhaus Deringer LLP.

(1) No immediate change

Following Brexit, the UK will retain its existing sanctions regime. Sanctions
currently in place before Exit Day will be implemented in the UK either by
the EU (Withdrawal) Act 2018 (the Withdrawal Act) or under new
regulations created by the Sanctions and Anti-Money Laundering Act 2018
(SAMLA).

The Withdrawal Act carries across EU law into UK law, and enables the
Government to address any deficiencies by enacting new statutory
instruments. In contrast, SAMLA creates a free standing and unilateral
power for the UK to impose its own sanctions.

The combined purpose of these Acts is to ensure continuity between the
existing EU and new UK sanctions regimes.

(2) Sanctions powers come home

As an EU member state, the UK's power to impose domestic sanctions is
limited to certain anti-terrorism related measures.

Except certain UN measures, all other sanctions currently in effect in the UK
are imposed by EU law and have direct effect in the UK under the 1972
European Communities Act, which is set to be repealed by the Withdrawal
Act on Exit Day.

Post-Brexit, the UK will be free to impose unilateral sanctions that are not in
Comunittee's reference to "flexible" sanctions means a more onerous and
extensive UK regime. If Brexit is delayed (or if the UK ends up staying in the
EU) it remains to be seen how the UK's powers under SAMLA will interact
with the EU's Common Foreign and Security Policy.

(3) Existing financial sanctions licenses remain valid, for now

 

WASHSTATEC002504
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 17 of 378

The Office of Financial Sanctions Implementation (OFSI) has updated its

issued by the Treasury will remain valid until they expire, are revoked or are
replaced by a license under the UK's new, post-Brexit regime. This indicates
that business can continue as usual immediately following Brexit.

Looking ahead, the UK will no longer have to follow the EU regime on
sanctions authorizations and exemptions, and new authorizations will be
granted under SAMLA. It will be important for businesses to continue to
monitor changes to UK sanctions in case these impact on existing licenses
and to track any differences between the SAMLA and the EU retained law
regimes.

Two steps businesses can take to prepare for a no-deal Brexit:
(1) Broaden approach to sanctions law compliance:

Currently, the UK and EU sanctions regimes are aligned, so compliance with
one typically equates to compliance with the other. Post-Brexit this will no
longer be guaranteed.

In the future, the UK could be more stringent than its European
counterparts, particularly regarding counter-terrorism-related asset freezes.
For example, the recent proscription of Hezbollah (including its political
wing) as a "Terrorist Organization" could, in the weeks following Brexit, be
bolstered by a corresponding asset-freeze measure under the UK's new
counter-terrorism: sanctions powers,

 

 

(2) Review existing UK financial sanctions licenses used to carry out
European activities:

The question remains of whether financial sanctions licenses granted by UK
authorities will continue to be recognized by the EU in a no-deal scenario. To
date, there has been no official announcement from the EU clarifying this
issue, or on more general cooperation between the UK and EU on sanctions
alignment and enforcement post-Brexit.

As the final countdown to a potential no-deal Brexit continues, it is
important for businesses to review any UK financial sanctions licenses used
to conduct European activities and ensure that such licenses continue to be
effective in the future.

i2. V. Gilinski and HH. Sokolski: "America's Nuclear

Export Controls are Funcamentally Flawed”
(Source: The National Interest, 25 Mar 2019.) [Excerpts. ]

* Authors: Victor Gilinski, Program Advisor for the Nonproliferation Policy

 

WASHSTATEC002505
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 18 of 378
Education Center (NPEC), and Henry Sokolski, Executive Director of NPEC,

Washington must identify countries or regions that ought to not receive
significant nuclear goods or technology, starting with the Middle East.

Congressional battles over U.S. nuclear exports revolve around terms in civil
cooperation agreements intended to protect against their diversion to
military uses. The latest example is the whether the proposed agreement
with the Kingdom of Saudi Arabia should include a bar to uranium
enrichment. It definitely should, but is this enough to keep the kingdom
from making bombs?

The question applies not only to the kingdom. The civil cooperation
agreements with importers are the legal basis of American trade in nuclear
technology. The fundamental requirement, the sine qua non, is that such
exports be subject to periodic inspection by the International Atomic Energy
Agency (IAEA). There are generally additional conditions concerning the
disposition of produced plutonium and production of enriched uranium. Such
agreements make sense among countries with a history of observing their
international commitments. ...

13. ECS Presents "Mastering ITAR/EAR Challenges" on
30 Apr~- 1 May in Nashville, TN

(Source: Suzanne Palmer, spalmer@exportcompliancesolutions.com)

* What: Mastering ITAR/EAR Challenges; Nashville, TN

* When: April 30-May 1, 2019

* Where: Renaissance Nashville Hotel

* Sponsor: Export Compliance Solutions (ECS)

* ECS Speaker Panel: Suzanne Palmer; Lisa Bencivenga; Timothy Mooney,
Debi Davis, Matthew McGrath, Matt Doyle

* Register here or by calling 866-238-4018 or email
spaimer@exportcompllancesolutions. com

 

back to ton

i4. ICPA Presents "2019 EU Conference’, 15-17 May in
Londen

 

WASHSTATEC002506
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 19 of 378

(Source: [CPA)
* What: 2019 EU Conference

- Professional Speakers
- Hot Industry Topics
* When: 15-17 May 2019
* Where: The Tower Hotel, London, United Kingdom.
* Sponsor: International Compliance Professionals Association (ICPA)
* Information & Registration: Click here.

 

 

 

15. Bartlett's Unfamiliar Quotations
(Source: Editor)

 

* Robert Frost (Robert Lee Frost; 26 Mar 1874 - 29 Jan 1963; was an
American poet. His work was initially published in England before it was
published in America. Known for his realistic depictions of rural life and his
command of American colloquial speech, Frost frequently wrote about
settings from rural life in New England in the early twentieth century, using
them to examine complex social and philosophical themes. Frost was
honored frequently during his lifetime, receiving four Pulitzer Prizes for
Poetry.)

- "By working faithfully eight hours a day you may eventually get to be
boss and work twelve hours a day."

- "Education is the ability to listen to almost anything without losing your
temper or your self-confidence."

* A. E. Housman (Alfred Edward Housman; 26 Mar 1859 - 30 Apr 1936;
was an English classical scholar and poet, best known to the general public
for his cycle of poems, A Shropshire Lad. Lyrical and almost epigrammatic in
form, the poems wistfully evoke the dooms and disappointments of youth in
the English countryside. Housman was one of the foremost classicists of his
age, and has been ranked as one of the greatest scholars who ever lived. He
established his reputation publishing as a private scholar and, on the
strength and quality of his work, was appointed Professor of Latin at
University College London and then at the University of Cambridge. His
editions of Juvenal, Manilius and Lucan are still considered authoritative. )

- "Great literature should do some good to the reader: must quicken his
perception though dull, and sharpen his discrimination though blunt, and
mellow the rawness of his personal opinions."

- "And malt does more than Milton can to justify God's ways to man."

 

WASHSTATEC002507
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 20 of 378

Ee
ad

16. Are Your Copies of Regulations Up to Date?
(Source: Editor)

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented
by Dep't of Homeland Security, U.S. Customs & Border Protection.

Restrictions Imposed on Archaeological and Ecclesiastical Ethnological
Material From Honduras

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105.]

* POC FOREIGN TRADE REGULATIONS (FTR': 15 CFR Part
30. Implemented by Dep't of Commerce, U.S. Census Bureau.

Regulations (FTR): Clarification on the Collection and Confidentiality of

Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The
BAFTR contains all FTR amendments, FTR Letters and Notices, a large Index,
and approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription
from the Full Circle Compliance website. BITAR subscribers are entitled to a
25% discount on subscriptions to the BAFTR. Government employees
(including military) and employees of universities are eligible for a 50%
discount on both publications at www.FullCircleCompiance.eu.

* POD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM}: DoD 5220.22-M. Implemented by Dep't of Defense.

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors;
alignment with Federal standards for classified information systems;

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

 

WASHSTATEC002508
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 21 of 378

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by
the Secretary of Energy.

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

* DO] ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

~ Last Amendment: 14 Mar 2019: 84 FR 9239-9240: Bump-Stock-Type
Devices

* DOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (TTAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate
of Defense Trade Controls.

2019 Civil Monetary Penalties Inflationary Adjustment.

- The only available fully updated copy (latest edition: 19 Mar 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR
amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by email, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from
the Full Circle Compliance website. BAFTR subscribers receive a $25

discount code.

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}: 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.
Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Mar 2019: 84 FR: 9456-9458: List of Foreign
Financial Institutions Subject to Correspondent Account or Payable-Through
Account Sanctions (CAPTA List)

* STTC HARMONIZED TARTFF SCHEDULE OF THE UNITED STATES fHTS.,
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

~ Last Amendment:
25 Mar 2019: Harmonized System Update 1904, contains 1,015 ABI records
and 194 harmonized tariff records

- HTS codes for AES are available here.

 

WASHSTATEC002509
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 22 of 378

17. Weekly Highlights of the Daily Bugie Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily
Bugle Top Stories" published here.

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily
Update is emailed every business day to approximately 7,000 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

 

WASHSTATEC002510
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 23 of 378

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.
back to ten

Stay Connected

 

Copyright © 2019. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubseribe'™ rminarichom@state qov

 

Forward this emall | Update Profile | About our service provider

 

Sent by jebartleti@fulicirclecompliance au

 

WASHSTATEC002511
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 24 of 378

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 3/26/2019 7:26:04 PM

To: hartri@state.gov

Subject: 19-0326 Tuesday "Daily Bugle"

 

 

Lo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

[No items of interest noted today]

 

items Scheduled for Publication in Future Federal Recister Ecitions
Commerce/BIS: Arnoldo Antonio Arredondo of Beaumont, TX, Denied Export

 

 

Privileges for Ten Years

DHS/CBP Posts Harmonized System Usdate 1904

Dob/DSCa Posts Policy Memo 19-18

State/BDTC: (No new postings.

Singacore Customs Circulars of Interest: ASEAN Single Window

 

 

 

 

Reuters: "U.S. Sanctions Firms Accused of Helping Fund Tran’s Revolutionary

 

ST&k Trade Report: “Stil No Exclusion Request Process for China List 3
Geods"

 

& MeGreaer and C, Whitehouse: "What Are the Circumstances in Which
Acting in Breach of EU Sanctions Will RHE a Claim?"

 

 

Johanna Reeves Testifies Before Congress on Proposed Revision of ITAR/USML

 

Cats 1. TL, and Tit

.K, Lampe and T. Lateef: “What Does a No-Deal Brexit Mean for any Future UK

WASHSTATEC002512

 

 
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 25 of 378

12.

Vo Gilinski anc H. Sokoiski: “America’s Nuclear Export Controls are
Fundamentally Flawed"

, ECS Presents "Mastering TTAR/EAR Challenges” on 30 Apr - 1 May in

4, ICPA Presents "2019 EU Conference’, 15-17 May in London

. Bartlett's Unfamiliar Quotations
are Your Copies of Regulations Up to Date? Latest Amendments:

DHS/Customs (12 Mar 2019), DOC/EAR (20 Dec 20183, DOC/FTR (24 Apr
2018), DOD/NISPOM (18 May 2016), DOE/AFARC (23 Feb 2015), DOE/EINEM
(20 Nov 2018), DOVATE (14 Mar 2018), DOS/ITAR (19 Mar 2018),
DOT/FACR/OPAC (15 Mar 2018), HTSUS (25 Mar 2019)

, Weekly Hidhlichts of the Dally Bucle Top Stories

 

 

 

 

 

WASHSTATEC002513

[No items of interest noted today. |

 
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 26 of 378

=

4. Items Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

* U.S. Customs and Border Protection; NOTICES; Agency Information
Collection Activities; Proposals, Submissions, and Approvals: Country of
Origin Marking Requirements for Containers or Holders [Pub. Date: 27 Mar
2019.]

back to tep

2. Commerce/BIS: Arnoldo Antonio Arredondo of
Beaumont, TX, Deniec Export Privileges for Ten Years

* Respondent: Arnoldo Antonio Arredondo, Selmer, TN

* Charges: On 28 November 2017, in the U.S. District Court for the
Southern District of Texas, Arnoldo Antonio Arredondo ("Arredondo") was
convicted of violating Section 38 of the Arms Export Control Act (22 U.S.C. §
2778 (2012)) ("AECA"). Arredondo was convicted of violating Section 38 of
the AECA by conspiring and agreeing with others to knowingly and willfully
export and cause to be exported, from the United States Munitions List,
without the required U.S. Department of State licenses. Arredondo was
sentenced to 46 months in prison, three years of supervised release, and an
assessment of $100.

* Debarred: Denied export privileges for ten years from the date of
Arredondo's conviction, until 28 November 2027.

* Date of Order: 25 Mar 2019

Harmonized System Update (HSU) 1904 was created on March 25, 2019 and
contains 1,015 ABI records and 194 harmonized tariff records.

This update contains changes made to support PGA message set
functionality. Some, not all, of the associated HTS codes for composite wood
products, flagged with an EP7 (TSCA certification ‘may be required') code,
are included.

In addition, adjustments include those made as a result of the USTR's Notice
of Modification to Section 301 Action: China's Acts Policies, and Practices
Related to Technology Transfer, Intellectual Property, and Innovation. The

 

WASHSTATEC002514
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 27 of 378

Notice can be found in the Federal Register dated March 25, 2019, Vol. 84

Modifications required by the verification of the 2019 Harmonized Tariff
Schedule (HTS) are included as well.

The modified records are currently available to all ABI participants and can
be retrieved electronically via the procedures indicated in the CATAIR. For
further information about this process, please contact your client
representative. For all other questions regarding this message, please
contact Jennifer Keeling via email at Jennifer.L.seeling@cbp.dhs.gov.

 

- Related CSMS No. 18-000082, 19-000155.

 

back to top

4. DoD/DSCA Posts Policy Memo 19-18
(Source: DoD/DSCA, 26 Mar 2019.)

* DSCA Policy Memo 19-18 Security Assistance Management Manual
(SAMM) name change for Maceconia has been posted.

- On February 15, 2019, Macedonia was renamed the Republic of North
Macedonia, as reflected by the U.S. Board of Geographic Names precipitated
by ratification of the 2018 Prespa Agreement. Effective immediately, SAMM
Table C4.T2A. Security Cooperation (SC) Customer and Regional Codes and
FMS Eligibility (Regions), is updated to indicate the new name and maintain
the historical reference to the former name.

 

5. State/DDTC: (No new postings.)
(Source: State/DDTC)

back to top

 

 

 

6. Singapore Customs Circulars of Interest: ASEAN

Single Window
(Source: Singapore Customs, 25 Mar 2019.)

 

Singapore Customs has released the following document(s) on its website:
Notices

* Notice No: 03/2019: Undates to Custorns Circular No. 25/2017 Live
Operation of the ASEAN Single Window (ASW) for the Electronic Exchange of

 

 

WASHSTATEC002515
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 28 of 378

Form D under the ASEAN Trade in Goods Agreement of the ASEAN Free

 

 

 

7. Reuters: "U.S. Sanctions Firms Accused of Helping

Fund Iran's Revolutionary Guards”
(Source: Reuters, 26 Mar 2019.)

The United States on Tuesday imposed fresh sanctions on a network of
companies and people in Iran, Turkey and the United Arab Emirates it said
was helping to raise billions of dollars to fund the operations of Iran's elite
Revolutionary Guards.

The U.S. Treasury blacklisted 25 people and organizations, including a clutch
of front companies based in the three countries, that were working on behalf
of Iran's Islamic Revolutionary Guards Corps (IRGC) and Iran's defense
ministry to raise money for their activities.

The targeted institutions include banks and other financial institutions such
as Ansar Bank, Atlas Exchange, Iranian Atlas Company, the U.S. Treasury
said in a statement. ...

 

WASHSTATEC002516
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 29 of 378

“They created front companies to access the U.S. financial system on their
own," said Hook, adding that Tehran was feeling the pressure from U.S.
sanctions and created the network to look for a way around the restrictions.

He said the Ansar front companies had raised $800 million over the last year
and a half to buy military vehicles and to fund the IRGC's and Quds Force
operations.

Additionally, Hook said the United States was sanctioning Iran's defense
ministry “for its support for terrorism” and providing logistics support to the
Revolutionary Guards.

A U.S. official said the sanctions were not related to the U.S. State
Department's labeling of groups as so-called foreign terrorist organizations,
known as FTOs. The defense ministry was blacklisted in 2007 for its role in
weapons of mass destruction proliferation, Hook added. ...

SS
a

8. ST&R Trade Report: “Stul No Exclusion Request

Process for China List 3 Goods"
(Source: Sandler, Travis & Rosenberg Trade Report, 26 Mar 2019.)

 

The Trump administration has yet to comply with a congressional directive
to allow requests for exclusions from the Section 301 additional tariffs for
most of the Chinese goods subject to such tariffs. Companies interested in
seeking such exclusions should consider backing legislation that would
require the administration to accept requests.

Imports of so-called List 3 goods from China, with an annual import value of
about $200 billion, were assessed an additional 10 percent tariff as of Sept.

taken in this Section 301 case.) While the Office of the U.S. Trade
Representative has accepted requests for tariff exclusions for List 1 ($34
billion) and List 2 ($16 billion) goods, it has not provided for exclusions for
List 3 goods. Congress directed USTR to do so in an explanatory statement
accompanying appropriations legislation signed into law in February and
requested a report on the nature and timing of this process no later than
March 17.

However, no such report has been submitted and USTR Robert Lighthizer
has continued to assert that no exclusion process will be developed until
tariffs on List 3 goods are increased from 10 percent to 25 percent. That
was supposed to occur March 1 but in late February President Trump
delayed it indefinitely.

In the meantime, lawmakers have introduced legisiation that would require
the establishment of a tariff exclusion request process for goods on List 3
and any future lists. As with the existing exclusion process for List 1 and List

 

WASHSTATEC002517
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 30 of 378

2 goods, refunds could be sought for duties paid on any List 3 goods granted
an exclusion. Additionally, efforts are underway to amend this legislation to
include an appeals process for goods denied tariff exclusions, with the
review possibly being conducted by the International Trade Commission.

 

 

 

 

9. A. McGregor and C. Whitehouse: "What Are the
Circumstances in Which Acting in Breach of EU Sanctions

Will Kill a Claim?"
(Source: Reynolds Porter Chamberlain, 21 Mar 2019.)

* Authors: Andy McGregor, Esq., andy.mcaregor@roc.co.uk, +44 20 3060
6188; and Christopher Whitehouse, Esq.,

christopher. whitehouse@rnoc.co.uk, +44 20 3060 6024. Both of Reynolds
Porter Chamberlain LLP.

 

 

An Iranian oil company was defrauded in a failed attempt to circumvent EU
sanctions - does its claim survive the Patel v Mirza illegality test?

The Transaction

The claimant, Iranian Offshore Engineering and Construction Company or
IOEC, was a contractor in the offshore oil and gas sector. In 2012, to
purchase an oil rig it paid US$87 million to a company established in the BVI
and controlled by one of the defendants ("Dean"). Arrangements had been
made for Dean to acquire the relevant oil rig from a Maltese subsidiary of
the Romanian company Grup Servicii Petroliere SA ("GSP"). Ultimately Dean
failed to acquire the relevant oil rig from GSP and IOEC's payment was
misappropriated by several of the defendants including IOEC's managing
Director at the time, Dr Taheri. As a result, IOEC brought proceedings for
breach of fiduciary duty, knowing receipt, dishonest assistance, conspiracy
and deceit.

The judge found in favor or IOEC in almost all respects. Dr Taheri had been
central to the fraud and the other defendants in the proceedings had
provided wide-ranging assistance.

Role of Sanctions in the Defense

As a final line of defense, some of the defendants argued that IOEC should
not succeed due to the sanctions on trading with Iran in place at the time.

 

WASHSTATEC002518
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 31 of 378

They ran the argument that IOEC's claim arose from a contract which was
prohibited by the regulation imposing the EU Iran sanctions regime
(Requiation EU/267/20%2, “the Regulation") in which IOEC was specifically
identified (although it ceased to be a sanctioned entity by the time it issued
proceedings). The effect of that regulation was for it to be prohibited for any
person subject to it to sell, supply, transfer or export drilling equipment to
IOEC. The defendants contended that the entire set of arrangements taken
together was entered into for the purpose of circumventing the sanctions
regime.

 

The judge found that the use of BVI-based Dean as an intermediary was an
attempt to circumvent the sanctions regime so as to allow an EU company
(GSP) to sell to a sanctioned Iranian entity. This brought into play
considerations of illegality and of public policy, and required the court to ask
itself whether such considerations defeated the otherwise good claims
brought by IOEC.

To determine this, the court applied the test in the Supreme Court case of
Patel v Mirza. That test requires the court to consider whether it would be
contrary to the public interest to enforce a claim if to do so would be
harmful to the integrity of the legal system. In assessing if the public
interest would be harmed, the must court consider;

- the underlying purpose of the prohibition that has been breached,

- the relevant public policy on which the denial of the claim may have an
impact and

- whether denial of an otherwise valid claim would be a proportionate
response to the illegality.

On the basis of the points above and applying the criteria set out in Patel v
Mirza, the judge considered that it would not be contrary to the public
interest to enforce IOEC's relevant claims. The denial of those claims:

- would not enhance the purpose of the sanctions, given that enforcement
of the claims would not provide IOEC with a rig, and the purpose of the
prohibition was never to prevent the recovery of money obtained by fraud

- would adversely impact the public policy of preventing and deterring
fraud and that of the victims of fraud being able to take steps to recover
money and property of which they have been defrauded; and

~ would be a disproportionate response to any illegality involved.

The following factors were at the heart of the judge's assessment:

(a) IOEC's claims were not to enforce the sale agreement with Dean and
IOEC did not and would not actually obtain the GSP Fortuna

(b) IOEC was not, by the date of issue of proceedings, a sanctioned entity
and had the transaction taken place at the date it would not have involved a
breach of the sanctions regime

(c) IOEC's complaints related to serious wrongs, which were independent
of the intended breach of the sanctions regime, which only provided the
opportunity for them to take place.

 

WASHSTATEC002519
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 32 of 378

Accordingly, IOEC's otherwise successful claims succeeded.
Comment

This case provides an interesting example of the extent to which entities
complicit in the breach of EU sanctions are still able to bring legal
proceedings relating to matters arising out of those breaches. However, it is
difficult to draw any broad principles from this case given the specific factual
circumstances.

Of particular interest is the judge's analysis that it was considered material
that the relevant activity beaching sanctions at the time was no longer
prohibited. This reasoning might be criticized in so far as it seems odd to
evaluate the severity of illegality in retrospect rather than at the time it was
committed. It is also curious that the judge omits explicit consideration in
the judgment of the public interest in ensuring that EU sanctions are
enforced.

10. Johanna Reeves Testifies Before Congress on
Proposed Revision of ITAR/USML Cats I, IT, and II

(Source: Editor) [Excerpts. See copy of full prepared testimony HERE. ]

Testimony prepared for presentation by Johanna Reeves, Executive Director,
F.A.I.R. Trade Group, to the U.S. House Committee on Foreign Affairs on
March 26, 2019: "Proposed Small Arms Transfers: Big Implications for U.S.
Foreign Policy"

Chairman Bera, Ranking Member Zeldin, and other distinguished members
of the House Foreign Affairs Committee's Oversight and Investigations
Subcommittee, thank you for inviting the F.A.I.R. Trade Group to testify
today on this important issue of reform to our export control regulations,
and the perceived impact such reform may have on our national security
and foreign policy. ...

Almost a year ago, the Administration published the last in a series of
proposed rules to reform the U.S. export control system; which reform
initiative began in 2010 under the Obama Administration. The proposed
rules that are at the heart of today's hearing are to transition commercially
available firearms from the export controls of the U.S. Department of State's
International Traffic in Arms Regulations (ITAR) to the controls of the U.S.
Department of Commerce known as the Export Administration Regulations
(EAR). It is interesting to note that when the Obama Administration
launched the Export Control Reform (ECR) initiative, the ITAR U.S. Munitions
List (USML) Categories I, II, and III, the Categories that control firearms
and ammunition, were the first categories to be revised. The fact that the

 

WASHSTATEC002520
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 33 of 378

rules were not rolled out until May 2018 does not make it a creation of
President Trump.

Although no longer branded "ECR," the proposed rules to revise Categories
I, II and III are a continuation of the U.S. Government's effort to modernize
U.S. export controls and better focus ITAR controls over those weapons or
articles that are inherently for military use or that provide the United States
with a critical military or intelligence advantage. The purpose of the
proposed revisions to the USML is to adjust the scope of the Department of
State's jurisdiction to focus on those weapons or articles that are inherently
for military use, or that provide the United States with a critical military or
intelligence advantage. All other items will transition to the export controls
of the Department of Commerce, as has happened for all previously
implemented reform efforts. What is being proposed for USML Categories I,
II, and III is nothing new.

Since the publication of the proposed rules for USML Categories I, II, and
III, there has been a plethora of misinformation and mischaracterizations of
the proposed rules. Indeed, these distortions, many of which are politically
motivated, have given rise to the current attempts to prevent the President
from exercising authority which Congress originally granted under the Arms
Export Control Act. The fact is, the proposed transition rules are nota
decontrol over the manufacture, transfer, or export of firearms or
ammunition. The proposed changes are an effort to reform outdated
regulations and right-size our export control system. The proposed shift in
oversight responsibility is long overdue and will help strengthen the national
security of the United States by ensuring that export licensing authorities
can focus on those items that warrant control under the ITAR rather than
waste resources on export licensing for springs and bolts for items that are
abundant throughout the world. In addition, this reform is absolutely
necessary to ensure “America's ability to engage effectively with the rest of
the world and keep our most sensitive technology away from those who
would do us harm."

These are not my words. These are the words of Defense Secretary Gates in
2010, when President Obama issued the directive to overhaul the overly
complicated U.S. export controls system, a system with too many
redundancies to effectively support the national security and foreign policy
interests of the United States. By modernizing U.S. export controls, we
could more effectively account for emerging critical technologies, whose
exports would be subject to closer scrutiny than those items readily
available at Walmart or hardware stores.

Items that Have Already Transitioned from State to Commerce
Export Controls

Since the Obama Administration first rolled out ECR in 2010, several items
once classified as defense articles and subject to ITAR licensing controls of
the Department of State have moved over to the licensing controls of the
Department of Commerce. The following USML categories were revised
under the Obama Administration:

 

WASHSTATEC002521
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 34 of 378

- Launch vehicles and missiles;
- Explosives and propellants
- Vessels of War
- Tanks and military vehicles
- Military aircraft
- Training equipment
Personal protective equipment
Military electronics
Fire control
Toxicological agents
- Spacecraft and satellites
- Nuclear weapons
- Directed energy weapons
~ Gas turbine engines
- Submersible vessels

The list of items that have already moved off the U.S. Munitions List and
over to the Commerce Control List is extensive. Every single one of these
items is subject to the same set of controls that commercially available
firearms and ammunition would be, including the treatment of information
published on the Internet.

Military Weapons Will Stay Controlled Under ITAR

Under the proposed transition rules, military weapons will remain under the
State Department licensing authority. As I stated earlier, fully automatic
firearms will remain under USML Category I. A fully automatic firearm
includes those firearms that have the option to select either a semiautomatic
function, a two or three-round burst function (in other words it fires two or
three rounds with a single pull of the trigger), and also a fully automatic
function. These firearms, known as "select-fire" firearms, are well
recognized as military weapons. These should not be confused with purely
semi-automatic firearms. To that end, some argue the AR15 rifle, a purely
semi-automatic rifle, is a military-style weapon. It is not, and it should not
be conflated with a rifle that has full automatic capabilities. AR15-type rifles
are not used in the military, and to say there is little difference between a
semi-automatic firearm and a fully automatic firearm is disingenuous.
Congress itself recognized this substantial difference when it established the
National Firearms Act of 1934, which imposed significant restrictions on
civilian possession of fully automatic firearms, but not on semi-automatic
firearms.

While it is true that soldiers in combat may use fully automatic firearms in
semi-automatic mode, this is dependent on the situation and threat level. In
close quarters, the military trains shooters to engage targets with controlled
pairs (two shots). If fire suppression is needed, then full auto is more
effective at keeping the enemy down and permits freedom of movement by
friendly forces. The use of semi or single shot or controlled pair is more
prevalent but it is mostly a matter of ammunition consumption so as not to
waste ammunition. For the soldier, the full auto option offers reassurance

 

WASHSTATEC002522
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 35 of 378

and a tactically sound choice. It provides lethality overmatch and makes a
smaller fighting force more effective.

The AR1i5, a sporting rifle that has been widely available on the commercial
market since 1963, cannot and must not be grouped in the same category
as the assault weapon described above. The semi-automatic AR15 (or other
model) rifle does not have the design features that allows it to accept a full
automatic sear that changes its design into a machinegun capable of
shooting automatically. Indeed, the current effort to reform our export
control laws will allow the U.S. Government to focus more on controlling
true military assault weapons.

Domestic Controls over Firearms and Ammunition

Any reforms to our export control system will not affect in any way domestic
controls over firearms and ammunition. The Bureau of Alcohol, Tobacco,
Firearms and Explosives is the agency in charge of enforcing the Gun
Control Act and the National Firearms Act, and these statutes will continue
to regulate the manufacture, transfer and possession of firearms and
ammunition.

ATF controls over firearms in the United States extends to 3-D printed guns.
The Gun Control Act prohibits the manufacture, import, sale, shipment,
delivery, possession, transfer and receipt of any handgun that is
undetectable by x-ray machines commonly used at airports. Violations of

this statute are punishable by up to five years imprisonment and a fine of
$250,000. The last time this prohibition was due to sunset in 2013,
Congress passed a renewal unanimously by voice vote.

U.S. Department of Commerce Export Controls

(1) Export License Requirements. It is important to remember that not all
firearms and ammunition are slated to transition to Commerce controls. The
firearms that will remain under the Department of State are those that are
inherently military, including fully automatic firearms, regardless of the
caliber, fully automatic shotguns, magazines and drums with a capacity of
50 rounds or greater, and all specially designed parts and components
therefor. The types of ammunition that will remain with the Department of
State include ammunition pre-assembled into links or belts, and projectiles
with a core or projectile produced from tungsten, steel, or beryllium copper
alloys (also referred to as armor piercing ammunition).

Contrary to many of the objections that have been voiced about the
proposed rules, the transition of firearms and ammunition from State
Department's oversight to the Department of Commerce's control will NOT
result in a decontrol or a deregulation of these articles. Firearms
transitioning to the Department of Commerce will be subject to licensing
controls under National Security, Regional Stability, Crime Control and
Detection, the Firearms Convention, United Nations Sanctions, and Anti-
Terrorism. Indeed, the proposed rules make it abundantly clear that the
Commerce Department will require U.S. Government authorization to export

 

WASHSTATEC002523
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 36 of 378

or reexport firearms or ammunition transitioning from the USML to ANY
country, including Canada. The transition will not result in the unlicensed
export of firearms and ammunition.

It must be emphasized that the proposed changes are to license processing,
NOT POLICY. End-use monitoring will continue, including vetting of potential
end-users, and contrary to popular belief, the State Department, as well as
the Department of Defense will remain very involved in the review of export
license applications for national security and foreign policy reasons.
Commerce Department will continue to staff license requests to executive
agencies for review, just as State Department has done under ITAR. Of
course, we must not forget the fact that the Commerce Department, like the
State Department today, will not approve any license application if the
export will violate the laws of the destination country.

(2) Office of Export Enforcement. Another myth is that the Department of
Commerce does not have the capability to control firearms or ammunition
exports, or has looser licensing rules and procedures. In reality, the
Department of Commerce has an arsenal of tools it can use, and indeed
does use already to effectively control exports and enforce against export
violations, including those that have not yet occurred. The Department of
Commerce, Bureau of Industry and Security (BIS) Export Enforcement
consists of the Office of Export Enforcement (OEE), the Office of
Enforcement Analysis (OEA), and the Office of Antiboycott Compliance
(OAC). The overarching mission is to protect the U.S. national security,
homeland security, foreign policy and economic interests through a law
enforcement program focused on: sensitive exports to hostile entities or
those that engage in onward proliferation; prohibited foreign boycotts; and
related public safety laws. BIS's Export Enforcement is an elite law
enforcement organization recognized for its expertise, professionalism,
integrity, and accomplishments. It accomplishes its mission through
preventative and investigative enforcement activities and then, pursuing
appropriate criminal and administrative sanctions against export violators.

In particular, the Office of Export Enforcement is dedicated to protecting
U.S. national security, foreign policy, and economic interests by
investigating violations, prosecuting violators of export control laws,
interdicting illegal exports, and educating parties to export transactions on
how to improve export compliance practices. To accomplish this, OEE
Special Agents work with Commerce Department licensing officials and
policy staff to deter the export of items which, in the hands of unreliable
users, can prove damaging to U.S. national security and foreign policy
interests.

Noteworthy is the fact that Commerce enforcement of export controls is
carried out by Special Agents, sworn federal officers with “authority to bear
firearms, make arrests, execute search warrants, serve subpoenas, detain
and seize items about to be illegally exported, and order the redelivery to
the United States of items exported in violation of U.S. law." Indeed, OEE is
the only federal law enforcement agency exclusively dedicated to the
enforcement of export control laws, specifically the EAR, and it works closely

 

WASHSTATEC002524
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 37 of 378

with the Department of Justice to prosecute criminal violations, and with the
Office of Chief Counsel for Industry and Security for civil enforcement cases.
Under the ITAR, the State Department's Office of Defense Trade Controls
Compliance investigates export violations. This office is comprised of
Compliance Specialists who are not law enforcement officers. What does this
all mean? Stated plainly, this means that the Commerce Department already
has in place the resources to send special agents to investigate suspected
violations of the EAR. And they do. This includes investigating suspected
export violations by U.S. persons, as well as suspected unauthorized
reexports or transfers by foreign persons. As outlined on OEE's website, OEE
Special Agents also conduct end use checks to confirm items are being used
in accordance with any license conditions, as well as to assess the suitability
of foreign end-users to receive U.S.-origin licensed goods and technology,
assess prospective end-users on pending license applications for diversion
risk, and conduct educational outreach to foreign trade groups.

In a recent Commerce publication, Don't Let This Happen To You (Nov.
2018), in fiscal year 2017, BIS investigations led to the criminal convictions
of 31 individuals and businesses for export violations with penalties of over
$287 million in criminal fines, more than $166 million in forfeitures, and 576
months of imprisonment. In addition, OEE and BIS's Office of Chief Counsel
completed 52 administrative export matters, resulting in over $692 million
in civil penalties." In contrast, in 2017 and 2018 combined the U.S.
Department of State, Directorate of Defense Trade Controls (DDTC) issued
only two consent agreements.

Fostering Competitiveness of the American Manufacturer

Another unfortunate truth of our current export control system is the
unintended harm on our ability to provide weapons to our allies. It is no
secret that many foreign governments restrict bidding on supply contracts to
non-ITAR-controlled product. This affects U.S. manufacturers from being
able to sell firearms and firearm components, all controlled under the ITAR.
To illustrate, let me draw your attention to a French tender for semi-
automatic pistols. Although it does not specifically reference "ITAR-free," the
governing French legislation requires the applicant offer:

(1) A certification according to which the offeror will be able to meet all
obligations in terms of export, import, transfer and transit of defense
articles related to the awarded contract, including those obligations
contained in any other document related to such tender; and

(2) The indication of any restrictions resulting from any security or export-
control regime applicable to such offeror and/or its defense articles or
services and which affects the disclosure, transfer and/or usage of such
defense articles and/or defense services (i.e. maintenance services, product
support services, etc.).

The legislation does not cite to the ITAR precisely. However, because of the
inherent controls of the ITAR that affect all U.S.-origin defense articles and
services, especially in terms of prior export license and the required prior
approvals from the Department of State for reexports or retransfers, the

 

WASHSTATEC002525
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 38 of 378

above provisions of the French legislation nearly eliminate any chance for
success in proposing US-origin ITAR-controlled defense articles and/or
services in response to this tender (and to any tender for defense articles
and services issued by the French Government). On the contrary, this
situation does not replicate among E.U. Member States to the extent that,
E.U. member states have agreed to principles of mutual trust and reciprocity
between the Member States’ export control policies and procedures for the
defense sector so that once delivered to one Member State, defense articles
and/or services from another Member State are controlled onward only by
the recipient Member State export control policies and procedures.

Another example is the restriction on countries sourcing product made with
U.S. - origin components and parts. The ITAR restrictions on reexport attach
to each defense article, so that even for ITAR-controlled parts and
components that are incorporated into a non-U.S. end-item, the end-item
becomes subject to the ITAR requirement for advance U.S. Government
approval for nearly all reexports. At this time, all firearm parts and
components and accessories are subject to ITAR export and reexport
controls, with very few exceptions. Regardless of the size of the part,
whether it be a bolt or a spring, or a barrel or a receiver, the part is subject
to ITAR restrictions on reexports. In many cases, the process for obtaining
such reexport approval has resulted in significant and even detrimental
delays, even when the reexport is for ally governments.

Consequently, there is a push to reduce U.S.-made components from
defense products so as not to be burdened with the reexport restrictions
under ITAR. Our allies are shunning U.S. products because of ITAR, both
because of unreliable delivery and the inability to reexport. The result is
they source their products from other countries, including Russia and China.
This poses a significant threat to our national security, because not only is
the U.S. removed from the immediate supply chain (including potential U.S.
government oversight thereof), but long term we are isolated from the
replacement and repair market. This has very significant consequences on
the American defense sector, not the least of which is the firearms and
ammunition manufacturers.

Conclusion

Because of the age and wide-scale availability of the underlying technology,
most firearms do not possess characteristics or parameters that provide a
critical military advantage to the United States, nor are firearms exclusively
available from the United States. In fact, it is these points that make the
current system of export controls particularly harmful to U.S. industry, and
indeed U.S. national security because of global competition and the inability
of U.S. firearms companies to compete with foreign sources.

The policies and regulations currently in place have not prevented firearms
or the related technology from going to restricted places. Indeed, to our
detriment they have only prevented the U.S. firearms industry from
becoming reliable suppliers to our NATO and non-NATO allies, and in general
competing effectively in the global market place. Similar to the challenges
faced by other defense industries, the firearms trade has been negatively

 

WASHSTATEC002526
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 39 of 378

impacted by the incentives of foreign companies and governments to avoid
U.S.-origin firearms. Our inability to effectively compete globally will
undermine our firearms manufacturing base by inducing U.S. companies to
move production offshore. This will affect jobs and domestic production
levels, thus weakening the US Defense Industrial base. ...

We urge Congress to permit the right-sizing of the longstanding one-size-
fits-all export policy for firearms and ammunition, and allow the firearms
and ammunition sector to be regulated as other defense sectors are. This
reform will not result in the decontrol of firearms or ammunition, and is
critical to the positioning of our manufacturers in the world market and thus
our national security. It is time to control exports of firearms and
ammunition as we do all other sectors in the defense industry, and we look
to this Committee to ensure this occurs. ...

11. K. Lampe and T. Lateef: "What Does a No-Deal

Brexit Mean for any Future UK Sanctions Regime?"
(Source: Freshfields Bruckhaus Deringer, 25 Mar. 2019)

* Authors: Kristin Lampe, Esq., and Tahleel Lateef, Esq.. Both of Freshfields
Bruckhaus Deringer LLP.

(1) No immediate change

Following Brexit, the UK will retain its existing sanctions regime. Sanctions
currently in place before Exit Day will be implemented in the UK either by
the EU (Withdrawal) Act 2018 (the Withdrawal Act) or under new
regulations created by the Sanctions and Anti-Money Laundering Act 2018
(SAMLA).

The Withdrawal Act carries across EU law into UK law, and enables the
Government to address any deficiencies by enacting new statutory
instruments. In contrast, SAMLA creates a free standing and unilateral
power for the UK to impose its own sanctions.

The combined purpose of these Acts is to ensure continuity between the
existing EU and new UK sanctions regimes.

(2) Sanctions powers come home

As an EU member state, the UK's power to impose domestic sanctions is
limited to certain anti-terrorism related measures.

Except certain UN measures, all other sanctions currently in effect in the UK
are imposed by EU law and have direct effect in the UK under the 1972
European Communities Act, which is set to be repealed by the Withdrawal
Act on Exit Day.

 

WASHSTATEC002527
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 40 of 378

Post-Brexit, the UK will be free to impose unilateral sanctions that are not in
line with those of the EU. Only time will tell whether the Treasury
Committee's reference to "flexible" sanctions means a more onerous and
extensive UK regime. If Brexit is delayed (or if the UK ends up staying in the
EU) it remains to be seen how the UK's powers under SAMLA will interact
with the EU's Common Foreign and Security Policy.

 

(3) Existing financial sanctions licenses remain valid, for now

The Office of Financial Sanctions Implementation (OFSTI) has updated its
"Post-EU" guidance to confirm that any existing financial sanctions licenses
issued by the Treasury will remain valid until they expire, are revoked or are
replaced by a license under the UK's new, post-Brexit regime. This indicates
that business can continue as usual immediately following Brexit.

Looking ahead, the UK will no longer have to follow the EU regime on
sanctions authorizations and exemptions, and new authorizations will be
granted under SAMLA. It will be important for businesses to continue to
monitor changes to UK sanctions in case these impact on existing licenses
and to track any differences between the SAMLA and the EU retained law
regimes.

Two steps businesses can take to prepare for a no-deail Brexit:
(1) Broaden approach to sanctions law compliance:

Currently, the UK and EU sanctions regimes are aligned, so compliance with
one typically equates to compliance with the other. Post-Brexit this will no
longer be guaranteed.

In the future, the UK could be more stringent than its European
counterparts, particularly regarding counter-terrorism-related asset freezes.
For example, the recent proscription of Hezbollah (including its political
wing) as a "Terrorist Organization" could, in the weeks following Brexit, be
bolstered by a corresponding asset-freeze measure under the UK's new
counter-terrorism sanctions powers.

 

 

(2) Review existing UK financial sanctions licenses used to carry out
European activities:

The question remains of whether financial sanctions licenses granted by UK
authorities will continue to be recognized by the EU in a no-deal scenario. To
date, there has been no official announcement from the EU clarifying this
issue, or on more general cooperation between the UK and EU on sanctions
alignment and enforcement post-Brexit.

As the final countdown to a potential no-deal Brexit continues, it is
important for businesses to review any UK financial sanctions licenses used
to conduct European activities and ensure that such licenses continue to be
effective in the future.

 

WASHSTATEC002528
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 41 of 378

 

 

 

12. V. Giinski and H, Sokoiski: "America's Nuclear

Export Controls are Funcamentally Flawed"
(Source: The National Interest, 25 Mar 2019.) [Excerpts. ]

 

* Authors: Victor Gilinski, Program Advisor for the Nonproliferation Policy
Education Center (NPEC), and Henry Sokolski, Executive Director of NPEC,

info@noolicy.orag, +1 571-970-3187.

Washington must identify countries or regions that ought to not receive
significant nuclear goods or technology, starting with the Middle East.

Congressional battles over U.S. nuclear exports revolve around terms in civil
cooperation agreements intended to protect against their diversion to
military uses. The latest example is the whether the proposed agreement
with the Kingdom of Saudi Arabia should include a bar to uranium
enrichment. It definitely should, but is this enough to keep the kingdom
from making bombs?

The question applies not only to the kingdom. The civil cooperation
agreements with importers are the legal basis of American trade in nuclear
technology. The fundamental requirement, the sine qua non, is that such
exports be subject to periodic inspection by the International Atomic Energy
Agency (IAEA). There are generally additional conditions concerning the
disposition of produced plutonium and production of enriched uranium. Such
agreements make sense among countries with a history of observing their
international commitments. ...

back to ten

13. ECS Presents "Mastering ITAR/EAR Challenges" on
30 Apr- 1 May in Nashville, TN

(Source: Suzanne Palmer, spalmer@exportcompliancesolutions.com)

* What: Mastering ITAR/EAR Challenges; Nashville, TN
* When: April 30-May 1, 2019

* Where: Renaissance Nashville Hote!

* Sponsor: Export Compliance Solutions (ECS)

 

WASHSTATEC002529
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 42 of 378

* ECS Speaker Panel: Suzanne Palmer; Lisa Bencivenga; Timothy Mooney,
Debi Davis, Matthew McGrath, Matt Doyle

* Register here or by calling 866-238-4018 or email
spalmer@exportcompliancesolutions.com

 

back to bop

14, ICPA Presents "2019 EU Conference", 15-17 May in

London
(Source: KCPA)

* What: 2019 EU Conference
- Import and Export Track (click here for the agenda)
- Professional Speakers
~ Hot Industry Topics
* When: 15-17 May 2019
* Where: The Tower Hotel, London, United Kingdom.
* Sponsor: International Compliance Professionals Association (ICPA)
* Information & Registration: Click here.

 

 

 

15, Bartlett's Unfamiliar Quotations
(Source: Editor)

 

* Robert Frost (Robert Lee Frost; 26 Mar 1874 - 29 Jan 1963; was an
American poet. His work was initially published in England before it was
published in America. Known for his realistic depictions of rural life and his
command of American colloquial speech, Frost frequently wrote about
settings from rural life in New England in the early twentieth century, using
them to examine complex social and philosophical themes. Frost was
honored frequently during his lifetime, receiving four Pulitzer Prizes for
Poetry.)

- "By working faithfully eight hours a day you may eventually get to be
boss and work twelve hours a day."

- "Education is the ability to listen to almost anything without losing your
temper or your self-confidence."

* A. E. Housman (Alfred Edward Housman; 26 Mar 1859 - 30 Apr 1936;
was an English classical scholar and poet, best known to the general public
for his cycle of poems, A Shropshire Lad. Lyrical and almost epigrammatic in
form, the poems wistfully evoke the dooms and disappointments of youth in

 

WASHSTATEC002530
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 43 of 378

the English countryside. Housman was one of the foremost classicists of his
age, and has been ranked as one of the greatest scholars who ever lived. He
established his reputation publishing as a private scholar and, on the
strength and quality of his work, was appointed Professor of Latin at
University College London and then at the University of Cambridge. His
editions of Juvenal, Manilius and Lucan are still considered authoritative. )

- "Great literature should do some good to the reader: must quicken his
perception though dull, and sharpen his discrimination though blunt, and
mellow the rawness of his personal opinions."

- "And malt does more than Milton can to justify God's ways to man."

 

16. Are Your Copies of Requiations Up to Date?
(Source: Editor)

* PHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented
by Dep't of Homeland Security, U.S. Customs & Border Protection.

- Last Amendment: 12 Mar 2019: 8&4 FR 8807-8809: Extension of Import
Restrictions Imposed on Archaeological and Ecclesiastical Ethnological
Material From Honduras

 

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,

Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

- Last Amendment: 20 Dec 2018: &3 FR 65292-65294: Control of Military
Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105. ]

* POC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part
30. Implemented by Dep't of Commerce, U.S. Census Bureau.

- Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The
BAFTR contains all FTR amendments, FTR Letters and Notices, a large Index,
and approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription
from the Full Circle Compliance website. BITAR subscribers are entitled to a
25% discount on subscriptions to the BAFTR. Government employees
(including military) and employees of universities are eligible for a 50%
discount on both publications at www.FullCircleComplance eu.

 

 

WASHSTATEC002531
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 44 of 378

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors;
alignment with Federal standards for classified information systems;
incorporated and cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by
the Secretary of Energy.

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

* DO] ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 14 Mar 2019: 84 FR 9239-9240: Bump-Stock-Type
Devices

 

* DOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (TTAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate
of Defense Trade Controls.

2019 Civil Monetary Penalties Inflationary Adjustment.

- The only available fully updated copy (latest edition: 19 Mar 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR
amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by email, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from
the Full Circle Compliance website. BAFTR subscribers receive a $25
discount on subscriptions to the BITAR, please centact us to receive your
discount code.

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR ): 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.
Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Mar 2019: 84 FR: 9456-9458: List of Foreign
Financial Institutions Subject to Correspondent Account or Payable-Through
Account Sanctions (CAPTA List)

 

WASHSTATEC002532
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 45 of 378

* USTTC HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES (HTS,
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment:
25 Mar 2019: Harmonized System Update 1904, contains 1,015 ABI records
and 194 harmonized tariff records

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

17. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily
Update is emailed every business day to approximately 7,000 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update
("Daily Bugle"), please find instructions here.

 

WASHSTATEC002533
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 46 of 378

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.
back te top

Stay Connected

 

Copyright © 2019. All Rights Reserved.

FOC Advisory B.Y., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

Safelinsubscribe™ hartriG@istate ooy
Forward this emall | Update Profile | About our service provider

Sent by jlebartisti@fulicirclecermnpliance eu

WASHSTATEC002534
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 47 of 378

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 3/27/2019 8:53:51 PM

To: svcSMARTCrossL [svcSMARTCrossLowAA @state.gov]

Subject: Senator Menendez Letter to SecState on Hold on CAT I-Ill Transfer

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

WASHSTATEC002535
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002536
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 49 of 378

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002537
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 50 of 378

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002538
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 51 of 378

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 3/29/2019 4:53:34 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR @state.gov]; Hart, Regina A [HartRA@state.gov]
cc: Kottmyer, Alice M [KottmyerAM@state.gov]

Subject: Cat I, Uf, I

Just FYI, and possibly something you already knew:

Alice

WASHSTATEC002539
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 52 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/29/2019 10:36:17 PM

To: Charles Willson [Charles Willson@fd.org]

Subject: RE: Status of Amendment to ITAR: Revision of U.S. Munitions List Categories |, Il, and If
Mr. Wilson,

We have not yet published a final rule implementing the proposal fram May 2018. We notified the final rule to congress
this winter. The next step would be to publish [ft this spring or summer.

Thanks

Rob

Official
UNCLASSIFIED

From: Charles Willson <Charles_Willson@fd.org>

Sent: Thursday, March 28, 2019 8:40 AM

To: Monjay, Robert <MonjayR@state.gov>

Subject: Status of Amendment to ITAR: Revision of U.S. Munitions List Categories I, Il, and {ii

Good morning,

Has this rule change, proposed May, 2018, taken effect? If yes, please let me know the date that it went into effect.
Thank you for your assistance.

Regards,

Chuck Willson

Charles F. Willson

Assistant Federal Defender

Federal Defender's Office

10 Columbus Boulevard, 6th Floor

Hartford, CT 06106

860-256-0313
Charles Willson(@ifd org

 

This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for the use of the addressee(s)
named above. If you are not the intended recipient of this e-mail, or an authorized employee or agent responsible for
delivering it to the intended recipient, you are hereby notified that any dissemination or copying of this e-mail is strictly
prohibited. [f you have received this e-mail in error, please notify us by reply e-mail. Thank you for your cooperation.

WASHSTATEC002540
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 53 of 378

 

Message

From: Dearth, Anthony M [DearthAM @state.gov]

Sent: 3/30/2019 12:39:24 AM

To: PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]
ce: Miller, Michael F [Millermf@state.gov]

Subject: Fw: WTTLonline 04-01-19

Attachments: WTTLonline_04-01-19.pdf

V/R, Tony

Anthony M. Dearth

Chief of staff

Directorate of Defense Trade Controls
Original Message

From: Meredith Gilston <mgilston@comcast.net>

Sent: Friday, March 29, 2019 8:37 PM

To: Dearth, Anthony M

Reply To: mgilston@comcast.net

Subject: wiTLonline 04-01-19

Dear Colleague,

Attached is the April 1, 2019, issue of washington Tariff & Trade Letter. This week's issue includes
articles on:

USML Firearms Transfers Get Their Day in Congress

German Medical Firm Pays $231 Million to Settle FCPA Charges
Grassley Working on One More 232 Tariff Bill

Tool Company Settles OFAC Iran Sanctions Charges

USTR Highlights Victories, Irritants in Annual Report

CIT Upholds Constitutionality of Section 232 Tariffs

wTO Rules in Decade-Long Boeing-Airbus Dispute

Briefs: Trade Figures, South Sudan, Syria

ch ok oh hb ee

Sincerely,

Meredith Gilston
Editor

WASHSTATEC002541
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 54 of 378

 

 

Vol. 39, No. 13 April 1, 2019

USML Firearms Transfers Get Their Day in Congress

Despite a Senate hold and opposition from human rights groups, the transfers of firearms
and ammunition from U.S. Munitions List (USML) categories I (firearms), II (guns and
armament) and III (ammunition) to Commerce jurisdiction got their day in court March 26
at a House Foreign Affairs Committee oversight subcommittee hearing.

A month prior, Sen. Bob Menendez (D-N.J.) Feb. 26 cited congressional oversight
and 3D printing of firearms when he put a “hold” on the transfers after receiving a
30-day formal 38(£) notice from State on the long-awaited rules (see WITL, March
4, page 1). House progressives earlier introduced the Prevent Crime and Terrorism
Act (H.R. 1134) to block the transfers.

University of Michigan Professor Susan Waltz, who is associated with Amnesty Inter-
national, argued against the transfers, saying in her opening statement that the proposed
rules’ “bright line between fully automatic weapons on one hand, and semi- or non-
automatic weapons on the other” is a “distinction without a difference.” In response to
statements about other USML items that have already moved to Commerce jurisdiction,
she noted that firearms are the “only complete lethal weapons that are being transferred.”

Gun industry groups in contrast are pushing for the publication of final rules. Our
companies “will economically benefit because the regulatory simplification and cost
reductions will allow them to consider exporting when they might not have otherwise.
Those that already export will be able to expand sales of exports that would have
otherwise been approved,” Lawrence Keane, National Shooting Sports Foundation (NSSF)
senior VP, wrote in a letter to the subcommittee that was entered into the record.

German Medical Firm Pays $231 Million to Settle FCPA Charges

German medical device manufacturer Fresenius Medical Care (FMC) agreed March 29 to
pay more than $231 million to settle parallel Securities and Exchange Commission (SEC)

 

© Copyright 2019 Gilston-Kalin Communications LLC. WTTL is published weekly 50 times a year except last week
P.O. Box 5325, Rockville, MD 20848-5325. in August and December. Subscriptions are $697 a year.
All rights reserved. Reproduction, photocopying or Additional users pay only $100 each with full-priced sub-
redistribution in any form, including electronic, without scription. Site and corporate licenses are also available.
written approval of publisher is prohibited by law. Phone: 301-460-3060 Fax: 301-460-3086

 

 

 

 

 

 

WASHSTATEC002542
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 55 of 378

 

Page 2 Washington Tariff & Trade Letter April 1, 2019

 

and Justice charges of violating the Foreign Corrupt Practices Act (FCPA). FMC paid
nearly $30 million in bribes to government officials and others in Saudi Arabia, Morocco,
Angola, Turkey, Spain, China, Serbia, Bosnia, Mexico and eight countries in West Africa
to procure business between 2007 and 2016, the agencies charged.

Under the settlement, FMC agreed to pay $147 million in disgorgement and interest to the
SEC as well as an $84.7 million criminal fine as part of a non-prosecution agreement
(NPA) with Justice. “FMC employees and agents utilized the means and instrumentalities
of U.S. interstate commerce, including the use of internet-based email accounts hosted by
numerous service providers located in the United States. The company benefitted by over
$135 million as a result of the improper payments,” the SEC order noted.

“FMC failed to promptly address numerous red flags of corruption in its operations
that were known since the early 2000s. This includes employees making improper
payments through a variety of schemes, including using sham consulting contracts,
falsifying documents, and funneling bribes through a system of third party
intermediaries,” the order added.

“Although Fresenius voluntarily self-disclosed the misconduct in April 2012, the company
did not timely respond to certain requests by the Department and, at times, did not
provide fulsome responses to requests for information. In addition, misconduct occurred in
13 countries, yielded profits of more than $140 million and continued in certain countries
until 2016,” Justice noted. Due to these factors, the company did not qualify for a decli-
nation under the Corporate Enforcement Policy, but was afforded a 40% reduction below
the sentencing guidelines, the department said.

“We are pleased to have concluded these investigations and to have resolved the issues
that we identified and voluntarily disclosed to the U.S. authorities. Since the investigation
began we have taken extensive steps to further a culture of ethical business behavior
throughout the entire company and to strengthen our compliance programs and internal
controls,” Fresenius CEO Rice Powell said in a statement.

Grassley Working on One More 232 Tariff Bill

Faced with competing bills introduced by fellow committee members, Senate Finance
Committee Chairman Chuck Grassley (R-Iowa) is working to find a compromise bill to
require congressional approval of the administration’s use of Section 232 tariffs, primarily
focused on steel and aluminum imports.

Sen. Pat Toomey (R-Pa.), Rep. Mike Gallagher (R-Wis.) and two dozen cosponsors intro-
duced in January parallel bipartisan bills (H.R.940/S. 287) (see WTTL, Feb. 4, page 8).
Fellow committee member Sen. Rob Portman (R-Ohio) previously introduced legislation
(S. 365) for the same purpose, but with slight different requirements.

© Copyright 2040 Glisten-Kalin Comrmunicatisns LLC. Al rights resarvad. Reproduction,
photocopying or redistribution in any farm whthout approval of publisher is prohibited by law.

 

 

 

WASHSTATEC002543
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 56 of 378

 

April 1, 2019 Washington Tariff & Trade Letter Page 3

 

“Congress should take back some of this delegation of its Constitutional authority and
rebalance trade powers between the two branches in a responsible way that doesn’t
impede a president’s ability to protect America’s national security,” Grassley said in a
statement March 26.

Two days later, Sen. Pat Toomey (R-Pa.) told an event in Washington that he and
Grassley have a “shared view of the fundamentals,” even if the specific bill that
might emerge could have different requirements. For example, Toomey’s bill
requires congressional approval within 60 days or the tariffs cannot take effect, and
it would be retroactive so Congress would get a vote on existing tariffs. That
retroactivity is “one of the more controversial parts” of his bill and is “still the
subject of discussion.”

While Toomey said he wants a “legislative outcome,” not simply to send a message of
congressional intent, he was realistic about any bill’s prospects. We’re “probably going to
need 67 votes” in the Senate to override a presidential veto, he noted. Toomey also cited
the more than 60 endorsements from industry groups, many of whom expressed support
even before the bills were introduced.

Tool Company Settles OFAC Iran Sanctions Charges

Stanley Black & Decker of New Britain, Conn., and its Chinese subsidiary Jiangsu
Guogqiang Tools (GQ) agreed March 27 to pay Treasury’s Office of Foreign Assets Control
(OFAC) $1,869,144 to settle 23 charges of violating U.S. Iran sanctions. Between June
2018 and December 2014, GQ exported and attempted to export power tools and spare
parts worth more than $3 million to Iran or to “a third country with knowledge that such
goods were intended specifically for supply, transshipment, or reexportation, directly or
indirectly, to Iran,” OFAC noted.

Stanley Black & Decker voluntarily self-disclosed the apparent violations on behalf of GQ.
“Despite the written agreements GQ’s senior management executed in which they attested
that GQ would not engage in transactions with Iran, and notwithstanding the ... trainings
Stanley Black & Decker provided, GQ continued to export goods to Iran throughout 2013
and 2014,” the agency said. Stanley Black & Decker acquired a 60% interest in GQ in May
2013 and created a joint venture with the firm.

“GQ utilized six trading companies as conduits for these sales — four companies located in
the United Arab Emirates and two companies located in China. In addition, GQ employees
created fictitious bills of lading with incorrect ports of discharge and places of delivery and
instructed their customers not to write ‘Iran’ on business documents, such as bills of
lading,” OFAC noted.

“Stanley Black & Decker, Inc. is committed to a culture of integrity and compliance. In
2015, upon learning that employees at a recently acquired company had disregarded our
training and violated our trade compliance policies and procedures, we took quick action to

© Copyright 2978 Gisten-Kalin Communications LLO. &l rights reserved. Reproduction,
photocopying or redistribution in any farm without approval of publisher is prohibited by law.

 

 

 

WASHSTATEC002544
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 57 of 378

 

Page 4 Washington Tariff & Trade Letter April 1, 2019

 

remediate and also submitted a voluntary self-disclosure to OFAC,” a company spokes-
person wrote in an email to WTTL. “We have taken and will continue to take steps to
ensure all employees are compliant with corporate policies and applicable laws,” the
spokesperson added.

USTR Highlights Victories, Irritants in Annual Report

In the 34* edition of an annual report, it can be hard to distinguish between the boiler-
plate of trade irritants and the newly implemented barriers that will truly lead to lost
business. This year’s National Trade Estimate (NTE) that the U.S. Trade Representative’s
(USTR) office released March 29 is no different, just a bit longer.

This year’s 540-page report covers trade barriers in 61 countries, the European Union
(EU), Taiwan, Hong Kong, and the Arab League and addresses everything from tariffs,
nontariff barriers, phyto-sanitary and sanitary restrictions, to government procurement,
standards, import and customs procedures, quotas and intellectual property protection.
The section on China covers 22 pages; Japan gets 16 pages; and the EU, 50 pages.

On China, with which the administration is conducting ongoing trade talks, the
U.S. “continues to pursue vigorous engagement to increase the benefits that U.S.
businesses, workers, farmers, ranchers, service providers and consumers derive
from trade and economic ties with China,” it said. “China continued to pursue a
wide array of industrial policies in 2018 that seek to limit market access for
imported goods, foreign manufacturers and foreign services suppliers, while offering
substantial government guidance, resources and regulatory support to Chinese
industries,” the report noted.

On trade with the EU, the report highlighted “some of the most significant barriers that
have endured despite repeated efforts at resolution through bilateral consultations or
WTO [World Trade Organization] dispute settlement,” it said. U.S. exporters and
investors “face persistent barriers to entering, maintaining, or expanding their presence in
certain sectors of the EU market,” it said.

In a fact sheet released with the NTE, the USTR’s office highlighted successes at the WTO
against China’s unfair duties on poultry broiler products and its domestic support for rice,
wheat, and corn as being in excess of the country’s commitments. In addition, it cited
numerous provisions of the negotiated U.S-Mexico-Canada Agreement (USMCA) “that —
once in force — will address outstanding trade-related irritants.”

For example, under the USMCA, Canada agreed to eliminate certain milk classes,
discriminatory grading of U.S. wheat, rules prohibiting simultaneous substitution of
advertising for the Super Bowl, and British Columbia’s discriminatory treatment of U.S.
wine in grocery stores, the report noted.

In another fact sheet focused on digital trade, the USTR highlighted work toward a high-
standard agreement on digital trade with other WTO members. Specifically, the report

© Sapyright 2019 Giston-Kalin Communications LLG. Au rights reserved. Rapracduction,
gholeceapying or redistribution in any form withaut approval of publsher is prehibhed by haw.

 

 

 

WASHSTATEC002545
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 58 of 378

 

April 1, 2019 Washington Tariff & Trade Letter Page 5

 

noted barriers such as data localization requirements in China, India, Indonesia, Kenya,
Nigeria, Russia, Saudi Arabia, Turkey and Vietnam, as well as restrictions on cross-border
data flows in China, India and Korea.

“Korea restricts the export of geo-location data, disadvantaging international suppliers
that incorporate services such as traffic updates and navigation into their products. Korea
is the only market in the world that USTR is aware of maintaining such restrictions,” the
report noted.

CIT Upholds Constitutionality of Section 232 Tariffs

As lawmakers are mulling legislation to restore congressional authority under Section
232, two Court of International Trade (CIT) judges March 25 upheld the constitutionality
of the tariffs in Am. Inst. for Int Steel, Inc. v. U.S., citing a 1976 Supreme Court opinion.
A third judge wrote a separate opinion that concurs with the ruling, but with doubts.

The American Institute for International Steel (AIIS), an association of steel-
consuming companies that has long been opposed to any tariffs, filed the suit in
June 2018, challenging the constitutionality of Section 232 by which President
Trump has imposed a 25% tariff on imported steel (see WTTL, July 2, page 2).

“Identifying the line between regulation of trade in furtherance of national security and an
impermissible encroachment into the role of Congress could be elusive in some cases
because judicial review would allow neither an inquiry into the President’s motives nor a
review of his fact-finding,” Judges Claire R. Kelly and Jennifer Choe-Groves wrote.

“One might argue that the statute allows for a gray area where the President could invoke
the statute to act in a manner constitutionally reserved for Congress but not objectively
outside the President’s statutory authority, and the scope of review would preclude the
uncovering of such a truth. Nevertheless, such concerns are beyond this court’s power to
address,” they added.

“What we have come to learn is that section 232 ...provides virtually unbridled discretion
to the President with respect to the power over trade that is reserved by the Constitution
to Congress. Nor does the statute require congressional approval of any presidential
actions that fall within its scope,” Judge Gary Katzmann wrote in a dubitante opinion.

“In short, it is difficult to escape the conclusion that the statute has permitted the transfer
of power to the President in violation of the separation of powers,” he wrote. “If the
delegation permitted by section 232, as now revealed, does not constitute excessive
delegation in violation of the Constitution, what would?” Katzmann asked.

AIIS President Richard Chriss said in a statement the group was “heartened” by parts of
the court’s opinion, but would appeal the decision. “Unfortunately, the court also found
that a 1976 Supreme Court decision foreclosed closer review of the merits of our consti-
tutional claim by the CIT itself,” Chriss said.

© Copyright 2O78 Gheten-Kalin Communications LLO. All rights reserved. Reproduction,
photecopying or redistribution in any form without approval of publisher is prohibited by law.

 

 

 

WASHSTATEC002546
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 59 of 378

 

Page 6 Washington Tariff & Trade Letter April 1, 2019

 

WTO Rules in Decade-Long Boeing-Airbus Dispute

In yet another case where both sides claimed victory, the World Trade Organization’s
(WTO) Appellate Body (AB) confirmed March 28 that the U.S. has continued to provide
subsidies to Boeing through tax concessions despite previous rulings in the long-standing
dispute. However, the panel said it could not determine whether other programs
constituted subsidies benefiting Boeing or had adversely affected sales of Airbus aircraft.

In May 2018, the AB confirmed that the EU and four of its member states failed to comply
with an earlier ruling by maintaining illegal subsidies for Airbus (see WITL, May 21,
2018, page 4).

In this latest case, the AB specifically said a determination on foreign sales
corporation/extraterritorial income (FSC/ETD tax concessions “must focus on the
conduct of a government, rather than on the use of tax concessions by the eligible
taxpayers,” the report noted. “On this basis, the Appellate Body reversed the
Panel’s rejection of the European Union’s claim that the tax concessions at issue
involved a financial contribution,” it said.

“The Appellate Body completed the legal analysis and found that, to the extent that
Boeing remains entitled to FSC/ETI tax concessions in the post-implementation period,
the United States has not withdrawn FSC/ETI subsidies with respect to Boeing,” the panel
added.

U.S. officials welcomed the ruling as a “major win,” citing even larger EU subsidies to
Airbus. “This report confirms what every other WTO report on these issues has found: the
United States does not provide support even remotely comparable to the exceptionally
large and harmful EU subsidies to Airbus. It is long past time for the EU to stop their
subsidies and let our world-class aircraft manufacturers compete on a truly level playing
field,” said USTR Robert Lighthizer in a statement.

In contrast, EU trade officials said the ruling vindicated their long-held position that the
U.S. “has taken no steps to comply with WTO rules on support to Boeing.” Specifically,
“the Appellate Body has now settled this case definitively, confirming our view the U.S.
has continued to subsidize Boeing despite WTO rulings to the contrary. We will continue
to defend a level-playing field for our industry. European companies must be able to
compete on fair and equal terms and today’s ruling is important in this respect,” EU Trade
Commissioner Cecilia Malmstrém said.

* * * Briefs * * *

TRADE FIGURES: Merchandise exports in January jumped 3.38% from year ago to $137.4 billion,
Commerce reported March 27. Services exports gained 2.5% to record-high $69.9 billion from
January 2018. Goods imports increased 1.1% from January 2018 to $210.7 billion, as services
imports gained 4.0% to $47.8 billion.

© Copyright 2O78 Gheten-Kalin Communications LLO. All rights reserved. Reproduction,
photocopying or redistribution in any form whthout approval of publisher is prohibited by lena.

 

 

 

WASHSTATEC002547
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 60 of 378

 

April 1, 2019 Washington Tariff & Trade Letter Page 7

 

SILICOMANGANESE: In 5-0 “sunset” vote March 27, ITC said revoking antidumping duty orders
on imports of silicomanganese from India, Kazakhstan and Venezuela would renew injury to U.S.
industry.

FCPA: Chi Ping Patrick Ho aka Patrick C.P. Ho, head of Hong Kong non-governmental organi-
zation China Energy Fund, was sentenced March 25 in Manhattan U.S. District Court to 36
months in prison for participating in multi-year, multimillion-dollar scheme to bribe high-level
officials in Chad and Uganda in exchange for business advantages for Chinese oil and gas
company. Federal jury convicted Ho of conspiring to violate Foreign Corrupt Practices Act (FCPA),
violating FCPA, conspiring to commit international money laundering, and committing inter-
national money laundering after one-week trial (see WI'TL, Dec. 10, 2018, page 5). Ho and Cheikh
Gadio, former foreign minister of Senegal and U.S. resident, were charged in November 2017.
Charges against Gadio were dropped in September 2018.

SYRIA: OFAC, State and Coast. Guard March 25 updated previous advisory to alert persons to
“significant U.S. sanctions risks for parties involved in petroleum shipments to Syria,” especially
those shipments involving Iran and Russia (see WITL, Nov. 26, 2018, page 6). In addition to non-
exhaustive list of vessels that have delivered petroleum to Syria, new annex provides list of dozens
of vessels “engaged in Ship-to-Ship (STS) transfers of petroleum destined for Syria, or have
exported Syrian petroleum since 2016. Some of these shipments and transfers have involved
Tranian-origin oil,” agencies noted.

IRAN: OFAC March 26 designated 25 individuals and entities, including Iran, UAE and Turkey-
based front companies, and Iran’s Ministry of Defense and Armed Forces Logistics (MODAFL) and
Ansar Bank, as part of “extensive sanctions evasion network.” Iran established network “to bypass
sanctions, gain access to the international financial system, and exchange devalued Iranian rial for
dollars and euros,” agency noted. OFAC and State four days earlier designated 14 individuals and
17 entities connected to Iran’s Organization of Defensive Innovation and Research (SPND) (see
WTTL, March 25, page 5).

SOUTH SUDAN: At first meeting of WTO Working Party of South Sudan March 21, members
expressed support for nation’s accession negotiations. “All journeys, short or long, start by a mere
single step," said Chief Negotiator Aggrey Tisa Sabuni at meeting. “South Sudan is the timely
reminder of the backbones of the multilateral trading system," Deputy Director-General Alan
Wolff said in opening remarks. Request for WTO accession received unanimous support at
Ministerial Conference (MC11) in December 2017 (see WTTL, Dec. 18. 2017, page 1).

© Copyright 2978 Gisten-Kalin Communications LLO. &l rights reserved. Reproduction,
photocopying or redistribution in any farm whthout approval of publisher is prohibited by law.

 

 

 

WASHSTATEC002548
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 61 of 378

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 4/1/2019 8:44:49 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James [James.Mcverry.ctr@dla.mil]; String, Marik A [StringMA@state.gov]; Phalen,
Susan A [PhalenSA @state.gov]; chandrawhalenlaw@gmail.com

Subject: CPA MEDIA MONITORING: 1 APRIL 2019

 

Alerts for 1 April 2019

“Exchisive: US, sends message to Turkey, halts F-35 equipment shipments — sources’, In recent days, U.S.
officials told their Turkish counterparts they will not receive further shipments of F-35 related equipment
needed to prepare for the arrival of the stealthy jet, two sources familiar with the situation told Reuters. The
aircraft is built by Lockheed Martin Corp.

 

“U.S. saudi Arms Transfers Top Global Trade”, The misuse of U.S. arms transferred by recipient countries has
drawn recent scrutiny after reports that Saudi Arabia and the UAE had provided U.S. weapons to al Qaeda
militias in Yemen. Separately, Indian leaders raised allegations that Pakistan had misused U.S.-supplied fighter
aircraft during recent border tensions.

 

“Spain buys pve MO-9 Block 3 Keaper drones”, Spain is the latest European NATO country to sign up for

General Atomics’ drones. Also in March 2019, Belgium gained State Department approval for a potentially
$600 million acquisition of four MQ-9B SkyGuardians and the Royal Netherlands Air Force signed a $123

million contract to buy four MQ-9 Block 5 Reapers.

 

‘WS: “Balikatan’ mstrumental to stability in Pacific region’, “Exercise ‘Balikatan’ has become one of the
premier military training events in the Pacific hemisphere and has helped us to maintain regional stability,
uphold international norms, combat violent extremism, alleviate human suffering, and much more,” said US
Marine Corps Brig. Gen. Christopher McPhillips, the American exercise director for the annual military
maneuvers.

 

“Punishing the gun industry’, The latest excuse — word is this is what’s stalling approval from the Trump
administration — is this reform is being tangled in the 3D gun-printing dispute. The State Department had
previously ruled that gun schematics that can be used by 3D printers to make gun parts can’t be posted on the
Internet, as a non-U.S. citizen could conceivably download them and that would be an illegal export of a
“defense article.”

 

“Special Report: U.S. hackers helped UAE spy on Al Jazeera chairman, BBC host’, After Saudi Arabia, the
United Arab Emirates, and Bahrain imposed a blockade on Qatar, UAE’s Project Raven ramped up its cyber
attacks against Qatar and media targets. U.S. operatives hacked the iPhones of ten media figures, Reuters
learned. Here’s a look at how a group of American mercenaries became enmeshed in a regional crisis between
close U.S. allies.

 

“NATO approves spending at US forces support site in Poland, eyes expanded presence in Black Sea”, New
measures will focus on improving NATO’s “situational awareness” in the region and stepping up support for

 

WASHSTATEC002549
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 62 of 378

Ukraine and Georgia — two non-NATO countries that have been involved in conflicts with Russia. Areas of
support include “training of maritime forces and coast guards, port visits and exercises, and sharing of
information,” Stoltenberg said.

“American Survivor of Foyptian Attack on Tourists Aumns to Halt Bocing Sale”, Ms. Corley has decided to go
public with her cause, hoping to stop a $1 billion U.S. sale of 10 more Apache helicopters, a deal announced in
late 2018, until the Egyptian government agrees to compensation to cover her soaring medical bills. In
Washington this week, she is seeking to rally support for her case.

 

“Why India should rethink its reticence towards “the Quad’”, India needs to go back to the drawing board and
decide what, if anything, it wants from this quadrilateral security alliance. If New Delhi takes the lead, the Quad
could become a potent force to counter an increasingly assertive China — though this does risks angering
Beijing.

 

“US Miltary Experts Warn Kenya of Invasion’, “Beijing appears in some cases to have attached more
importance to acquiring strategic assets than debt repayment from its partners,” the US think tank commented.

 

“Piracy In Nigerian Waters: The Truth”, The expansion of piracy in the GOG poses a dire threat to local
economies, potentially undermining what little stability currently exists in the region. Oil revenue, which many
countries in the region rely upon, is seriously threatened by pirate activity; 7 percent of Nigeria’s oil wealth is
believed lost due to such criminality.

 

“Turkey says S-400 delivery talks still on, despite US bill to block F-35", Turkey, a key partner in the F-35
Joint Strike Fighter program, was reportedly still in talks with Russia to deliver the S-400 Triumph air defense
system, despite opposition in the U.S. Congress.

 

“israel, US mulitary complete THAAD missile defense drills”, While Washington and Jerusalem have signed an
agreement which would see the US come to assist Israel with missile defense in times of war, the IDF stressed
that the drills were part of scheduled exercises and were not related to the high tensions currently on it’s
borders.

 

“On using F-16 jets against India, Pakistan military now says if was ‘self defence’”, After claiming for weeks
that Islamabad had not used US-manufactured F-16 fighter jets in its attempted counter-strike against India, the
Pakistan military appeared to change its stance on Monday and insisted that Islamabad had the right to use any
fighter jet in its “legitimate self defence”.

 

“Tanan Air Self Defense Force Stands Up First F-35A4 Lightning II Fighter Squadron”, The first four F-35As
were all built in the United States, while the remaining F-35As of the squadron were assembled at the
Mitsubishi Heavy Industries (MHI) F-35 Final Assembly and Check Out (FACO) facility in Nagoya. Local
production is expected to continue at least until the end of fiscal year 2022. The JASDF is slated to take
delivery of six F-35As in the upcoming Japanese fiscal year that runs from April 1, 2019, to March 31, 2020.

 

“Jomunt bid te tackle blast injuries”, “There are a lot of legacy landmines that were planted in civil wars and other
wars on the African continent. They were buried to try and stop people crossing borders or moving areas, but
once the conflict is over they remain in the ground,” said Langdon. Along with landmines, there are ERW
“which could be undetonated ordnance, like missiles”, she explained.

 

“"" e's weapons crabaree is another’s sain: How a German arms cmbargo benefits the US”, In the future, when
Saudi Arabia considers buying weapons, it will take into account the past German reluctance and thus will be
more likely to favor American-made systems.

 

WASHSTATEC002550
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 63 of 378

“& Ruling from the Hague Threatens a US. and British Miltary Base in Asia”, The Chagos Islands, then,
remain a vital strategic anchor for the United States and UK military in the Indian Ocean—uniquely positioned
to support power projection within the region and further afield. At the same time, the ICJ’s recent ruling, the
deep uncertainty around Brexit and the pressure to show robust moral leadership in defense of a rules-based
world order all pose new challenges to both the U.S. tenant and UK landlord.

 

“The orest game moves to sea: Tripolar competition in the Indian Ocean region’, Smaller countries will be
caught between the lure of Chinese largesse and a broad preference for a U.S.-led security architecture and
rules-based system. Despite the formation of the International Development Finance Corporation and ongoing
Millennium Challenge Corporation efforts, and the U.S. pledge of $113 million in non-military aid in 2018 to
the Indo-Pacific strategy stands in stark contrast to the tens of billions China has spent on the Maritime Silk
Road for civilian infrastructure and economic projects,,.

 

“Trumps Sale of F-16 Jets to Taiwan Is Making China Nervous”, China, which suspended military exchanges
with the U.S. in response to previous sales, protested the F-16 move. The foreign ministry said the country
lodged “stern representations” with U.S. while the defense ministry warned against moves that undercut the
contention that the mainland and Taiwan are part of “one China.”

 

“UN Chief Appeals for Better Troops, Gear for Peacekeeping”, The United States, which is the top funder of
U.N. peacekeeping, providing a quarter of its annual budget, said it is focused on the development of
intelligence, surveillance and reconnaissance capabilities, which are critical to improving the effectiveness of

U.N. peacekeeping operations.

 

“US. Delivers Six Patrol Boats te Vietnam Amid Deepening Security Ties’, The vessels are in addition to
another twelve "Metal Shark" patrol boats and a high-endurance cutter provided to Vietnam by the United
States in the last two years.

 

“Russia’s Miltary Mission Creep Advances to a New Front: Africa”, Russia has been steadily expanding its
military influence across Africa, alarming Western officials with increasing arms sales, security agreements and
training programs for unstable countries or autocratic leaders.

 

Taiwan protests Ching jets crossing center of Taiwan Strait”, Tarwan’s defense ministry said a pair of Chinese
J-11 jet fighters crossed the line at around 11 a.m. Sunday and entered the island’s southwestern airspace. It said
Taiwan scrambled jets to warn off the Chinese planes, which came within about 185 kilometers (115 miles) of
Taiwan.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail:

 

 

WASHSTATEC002551
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 64 of 378

Official
UNCLASSIFIED

WASHSTATEC002552
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 65 of 378

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]
Sent: 4/2/2019 6:27:20 PM

To: String, Marik A [StringMA@state.gov]

ce: Paul, Joshua M [PaulJM@state.gov]
Subject: CATS I-lll Materials

Attachments: 0222 CATS [-Ill MYTHS V FACTS.docx; 0326 TWEETS--CATS I-lll.docx

Marik:
As requested.

Best,
Dave

 

David L. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | a] BlackBerry: P|

| e-mail: mekeebydi@state.gov |“ Web: hitpsAvww.state.gov//pm |Twitter: @StateDeptPM

Stay connected with Srate.gov:

 

WASHSTATEC002553
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 66 of 378

Updated: February 22, 2018

U.S. DEPARTMENT OF STATE
Office of the Spokesperson

 

For Immediate Release February 22, 2018

Myth: Transferring control of firearms from State to Commerce will result in deregulation of
US. firearms exports, increasing numbers of U.S.-manufactured small arms around the world,
and contributing to conflicts in places such as Africa or Central America or those involving
gangs and non-state actors.

Fact: The transfer of certain firearms to the control of the Department of Commerce does
not decontrol the export of firearms. All firearms moved from the jurisdiction of the
Department of State to the jurisdiction of the Department of Commerce will have a
worldwide license requirement. The U.S. Government is not considering removing the
export license requirement for any firearms regardless of which agency has licensing
jurisdiction or the proposed destination.

Myth: Transferring control to Commerce will remove the licensing requirement for firearms to
many countries under Strategic Trade Authorization Rules.

Fact: The Commerce license exception Strategic Trade Authorization may not be used for
the firearms and shotguns that transitioned from the USML. Only long barreled shotguns
that were previously controlled by Commerce may be exported using license exception
Strategic Trade Authorization.

e Additionally, the receivers, detachable magazines, and other significant parts and
components of these formerly USML firearms, such as the barrels, cylinders, barrel
extensions, mounting blocks (trunnions), bolts, bolt carriers, operating rods, gas pistons,
trigger housings, triggers, hammers, sears, disconnectors, pistol grips that contain fire
control "parts" or "components," and buttstocks that contain fire control "parts" or
"components" are similarly ineligible for export under license exception Strategic Trade
Authorization.

Myth: Even after this change, small U.S. gunsmiths will continue to be burdened by registration
and requirement fees.

Fact: Most gunsmiths are not required to register as manufacturers under the ITAR today.
Commerce does not have a registration requirement for manufacturers and exporters of
the items under its jurisdiction. Therefore, small gunsmiths who do not manufacture,
export, or broker the automatic weapons and other sensitive items that remain on the
USML will no longer need to determine if they are required to register under the ITAR,
but they may still be required to comply with Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) licensing requirements.

e This revision of controls will also calibrate the requirements for smaller manufacturers
and their compliance with U.S. export controls.

WASHSTATEC002554
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 67 of 378

Updated: February 22, 2018

e This reform will help to clarify what is controlled on which list, ending jurisdictional
confusion and making it easier for exporters, especially small businesses, to comply.

e For those items moved from the U.S. Munitions List to the Commerce Control List, the
export licensing requirements and process implemented by the Department of Commerce
will be calibrated both to the sensitivity of the item and the proposed destination.

e As aresult, foreign manufacturers will enjoy a greater opportunity to source from small
U.S. companies. This is good for: U.S. manufacturing, the defense industrial base,
security of supply to the U.S. military, and interoperability with allies, to name but a few
benefits.

e As part of the recent reforms to our export control system, the end-user screening lists
maintained by State, Commerce, and the Treasury have all been compiled into a single
list in one place: [ HYPERLINK "http://www.export.gov/ecr/eg_main_023148.asp" ]. This
single list has almost 8,000 line items. As a result, those companies that cannot afford to
hire a screening service or read Federal Register notices every day can self-screen their
sales orders to make sure they do not inadvertently send their products to a prohibited
recipient. In 2013, the average number of monthly downloads of the consolidated list
was 34,000. Upgrades made in November 2014, including a new "fuzzy logic" search
tool added in mid-2015 that helps find listed entities without knowing the exact spelling,
are resulting in hundreds of thousands of screens per day.

e A single application form is in development. When deployed, this form will enable
exporters to apply for licenses from any participating export control agency from the
same starting point.

Myth: The transfer of items from ITAR to Commerce export control will also change items that
are controlled for permanent import.

Fact: The State and Commerce Department export control changes do not alter permanent
import controls.

e The Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) administers permanent
import controls for Arms Export Control Act defense articles on the U.S. Munitions

Import List.

e The movement of these firearms to the Commerce Department for export licensing does
not change ATF jurisdiction for permanent import control.

Myth: The licensing of U.S. arms by the Commerce Department will lead to less regulation,
resulting in U.S.-origin items being more widely available for use in human rights abuses.

Fact: The movement of certain firearms to the Commerce Department will allow for more
tailored export controls of items.

WASHSTATEC002555
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 68 of 378

Updated: February 22, 2018

e The U.S. Government will continue its longstanding end-use monitoring efforts,
including vetting of potential end-users, to help prevent human rights abuses. The U.S.
Government is not removing the export license requirements for firearms or ammunition.

e The Department of Defense and the Department of State will remain active in the process
of determining how an item is controlled and reviewing export license applications for
national security and foreign policy reasons, including the prevention of human rights
abuses.

Myth: The Commerce Department has a lack of subject matter experts in firearms' licensing and
control, making it a poor choice to control small arms exports.

Fact: The Commerce Department has been licensing shotguns and shotgun ammunition for
decades. The Commerce Department has investigated and disrupted numerous diversion
rings and will bring that expertise to bear on small arms.

For further information, please contact the [ HYPERLINK "http://www.state.gov/t/pm/" ], Office of

Congressional and Public Affairs at [ HYPERLINK "mailto:PM-CPA@state.gov" ] and follow us on
Twitter @StateDeptPM.

HHH

WASHSTATEC002556
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 69 of 378

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 4/2/2019 6:50:08 PM

To: Shields, Brendan.P [Brendan.P.Shields@mail.house.gov]
Subject: Materials

Attachments: 0326 TWEETS--CATS I-Ill.docx; 0222 CATS I-Ill MYTHS V FACTS.docx

Brendan

 

Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002557
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 70 of 378

Updated: February 22, 2018

U.S. DEPARTMENT OF STATE
Office of the Spokesperson

 

For Immediate Release February 22, 2018

Myth: Transferring control of firearms from State to Commerce will result in deregulation of
US. firearms exports, increasing numbers of U.S.-manufactured small arms around the world,
and contributing to conflicts in places such as Africa or Central America or those involving
gangs and non-state actors.

Fact: The transfer of certain firearms to the control of the Department of Commerce does
not decontrol the export of firearms. All firearms moved from the jurisdiction of the
Department of State to the jurisdiction of the Department of Commerce will have a
worldwide license requirement. The U.S. Government is not considering removing the
export license requirement for any firearms regardless of which agency has licensing
jurisdiction or the proposed destination.

Myth: Transferring control to Commerce will remove the licensing requirement for firearms to
many countries under Strategic Trade Authorization Rules.

Fact: The Commerce license exception Strategic Trade Authorization may not be used for
the firearms and shotguns that transitioned from the USML. Only long barreled shotguns
that were previously controlled by Commerce may be exported using license exception
Strategic Trade Authorization.

e Additionally, the receivers, detachable magazines, and other significant parts and
components of these formerly USML firearms, such as the barrels, cylinders, barrel
extensions, mounting blocks (trunnions), bolts, bolt carriers, operating rods, gas pistons,
trigger housings, triggers, hammers, sears, disconnectors, pistol grips that contain fire
control "parts" or "components," and buttstocks that contain fire control "parts" or
"components" are similarly ineligible for export under license exception Strategic Trade
Authorization.

Myth: Even after this change, small U.S. gunsmiths will continue to be burdened by registration
and requirement fees.

Fact: Most gunsmiths are not required to register as manufacturers under the ITAR today.
Commerce does not have a registration requirement for manufacturers and exporters of
the items under its jurisdiction. Therefore, small gunsmiths who do not manufacture,
export, or broker the automatic weapons and other sensitive items that remain on the
USML will no longer need to determine if they are required to register under the ITAR,
but they may still be required to comply with Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) licensing requirements.

e This revision of controls will also calibrate the requirements for smaller manufacturers
and their compliance with U.S. export controls.

WASHSTATEC002558
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 71 of 378

Updated: February 22, 2018

e This reform will help to clarify what is controlled on which list, ending jurisdictional
confusion and making it easier for exporters, especially small businesses, to comply.

e For those items moved from the U.S. Munitions List to the Commerce Control List, the
export licensing requirements and process implemented by the Department of Commerce
will be calibrated both to the sensitivity of the item and the proposed destination.

e As aresult, foreign manufacturers will enjoy a greater opportunity to source from small
U.S. companies. This is good for: U.S. manufacturing, the defense industrial base,
security of supply to the U.S. military, and interoperability with allies, to name but a few
benefits.

e As part of the recent reforms to our export control system, the end-user screening lists
maintained by State, Commerce, and the Treasury have all been compiled into a single
list in one place: [ HYPERLINK "http://www.export.gov/ecr/eg_main_023148.asp" ]. This
single list has almost 8,000 line items. As a result, those companies that cannot afford to
hire a screening service or read Federal Register notices every day can self-screen their
sales orders to make sure they do not inadvertently send their products to a prohibited
recipient. In 2013, the average number of monthly downloads of the consolidated list
was 34,000. Upgrades made in November 2014, including a new "fuzzy logic" search
tool added in mid-2015 that helps find listed entities without knowing the exact spelling,
are resulting in hundreds of thousands of screens per day.

e A single application form is in development. When deployed, this form will enable
exporters to apply for licenses from any participating export control agency from the
same starting point.

Myth: The transfer of items from ITAR to Commerce export control will also change items that
are controlled for permanent import.

Fact: The State and Commerce Department export control changes do not alter permanent
import controls.

e The Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) administers permanent
import controls for Arms Export Control Act defense articles on the U.S. Munitions

Import List.

e The movement of these firearms to the Commerce Department for export licensing does
not change ATF jurisdiction for permanent import control.

Myth: The licensing of U.S. arms by the Commerce Department will lead to less regulation,
resulting in U.S.-origin items being more widely available for use in human rights abuses.

Fact: The movement of certain firearms to the Commerce Department will allow for more
tailored export controls of items.

WASHSTATEC002559
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 72 of 378

Updated: February 22, 2018

e The U.S. Government will continue its longstanding end-use monitoring efforts,
including vetting of potential end-users, to help prevent human rights abuses. The U.S.
Government is not removing the export license requirements for firearms or ammunition.

e The Department of Defense and the Department of State will remain active in the process
of determining how an item is controlled and reviewing export license applications for
national security and foreign policy reasons, including the prevention of human rights
abuses.

Myth: The Commerce Department has a lack of subject matter experts in firearms' licensing and
control, making it a poor choice to control small arms exports.

Fact: The Commerce Department has been licensing shotguns and shotgun ammunition for
decades. The Commerce Department has investigated and disrupted numerous diversion
rings and will bring that expertise to bear on small arms.

For further information, please contact the [ HYPERLINK "http://www.state.gov/t/pm/" ], Office of

Congressional and Public Affairs at [ HYPERLINK "mailto:PM-CPA@state.gov" ] and follow us on
Twitter @StateDeptPM.

HHH

WASHSTATEC002560
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 73 of 378

Proposed Social Media Postings
CATS FIll

 

WASHSTATEC002561
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 74 of 378

Proposed Social Media Postings
CATS FIll

 

WASHSTATEC002562
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 75 of 378

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 4/4/2019 11:09:40 AM

To: Minarich, Christine M [MinarichCM @state.gov]
cc: Rogers, Shana A [RogersSA2 @state.gov]
Subject: Fw: ECRA paper

Attachments: Commerce Responses to OLCs ECRA-related Questions 0402019.docx; ATTO0001.htm

Sent from my BlackBerry 10 smartphone.

 

From: Schouten, Schuyler J. EOP/WHO <Schuyler.J.Schouten@who.eop.gov>
Sent: Thursday, April 4, 2019 5:55 AM

To: Kovar, Jeffrey D; matthew. tuchband

Cc: Menashi, Steven J. EOP/WHO

Subject: ECRA paper

WASHSTATEC002563
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 76 of 378

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 4/4/2019 3:36:51 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR @state.gov]; Hart, Robert L [HartRL@state.gov]
cc: Paul, Joshua M [PaulJM@state.gov]

Subject: RE: Quick Check -- Cat I-Ill Tweets

Attachments: 0326 TWEETS--CATS I-lll.docx

Colleagues:

Thanks,
Dave

 

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | a] BlackBerry: |
e-mail: mekeebydi@state.gov |“ Web: hitpsAvww.state.gov//pm |Twitter: @StateDeptPM

Stay connected with Srate.gov:

 

From: McKeeby, David |

Sent: Wednesday, April 3, 2019 4:10 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Monjay, Robert <MonjayR@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: Quick Check -- Cat I-Ill Tweets

Colleagues:

Taking another look at these Cat I-III] Tweets we worked up together last week.

 

Otherwise, is there anything else in here that might need tweaking? We’d like to have these ready for use as
needed ASAP.

Thanks,
Dave

 

David I. McKeeby
Office of Congressional & Public Affairs

WASHSTATEC002564
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 77 of 378

Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 a ta BlackBerry EE

™ e-mail: 12.20 | wn, StOLE. §

 

Stay connected with State.gov:

 

WASHSTATEC002565
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 78 of 378

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 4/5/2019 7:13:40 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
ce: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly Report

 

6. (SBU) ITAR Cats I — Ill Items:

  
 

WASHSTATEC002566
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 79 of 378

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 4/5/2019 7:13:25 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Lookaheads

thx

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Friday, April 5, 2019 3:10 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: Lookaheads

Jeff,

Christine

 

From: Kovar, Jeffrey D <KovariD@state.goy>
Sent: Friday, April 5, 2019 2:00 PM

 

Subject: FW: Lookaheads
Hi- Could you please send me any blurbs by 35m? Thanks _ jeff

io

istate goy>

  
 

From: Nightingale, Robert L <NightingsieRE
Sent: Friday, April 5, 2019 1:18 PM
To: Legal-ALAs-DL <Legal-ALAs-DLG@ state gov>

Subject: Lookaheads

      

Hi all,
Reminder to provide any lookaheads today — thanks!

Best,
Robby

Official
UNCLASSIFIED

WASHSTATEC002567
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 80 of 378

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]

Sent: 4/6/2019 2:55:23 PM

To: Legal-All-Employees-DL [Legal-All-Employees-DL@state.gov]
Subject: Lookaheads Week of 4-8-2019

Attachments: L Weekly Lookaheads - Apr 8 2019.docx

Hi all,

Thanks so much for your contributions to this week’s lookaheads. Have a great weekend and, if you’re around DC, enjoy
the cherry blossoms and/or cherry blossom crowds.

Best,
Robby

Official - SBU
UNCLASSIFIED

WASHSTATEC002568
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 81 of 378

SENSITIVE BUT UNCLASSIFIED

L Weekly Lookaheads
April 8, 2019

[TOC \o "1-3" \h\z\u]

SENSITIVE BUT UNCLASSIFIED
-[ PAGE \* MERGEFORMAT ] -

WASHSTATEC002569
WASHSTATEC002570
WASHSTATEC002571
WASHSTATEC002572
WASHSTATEC002573
WASHSTATEC002574
WASHSTATEC002575
WASHSTATEC002576
WASHSTATEC002577
WASHSTATEC002578
WASHSTATEC002579
WASHSTATEC002580
WASHSTATEC002581
WASHSTATEC002582
WASHSTATEC002583
WASHSTATEC002584
WASHSTATEC002585
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 98 of 378

SENSITIVE BUT UNCLASSIFIED

L/PM

 

6. (SBU) ITAR Cats I — HI Items:

  

 

SENSITIVE BUT UNCLASSIFIED
-[ PAGE \* MERGEFORMAT ] -

WASHSTATEC002586
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 99 of 378

 

Message

From: Battista, Andrea L [BattistaAL@state.gov]

Sent: 4/10/2019 3:07:33 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: Emergency Submission Comment on “information collection title"Ple

Hi Rob,

(hope all is welt. i °{22s¢ let me know.
Thanks,

Andrea

From: Battista, Andrea L

Sent: Monday, March 25, 2019 12:38 PM

To: Monjay, Robert <MonjayR@state.gov>

Subject: RE: Emergency Submission Comment on “information collection title"Ple

Thanks Rob.

 

if it is easier to discuss in person, please let me know and I'll come up at a time that is convenient for you.

Thanks again,
Andrea

Sent: Monday, March 25, 2019 12:14 PM
To: Battista, Andrea L <BattistaAL@ state gov>
Subject: RE: Emergency Submission Comment on “information collection title"Ple

Thanks
Rob

 

Official
UNCLASSIFIED

Sent: Monday, March 25, 2019 12:03 PM
To: Monjay, Robert <NioniayR @state gov>
Subject: FW: Emergency Submission Comment on "information collection title"Ple

 

Hi Rob,

ihope allis well.

 

WASHSTATEC002587
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 100 of 378

Please let me know if you have any questions/concerns.

Thank you,
Andrea

From: Myers, Michael, E <MyersME @state. gey>

Sent: Wednesday, March 13, 2019 8:54 AM

To: Battista, Andrea L <BattistaAL@ state gov>

Subject: FW: Emergency Submission Comment on "information collection title"Ple

 

Andrea —
irecelved this from Rob Monjay this morning. [| belleve that this goes to you.
Vir,

Mike

Michael E. Myers

Management Analyst

U.S. Department of State, (Contractor ~ Muscogee International, LLC}
Directorate of Defense Trade Controls

PM-DTCM

(202) 663-3759

myersme@state.gov

Official
UNCLASSIFIED

From: Monjay, Robert <Moniayk @istate.gov>

Sent: Tuesday, March 12, 2019 6:00 PM

To: Myers, Michael, E <MyersME@ state soy>

Subject: FW: Emergency Submission Comment on "information collection title"Ple

Mike,

We received the attached In response to a notice that you published,
Thanks

Reb

From: @arnall com>

 

Sent: Friday, March 8, 2019 8:47 AM
To: DDTCPublicComments <BRTCPRublicCamments @state sov>

Ce: mborman@his. doc.gov) BAO COM>

Subject: Emergency Submission Comment on "information collection title" Ple

 

 

Please see attached documents.
Official
UNCLASSIFIED

WASHSTATEC002588
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 101 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 4/10/2019 3:52:02 PM

To: Battista, Andrea L [BattistaAL@state.gov]

Subject: Re: Emergency Submission Comment on “information collection title"Ple

Robert Monjay

202-663-2817 (office)
mobile)

From: Battista, Andrea L

Sent: Wednesday, April 10, 2019 5:07:33 PM

To: Monjay, Robert

Subject: RE: Emergency Submission Comment on “information collection title"Ple

 

Hi Rob,

| hope lls we HNL 222010: 2 know.

Thanks,
Andrea

From: Battista, Andrea L

Sent: Monday, March 25, 2019 12:38 PM

To: Monjay, Robert <MonjayR@state.gov>

Subject: RE: Emergency Submission Comment on "information collection title"Ple

    

Thanks Rob.

if it is easier to discuss in person, please let me know and I'll come up at a time that is convenient for you.

Thanks again,
Andrea

From: Monjay, Robert <MonjayR @state. gov>

Sent: Monday, March 25, 2019 12:14 PM

To: Battista, Andrea L <BattistaAl @state go>

Subject: RE: Emergency Submission Comment on "information collection title"Ple

EE (2: 2 know if! can provide

any assistance.
Thanks
Rob

Official

WASHSTATEC002589
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 102 of 378

UNCLASSIFIED

dentatervnenerd stncebeetareedWesecrarceveercncversbebercacene

Subject: FW: Emergency Submission Comment on "information collection title" Ple

Hi Rob,

   
 

ihope allis well. | believe the attached public comment relates to the Rule and not the IC.

Please let me know if you have any questions/concerns.

Thank you,
Andrea

From: Myers, Michael, E <MyersiiE@ state gay>

Sent: Wednesday, March 13, 2019 8:54 AM

To: Battista, Andrea L <BattistaAl @state go>

Subject: FW: Emergency Submission Comment on "information collection title"Ple

Andrea —
i received this from Rob Monjay this morning. | believe that this goes to you.
Vir,

Mike

Michael £. Myers

Management Analyst

U.S. Departrnent of State, (Contractor ~ Muscogee International, LLC}
Directorate of Defense Trade Controls

PM-DTCM

(202) 663-3759

myersme@state.gov

Official
UNCLASSIFIED

serentedentvontecenenecnrneviedMecezenenrvnerenccarsteectucte

Subject: FW: Emergency Submission Comment on "information collection title" Ple

Mike,

We received the attached In response to a notice that you published,
Thanks

Rob

WASHSTATEC002590
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 103 of 378

From: EE © 2:r2il com>

Sent: Friday, March 8, 2019 8:47 AM

To: DDTCPublicComments <EOTCPublicComments@ state goy>

Ce: mborman@bis.doc, ve 2 20.corm>
Subject: Emergency Submission Comment on "information collection title"Ple

Please see attached documents.

Official
UNCLASSIFIED

WASHSTATEC002591
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 104 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 4/12/2019 3:15:53 PM

To: Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]

Subject: FW: CPA Media Monitoring: The Truth About Guns: NSSF Honors US Rep. Steve Scalise as 2018 Legislator of the Year

+PM Legal

From: Marquis, Matthew R <MarquisMR @state.gov>

Sent: Friday, April 12, 2019 11:13 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; String, Marik A <StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: CPA Media Monitoring: The Truth About Guns: NSSF Honors US Rep. Steve Scalise as 2018 Legislator of the Year

 

NSSF Honors US Rep. Steve Scalise as 2018 Legislator of the Year
By The Truth About Guns
11 April 2019

CPA Note: Comments section included for commentary on CATS I-Il

NEWTOWN, Conn. — The National Shooting Sports Foundation® (NSSF®), the trade association for the
firearms, ammunition, hunting and shooting sports industries, awarded U.S. House of Representatives Minority
Whip Steve Scalise (R-La.) the 2018 Legislator of the Year at the organization’s annual dinner in Washington
D.C., coinciding with the firearms industry’s annual Congressional Fly-In.

“We honor Congressman Scalise for his perseverance and steadfast leadership in the U.S. House of
Representatives, particularly for his tireless efforts to advance the U.S. Munitions List to Commerce Control
List Transition and we are honored to present him with the 2018 NSSF’s Legislator of the Year Award,” said
Lawrence G. Keane, NSSF Senior Vice President and General Counsel. “Congressman Scalise’s commitment to
advance protections of Constitutional Second Amendment rights and lawful industries that service those who
choose to exercise those rights. Congressman Scalise has been resolute in his convictions and his duty to
execute his oath of office after enduring an attempt on his life. His grit was on full display for all our nation to
admire when he returned to Congress as a stronger champion for the lawful commerce in arms and determined
to empower our law enforcement to pursue those who would criminally misuse firearms.”

“T’m honored to receive NSSF’s Legislator of the Year award,” said Whip Steve Scalise. “Even while some in
Washington try to restrict our Second Amendment rights, small businesses, retailers, and gunsmiths across the
country continue to suffer from heavy-handed regulation and government bureaucracy that infringe on our
rights. ’'m proud to stand for our Second Amendment, and I will always work to protect these rights.”

The transition of the U.S. Munitions List to the Commerce Control List was an effort begun during the Obama
administration to enact export control reforms. Of 18 categories of exports, only the three involving sporting
firearms and ammunition were purposely left undone. Congressman Scalise championed legislation and is
working closely with President Donald Trump’s administration to finalize these reforms for our industry. The
reforms would move export licensing of firearms and ammunition from the U.S. State Department to the
Commerce Department, an effort that would allow U.S. manufacturers to more evenly compete with foreign
manufacturers for competitive contracts. Reduce regulatory burdens while enhancing national security.

WASHSTATEC002592
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 105 of 378

The reforms would also eliminate an onerous annual State Department $2,250 registration fee imposed on small
manufacturers who do not export firearms and gunsmiths, who don’t produce, nor export firearms, but simply
repair firearms.

NSSF eagerly awaits publication of the final rule from the White House, which has supported these reforms.

 

 

Tre Munition ge is the one truly significant pro-qun initiative we've seen during
this acmnistration, and those domg ihe work ceserve credit. Removing fees will help some,
but mainly this opens up the global market to US companies thet heave been sulfering tge
last couple years.

 

   

   

 

| can't belleve This [TAR thing is taking se long to resolve. Meanwhile, years afer H was
started, small ma and pa gunemiths are stl Sled with met outrageous fee io the State
Dep. The s pooner this gels en ted the happier we will all be. To NSSF and Scalise and
Trumm never stop fighting forus itlie people, we beg you!

   
   
 

 

 

 

Link: hites://www thetruthabouteuns. con 20 19/04 /staff-writer/nssi-honors-us-ren-steve-scalise-as-20 1 R-
lpoislator-of-the-year/Hoomment-42341 74

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm /|Twitter: @StateDeptPM

Stay connected with State.gov:

 

WASHSTATEC002593
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 106 of 378

Official
UNCLASSIFIED

WASHSTATEC002594
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 107 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 4/18/2019 2:27:37 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Bloomberg: Don’t Ease Gun Export Rules

 

Don’t Ease Gun Export Rules
By Bloomberg
17 April 2019

President Donald Trump, who has received unprecedented support from America’s gun lobby, seems
determined to make it easier to export firearms and harder to keep track of whether they’re destined for
terrorists or rogue regimes. He proposes to do this by shifting oversight of the export of semi-automatic and
non-automatic firearms, as well as of various gun components and some types of ammunition, from the
Department of State to the Department of Commerce.

The change threatens to undermine national security and public safety around the world. Congress should stop it
from taking effect.

The U.S. is already the world’s biggest firearms exporter, shipping roughly $7.5 billion worth of guns, artillery
and ammunition from 2013 to 2017. Some of this equipment has ended up with al-Qaeda fighters and other
terrorists, undermining the struggle to keep lethal weapons out of the hands of America’s enemies.

Under the current system, State Department licensing officers too often approve export applications that lack
required information, a department inspector general has found. In one instance, approval was granted to sell
400,000 rifles, along with more than 500 million rounds of ammunition and other equipment, to the Philippines
Bureau of Customs — without notification to Congress, as required by law. Subsequent investigation found that
licensing information was missing and the transaction’s intermediary had “disappeared.”

If licensing responsibility shifts to the Commerce Department, such lapses stand to become more frequent.
Commerce lacks the specialized staff and expertise to vet arms sales, and has no plan to acquire them.
Commerce officials have already indicated they will not feel obligated to notify Congress, as the State
Department must, when gun exports are valued at more than $1 million. It’s unclear whether the Commerce
Department would even suspend sales to a buyer found to be operating illegally or in contravention of U.S.
foreign policy aims.

The Trump administration also plans to end State Department oversight of the publication of computer code
enabling 3-D printable guns. That would make it easier for people inside and outside the U.S. to make
untraceable firearms at home and, like the change to gun-export authority, make guns more plentiful and
difficult to regulate.

Democratic Representatives Eliot Engel and Norma Torres are proposing legislation to block the changes to
oversight of weapons for export and 3-D printable guns. Congress should pass it without delay.

Link: hites:/Avww. bloombers com/opinion/articies/2019-04-17/don-t-ease-oun-ex port-rules

 

 

Matthew Marquis

WASHSTATEC002595
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 108 of 378

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @StateDentPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002596
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 109 of 378

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 4/18/2019 3:20:42 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Reason: The Right to Print Arms

 

The Right to Print Arms
By John Stossel
17 April 2019

Are you very afraid? 3D-printed guns are coming.

"Virtually undetectable!” shrieked CNN.

"This changes the safety of Americans forever!" shrieked MSNBC.

Does it?

Six years ago, a company called Defense Distributed posted blueprints for 3D-printed guns on the web. The
Obama State Department said that violated the Arms Control Act because allowing foreigners to see them is
equivalent to exporting a missile launcher, and that's illegal.

Defense Distributed withdrew the blueprints. Gun control advocates were relieved.

"We have enough guns in this country already,” Massachusetts legislator David Linsky tells me in my new
video about 3D-printed guns.

But this debate is about free speech, too.

"You can't ban lawful U.S. citizens from sharing information with other lawful U.S. citizens," says Defense
Distributed's lawyer, Josh Blackman.

"After the Oklahoma City bombing, Congress asked the Department of Justice, 'Can we make a law that bans
putting bomb-making instruction on the internet?’ The DOJ said, "No, you can't ban putting files on the
internet."

Not even files showing how to make a nuclear weapon?

A "nuclear bomb [is] different because it's classified information,” he said. Courts have upheld restrictions on
publishing classified information.

But the web is filled with unclassified information about how to make all sorts of deadly things.

"Should The Anarchist Cookbook be banned"? I asked Linsky. It contains deadly recipes.

WASHSTATEC002597
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 110 of 378

"There's no reason to ban books," he replied. "The genie is out of the bottle a long, long time ago on The
Anarchist Cookbook. But this is a very different thing whereby all you have to do is download a file, press a
button and a printer gives you a gun.”

It's actually not that easy.

U.S. Senator Ed Markey (D-Mass.) made it sound as if anyone could make a 3D gun. "Bad people can go to
Instagram and get an insta-gun!"

But that's silly, like so much of what Markey says.

"It's actually a very complicated process," explains Blackman. You need technological expertise and very
specific materials. "It might take a full day of printing. You have to treat the plastic with chemicals so that
they're strong enough. Even then, odds are, the gun's pretty crappy.”

True. When my TV show tried one, it wouldn't fire.

But the technology will improve.

It's said that 3D guns will be "a windfall for terrorists.”

"Terrorists have access to far more dangerous weapons,” responds Blackman. "The notion that ISIS is... making
these stupid little plastic guns that can fire one shot at a time strains credulity.”

But can't plastic guns sneak past airport security?
"Bullets are made out of metal,” notes Blackman. "Plastic and rubber bullets are not very effective.”
America has a long tradition of people making their own guns, often for good reasons.

"If we had a ban on home manufacture of weapons during the time of the American Revolution, we would
probably still be under the King's rule,” cracked Blackman.

"It was a very different society,” argues Linsky. "Now we have AR-15s."

Blackman had an answer for that: "Rights were enshrined in the Constitution for permanence.... They're there
for the long haul.”

Although Defense Distributed withdrew its blueprints, it continues to fight for the right to publish them online.

Seems kind of like a pointless fight to me, because in the short time before Defense Distributed withdrew its
post, hundreds of other websites had copied it. They still host the blueprints.

Linsky hadn't realized that. When I showed some to him, he said, "I understand that some people might think
that the genie is out of the bottle, but let's put as much of that genie back into the bottle as we possibly can.”

But we can't put the genies back. Today, once information is out, it's out there forever. No government can pull
it back.

Nevertheless, gun control advocates and the childish media will demand that "something be done!"

WASHSTATEC002598
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 111 of 378

CNN warned, "Tomorrow morning, the sun will be shining, the birds will be singing and anyone will be able to
legally download instructions to 3D-print their own fully functional plastic gun!"

I liked Blackman's response:
"That happened. The world's the same," he said. "People are just fear-mongering.”

Link: hites://reason.com/201 9/0441 7the-right-to-print-arms/

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm / |Twitter: @StateDeptPM

Stay connected with Srate.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002599
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 112 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 4/22/2019 8:25:11 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: issue Paper 18 - Export Control and Cats I-If} Updated 4-22-19

Attachments: Issue Paper 18 - Export Control and Cats I-HIl Updated 4-22-19.docx

Sarah,

Can you please review before | give to Jesse for clearances ? I< | want to make sure | have

everything you think should be in here and not more.
Thanks
Rob

Official - SBU
UNCLASSIFIED

WASHSTATECO002600
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 113 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 4/23/2019 12:27:53 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: Re: Issue Paper 18 - Export Control and Cats [-Ill Updated 4-22-19
Will do

Robert Monjay

-663- (office)
eee i)

 

From: Heidema, Sarah J

Sent: Tuesday, April 23, 2019 8:14:42 AM

To: Monjay, Robert

Subject: RE: issue Paper 18 - Export Control and Cats I-Ill Updated 4-22-19

 

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, April 22, 2019 4:25 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: Issue Paper 18 - Export Control and Cats I-lll Updated 4-22-19

Sarah,

Can you please review before | give to Jesse for clearances? [AA | want to make sure | have

everything you think should be in here and not more.
Thanks
Rob

Official - SBU
LINCLASSIFIED

WASHSTATEC002601
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 114 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 4/23/2019 4:01:18 PM

To: Hong, Jesse J [HongJJ @state.gov]
Subject: Paper for clearance

Attachments: Issue Paper 18 - Export Control and Cats [-fll Updated 4-22-19.docx

Jesse,

Can you please obtain the necessary clearances on the attached?
Thanks

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjayR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC002602
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 115 of 378

 

Message

From: Carroll, Christienne [CarrollC@state.gov]

Sent: 4/23/2019 6:15:08 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Monjay, Robert

[MonjayR @state.gov]; Hamilton,Catherine E [HamiltonCE@state.gov]; Dearth, Anthony M [DearthAM@state.gov];
Shin, Jae E [ShinJE@state.gov]; Davis, Terry L [DavisTL@state.gov]

ce: String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Brown, Stanley L
[BrownSL@state.gov]; Cressey, LauraE [CresseyLE@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]; PM-CPA
[PM-CPA @state.gov]

Subject: Readout: Panel Discussion - "The Trump Administration's Gun Exports Plan: An Update"

Attachments: 4-23-19 Panel Discussion Handouts.pdf

Good afternoon,

PM/CPA monitored a panel discussion this morning organized by Congresswoman Torres’ office entitled, The Trump
Administration's Gun Exports Plan: An Update. The panel focused on concerns about the proposed CATS I-Ill rules
changes, and garnering support for Rep. Torres and Rep. Engel’s proposed Prevent Crime and Terrorism Act (HR
1134}. Please see a rough readout below, and copies of the handouts are attached.

Readout
Opening comments

Lindsay Nichols (Giffords):

@ Obama Administration started the export reform process but made the decision not to pursue the CATS I-ill
changes due to concerns about the diversion of items and violence abroad.

e The Trump Administration put these concerns aside—moving the export of guns and bullets to Commerce.

@ The proposed changes dramatically increase the risk of arms falling into the wrong hands (e.g., human rights
abusers and terrorists).

e Noted Senator Menendez’s hold and Rep. Torres and Rep. Engels’s proposal that would block the changes.

e The Administration says it is not a deregulation, but the rules are more lose and will allow the gun industry to
make more money.

e The current Dept. of State system is developed. Commerce and State have different expertise and mandates.

e GAO's report in March flagged issues of concern regarding the export control of firearms.

e The gun lobby says licensing by the ATF would be OK, but the ATF does not monitor use in the same way.

e 3D Printing: The court order blocking the posting of code online would no longer be valid if guns are off the
USML.

Kyleanne Hunter (Brady):

¢ Gun violence and small guns are a U.S. problem. Every 30 minutes someone in the U.S. dies from a U.S.
manufactured gun. Over the last decade, there has been a 500% increase in gun violence and 1000% increase in
deaths due to gun access.

e Where there is an influx of small arms, there is a sharp increase in homicides. Declassifying weapons will
exacerbate gun violence.

e Noted that some say the ATF could be mandated to manage investigations into international gun exports—but
the ATF is stretched already. It is currently only able to investigate 8% of federally licensed dealers. The ATF
cannot adequately do its job in the U.S. let alone outside of the U.S.

e More guns to more areas means more conflicts—exporting gun violence issues.

Kristen Rand (Violence Policy Center):

e While many say the guns are not military guns, they have military utility. Semi-automatic weapons, handguns,
and rifles are leaving the USML. These include semi-automatic assault rifles, AK-type assault rifles and

WASHSTATEC002603
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 116 of 378

Kalashnikovs. A Russian company is making these guns now in the U.S. and will be able to export them more
easily.

e Semi-automatic pistols are virtually identical to those used by the U.S. military.

e Anti-armor sniper rifles deployed with many U.S. and NATO forces are prized by criminal organizations. They
can shot down helicopters and pierce protective gear.

e The gun industry says the rule changes are a national security issue because they need a market to stay in
business—but business is not a national security issue.

Jeff Abramson (Arms Control Association):

e In 2002, Congress said it wanted to be notified on arms sales over $1 million and that resulted in Congress
holding up questionable arms sales to The Philippines and Turkey. This will not happen once the rules go into
effect.

e Transparency is needed.

e These types of weapons are the weapons of conflict. They drive conflict and human rights abuses.

e Functionally, semi and fully-automatic are the same. in Cameroon, semi-automatic weapons were used to
execute people.

e Noted Rep. Tom Malinowski’s comment during the 3/26 open hearing about the rules changes, that (per his
previous experience leading DRL) Commerce will always vote to export.

e Concerns about peace, security and human rights should be a State not a Commerce issue.

e The move of these items to the CCL means Congress also loses visibility on violations.

e More stringent not less control is needed.

Colby Goodman (Transparency International Defence and Security):

e More transparency and less corruption is needed in the defense sector.

e Concerned about corruption in arms sales. Small cracks can become big gaps and contribute to insurgencies and
organized crime.

e The U.S. needs to be at the forefront of combatting these issues. We were the first country to have laws on
arms brokering. We added restrictions such as Congressional notifications and sped up the licensing process so
the defense industry could get licenses processed. Now, there has been a big shift.

e Earlier this year, the OIG reported on major challenges with vetting. DDTC approved export licenses without
having all the information. The OIG identified 17 that should have had Congressional notifications. There are
also staff reduction issues.

e Congress has blocked at least three sales due to human rights concerns.

e There are challenges in illegally trafficking arms and these changes will make it worse.

e State has a private watch list database of 200,000 individuals of questionable backgrounds. The list will not be
available to Commerce. Commerce is not asking State for this information for items that were previously
transferred.

e Blue Lantern checks are hardly used by Commerce.

e The Administration says enforcement will still be strong, but there will be less oversight.

What should an export regime for these items should look like?

Kyleanne Hunger:
e Controls and lax U.S. gun laws make it easy to traffic guns.
e The ATF does not have resources. Bad dealers are responsible for the vast majority of exports of guns to Mexico
and the Northern Triangle countries.
e Need to keep export controls and look at U.S. gun laws (e.g., universal background checks for private and
internet sales, restrictions on bulk sales)

Kristen Rand:

e Weapons of choice in Mexico are semi-automatic, so an assault weapons ban would go far to eliminate access to
these weapons of choice.

WASHSTATEC002604
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 117 of 378

People can buy a lot more for international export.

There are criminal, foreign policy and national security implications.

The current system works for both control and for industry.

Would like Congress to take a more active role of oversight.

Need: More DDTC staff, more GAO reviews, more Congressional notifications, more State action

Jeff Abramson:

Congress can pay more attention to the cases that are notified. DCS has very little transparency. Need more
transparency on DCS cases.

HFAC could make Congressional notifications public.

Congress could expand rules for pre-delivery notification.

State Department capability—help State get the needed resources.

Why are the proposed changes such a bad idea?

Lindsay Nichols:

No Congressional notification

Kristen Rand:

Treating de facto military weapons as non-military weapons.

Jeff Abramson:

Global violence—these are instruments of global violence.
These items are still dangerous and deadly. Lives are on the line—should not let it slide.

Kyleanne Hunter:

The easier it is to get weapons, the more deaths there are and more violations.
Zero control on how the items are distributed when out of our hands.

Colby Goodman:

Biggest issues: There is no good reason to support the move.
The items could stay on the USML and be tinkered with to make it easier (i.e., reduce registration fees).

What are the “economics” behind 3D-gun printing

Lindsay Nichols:

People think guns are cooler if they know how they work and they will buy more parts.
industry can sell equipment, accessories etc. designed for 3-D printing of guns.

Kristen Rand:

Un-detectability of 3-D guns—no serial numbers.

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Official

UNCLASSHAED

WASHSTATEC002605
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 118 of 378

US guns that will be easier to export
under proposed rule

 

Sere weenie Po agy f
I ’ { = middieeasteye. net

 

WASHSTATEC002606
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 119 of 378

MANUFACTURERS MARKET GUNS TO CIVILIANS BY
TOUTING SIMILARITIES TO MILITARY FIREARMS

SIG SAUER 2019 PRODUCT CATALOG

 

   
 

p320

“pga0 MIP Ma

28 PO MER

 

WASHSTATEC002607
 

The United States continues to face major challenges in preventing US firearms and related
parts from being illegally trafficked to countries around the world. Since 2010, the United
States has opened at least 171 US prosections involving US firearms trafficking to over 50

countries, according to a report by Small Arms Survey and the Justice Department. The
below chart highlights the destination countries of these prosecutions.

   

  
  

   

        

In 2017 and 2016, Marlou
Mendoza and his son plead guilty

| to exporting tens of thousands of

ammninution and some parts for

M-l6s and AR-15s rifles to the

Philippines,

  
    

 
  

The United States has opened at
least 85 US prosecutions of US
firearms trafficking to Mexico,

| making H the top destination for
firearms traffickers. Many of
these firearms have been used by
organized crime and gangs.

   
           

       

 
 

 

      

 

Number of US
Prosecutions

 

85 (Mexico) RAG
&to 13
5 and below . In 2018, Rass Roggia was. charged
GANMGIA | for gllegedly shipping
se | M4 firearins parts and ,
. manufacturing tools from the
Tr 2016, Alhaji Boyle plead guilty | United States to Iraq to
to conspiring to export AK-47s manufacture complete firearms

United States to the Gambia for
use inva failed attempt te
overthrow the political leader

in Gambia in 2015.

 

 

 

 

WASHSTATEC002608
 

Case 2:20-cv-00111-RAJ..Document.106-13... Filed 09/23/20 Page121 of.378

Prevent Crime and Terrorism Act
Prevent Weakening of Firearms Export Regulations
Congresswoman Norma J. Torres (D-CA) and Eliot L. Engel (D-NY)

Endorsed by: Amnesty International, the Brady Campaign to Prevent Gun Violence, Giffords,
Global Exchange, Latin America Working Group, Vielence Policy Center

The proliferation of firearms and other smal! arms to terrorist groups and transnational criminal
organizations poses a significant threat to our national security. Currently, the State Department
reviews applications for licenses to export small arms and light weapons. However, the
administration is proposing to transfer this oversight authority to the Commerce Department,
moving dangerous items from the United States Munitions List (which is managed by the State
Department) to the Commerce Control List (which is managed by the Commerce Department).

This proposal is dangerous for several reasons. For one, the granting of licenses for items under
the Commerce Control List are not subject to congressional oversight. Additionally, under the
Strategic Trade Authorization, items on the Commerce Control List can be exported to 36
different countries without needing to apply for any license. Furthermore, because its mandate
and expertise, the State Department is better suited to ensuring that national security and foreign
policy considerations are properly weighed when deciding about whether to grant or deny each
particular license, With less oversight and more loopholes, and without the proper consideration
of possible down sides, it is very likely that the administration’s plan could be a boon for illegal
weapons traffickers and their unsavory customers.

The Prevent Crime and Terrorism Act would prevent this dangerous proposal from moving
forward.

Section-by-Section
SECTION 1: SHORT TITLE

SECTION 2: PROHIBITION ON REMOVAL OF CERTAIN ITEMS UNDER
CATEGORIES I, IL, AND IL! OF THE UNITED STATES MUNITIONS LIST,

* This section amends the Arms Export Control Act to lock in place Categories I, II, and Hl
of the United States Munitions List, as of August 31, 2017,

 

 

 

 

WASHSTATEC002609
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 122 of 378

 

Message

From: Hong, Jesse J [HongJJ @state.gov]

Sent: 4/23/2019 6:44:59 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: For your CLEARANCE: Issue Paper 18

Attachments: Issue Paper 18 - Export Control and Cats I-IIl Updated 4-22-19.docx

Hi Sarah,
Please see attached for your clearance the Issue Paper on Export and Control Categories I-Ill. Thank you very much!
Best,

Jesse J. Hong

Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State
202-663-2814

Hongii@istate cov

Official - SBU
UNCLASSIFIED

WASHSTATEC002610
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 123 of 378

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 4/23/2019 8:04:27 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: RE: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and III

This is super helpful. Many thanks!

From: Monjay, Robert <MonjayR@state.gov>

Sent: Tuesday, April 23, 2019 4:03 PM

To: Foster, John A <FosterJA2 @state.gov>

Subject: FW: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, Il, and Ill
Importance: High

 

Thanks
Rob

Official - SBU
UNCLASSIFIED

 
   

Sent: Friday, September
To: Miller, Michael F <Milerrf@state. zov>; Heidema, Sarah J <HeidemaSJ@state.cov>; Shin, Jae E <ShinJE@ state. gov>;

 

 

 

Abisellan, Eduardo <Abisellant @state gov>; Darrach, Tamara A <DarrachTAg@istate. gov>; Krueger, Thomas G

<KruegerlG@state gov>; McClung, Gailyn W <McClungGW @state 2oy>; Shinnick, Jullanne <Shinnick! @istate gov>;

   

 

WASHSTATEC002611
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 124 of 378

<BlahaCO G@istate.goy>

Cc: PM-DTCP-RMA <PM-DTCP-RMAG@ state.gav>

Subject: Clearance Request by OOB 9/13 - Final Rule to Revise USML Categories |, II, and Ill
importance: High

 

Colleagues,

By way of background, on May 24, the Directorate of Defense Trade Controls (DDTC) published the attached notice of
proposed rulemaking (NPRM) in the Federal Register (83 FR 24198) to amend the International Traffic in Arms
Regulations (ITAR) to revise Categories |, Il, and Ili of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. The articles removed from the USML as a result
of this proposed rule would become subject to the jurisdiction of the Department of Commerce (DoC) under the Export
Administration Regulations (EAR), which includes the Commerce Control List (CCL).

The NPRM requested public comments regarding the proposed revisions to USML Categories l, Il, and Ill. DDTC
reviewed the comments we received and made a number of revisions to the proposed rule text based on them. DDTC
now plans to publish the attached final rule to amend the ITAR accordingly. DDTC has been in regular contact about this
rule with colleagues at both the Defense Technology Security Administration (DTSA) and DoC, which intends to publish a
companion final rule in the Federal Register to adopt the articles being removed from the USML onto the CCL.

nS We Kindly request your clearance NLT

DDTC has consulted extensively with a number of State Department offices, as well as with DTSA and DoC, about the
rule’s content and implementation, so we anticipate the attached final rule text will require minimal editing at this
stage. Please note that this document is approximatel

  

 

   
     

Please note that we have attached both a clean version of the final rule and a redline version with
track changes to help you readily identify the differences between the final rule and the NPRM that your offices
reviewed previously. If you have questions about the final rule text or about the publication process, please feel free to
email me.

Thanks,
John

John A. Foster
Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2816

Email: FosterJA2 @istate.2

 

WASHSTATEC002612
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 125 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 4/23/2019 10:24:24 PM

To: Hoppin, Kevin A. [kevin.hoppin@squirepb.com]

cc: Grammas, George N. [george.grammas@squirepb.com]
Subject: RE: Update on Cat I, ll, and Ill for ECJU Brief in May
Kevin,

Unfortunately, | have to go with the “no idea” option. We have finished drafting the rules, got them approved by OMB
and notified to Congress under 38(f}. However, there is some final work being dane and i do not have an estimate when
that will be finished and they will published.

Thanks

Rob

Official
UNCLASSIFIED

From: Hoppin, Kevin A. <kevin.hoppin@ squirepb.com>

Sent: Tuesday, April 23, 2019 4:55 PM

To: Monjay, Robert <MonjayR@state.gov>

Cc: Grammas, George N. <george.grammas@squirepb.com>; Hoppin, Kevin A. <kevin.hoppin@squirepb.com>
Subject: Update on Cat |, Il, and Ill for ECJU Brief in May

Dear Mr. Monjay,

George Grammas is headed to the UK in May to brief at the Export Control Joint Unit (ECJU) Export Control Symposium
as a representative of EGADD.

He is updating his slides and asked me if | knew the status of the changes for USML Categories |, II and Ill. | told him the
proposed rules were published 24 May 18, but that | have not heard anything about a final rule. We were hoping you
might be able to give us an update on when you think they are going to be published. He can then add this to his slides.

We understand this might be tight lipped, and you may not have a good answer, but any indication would be helpful
(and “no idea” is also a good answer).

Thanks again for your help!
V/R

Kevin

. ; : TK Keayin 4.4 ah
q as ee Pe BF. RS

oan 4 ah tm maim Export Controls Specialist

PATTON BOGGS Squire Patton Boggs (US) LLP
2550 M Street, NW
Washington, DC 20037
T +1 202 626 6268
O +1 202 457 6000
F +41 202 457 6315
M +1 703 314 9357

 

 

: | squirepattonboggs.com

WASHSTATEC002613
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 126 of 378

 

47 Offices in 20 Countries

This message is confidential and may be legally privileged or otherwise protected from disclosure. If you are
not the intended recipient, please telephone or email the sender and delete this message and any attachment
from your system; you must not copy or disclose the contents of this message or any attachment to any other
person.

For information about how Squire Patton Boggs processes EU personal data that is subject to the requirements
of the EU General Data Protection Regulation, please see our Privacy Notice regarding the processing of EU
personal data about clients and other business contacts pursuant to the GDPR at www.squirepattonboges com.

 

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates
worldwide through a number of separate legal entities. Please visit www.squirepationboges.com for more
information.

 

#US

 

WASHSTATEC002614
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 127 of 378

 

Message

From: Hoppin, Kevin A. [kevin.hoppin@squirepb.com]

Sent: 4/24/2019 3:08:28 AM

To: Monjay, Robert [MonjayR@state.gov]

cc: Grammas, George N. [george.grammas@squirepb.com]; Hoppin, Kevin A. [kevin.hoppin@squirepb.com]
Subject: RE: Update on Cat |, ll, and Ill for ECJU Brief in May

Awesome,

Thanks for the information!
VAR

Kevin

SQU | RE Export Controls Specialist

PATTON BOGGS Squire Patton Boggs (US) LLP
2550 M Street, NW
Washington, DC 20037
T +1 202 626 6268
O +1 202 457 6000
F +1 202 457 6315
M +1 703 314 9357
& =

  

 

m | squirepattonboggs.com

From: Monjay, Robert <MonjayR@state.gov>

Sent: Tuesday, April 23, 2019 6:24 PM

To: Hoppin, Kevin A. <kevin.hoppin@squirepb.com>

Cc: Grammas, George N. <george.grammas@squirepb.com>
Subject: [EXT] RE: Update on Cat I, Il, and Ili for ECJU Brief in May

Kevin,

Unfortunately, | have to go with the “no idea” option. We have finished drafting the rules, got thern approved by OMB
and notified to Congress under 38(7}. However, there is some final work being done and I do not have an estimate when
that will be finished and they will published.

Thanks

Reb

Official
LINCLASSIFIED

From: Hoppin, Kevin A. <kevin. hoooin@squirepb.carri>
Sent: Tuesday, April 23, 2019 4:55 PM

 

Cc: Grammas, George N. <george.grammas® squirepb.com>; Hoppin, Kevin A. <kevin. hoppin@ squirepb.com>
Subject: Update on Cat |, Il, and Ill for ECJU Brief in May

 

 

Dear Mr. Monjay,

George Grammas is headed to the UK in May to brief at the Export Control Joint Unit (ECJU) Export Control Symposium
as a representative of EGADD.

WASHSTATEC002615
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 128 of 378

He is updating his slides and asked me if | knew the status of the changes for USML Categories |, II and Ill. | told him the
proposed rules were published 24 May 18, but that | have not heard anything about a final rule. We were hoping you
might be able to give us an update on when you think they are going to be published. He can then add this to his slides.

We understand this might be tight lipped, and you may not have a good answer, but any indication would be helpful
(and “no idea” is also a good answer).

Thanks again for your help!
V/R

Kevin

SQU I RE > Keyin A. Roooin

se gaqunin ee 4 on go Export Controls Specialist

PATTON 6OGGS Squire Patton Boggs (US) LLP
2550 M Street, NW
Washington, DC 20037
T +1 202 626 6268
O +1 202 457 6000
F +1 202 457 6315
M +1 703 314 9357

BS

 

 

 

47 Offices in 20 Countries

This message is confidential and may be legally privileged or otherwise protected from disclosure. If you are
not the intended recipient, please telephone or email the sender and delete this message and any attachment
from your system; you must not copy or disclose the contents of this message or any attachment to any other
person.

For information about how Squire Patton Boggs processes EU personal data that is subject to the requirements
of the EU General Data Protection Regulation, please see our Privacy Notice regarding the processing of EU
personal data about clients and other business contacts pursuant to the GDPR at www squirepationboess com.

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates
worldwide through a number of separate legal entities. Please visit www.squirepattonboees.com for more
information.

 

#US

 

WASHSTATEC002616
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 129 of 378

 

Message

From: Hong, Jesse J [HongJJ @state.gov]

Sent: 4/25/2019 2:40:44 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: For your CLEARANCE: Issue Paper 18

Attachments: Issue Paper 18 - Export Control and Cats [-fll Updated 4-22-19.docx

Hi Sarah,
Please see attached for your clearance the Issue Paper on Export and Control Categories I-Ill. Thank you very much!
Best,

Jesse J. Hong

Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State
202-663-2814

Hongii@state cov

Official - SBU
UNCLASSIFIED

WASHSTATEC002617
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 130 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 4/26/2019 4:27:46 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Politico: Trump supports gun rights, but even he sees limits

 

Trump supports gun rights, but even he sees limits
By Adam Behsudi
26 April 2019

President Donald Trump will tout the rights of gun owners Friday when he speaks at the National Rifle
Association’s annual convention, but he’s standing in the way of a new policy that could give the firearms
industry a major export boost.

The industry is eagerly awaiting the publication of a final rule that would ease exports of firearms and
ammunition, but the process has been stalled over the president’s concerns with the publication of 3D printed
gun technology, according to two sources with direct knowledge of the issue.

“He’s giving a win to the gun control advocates at the expense of the industry that supported him,” said one
industry official.

As part of the final rule, the White House is trying to determine how to restrict the publication of technical plans
for 3D printed firearms — an effort that has already run into legal problems because of a potential violation of
free speech rights in the Constitution.

Trump has weighed in on the issue over Twitter, saying last summer that he was “looking into 3-D Plastic Guns
being sold to the public.”

“Already spoke to NRA, doesn’t seem to make much sense!” he tweeted.

Trump’s commentary came shortly after the State Department last year settled a case brought by Defense
Distributed, an organization that publishes open-source digital plans for 3D firearms online. The organization
and gun-rights groups sued the Obama administration after it tried to restrict the publication of technical plans
for a 3D printed gun.

The government was destined to lose the case because publicly available information is generally not subject to
export regulations. Government restrictions on the publication of such information can also run afoul of the
First Amendment.

It’s an issue the U.S. government has struggled with for several decades as it tries to keep foreign entities from
obtaining new weapons.

The administration is trying to finalize the new rule, which would transfer export oversight of most firearms and

ammunition from the stringent control of the State Department to more export-friendly Commerce Department
regulations.

WASHSTATEC002618
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 131 of 378

The rule is the final piece of a broader effort started by the Obama administration to streamline the country’s
export-control system for weapons and technology that have both civilian and military uses. The initiative
aimed to give companies more flexibility to export commercially available items while still safeguarding
national security.

Then-President Barack Obama held off on easing export regulations on firearms and ammo amid an escalation
of mass shootings. Shortly after taking office, the Trump administration moved forward with the proposed rule.

Now, Trump‘s hesitation on issuing the new rule makes him an unexpected ally with congressional Democrats.

The change has raised scrutiny on Capitol Hill. In a letter to Secretary of State Mike Pompeo in February, Sen.
Bob Menendez (D-N.J.) announced an informal hold on the State Department's request to transfer responsibility
for the export control of firearms and ammunition to Commerce.

Menendez, the ranking Democrat on the Senate Foreign Relations Committee, also worried about the
publication of plans for 3D printed weapons, saying the rule would “open the floodgates of information for the
3D printing of nearly undetectable firearms and components by foreign persons and terrorists that intend to
harm U.S. citizens and interests.”

The lawmaker said moving forward with the rule without restrictions on 3D printed technology could be at odds
with a recently passed law that authorizes the Commerce Department to develop new restrictions on exports of
“emerging and foundational” technologies. The Commerce Department highlighted 3D printing as an area of
emerging technology, Menendez noted.

House lawmakers have also introduced legislation that would block the move.

But sources said it is Trump’s position on the matter, not Democratic concerns, that has brought publication of
the rule to a halt.

“Tt was really his tweet that stopped everything,” said one of the sources with knowledge of the process.
The White House and Commerce Department declined to comment on the issue.

“Nobody wants to tell [Trump] he is wrong,” said the industry source, who estimated that the rule could
increase exports of firearms companies by 15 percent annually if the regulations were eased.

The Trump administration’s State Department has also expressed support for the rule, saying that the transfer of
items to the Commerce Department will not jeopardize national security.

“These changes will significantly reduce the regulatory burden on the U.S. commercial firearms and
ammunition industry, promote American exports, and clarify the regulatory requirements for independent
gunsmiths, while at the same time prioritizing national security controls and continuing our ability to restrict
exports where human rights, illicit trafficking, and related issues may be of concern,” a State Department
official said in a statement.

Others on Capitol Hill are trying to prod the change along. Sen. Jim Risch (R-Idaho), chairman of the Foreign
Relations Committee, which has jurisdiction over the issue, said that he did not support any further delays in the
process.

A spokesperson for the lawmaker dismissed concerns over 3D printed weapons, noting that any firearm not

detectable to magnetometers or X-rays has been illegal in the U.S. since Congress passed a 1988 law that
applies regardless of how the gun is made.

WASHSTATEC002619
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 132 of 378

“This rule will complete a scrub of the [State Department] U.S. Munitions List that began in 2010, which is
long overdue,” Risch said in a statement.

Despite the legal question over 3D printed gun plans, proponents of the rule say the movement of firearms and
ammunition to the Commerce Department does not mean those items will be freely exported with no oversight.

Many items from other categories that were transferred are eligible for a broad exception from export license
requirements. However, firearms that transfer to Commerce Department controls will be excluded from that
exception. Fully automatic weapons will also remain under the control of the State Department.

The firearms industry has complained that the delay in the rule has deprived them of benefits other industries
are now reaping from a relaxation of export control rules. Regulatory changes could help sales of hunting rifles
overseas and better compete for lucrative contracts to supply military and police units with semi-automatic
weapons.

Under State Department regulations, transactions to sell firearms overseas that are worth more than $1 million
are subject to congressional notification. Manufacturers could bypass that time-consuming process if those
items fall under Commerce Department export rules. Smaller gunsmiths, who may not ever export, could also
potentially escape a $2,200 annual registration fee that the State Department charges if their products move to
Commerce control.

So far, the NRA, which supports the rule, hasn't made the delay a major issue, but if it stretches too much
longer, it could cause a rift with the administration.

"When gun owners find out, this could cause a political problem,” said the industry source.

 

Link: httes://wwwpoliice.com/story/20 1 9/04/26/trump-pun-rights-limits- 1384930

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: wunw.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

WASHSTATEC002620
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 133 of 378

 

Message

From: Johnson, Clifton M [JohnsonCM5 @state.gov]

Sent: 5/3/2019 3:55:35 PM

To: Visek, Richard C [VisekRC@state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]
ce: Kottmyer, Alice M [KottmyerAM @state.gov]

Subject: Action Needed on AM relating to Spring Unified Agenda

Attachments: Tab 4 - Delegation of Authority 401.pdf; Tab 1 - Preamble to the Agenda Spring 2019.docx; Tab 2 -- Rules on the
Spring 2019 Agenda.xlsx; Tab 3 --Menendez Letter on Hold on CAT I-III Transfer.pdf; L to M AM on Spring 2019
Unified Agenda (3-14-2019).docx

Rich/Josh,

 

Official - SBU
LINCLASSIFIED

Official
LINCLASSIFIED

From: Kottmyer, Alice M <KattmyerA
Sent: Thursday, March 14, 2019 12:00 PM

 

 

Ce: Johnson, Clifton M <ighnsonCMS@state.gov>; Nightingale, Robert L <NightingaleRL@ state gov>; Williams, Veronica
X <iWilllarnsVx@state gov; Kottmyer, Alice M <KotirnyerAM@ state gov>
Subject: ** FOR REVIEW ** Department submission for the Spring Unified Agenda

 

WASHSTATEC002621
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 134 of 378

Josh,

The draft Action Memo from Jennifer to Ambassador Todd for the Spring 2019 Unified Agenda submission is attached
for your clearance.

Thanks
Alice

Official
UNCLASSIFIED

WASHSTATEC002622
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002623
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 136 of 378

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002624
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 137 of 378

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002625
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 138 of 378

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 5/15/2018 6:51:42 PM

To: pauljm@state.gov

Subject: 18-0515 Tuesday "Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

 

President Continues National Emeraency with Respect to Yemen
. Commerce Initiates Investiqation under Section 232 of the Trade Expansion
Act

Items Scheduled for Publication in Future Federal Register Editions
Commerce/BIS Publishes Proposed Rule Concerning Shift of USML Cats [TL

and [Tl to EAR/CCL
State/DDTC Publishes Notice Concerning Proposed Shift of ITAR/USMIE Cats 1.

EU Amends Restrictive Measures Concerning Libya
UK Government Posts Guidance Concerning Iran
Singapore Customs Announces joint-Customs-CA Seminar on 21 May 2018

Deutsche Welle: “German Arms Firm H&K's Ex-Staff on Trial over Mexico Gun

. Reuters: “US. poses Sanctions Against Iran Central Bank Governor, Irad-
Based Bank”

Li. The Washington Times: "Trump Administration Moves to Shift Small Arms Gun
Export Aporoval from State Department to Commerce”

 

WASHSTATEC002626
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 139 of 378

12.0.M, Edelman: “Trump Cancels Iran Deal: Can Your Company StHi Dae
Business 2"

13. %&. Husisian: "The Twelve Compliance Steos Every Multinational Corporation
Showd Undertake in Lidht of Recent Trump Administration Enforcement
Activity’ (Part I of IV

14,0, Couton, G, Krelien & B. Gevers: "While EU Countries Reaffirm their
Commitment to the }CPOGA, EU Companias Brace for Impact"

15. Gary Stanley's EC Tip of the Day

ECS Presents “TTAR/EAR Boot Camo (Seminer Level Ti" on 10-11 Jul in Lona

. Bartlett’s Unfamiliar Quotations

Are Your Copies of Requlations Un to Date? Latest Amendments: ATF C15 Jan
2016), Customs (12 Apr 2018), DOD/NISPOM (18 May 2026), EAR (5 Aor
POLS), FACR/OFAC (19 Mar 2018), FPR (24 Apr 2018), HTSUS (4 May 20718),

ITAR (14 Feb 2018)
19, Weekly Highlights of the Dally Bucie Top Stories

 

 

 

 

 

=e

= lL. President Continues National Emergency with Respect

to Yemen
(Source: Federal Register, 15 May 2018.)

 

WASHSTATEC002627
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 140 of 378

83 FR 22582: Continuation of the National Emergency with Respect to Yemen

On May 16, 2012, by Executive Order 13611, the President declared a
national emergency pursuant to the International Emergency Economic Pow-
ers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary
threat to the national security and foreign policy of the United States con-
stituted by the actions and policies of certain former members of the Govern-
ment of Yemen and others that threaten Yemen's peace, security, and sta-
bility. These actions include obstructing the political process in Yemen and
blocking implementation of the agreement of November 23, 2011, be- tween
the Government of Yemen and those in opposition to it, which provided for a
peaceful transition of power that meets the legitimate demands and
aspirations of the Yemeni people.

The actions and policies of certain former members of the Government of
Yemen and others in threatening Yemen's peace, security, and stability
continue to pose an unusual and extraordinary threat to the national security
and foreign policy of the United States. For this reason, the national emer-
gency declared on May 16, 2012, to deal with that threat must continue in
effect beyond May 16, 2018. Therefore, in accordance with section 202(d) of
the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year
the national emergency declared in Executive Order 13611.

This notice shall be published in the Federal Register and transmitted to the
Congress.

[Presidential Signature. ]

THE WHITE HOUSE, May 14, 2018.

 

=2. Commerce Initiates Investigation under Section 232 of

the Trace Expansion Act
(Source: Federal Register, 15 May 2018.) [Excerpts. ]

 

 

 

83 FR 22441: Submission for OMB Review; Comment Request

The Department of Commerce will submit to the Office of Management and
Budget (OMB) for clearance the following proposal for collection of
information under the provisions of the Paperwork Reduction Act (44 U.S.C.
Chapter 35).

- Agency: Bureau of Industry and Security.

- Title: Request for Investigation under Section 232 of the Trade Expansion
Act.

- Form Number(s): N/A.

- OMB Control Number: 0694-0120.

- Type of Review: Regular submission. ...

 

WASHSTATEC002628
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 141 of 378

~ Needs and Uses: Upon request, BIS will initiate an investigation to
determine the effects of imports of specific commodities on the national
security, and within 270 days BIS will report to the President the findings and
a recommendation for action or in-action. Within 90 days after receiving the
report, the President shall determine whether to concur or not concur with
the findings and recommendations. No later than 30 days after a decision,
the determination will be published in the Federal Register and reported to
Congress. The purpose of this collection is to account for the public burden
associated with the surveys distributed to determine the effect of imports of
specific commodities on the national security. ...

Sheleen Dumas, Departmental Lead PRA Officer, Office of the Chief
Information Officer.
back to top

 

 

 

3. Items Scheduled for Publication in Future Federal
Register Editions

 

* Treasury; NOTICES; List of Countries Requiring Cooperation with
International Boycott [Publication Date: 16 May 2018. ]

 

 

 

4, Commerce/BIS Publishes Proposed Rule Concerning

Shift of USML Categories I, I, and ITT to CCL
(Source: Commerce/BIS, 15 May 2018.) [Excerpts. ]

 

President determines no longer warrant control under United States Munitions
List (USML) Category I - Firearms, Close Assault Weapons and Combat
Shotguns; Category II - Guns and Armament; and Category III -
Ammunition/Ordnance would be controlled under the Commerce Control List
(CCL). This proposed rule is being published simultaneously with a proposed
rule by the Department of State that would revise Categories I, II, and III of
the USML to describe more precisely the articles warranting continued control
on that list. ...

In this proposed rule, items that are currently controlled in Category II of the
USML would be controlled on the CCL under four new "600 series" ECCNs.

 

WASHSTATEC002629
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 142 of 378

Placement of the items currently in USML Category II into the CCL's 600
series would be consistent with existing BIS practice of using 600 series
ECCNs to control items of a military nature.

Items currently controlled in Categories I and III of the USML would be
controlled in new ECCNs in which the third character is a "5." These items are
not appropriate for 600 series control because, for the most part, they have
civil, recreational, law enforcement, or other non-military applications. As
with 600 series ECCNs, the first character would represent the CCL category,
the second character would represent the product group, and the final two
characters would represent the WAML category that covers items that are the
same or similar to items in the ECCN.

This proposed rule does not de-regulate the transferred items. BIS would
require licenses to export or reexport to any country a firearm or other
weapon currently on the USML that would be added to the CCL by this
proposed rule. BIS would also require licenses for the export or reexport of
guns and armament that would be controlled under new ECCN OA602, such
as guns and armaments manufactured between 1890 and 1919 to all
destinations except Canada.

As compared to decontrolling firearms and other items, in publishing this
proposed rule, BIS, working with the Departments of Defense and State, is
trying to reduce the procedural burdens and costs of export compliance on
the U.S. firearms industry while allowing the U.S. Government to enforce
export controls for firearms appropriately and to make better use of its

export control resources. BIS encourages comments from the public on this
aspect of the proposed rule. ...

back to top

5.
State/DDTC Publishes Notice Concerning Proposed Shift of
USML Categories I, II, and HI to CCL

The Department of State proposes to amend the International Traffic in Arms
Regulations to revise Categories I (firearms, close assault weapons and
combat shotguns), II (guns and armament) and III (ammunition and
ordnance) of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. Items
removed from the USML would become subject to the Export Administration
Regulations (EAR). See Cat I-lll Combined PR - FRN FINAL. PDF

 

The Department of Commerce proposes to amend the Export Administration
Regulations to describe how the items that transfer to the EAR will be
controlled. See 05.4.18 Signed Commerce firearms proposed rule for sending
to OFR for publication.

 

 

WASHSTATEC002630
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 143 of 378

[Editor's Note: this notice is published simuitaneously with the BIS notice, included in
today's Daily Bugle, item #4 above. ]
back to too

 

=
ae

 

 

6

EU Amends Restrictive Measures Concerning Libya
(Source: Official Journal of the European Union, 15 May 2018.)

 

Regulations

* Commission implementing Requiation (EU) 2018/7211 of 14 May 2018
amending Council Regulation (EU) 2016/44 concerning restrictive measures
in view of the situation in Libya

Decisions

* Council Implementing Decision (CFSP) 2018/713 of 14 May 2018
implementing Decision (CFSP) 2015/1333 concerning restrictive measures in
view of the situation in Libya

back to top

7.
UK Government Posts Guidance Concerning Iran
(Source: UK DIT/EICU, 15 May 2018.) [Excerpts. ]

The Export Control Joint Unit (EJCU) of the UK Department of International
Trade (DIT) has published the following guidance on its website:

On 8 May 2018 the President of the United States confirmed that the US will
begin the process of re-imposing all US sanctions previously waived under
the Joint Comprehensive Plan of Action (JCPoA). Read more about this
development.

The UK government fully supports expanding our trade relationship with Iran
and encourages UK businesses to take advantage of the commercial
opportunities that will arise. Department for International Trade (DIT) is in
Tehran to support bilateral trade and investment. However, some sanctions
remain in place so UK businesses should continue to ensure they are
compliant with all sanctions regimes.

On 14 July 2015, the E3+3 (UK, France, Germany, Russia, China and USA)
the EU and Iran reached a comprehensive agreement on Iran's nuclear
program. This concluded over a decade of negotiations between the
international community and Iran. Through the successful implementation of
this deal, Iran can demonstrate its commitment to an exclusively peaceful

 

WASHSTATEC002631
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 144 of 378

nuclear program. Most financial and economic sanctions against Iran have
now been lifted, following the International Atomic Energy Agency's
verification that Iran had completed all necessary steps to reach
Implementation Day (16 January 2016). Read the full text of the agreement
and annexes. ...

 

The UK government fully supports expanding our trade relationship with Iran.
Iran has now received extensive economic and financial sanctions relief and
will be able to trade more freely with the rest of the world. We want to help
British businesses take advantage of the opportunities that economic re-
engagement with Iran will bring.

UK Export Finance (UKEF), the UK's export credit agency, has reintroduced
cover in to support UK companies competing for business in Iran. Cover is
now available on a case-by-case basis in Pounds Sterling and Euros. Within
this, and in recognition of the UK's place as a global center of excellence for
financial and professional services, UKEF will make available an initial £50
million facility guaranteeing payments to UK professional advisory service
providers advising the Government of Iran. UKEF will also consider
applications for direct lending from purchasers of British exports to Iran. Find
out more about URKEF's cover for Iran here.

 

DIT will be engaging with UK businesses to provide support and assistance to
help ensure UK business benefits from opportunities as they arise. UKTI
based both in the UK and in the British Embassy in Tehran will play an
important role in supporting trade and investment between our 2 countries.

Although most economic and financial sanctions have now been lifted, some
sanctions will remain in place and are not affected by the deal. In particular
sanctions related to human rights, proliferation and Iran's support for
terrorism remain in place. You will wish to consider in particular, if you are
dealing with a designated person or entity, whether a certain trade product or
material is restricted, and how and to whom payments will be made. UK
companies will also want to consider whether their proposed activity is
subject to US sanctions. It is important to ensure appropriate due diligence
measures are undertaken before engaging in any activity. Iran will remain a
difficult place to do business so if in doubt you should seek legal advice.

More Information on Doing Business with Iran

- For more information on Doing Business with Iran see@ our Guide to Doing
Business with Iran and FAQs

~ Find out more about UKEF's country cover for [ran here.

- The EU has published an information note on the EU Sanctions to be lifted
under the JCPoA and it is available on the Europa website.

- The US Office of Financial Asset Control has issued guidance on Iran and it
is available on the US Bepartrnent of the Treasury website.

 

 

 

2016/05 on this development.

Prohibited Activities

 

WASHSTATEC002632
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 145 of 378

The following activities remain banned under the proliferation-related
sanctions:

- sale, supply, transfer or export to Iran, of all military goods and
technology as listed in the UK Military List

- sale, supply, transfer or export of missile-related goods and technology as
listed in Annex III of Council Regulation (EU) 267/201?

- provision of technical assistance, brokering services and financial
assistance related to the above

- import from Iran of military and missile-related goods and technology

- investment in Iranian enterprises engaged in manufacture of military
goods, and a ban on investment by an Iranian person in a commercial
activity related to production or use of missile-related goods

 

The following is prohibited under the sanctions imposed in view of the human
rights situation in Iran as set out in Council Regulation (EU) 264/2012:

 

- sale, supply, transfer or export of equipment which might be used for
internal repression as listed in Annex III of Council Regulation (EU)
264/2012

~ provision of technical assistance, brokering services and financial
assistance related to the above.

In addition, restrictive measures remain in place against individuals and
entities who remain listed in Council Regulation 267/2012 and in Council

 

regimes.

UK businesses should ensure they are compliant with all remaining sanctions
regimes. It is important to conduct due diligence and ensure compliance with
sanctions regimes before signing business contracts, as with any market.

Activities that Require a License

The following activities require a license under the proliferation-related
sanctions:

- sale, supply, transfer or export of nuclear-related items as listed in Annex
I of the Regulation

- provision of technical assistance, brokering services and financial
assistance related to items listed in Annex I of the Regulation

~ investment by an Iranian person, entity or body in a commercial activity
related to uranium mining or the manufacture of items listed in Annex I of
the Regulation

These nuclear-related activities can only be authorized if they have been
approved in advance by the UN Security Council through the newly-
established Procurement Channel. UK persons wishing to supply these goods
or services to Iran, or to accept an investment by an Iranian person, must
seek a license from the Export Control Organization (ECO) in the Department

 

WASHSTATEC002633
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 146 of 378

of DIT. The ECO will consider the application and where appropriate seek the

on the Procurement Channel.

 

A license is also required for:

- sale, supply, transfer or export of nuclear-related items as listed in Annex
II of the Regulation

- provision of technical assistance, brokering services and financial
assistance related to items listed in Annex II of the Regulation

- investment by an Iranian person, entity or body in a commercial activity
related to the items listed in Annex II of the Regulation

These items are not subject to the Procurement Channel process.
Sanctions imposed in view of the human rights situation in Iran are set out
in Gouncll Requlation (EU) 2664/2012. The following requires a license:

 

- sale, supply, transfer or export of equipment which might be used for the
monitoring or interception of internet or telephone communications as listed
in Annex IV of the Regulation

- provision of technical assistance, brokering services and financial
assistance related to items listed in Annex IV of the Regulation

- provision of telecommunication or internet monitoring or interception
services of any kind to, or for the direct or indirect benefit of, Iran's
government, public bodies, corporations and agencies or any person or entity

acting on their behalf or at their direction

Financial sanctions may still be relevant to your transaction, including
interaction with those persons and entities that remain designated. It is your
responsibility to ensure you comply with financial sanctions. For more
information see the HM Treasury guidance relating to nuclear
pralferation and hurnan riahts violations and please refer to the Treasury's
consolidated list which includes ail Iranian individuals and entities listed
under EU and UK sanctions regimes (including those listed for Counter
Terrorism purposes or under the Syria regime).

- Financial sanctions, Consolidated List

 

 

End-use Controls

If your items are not listed specifically as a result of specific sanctions
regulations, you may still need a license under so-called ‘end-use controls’.
This aspect of export controls covers licensing of items that might potentially
be used in a Weapons of Mass Destruction (WMD) program or military goods.
These controls are outlined in Article 4 of Council Requiation 428/2009

(the EU) Dual-Use Regulation) and in the Export Control Order 2008.

 

 

 

For more information on end-use controls, see the guide on WMD End-Use
Control and Miltary End-Use Control.

 

 

If you have any concerns about exporting to an end-user in Iran, you should
consider seeking advice from the ECO End-User Advice Service. ...

 

 

WASHSTATEC002634
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 147 of 378

back to top

Singapore Customs Announces Joint-Customs-CA Seminar

on 21 May 2018
(Source: Singapore Customs, Notice No. 07/2018, 9 May 2018.)

As part of its ongoing efforts to share Customs requirements with the
business community, Singapore Customs together with some Competent
Authorities (CA) will be organizing a Joint Customs-CA Seminar on 21 May
2018.

The details of the program are available here.

9.
Deutsche Welle: “German Arms Firrm H&K’'s Ex-Staff on Trial

over Mexico Gun Deal”
(Source: Deutsche Welle, 15 May 2018.) [Excerpts. ]

Six ex-employees of Heckler & Koch have gone on trial in Stuttgart for selling
assault rifles to Mexico. Activists held a vigil for victims of those believed to
be killed by the German gun-maker's arms outside the court.

It took eight years for the proceedings to make it this far, but on Tuesday the
German state's case against the country's most infamous gun-maker - which
also supplies small arms to many NATO countries - was finally brought to
trial.

Six former employees of Heckler & Koch stood accused of violating
Germany's War Weapons Control Act and its Foreign Trade Act by selling
thousands of G36 assault rifles to Mexico - while knowing full well that they
would be used in four violence-ridden Mexican states. ...

"This is the biggest small arms trial this country has ever seen - this is a
huge success, because this shadowy arms export approval system will be
made public," [attorney Holger] Rothbauer said. "But pawn sacrifices are
being made - and why? Because the system only wants one part to be put in

 

WASHSTATEC002635
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 148 of 378

the dock: namely the representatives of the arms industry, and not the
political representatives, and not the representatives of the export control
authorities." ...

back te too

 

 

 

10.
Reuters: "U.S. Imposes Sanctions Against Iran Central Bank

Governor, Iraq-Based Bank”
(Source: Reuters, 15 May 2018.) [Excerpts. ]

 

The United States on Tuesday imposed sanctions on Iran's central bank
governor, Valiollah Seif, and Iraq-based Al-Bilad Islamic Bank for "moving
millions of dollars" for Iran's elite Revolutionary Guard Corps, as Washington
seeks to cut off funding for what it says is Iran's malign activities in the
Middle East. ...

The United States classifies Lebanon's Shi'ite Muslim movement Hezbollah,
which is backed by Iran, as a terrorist group. ...

The U.S. Treasury also blacklisted Ali Tarzali, assistant director of the
international department of Iran's central bank, and the chairman of Al-Bilad
Islamic Bank, Aras Habib.

The department said the sanctions against Seif and Tarzali would not
immediately affect central bank transactions. It said, however, sanctions
being reimposed under the nuclear deal would affect certain U.S. dollar
transactions by the central bank starting on Aug. 7, 2018.

Last week, two days after U.S. President Donald Trump withdrew from the
2015 Iran nuclear deal, the U.S. Treasury imposed sanctions against six
individuals and three companies it said were funneling millions of dollars to
the IRGC-OF.

The IRGC is by far Iran's most powerful security entity and has control over
large stakes in Iran's economy and huge influence in its political system. The
Quds Force is an elite unit in charge of the IRGC' overseas operations.

11.
The Washington Times: "Trump Administration Moves to
Shift Small Arms Gun Export Approval from State

Department te Commerce”
(Source: The Washington Times, 14 May 2018.) [Excerpts. ]

 

 

WASHSTATEC002636
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 149 of 378

The Trump administration took a major formal step Monday toward officially
shifting authority from the State Department to the Commerce Department
over the approval of U.S. small arms exports, including semiautomatic rifles
and weapons ranging in size up to .50 caliber.

In a closed-door briefing for lawmakers, State and Commerce officials
outlined specifics of the shift long sought by small arms manufacturers as a
way to cut red tape and boost exports - but decried by pro-regulation
Democrats who warn the policy change could dissolve barriers designed to
keep U.S.-made firearms from criminals and terrorists overseas.

While Congress could still block the initiative - Monday's briefing on Capitol
Hill sets in motion a public comment period that lasts for 45 days -
administration officials are touting the policy as breakthrough for U.S.
manufacturing and stress that key restrictions on exports to unsavory
international buyers will remain in place. ...

back te too

 

 

 

 

 

 

12. D.M. Edelman: “Trurmp Cancels [ran Deal: Can Your

Company Stl Do Business?”
(Source: Export Compliance Matters, 14 May 2018.)

 

* Author: Doreen M. Edelman, Esq., Baker Donelson LLP, 202-508-
3460, dedelman@bakerdonelson.com.

 

WASHSTATEC002637
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 150 of 378

On May 8, President Trump announced that the U.S. will withdraw from the
Iran nuclear deal, formally known as the Joint Comprehensive Plan of Action
(JCPOA), and reimpose the strict economic sanctions program that was in
place prior to the landmark 2015 agreement. The U.S. Treasury Department's
Office of Foreign Assets Control issued a Frequently Asked

Questions document in coordination with the announcement to assist with the
implementation of the Iran sanctions program. Here is the bottom line so far.

Following a wind-down period, all U.S. nuclear-related sanctions that were
lifted to effectuate JCPOA sanctions relief will be reimposed. Certain sanctions
are subject to a 90-day wind-down period that will be formally reimposed on
August 6, and the rest are subject to a 180-day wind-down period ending on
November 4. On November 5, General License H, which allows U.S.-owned or
U.S.-controlled foreign companies to do business in Iran, will be gone. The
most significant sanctions to be reimposed are “secondary sanctions," which
place strict limits on foreign companies doing business with Iran.

As a result of the reimposition of secondary sanctions, foreign entities, even
those not owned or controlled by U.S. parties, will have to decide whether
they want to do business with Iran or the U.S. Specifically, foreign entities
will not be able to do business in Iranian rials and do business with or
through the U.S. banking system. Such businesses could also be added to the
Specially Designated Nationals and Blocked Persons lists.

Other specific provisions that will be rolled back and directly affect U.S.

entities concern the sale of airplanes and parts, Iranian carpets and
foodstuffs, and certain financial transactions that were permitted under the
Iranian Transactions and Sanctions Regulations (ITSR). These provisions are
subject to the 90-day wind-down period. As an ongoing reminder, none of
these changes affect the ITSR's general prohibition against U.S. persons
doing business with Iran. This means the prohibitions on sales to Iran that
existed before the JCPOA still exist. No U.S. parties can sell any products to
Iran unless specifically authorized. This means no paperclips, coffee mugs,
etc., can be sent to Iran unless the transaction is covered by a license. The
President also reimposed sanctions on Iranian government trade in gold and
precious metals, the purchase of U.S. dollar banknotes, and the direct and
indirect sale of certain metals and software, as well as sanctions involving
Iran's automotive, port, shipbuilding, petroleum, banking and energy sectors,
and the issuance of Iranian sovereign debt.

U.S. and foreign entities must quickly evaluate all current and future business
and investments in and with Iranian entities and determine if there are any
exceptions to divesting of all Iranian business activities. Moreover, any
facilitation of Iranian activities must also be considered. These changes are
new, and there may be additional guidance provided for foreign entities to
apply for additional exemptions or waivers. European Union (E.U.) leaders
have already said they plan to press the U.S. government for potential carve-
outs to the sanctions for European companies. However, as of today, the
Administration wants all global businesses to decide whether they will do
business with the U.S. or do business with Iran. Regulatory compliance
obligations may become even trickier if the E.U. implements a protected

 

WASHSTATEC002638
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 151 of 378

harbor or blocking regulation for European companies doing business with
Iran. It will be critical to follow the implementation of the Iranian sanctions
program as well as the E.U.'s diplomatic efforts and response during the
wind-down period over the course of the coming months.

 

 

 

13. G. Husisian: “The Twelve Compliance Steps Every
Multinational Corporation Should Undertake in Light of
Recent Trump Acministration Enforcement Activity" (Part I of
Vv)

 

Washington DC.

[Editor's Note: due to space limitations, this article has been divided into four parts.
We will post one part each day, fromm Tuesday, 15 May until Friday, 18 May 2018.]

Over the last month, regulators with the Trump administration sent a loud
message to companies subject to U.S. jurisdiction: Enforcement of laws
governing international activities is alive and well and the laws will continue
to be enforced with vigor. Companies that are subject to U.S. jurisdiction -
whether because they are located within the United States or otherwise
subject to U.S. jurisdiction (such as through the use of U.S.-origin goods or
the use of the U.S. financial system) - need to evaluate whether their
compliance measures are sufficient to detect and halt potential violations of
U.S. international regulations, including the Foreign Corrupt Practices Act
(FCPA), U.S. export control regulations (the International Traffic in Arms
Regulations (ITAR) and the Export Administration Regulations (EAR), the
economic sanctions regulations maintained by the Office of Foreign Assets
Control (OFAC), and the various anti-money laundering laws.

As recent enforcement activity under the Trump administration illustrates,
enforcement of this suite of international regulatory laws is alive and well. In
light of these developments, this Client Alert summarizes the most recent
enforcement activity, as well as the steps that companies subject to U.S.
jurisdiction can take to identify and mitigate the risk of costly enforcement
actions under these regulatory regimes.

Recent Enforcement Activity Shows U.S. Government Willingness to
Impose Record Penalties for Violations of International Regulations

Under the Obama administration, enforcement of the FCPA, export controls,
economic sanctions, AML, and FCPA regulations was steady and strong.
Although the numbers varied year by year - mostly due to timing issues
related to when large matters were settled - it was not uncommon to see
large enforcement settlement that surpassed the $100 million level.

 

WASHSTATEC002639
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 152 of 378

Any thought that the Trump administration might take a more lenient
approach toward these international regulations has been laid to rest by the
strong record of enforcement under the current administration, as
underscored by two recent enforcement actions.

First, Panasonic agreed to pay $280 million to resolve FCPA offenses for
payments to consultants of its U.S. inflight entertainment unit in the Middle
East and Asia, including the payment of $143 million in disgorgement to the
Securities and Exchange Commission. In both cases, the resolutions were
related to activities of Panasonic's U.S.-based subsidiary, Panasonic Avionics
Corporation. According to the U.S. government, senior management of
Panasonic Avionics established a bribery scheme to pay a Middle Eastern
government official more than $900,000 for a "purported consulting position,
which required little to no work," allowing Panasonic Avionics to help gain
over $700 million in business from a state-owned airline. The U.S.
government further stated that Panasonic Avionics concealed the payment
“through a third-party vendor that provided unrelated services" to Panasonic
Avionics and then allegedly falsely recorded these (and other) payments in its
books and records. Other payments related to Asian sales.

The Department of Justice (DOJ) gave Panasonic Avionics a 20 percent
discount off the low end of the U.S. Sentencing Guidelines fine range because
of the cooperation of the company and what the DOJ characterized as strong
remediation efforts, including the severing of several senior executives who
were either involved in or aware of the misconduct by Panasonic Avionics or
Panasonic. Nonetheless, because the remediation efforts only recently had
been instated, the deferred prosecution agreement provides for a two-year
independent monitor, followed by an additional year of self-reporting.

Independently, the Department of Commerce's Bureau of Industry and
Security (BIS) took the unusual step of suspending an export control
settlement deal with Chinese telecom equipment maker ZTE Corporation,
while at the same time revoking the export privileges of the company. ZTE
Corporation was operating under a settlement of claims that it had violated
U.S. export control and economic sanctions regulations by engaging in 251
transactions with persons in Iran or with the Iranian government. These
transactions had last year resulted in the largest-ever export controls penalty
- nearly $1.2 billion, with $300 million of it being suspended during a seven-
year probationary period. As a result of the export ban, the ability of ZTE to
export any goods or technical data from its 14 offices and six research
centers in the United States will be virtually eliminated until March 13, 2025,
thereby endangering the ability of ZTE to take a leading role in the rollout of
next-generation 5G wireless technology.

These settlement actions illustrate the ability of U.S. regulators to discover
and punish violations of U.S. international regulations, as well as the
willingness of the Trump administration to impose groundbreaking penalties.
In light of the aggressive enforcement mentality of the U.S. government, this
Client Alert presents a series of steps that companies subject to U.S.
jurisdiction can take to help identify and manage their international

 

WASHSTATEC002640
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 153 of 378

regulatory risk. Careful consideration of each step will take the company from
identifying the risks, through examining any deficiencies in dealing with those
risks, to the goal of compliance as informed by appropriate procedures,
internal controls, and training. For any company that has not gone through
such an exercise in the last few years, systematically working through the 12
steps is likely to lead to a significant payoff for ameliorating the
organization's risk profile through an effective compliance system.

A Twelve-Step Program for International Compliance

As illustrated by the record export controls penalty against ZTE (almost $1.2
billion, followed by a denial of export privileges) and the Panasonic FCPA
settlements, the risk of severe enforcement actions under the Trump
administration for violations of international regulations continues to be high.
Yet many multinational companies find themselves in a quandary regarding
how best to implement their international regulatory risk management. They
may well know they face heightened risk but are not clear regarding the best
way to proceed. This section of the Client Alert summarizes the typical steps
that most multinational companies should consider when evaluating their
international regulatory risk management procedures and internal controls.
Through careful implementation of these measures, most multinational
organizations should be able to implement the kinds of compliance that U.S.
regulators would consider to be industry best practices.

Step 1: Secure Buy-In at the Top

Many companies looking to implement an international regulatory compliance
program start by drafting a written compliance policy. But long before it
comes time to draft the policy, a well-thought-out compliance strategy will
look to put in place the underpinnings of the compliance program. Chief
among these is the need for consistent management support for compliance
initiatives.

Although the phrase "tone at the top" encapsulates management support, the
concept requires more than just support from the CEO and other top
management officials. When properly executed, the idea of tone at the top is
a pyramid, with the concept of "doing the right thing" and respect for
compliance flowing down from the CEO to personnel at all levels. Senior
management ensures it is known that compliance has full support at the top,
and that compliance has the resources to function properly, while also trying
to ensure that respect for compliance with legal and company mandates flows
through the company.

Management support is especially important for companies with international
operations. The connection between the sales and operational activities of
international subsidiaries, on the one hand, and regulatory risk management
and adhering to the requirements of U.S. law, on the other, can appear
tenuous when viewed by far-flung actors. The reality, however, is these far-
off operations often represent the highest regulatory risk. This may mean
that the organization must pay special attention to these foreign subsidiaries

 

WASHSTATEC002641
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 154 of 378

so it can reinforce the compliance message and its importance to the overall
organization.

In establishing the tone at the top, senior management must understand the
importance of a consistent and reinforced message. Too often, the role of
senior management seems confined to issuing “the compliance letter" (i.e., a
letter from the CEO stating that compliance is important). Thereafter, the
topic is put on the back burner and left to the legal or compliance department
to implement, often with inadequate resources to back up the compliance
mission.

While there is nothing wrong with issuing such a letter, the compliance
message should be reinforced so it becomes part of the internal DNA of the
corporation. The importance of compliance to the company cannot be
communicated by a one-time effort; rather, it should be a part of the day-to-
day management of the organization.

With that goal in mind, senior management should take advantage of "non-
training" training opportunities, such as integrating mentions of compliance
missteps or accomplishments into quarterly calls, including compliance topics
in sales meetings, and mentioning the topic frequently in company
newsletters. Further, when teachable moments occur, such as compliance
missteps by competitors, it is a good idea to bring this to the attention of
relevant personnel, such as through a mass email from a senior manager or
the general counsel's office.

Senior management must set a strong example. It should be common
knowledge that compliance rules apply across the entire organization,
including for senior personnel; that the company promptly follows up on
credible red flags; and that the company is willing to walk away from
business that requires stepping too close to the risk threshold. People
throughout the organization, whether in the United States or elsewhere,
should realize there are consequences for compliance missteps. Through
these means, senior management can communicate its respect for
compliance throughout the organization.

back to top

14, ©. Coulon, G. Kresien & B. Gevers: “While EU
Countries Reaffirm their Commitment to the JCPOA, EU
Companies Brace for Impact"

* Authors: Olivier Coulon, Esq., Glivier.Coulon@loyensioeff.com; Gerard
Kreijen, Esq., Gerard. Kreijien@loyensioeff.com; and Bert Gevers,

Esq., bert.qgevers@iloyensioeff.com. All of Loyens & Loeff, Brussels,
Amsterdam, and Brussels, respectively.

 

 

 

WASHSTATEC002642
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 155 of 378

Although expected, President Trump's decision to pull the US out of the
JCPOA has triggered swift and concerned reactions from Europe. Despite the
EU's reaffirmed commitment to the JCPOA, it is yet unclear whether - and
how - the Agreement will survive.

In a joint statement released on 8 May, France, the UK, and Germany
expressed regret and concern about President Trump's decision, and urged
“all sides to remain committed to [the JCPOA] full implementation." They
called on the US "to ensure that the structures of the Joint Comprehensive
Plan of Action (JCPOA) can remain intact, and to avoid taking action which
obstructs its full implementation by all other parties to the deal."

Impact in the EU

Since the lifting of the US secondary sanctions following Implementation Day,
EU companies have invested significantly in Iran. Close to €11 billion of goods
were exported to Iran in 2017 - a 66% increase compared to 2015 -, and
many contracts and deals were signed, notably by French and German
entities.

The transport sector made a giant leap between 2015 and 2017. Iran became
Renault's 8th market with more than 160 000 cars sold in 2017, while PSA's
sales in Iran grew to 443 000 units. IranAir has also placed an order for
€17.5 billion with Airbus, while Siemens was due to deliver locomotives.

The re-imposition of the sanctions is expected - and indeed seems designed
- to have a deterring impact on European companies, as maintaining
business relationships with Iran - especially with SDN (re-)listed persons and
entities - may well lead to being targeted by secondary sanctions.

Re-Imposition of the Secondary Sanctions
Secondary sanctions are designed to deter non-US companies from doing

business with sanctioned persons, by isolating them from the US financial
system and making them unpalatable as business partners for US companies.

The secondary sanctions, for which waivers were lifted on 8 May, will be
progressively re-instated, as President Trump's decision provides for two
wind-down periods:

- A 90-day period, ending on 6 August 2018, encompassing sanctions which
are not covered by the 180-day period. These notably include transactions in
the automotive sector, precious metals and raw materials.

- A 180-day period, ending on 4 November 2018, relating inter alia to
sanctions in the financial and insurance industries, but particularly in the
energy and shipping sectors.

It should however be noted that some secondary sanctions remained in place
since JCPOA's Implementation in 2016. These sanctions prohibit for example
EU companies to engage in significant transactions on behalf of, or for the
benefit of any SDN or any company 50% by such person. They also prohibit

 

WASHSTATEC002643
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 156 of 378

transacting with the Iran Revolutionary Guard Corps (IRGC) or any of its
officials, agents or affiliates. The past few years have taught us that this
prohibition can be challenging as the IRGC is sometimes heavily involved in
certain industry sectors.

What Can the EU Do About This?

The EU countries’ commitment to keeping the JCPOA alive is likely not to be
enough, considering the significant chilling effect of the US secondary
sanctions. Measures will have to be taken to give the EU companies a certain
level of comfort and certainty in their relationship with Iran - if possible.

Amongst the available measures, the European Union could adopt a blocking
statute, as it has already done in the past through the adoption of Council
Regulation (EC) n°2271/96 of 22 November 1996 protecting against the
effects of the extra-territorial application of legislation adopted by a third
country, and actions based thereon or resulting therefrom, to address both
the Helms-Burton and d'Amato-Kennedy provisions. It may be questionable,
however, whether adopting new blocking regulations would be an effective
tool, as EU companies will still be fully exposed to the enforcement of
secondary sanctions in the US.

France and Italy have also reportedly been working on providing all-euro
denominated transaction systems, allowing one to by-pass the US financial
system.

The EU may likewise try to negotiate with the US specific exemptions
covering targeted sectors (such as the energy or automotive industry),
allowing EU companies to maintain business relationships with Iran.

Yet, these instruments take time to design and implement. Considering the
90-day deadline, one can question whether any sort of solution will be
reached before 6 August. This circumstance is only likely to reinforce the
deterring effect of the revamped US sanctions.

One option for the EU to preserve its interests may be to rely on the US
desire to reach a stricter and more global deal, covering not only the nuclear
aspects, but also other topics such as the development of ballistic missiles.
The negotiation of such a new agreement, which would necessarily require
the EU as a signing party and which, reportedly was within reach before
President Trump decided to walk out, may now well constitute the EU's best
bargaining tool for avoiding the imposition of secondary sanctions or
obtaining an exemption those sanctions.

It remains to be seen, however, whether it would be realistic for the EU to
pursue such an option. Various US sources have made it quite clear that the
re-institution of US sanctions is also aimed at ‘encouraging’ non-US
companies to stay out of Iran and to get out if they are already there. It is
difficult to see how the US could reconcile this with providing EU companies
leeway to do business with Iran. The question for the US, it seems, is

 

WASHSTATEC002644
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 157 of 378

whether the economic isolation of Iran outweighs hammering out a more
encompassing and stricter sanctions regime.

Meanwhile 'non-US' companies in active in Iran trade should start their
assessment whether their activities will become subject to the newly
reinstated secondary sanctions. If this is the case, they should carefully
evaluate their risks and liabilities and where necessary start with the wind
down process.

back to top

(Source: Defense and Export-Import Update, 14 May 2018. Available by
subscription from gstaniey@alstrade.com.)

 

* Author: Gary Stanley, Esq., Global Legal Services, PC, (202) 352-
3059, astaniey@ailstrade.corm.

 

ITAR § 124.1(A) provides that its requirements apply whether or not
technical data is to be disclosed or used in the performance of the defense
services described in ITAR § 120.9(a) (e.g., all the information relied upon by
the U.S. person in performing the defense service is in the public domain or
is otherwise exempt from ITAR licensing requirements pursuant to ITAR
§125.4.

 

 

 

16. ECS Presents "ITAR/EAR Boot Camp (Seminar Level
DY’ on 10-11 Jul in Long Beach, CA

(Source: S. Palmer, spalmner@exportcompliancesolutions.com.)

 

 

* What: ITAR/EAR Boot Camp (Seminar Level I), Long Beach, CA
* When: July 10-11, 2018

* Where: Hilton Lona Beach

* Sponsor: Export Compliance Solutions (ECS)

* ECS Speaker Panel: Suzanne Palmer, Mal Zerden

* Register: Here or by calling 866-238-4018 or e-mail
spalmer@exportcompllancesolutions.com.

 

back to top

 

WASHSTATEC002645
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 158 of 378

on 17. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Clifton Paul "Kip" Fadiman (15 May 1904 - 20 Jun 1999; was an
American intellectual, author, editor, radio and television personality. He
began his work with the radio, and switched to television later in his career.)

- "For most men life is a search for the proper manila envelope in which to
get themselves filed."

* L. Frank Baum (Lyman Frank Baum; 15 May 15, 1856 - 6 May 1919; was
an American author chiefly famous for his children's books, particularly The
Wonderful Wizard of Oz and its sequels. He wrote a total of 14 novels in the
Oz series, plus 41 other novels, 83 short stories, over 200 poems, and at
least 42 scripts.
- "I can't give you a brain, but I can give you a diploma."
back to top

 

 

 

18. Are Your Copies of Regulations Up to Date?
(Source: Editor)

 

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War

- Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

 

* CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199

 

18-04; Definition of Importer Security Filing Importer (ISF Importer)

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

program; reporting requirements for Cleared Defense Contractors; alignment

 

WASHSTATEC002646
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 159 of 378

with Federal standards for classified information systems; incorporated and

* EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch. VII,
Pts. 730-774

 

Targets for the Production of Tritium and Related Development and
Production Technology Initially Classified Under the 0Y521 Series [Imposes
License Requirements on Transfers of Specified Target Assemblies and
Components for the Production of Tritium, and Related "Development" and
“Production” Technology. |

* FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders

 

of Civil Monetary Penalties
* FOREIGN TRADE REGULATIONS CFTR}: 15 CFR Part 30

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (30 Apr 2018) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in the
official text. Subscribers receive revised copies in Microsoft Word every time the
FTR is amended. The BAFTR is available by annual subscription from the Full
Circle Compliance website. BITAR subscribers are entitled to a 25% discount on
subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www FullCircieCompiance eu.

* HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS, HTSA or

 

seen as abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 4 May 2018: Harmonized System Update 1807,
containing 289 ABI records and 60 harmonized tariff records.

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

* INTERNATIONAL TRAFFIC IN ARMS REGULATIONS OQTAR): 22 C.F.R. Ch. I,
Subch. M, Pts. 120-130.

- Last Amendment: 14 Feb 2018: 83 FR 6457-6458: Amendment to the
International Traffic in Arms Regulations: Addition of South Sudan [Amends
ITAR Part 126. ]

- The only available fully updated copy (latest edition: 25 Apr 2018) of the ITAR
with all amendments is contained in Bartlett's Annotated ITAR
("BITAR"), by James E. Bartlett III. The BITAR contains all ITAR amendments to
date, plus a large Index, over 800 footnotes containing amendment histories,

 

WASHSTATEC002647
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 160 of 378

case annotations, practice tips, DDTC guidance, and explanations of errors in the
official ITAR text. Subscribers receive updated copies of the BITAR in Word by
email, usually revised within 24 hours after every ITAR amendment. The BITAR
is available by annual subscription from the Full Circle Compliance website.
BAFTR subscribers receive a 25% discount on subscriptions to the BITAR,
please contact us
to receive your discount code.

back to top

19. Weekly Highlights of the Dally Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily Bugle

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, John Bartlett. The Ex/Im
Daily Update is emailed every business day to approximately 8,000 readers
of changes to defense and high-tech trade laws and regulations. We check
the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or
are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws.

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties

 

WASHSTATEC002648
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 161 of 378
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.
back te too

Stay Connected

 

Copyright © 2018. All Rights Reserved.

FOC Advisory B.Y., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SofeUnsubsecribe™ paulm@ state cov

 

Forward this emall | Update Profile | About our service provider

 

 

Sent by jlebartisti@fulicirclecermnpliance eu

WASHSTATEC002649
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 162 of 378

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 5/9/2019 9:40:13 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

cc: Windecker, Melissa A [WindeckerMA@state.gov]; Brown, Stanley L [BrownSL@state.gov]
Subject: Follow Up from Fite

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lli Transfer. pdf

FYSA, we just spoke, he was happy; he mentioned that if he hadn’t had his counterparts-from-across-the-aisle in the
room he would have wanted to take on a few more substantive and thorny issues, particularly the status of SEN
Menendez’ requests in his letter to us on 3D printing (attached), but that he understood that wasn’t the purpose, and
looks forward to having those conversations — whether at your level, or with others in the Bureau — in the near future.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | lal BlackBerry: [ds Fax: 202.647.4055
I e-mail: PaulJM@State.Gov |“0 Web: www.state.gov/t/pm/

 

http://twitter.com/State DeptP M

 

Stay connected with State.gov:

  

This message is

WASHSTATEC002650
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002651
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 164 of 378

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002652
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 165 of 378

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002653
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 166 of 378

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 5/10/2019 3:04:30 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: FW: Follow Up from Fite

From: Paul, Joshua M <PauluM@state.gov>

Sent: Friday, May 10, 2019 7:37 AM

To: Cooper, R. Clarke <CooperRC@state.gov>

Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Brown, Stanley L <BrownSL@state.gov>; Miller, Michael F
<Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Follow Up from Fite

 

From: Cooper, R. Clarke <CooperRC @state.gov>

Sent: Thursday, May 09, 2019 6:17 PM

To: Paul, Joshua M <Pauli M@state.gov>

Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Brown, Stanley L <BrownSL@state.gov>
Subject: RE: Follow Up from Fite

No surprises here Josh, and appreciate David recognizing the scope of this initial meeting with
our primary SFRC and HFAC contacts.

 

Regards,

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

CooperRC @state.gov

ENGAGE. ENHANCE. ENABLE.

Official - SBU
UNCLASSIFIED

From: Paul, Joshua M <PaulIM@state.gov>
Sent: Thursday, May 9, 2019 5:40 PM
To: Cooper, R. Clarke <CooperRC@state.gov>

WASHSTATEC002654
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 167 of 378

Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Brown, Stanley L <BrownSL@state.gov>
Subject: Follow Up from Fite

FYSA, we just spoke, he was happy; he mentioned that if he hadn’t had his counterparts-from-across-the-aisle in the
room he would have wanted to take on a few more substantive and thorny issues, particularly the status of SEN
Menendez’ requests in his letter to us on 3D printing (attached), but that he understood that wasn’t the purpose, and
looks forward to having those conversations — whether at your level, or with others in the Bureau — in the near future.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | & BlackBerry: SM) 2 Fax: 202.647.4055
e-mail: Paul JM@State.Gov |~0i Web: www.state.gev/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with Srate.gov:

 

  

This message is §

WASHSTATEC002655
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 168 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 5/14/2019 3:10:38 PM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]

Subject: FW: CPA Media Monitoring: Forum on the Arms Trade: Letter to Congress - Firearms Exports (May 14, 2019)

& summary of the letter to Congress previously sent.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Tuesday, May 14, 2019 11:04 AM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>; PM-DTCL <PM-DTCL@state.gov>; PM/SA Security
Assistance Office <PMSASecurityAssistanceOffice@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; PM/SA Security Assistance Office <PMSASecurityAssistanceOffice@state.gov>;
Miller, Michael F <Millermf@state.gov>; O'Keefe, Kevin P <OKeefeKP@state.gov>; Cressey, Laura E

<CresseyLE @state.gov>; Christensen, Brent T <ChristensenBT @state.gov>; Jost, Aaron W <JostAW @state.gov>
Subject: CPA Media Monitoring: Forum on the Arms Trade: Letter to Congress - Firearms Exports (May 14, 2019)

 

Letter to Congress - Firearms Exports (May 14, 2019)
By Forum on the Arms Trade
14 May 2019

Dear Member of Congress:

The undersigned organizations write in strenuous opposition to the Administration’s proposal to significantly
weaken regulation and oversight of firearms exports. The transfer of export controls of semi-automatic pistols,
assault-style firearms, sniper rifles, and ammunition from the United States Munitions List under the authority
of the Department of State to the less-stringent controls of the Department of Commerce[1] will thwart
congressional oversight and create new and unacceptable risks of exacerbating gun violence, human rights
abuses, and armed conflict.

The Administration’s proposal guts Congress’ authority to provide oversight of firearms exports. Currently,
Congress is notified of firearms sales authorized by the State Department valued at $1 million or more. No such
notification requirements will exist if these weapons are transferred to Commerce control. In recent years,
Congressional notification has been an important backstop, helping forestall firearms transfers to repressive
forces, such as those in Turkey and the Philippines.[2]

The proposal would also transfer control of the technical information and blueprints for potentially undetectable
3D-printed guns from State to Commerce, a move that could facilitate printing of 3D guns worldwide, make

WASHSTATEC002656
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 169 of 378

these weapons readily available to terrorist groups and other criminal elements, and endanger American
embassies, military bases, and passenger aircraft at home and abroad.[3]

Although proponents of the proposed changes argue that small arms are “less dangerous” because many can be
bought in U.S. retail outlets, the fact is that armies are built from these firearms. Small arms are the weapons of
mass destruction in countries and regions such as Congo, Burma, Mexico, and Central America. AR- and AK-
type rifles and their ammunition that would be transferred to Commerce control are weapons of choice for
criminal organizations in Mexico and other Central American countries, contributing to the humanitarian
catastrophe that drives many migrants north as guns flow south.[4]

Under the proposed changes, fully automatic firearms would properly remain under State Department control,
but semi-automatic weapons would move to the Commerce Department’s control. Practically, however, the
difference between these types of weapons is meaningless. For example, soldiers in Cameroon last summer — in
two separate incidents captured on video — used semi-automatic rifles to execute several men, two women, and
two small children.[5] In Mexico, local police in Guerrero State responsible for the forced disappearance of 43
students in 2014 were armed with semi-automatic rifles.[6] Many sniper rifles and semiautomatic firearms that
would be moved to the Commerce Department’s control are currently in active use by the U.S. military, and
many semi-automatic firearms can also easily be converted to fully automatic weapons, further illustrating the
false dichotomy of arguments in support of this change.

The proposal will also increase the risk of exports to unauthorized end users and conflict zones as the
Commerce Department, charged with promoting sales, will gather less information about those engaged in the
arms trade and rely on post-shipment monitoring, rather than pre-license checks. Overall, Congress already has
a robust framework for arms transfers, embedding important human rights and other critical provisions in two
central statutes: the Arms Export Control Act and the Foreign Assistance Act. The provisions of these laws,
generally speaking, apply to defense articles listed on the U.S. Munitions List. Removing weapons from this list
exempts them from related statutory constraints.[7]

Ultimately, the weapons and ammunition that currently are controlled under U.S. Munition List Categories I-HI
belong there and should stay there. The best way to move forward is to prohibit transfer of these weapons out of
the U.S. Munitions List and maintain congressional oversight, as is currently proposed in H.R. 1134 and S.
459.[8] A prohibition on transfers out of the U.S. Munitions List could be included in other legislation, such as
the National Defense Authorization Act. We urge you to support these measures.

Sincerely,

Alianza Americas

Alliance for Gun Responsibility

Alliance of Baptists

American Federation of Teachers
American Friends Service Committee
American Medical Student Association
Americans for Democratic Action
Amnesty International-USA

Arizonans for Gun Safety

Arms Control Association

Baptist Peace Fellowship of North America
BAYAN USA

Blue Future

Brady

The Campaign to Keep Guns off Campus
Center for American Progress

WASHSTATEC002657
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 170 of 378

Center for Civilians in Conflict (CIVIC)

Center for International Policy

Church of the Brethren Office of Peacebuilding and Policy
Coalition Against Gun Violence

Coalition for Peace Action

Coalition to Stop Gun Violence

Colorado Ceasefire Legislative Action

Committee in Solidarity with the People of El Salvador (CISPES)
Congregation of Our Lady of Charity of the Good Shepherd, US Provinces
CT Against Gun Violence

Delaware Coalition Against Gun Violence Educational Fund
Desert Southwest Conference UMC, Board of Church and Society
Episcopal Peace Fellowship

Fellowship of Reconciliation

Franciscan Action Network

Friends Committee on National Legislation

Friendship Office of the Americas

Georgians for Gun Safety

Giffords Law Center to Prevent Gun Violence

Global Exchange

Global Justice Institute, Metropolitan Community Churches
Granite State Progress

Grey Nuns of the Sacred Heart

Gun Violence Prevention Center of Utah

Hoosiers Concerned About Gun Violence

Humanity & Inclusion

Interfaith Council for Peace and Justice

International Coalition for Human Rights in the Philippines-United States
Jewish Center for Justice

Joint Action Committee

Jr Newtown Action Alliance

Just Foreign Policy

Latin America Working Group

Leadership Conference of Women Religious

Maryknoll Office for Global Concerns

Million Hoodies Movement for Justice

MomsRising

Monmouth Center for World Religions and Ethical Thought
National Advocacy Center of the Sisters of the Good Shepherd
National Coalition Against Domestic Violence

National Council of Churches

National Lawyers Guild, International Committee

Network in Solidarity with the People of Guatemala

New Mexicans to Prevent Gun Violence

Newtown Action Alliance

Nicaragua Center for Community Action

North Carolina Council of Churches

Oakland Catholic Worker

One Pulse for America

Orange Ribbons for Gun Safety

Pax Christi USA

Pax Christi International

WASHSTATEC002658
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 171 of 378

Pax Christi Metro Washington, DC and Baltimore

Pax Christi Pacific Northwest

Philippines-U.S. Solidarity Organization - Southern California
Presbyterian Church (USA)

San Diegans for Gun Violence Prevention

School of Americas Watch

School of Americas Watch - East Bay

Sister Parish, Inc.

Sisters of Charity of the Blessed Virgin Mary

Sisters of St. Francis of the Neumann Communities
States United to Prevent Gun Violence

Stop Handgun Violence

Survivors Empowered Action Fund

Survivors Lead

Task Force on the Americas

The United Methodist Church — General Board of Church and Society
United Nations Association of the National Capital Area
Violence Policy Center

Vision Quilt

War Resisters League

Washington Office on Latin America

WAVE Educational Fund

We the People for Sensible Gun Laws

Win Without War

Women Against Gun Violence

Women's Action for New Directions

Woman's National Democratic Club

Non-US groups:

Action on Armed Violence

Center for Ecumenical Studies

Colombian Campaign To Ban LandMines

Corruption Watch UK

Human Security Network in Latin American and the Caribbean (SEHLAC)
Igarapé Institute

Public Policy Association (APP)

Link: hites://www forumarmsirade ore/20 1 Ofirearmsletter biml

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State.gov:

 

WASHSTATEC002659
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 172 of 378

Official
UNCLASSIFIED

WASHSTATEC002660
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 173 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 5/14/2019 4:43:50 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; PM-DAS's [PM-DASs@state.gov]

Subject: CPA Media Monitoring: The Crime Report: New Rules for Gun Exports Smooth Path for 3D Weapons Overseas,

Groups Warn

 

New Rules for Gun Exports Smooth Path for 3D Weapons Overseas, Groups Warn
By The Crime Report
14 May 2019

The Trump administration’s proposals to ease restrictions on firearms exports will create “new and
unacceptable risks of exacerbating gun violence, human rights abuses, and armed conflict,” a coalition of 100
organizations warned in an open letter to Congress Tuesday.

Under a proposed rule change sent to Congress last month, firearms manufacturers would no longer need to
register for a license from the State Department to export semi-automatic weapons and other small arms.
Instead, they would only have to apply to the Department of Commerce, where the process is simpler and less
costly.

The proposed new rules would also make it easier to sell technical information and blueprints for 3D-printed
guns, which are also currently under State Department license, making such weapons “readily available to
terrorist groups and other criminal elements, and endanger American embassies, military bases, and passenger
aircraft at home and abroad,” the letter said.

“Although proponents of the proposed changes argue that small arms are less dangerous because many can be
bought in U.S. retail outlets, the fact is that armies are built from these firearms,” the organizations declared,
noting that the proliferation of small arms has fanned conflicts in regions like Central America, as well as
Congo, Burma and Mexico.

The letter was signed by a wide network of religious groups, national and state gun violence prevention
organizations in 14 states, as well as human rights groups.

The groups said Congressional oversight over sales of all types of weapons and ammunition was in the interests
of all Americans.

“Congressional notification has been an important backstop, helping forestall firearms transfers to repressive
forces, such as those in Turkey and the Philippines,” the letter said, noting that Congress is informed of all
weapons sales valued at $1 million or more authorized by the State Department.

“No such notification requirements will exist if these weapons are transferred to Commerce control.”

The proposed changes will go into effect this month unless Congress blocks them.

Link: hitns://theerumerenort.ore/2019/05/1 4/new-rules-tor-cun-ex ports-smooth-path-for-3d-weapons-overseas-

 

WASHSTATEC002661
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 174 of 378

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002662
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 175 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 5/15/2019 8:01:40 PM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: FW: CPA MEDIA MONITORING: 14 May 2019

M2 Offering for today.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Tuesday, May 14, 2019 4:45 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; PM-Strategy <PM-Strategy@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Brown, Stanley L <BrownSL@state.gov>; O'Keefe, Kevin P <OKeefeKP@state.gov>;
Miller, Michael F <Millermf@state.gov>; Mak, Daniella <MakD @state.gov>; Dudding, Maria <DuddingM @state.gov>;
Nute, Kathryn M <NuteKM3 @state.gov>; McVerry, James <James.Mcverry.ctr@dla.mil>; Phalen, Susan A
<PhalenSA@state.gov>; chandrawhalenlaw@gmail.com; PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors
<PM-Deputy-Directors@state.gov>; Cooper, R. Clarke <CooperRC@state.gov>

Subject: CPA MEDIA MONITORING: 14 May 2019

 

Alerts for 14 May 2019

“Srisuwart questions timing of weapons purchase’, His statement said the purchase is uncalled for as Thailand
is still suffering from an economic slowdown and that a new government has yet to be formed.

 

“Multilateral Presence and the Free and Onen Indo-Pacific”, For advocates of the so-called “Quad” comprising
the United States, Japan, Australia, and India, a big-ticket quadrilateral exercise has long been a priority. But
there are options for these countries short of a major, coordinated set of exercises. Simply demonstrating
presence together can go a long way in underscoring the principles that should underlie a free and open Indo-
Pacific.

 

“UN deminers in Yemen start clearing Hodeidah ports as Houthis withdraw”, A team of UN deminers began
clearing thousands of landmines and explosives planted by Houthis around the ports of Hodeidah on Monday,
as the rebel withdrawal from the three Red Sea ports continues, according to the spokesman for the pro-
government forces in Hodeidah.

 

“New Rules for Gun Exports Smooth Path tor 3D Weapons Overseas, Grouns Warn”, The Trump
administration’s proposals to ease restrictions on firearms exports will create “new and unacceptable risks of
exacerbating gun violence, human rights abuses, and armed conflict,” a coalition of 100 organizations warned in
an open letter to Congress Tuesday.

 

WASHSTATEC002663
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 176 of 378

“U.N. says Hodeidah withdrawal “executed, partly as aereect” by parties”, The withdrawal was a diplomatic
breakthrough after months of stalling by both parties and takes place at a time of heightened tension in the Arab
Gulf region that could complicate peace efforts led by U.N. envoy Martin Griffiths.

 

“Can the PLA get across the Tatwan Strait?”, So in purely military terms, and without considering the political
and economic damage to the PRC from such an attack, and the possibility of US and Japanese forces stepping
in, a Chinese amphibious assault is already feasible.

 

“Saudi Arahia says ol facilities outside Riyadh attacked”, Saudi Arabia said armed drones had struck two oil
pumping stations in the kingdom on Tuesday in what it called a “cowardly” act of terrorism two days after
Saudi oil tankers were sabotaged off the coast of the United Arab Emirates.

 

“Pentagon warns EU against blockme U.S. companies from defense pact’, As France and Germany seek to
develop a next-generation European fighter jet, Washington said it noticed “restrictive language” in draft texts
that failed to reciprocate U.S. openness to involving European companies in its contracts.

 

“Chuna, Russia move mito the Arctic -- and put US at risk”, In the Arctic, U.S. security interests are closely
linked to allies’ and partner nations’ freedom from both coercion and threats to their territorial integrity. U.S.
economic interests are closely linked to the maintenance of exclusive economic zones (EEZs) for resource
extraction, and to regional freedom of navigation in Arctic international waters.

 

“Air Force has already received the first of three modernized F-16s", According to Lusa, the spokesman for
FAP, Manuel Costa, the expected date for delivery of the second aircraft is the end of July and the last one at
the end of the year.

 

“to Made-for-lndia Lockheed Martin F-21 Fiohter Jet Better Than Pakistan Air Force's F-16 Plane?”, Lall also
said if Lockheed wins the contract, it will not only set up a state-of-the-art F-21 manufacturing facility along
with the Tata Group but will also help India create an ecosystem for overall growth of the country's defence
manufacturing.

 

“Congressional appropriators move to tie up F-35 deliveries to Turkey”, Lawmakers in both chambers have
previously sought to block the F-35 sale as stand-alone bills, but including the language in the foreign aid
spending package increases the likelihood that it will become US law.

 

“How Turkey Detied the US. and Became a Killer Drone Power”, U.S. exports of armed Predator and Reaper
drones are subject to congressional and military oversight, so the process of acquiring them remains long and
complicated. Some buyers have opted instead to purchase armed drones from China, which has sold to nearly a
dozen countries its CH-4, a drone that has capabilities on par with the Predator (though is less sophisticated than
the Reaper). Yet even if major developers like the U.S. or China decide to restrict the sale of armed drones, the
genie is out of the bottle — the technology itself can now be replicated. That’s what Turkey has done.

 

“AP Exnlains: How Yemen's rebels mereasingly deploy drones’, While the U.S. uses American-made drones
and the coalition has tured to Chinese suppliers, the manufacturer of the Houthis' drones in both the air and the
sea has been a contentious question.

 

“Cameroon’s Separatist Movement Is Going International’, There is no shortage of those allegations against the
Cameroonian military, and there is an increasing pile of evidence that some U.S.-supported units may indeed
have been diverted by Biya’s government to put down the Anglophone crisis. In February, a general from the
BIR was killed in an ambush in the Southwest town of Lebialem.

 

“Letter to Conpress - Firearms Exports”, The Administration’s proposal guts Congress’ authority to provide
oversight of firearms exports. Currently, Congress is notified of firearms sales authorized by the State

 

WASHSTATEC002664
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 177 of 378

Department valued at $1 million or more. No such notification requirements will exist if these weapons are
transferred to Commerce control. In recent years, Congressional notification has been an important backstop,
helping forestall firearms transfers to repressive forces, such as those in Turkey and the Philippines.

“Lis should sell advanced fighters to Taiwan’, Initially, Taiwan was seeking to acquire a high-end, heavy
American combat jet, either an advanced derivative of the F-15EX Eagle heavy air superiority fighter or the
stealthy F-35 fifth-generation light multirole fighter. Taipei has reportedly settled on the F-16V as a less capable
alternative. This notably came as a result of the United States’ reluctance to sell its longstanding ally other
higher-end combat jets, which was due to defense technology security factors.

 

“The Case for Suspending American Arms Sales to Saudi Arabia”, The United States could, in theory, impose
stricter end-user controls on Saudi Arabia. This would have the advantage of keeping Saudi Arabia within the
world of U.S. weapons systems, and might prevent it from diversifying its suppliers, which would ultimately
weaken any leverage the United States might have.

 

“initial US melitary assessment points to [ran in sabotage of oi] tankers: report’, The U.S. had previously
warmed of efforts by “Iran or its proxies” to target ships in the region as tensions between the Trump
administration and Tehran continue and U.S. sanctions make Iranian oil untouchable for many buyers.

 

“The US military is exploring a plan to deploy 120,000 troops to the Middle Fast as tensions with Iran

 

could result in the deployment of up to 120,000 troops to the Middle East, according to national-security
officials cited in a New York Times report published Monday.

“Russia Won't Start a (Conventional) War in the Baltics”, Western military planners need to reorganize and
align units in such a way that they can handle Russian hybrid warfare, while preparing for a conventional attack
as a secondary measure.

 

“UN Warns Crisis in Anglophone Cameroon Worsening”, The U.N. warned Monday that Cameroon has
become one of the fastest-growing displacement crises in Africa, and that the security and humanitarian
situations are deteriorating and risk spiraling out of control.

 

“U.S, tariffs on Chine goods may cut That exports as mruich as $6.7 bailion: ministry’, Thailand's exports could
fall between $5.6 billion to $6.7 billion because of new US. tariffs on Chinese goods, the Thai commerce
ministry said on Tuesday.

 

“Russia Seeks to Explonu Escalating Troubles in the Middle East”, Russian policy in the Middle East is usually
more effective in conflict environments than in peace-building, but presently the interplay of various crises has
intensified beyond Moscow’s capacity to manipulate them.

 

“Like it or not, the LS. needs to he a key part of Canada’s next-gen jet procurement process, According to
letters released last week, though, the U.S. government threatened to pull the Lockheed Martin F-35 from
consideration last year over Ottawa’s insistence that Canada receive industrial benefits from the winning bid. In
response, Ottawa relaxed its requirement on Thursday: Where bidders once had to commit to spend 100 per cent
of the value of the aircraft’s acquisition and sustainment in Canada, bids will now only lose points in a three-
category scoring system in the review process, instead.

 

“Lis. Miltary Slashes Foreign-Language Traming”’, As U.S. President Donald Trump diverts more military
resources to his long-promised wall with Mexico and seeks to reduce the United States’ troop presence abroad,
his Pentagon is slashing funding for the Defense Language Institute’s overseas immersion programs, which help
prepare students for duty abroad.

 

WASHSTATEC002665
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 178 of 378

“Army seais deal to buy US armour”, It was earlier expected the Thai army might make a further purchase of
Chinese-made vehicles, but army chief Apirat Kongsompong managed to secure a deal with the US, the source
said.

 

“US, Poland to Discuss Potential F-35 Sale, A Force Secretary Says", The American team is expected to
discuss the costs of buying the Lockheed Martin-made jet as well as the warfighting capabilities it would bring
to the Polish military.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002666
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 179 of 378

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 5/15/2019 8:45:14 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL @state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Dudding, Maria [DuddingM @state.gov];
Nute, Kathryn M [NuteKM3 @state.gov]; McVerry, James James.Mcverry.ctr@dla.mil]; Phalen, Susan A
[PhalenSA@state.gov]; chandrawhalenlaw@gmail.com; PM-Directors [PM-Directors@state.gov]; PM-Deputy-
Directors [PM-Deputy-Directors@state.gov]; Cooper, R. Clarke [CooperRC@state.gov]

Subject: CPA MEDIA MONITORING: 15 May 2019

 

Alerts for 15 May 2019

“French Forces Free Hostages in Burkina Fase With U.S. Hein’, Whatever the American involvement was, it is
unlikely that there were American casualties. France has by far the largest military contingent in West Africa,
some 4,500. The United States has been involved in training of the Burkinabe military, so the total number of
U.S. troops present is likely small.

 

“Yadia Prunes Purchase of 22 American Sea Cuardian Drones - Source’, India had plans to purchase 22 Sea
Guardian drones for the navy, valued at around $2 billion. Instead, it will be around 12 such drones according to
the new proposal, as the ministry wants to maximise the utilisation of the limited financial resources available to
it, the source added.

 

“Russia Ready to Export Su-57 Stealth Fiehter Jet to India”, Russia’s military aircraft industry is continuing its
efforts to promote an export variant of the Sukhoi Su-57 fighter aircraft, Russia’s first purported indigenously
designed and built fifth-generation stealth fighter jet, to the Indian Air Force.

 

“rag Yetta Make Decision on Purchase of S-400 From Russia — Ambassador’, When asked about
Washington's possible moves to hinder the purchase, the envoy said that there are "relevant diplomatic
channels" to solve this kind of issue with the Americans.

 

“Appropriators seek to freeze Pampeo’s travel fund until he forks over budget plan”, House appropriators are
threatening the "extraordinary step" of putting a hold on Secretary of State Mike Pompeo's diplomatic travel
allowance if his department continues to break federal rules for keeping Congress clued in on budget plans.

 

“Admiral: US hasn't stepped up sea patrols to confront China”, Chief of Naval Operations Adm. John
Richardson, addressing an international security conference in Singapore, sought to reassure regional partners,
some of whom have opposing claims in the waters but benefit from good relations with China on other fronts.

 

“Trump officials to brief lawmakers after warning of Iranian threats’, Speaker Nancy Pelosi, Senate Majority
Leader Mitch McConnell, House Minority Leader Kevin McCarthy and Senate Minority Leader Chuck
Schumer will take part in the confidential briefing by Trump administration officials, according to two
Democratic sources.

 

“Fighting grips Yemen's Hodeidah port, complicating peace moves’, Houthi fighters and Saudi-backed pro-
government forces battled in Yemen’s port city of Hodeidah on Wednesday, breaching a ceasefire and
potentially complicating a troop withdrawal agreement intended to pave the way for wider peace talks.

 

WASHSTATEC002667
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 180 of 378

“terainian Ambassador Loabbies For Additional US Funding For Kiev's Defense Sector In Senate”, Ukrainian
Ambassador to the United States Valeriy Chaly has met with US Republican Sen. Roy Blunt to discuss bilateral
relations and the possibility of Washington increasing its funding for Ukraine's security and defense, the
Ukrainian Embassy in the United States said on Wednesday.

 

“Yes Time To Stop Arms Sales To Saudi Arabia”, There are several congressional initiatives to cut off U.S.
arms to the Saudi/UAE coalition, including a bipartisan bill co-sponsored by Senators Robert Menendez (D-
NJ), Todd Young (R-IN), Jeanne Shaheen (D-NH), Lindsey Graham (R-SC), Susan Collins (R-ME), Jack Reed
(D-RI), and Chris Murphy (D-CT). That measure would, among other things, stop sales of precision-guided
bombs to Saudi Arabia and the UAE for two years and condition other sales of offensive weapons on an end to
the targeting of civilians and assurances that Saudi Arabia and the UAE will support the free passage of
humanitarian aid. And a bill sponsored by Rep Jim McGovern (D-MA) would immediately end all U.S. arms
sales and military aid to Saudi Arabia.

 

“Tackling the Forensic Unknowns of 3D-printed Firearms”, Since the world’s first functional 3D-printed
firearm was designed in 2013, such guns have increasingly been in the news. Proponents of the firearms — 3D-
printed with polymers from digital files — maintain that sharing blueprints and printing the guns are protected
activities under the First and Second Amendments. Opponents argue the guns are concerning because they are
undetectable and also untraceable since they have no serial numbers.

 

“Menendez demands briefing on Trump's Iran plans”, He noted that his committee is charged with authorizing
military force, and that the Trump administration has provided no information on the intelligence on the specific
threats from Iran, which spurred the Pentagon to send ships, bombers and air defense missiles to the Middle
East.

 

“AIM Norway, Lockheed Martin agree to establish 'Falean Depot’ F-16 sustainment hub’, Lockheed Martin, the
original equipment manufacturer and design authority of the F-16, is leveraging AIM’s extensive technical
expertise and MRO experience to support the Royal Norwegian Air Force, regional customers and the global F-

16 fleet.

 

“Boeing receives }10M in support of Harpoon missile production for Saudi Arabia’, According to a
Department of Defense statement, this modification provides for obsolescence redesign efforts in support of the
production and delivery of AGM-84 Harpoon Block II Missiles for the government of Saudi Arabia.

 

“Trumy officials slow-walk president order to cut of f Central American aid: report’, A senior Democratic
official told the news outlet that they have “heard nothing” from the Trump administration about Honduras,
Guatemala and El Salvador funding.

 

“The US has donated mare than a bullion dollars [to Montenesroi”, The United States donated has more than $5
million to Montenegro over the past five years. A State Department official that Pobjeda spoke with said that so
far through the program, Montenegro has received millions of dollars of equipment and assistance to modernize
the army and provide U.S. training.

 

“Cameroon's President Ready to Talk About Anglophone Crisis”, Cameroon’s President Paul Biya is ready for
talks about the grievances of residents living in the country’s English-speaking regions to end an insurgency in
which hundreds of people have died.

 

“Turkey Foreign Minister Says Russian Missile Purchase Delay Not on Agenda”, Turkey rebuffed a U.S.
request to postpone the purchase of a Russian missile-defense system in a move that could further strain ties
between the NATO allies.

 

WASHSTATEC002668
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 181 of 378

“Pirate attacks continue in West Africa’, The Gulf of Guinea has recorded its third ship hijacking this month,
with a chemical tanker captured off Togo, as the region continues to see a spike in maritime insecurity.

 

“Foreien military activity increasing in the Horn of Africa”, The Horn of Africa region has experienced a
substantial increase in the number and size of foreign military deployments since 2001, especially in the past
decade, SIPRI said. The most visible aspect of this presence is the proliferation of military facilities in littoral
areas along the Red Sea and the Horn of Africa. However, there has also been a build-up of naval forces,
notably around the Bab el-Mandeb Strait, at the entrance to the Red Sea and in the Gulf of Aden.

 

“Security forces defuse 20 landmines, rescue lives in S. Afehanistan”, The landmines and improvised explosive
devices (EDs) have been planted by anti-government militants for terrorist activities, in Shah Wali Kot
district's Charchenar village, where engineering teams of provincial police discovered them, the ministry said in
a statement.

“South Africa wants specialist LN framing teams to up peacekeeping professionalism”, South Africa’s deputy
permanent representative to the world body, Ambassador Xolisa Mabhongo, proposed the UN give
consideration to technical training teams to present workshops at peacekeeping training institutions of both
troop and police contributing countries.

 

“EES troans relocating to Guam but scepticism in Okinawa lingers. And even same in the US military are
unconvinced’, The long- delayed relocation of US troops from Japan’s Okinawa Prefecture to the Pacific island

of Guam could commence in October 2024 and be completed within 18 months, although the transfer has been
criticised by opponents of US bases in the region and even questioned by the US military itself.

‘“ndonesia— Vietnam Maritime Clash a Sien of Rising Indo-Pacilic Tensions”, Although Vietnamese fishing
vessels account for more than half of all illegal fishing vessels seized and destroyed in Indonesia’s territorial
waters, in recent years the more provocative actions by foreign fishing fleets in Indonesia’s exclusive economic
zone have involved Chinese maritime militia.

 

“Stopping Key Tech Exnoris To China Could Backfire, Researchers And Firms Say’, Knock-on effects from
export controls could cut the U.S. off from a global research community. Meanwhile, China would race ahead
on its own in basic research.

“Should Isracl do without US financial aid?”, If Israel could manage without US financial aid, remaining
friends while continuing US-Israeli cooperation on all fronts, it would be able to make decisions with only its
own needs in mind.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @SteteDeptPM

     

Stay connected with State.gov:

 

WASHSTATEC002669
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 182 of 378

Official
UNCLASSIFIED

WASHSTATEC002670
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 183 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 5/20/2019 6:51:08 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: The Trace: Plans for 3D-Printed Guns Are Still Accessible on Twitter and YouTube

   

Plans for 3D-Printed Guns Are Still Accessible on Twitter and YouTube
By Sean Campbell
17 May 2019

Twitter says it bans the promotion of blueprints for 3D-printable weapons. YouTube’s policy explicitly
prohibits videos that demonstrate how to make firearms. Despite these public proclamations, a review by The
Trace finds that users on both social media platforms are freely distributing designs and instructions for
assembling so-called ghost guns with few repercussions.

Among the accounts we found were users — some with thousands of followers — sharing the files to make a
multitude of firearms and accessories, including magnums, AR-15s, Glocks, and bump stocks. A few of these
Twitter posts have been retweeted or liked nearly 300 times. Some videos on YouTube have millions of views.

Senator Robert Menendez of New Jersey has pushed social media platforms to take more action against users
sharing designs for DIY firearms. “It’s an unacceptable abdication of their responsibility,” he said of the
platforms.

In an open letter to Twitter CEO Jack Dorsey in April, Menendez urged the company to block the distribution
of 3D-printable gun blueprints. He singled out a user who went by the handle @IvanTheTroll12, who had been
brought to the senator’s attention by his staff.

In an interview with Ivan (he did not want to reveal his real name), he confirmed to The Trace that he has been
posting gun blueprints to various social media platforms for several months. Ivan identified himself as a
libertarian who supports gun rights and opposes any effort to restrict the free distribution of information.

On April 12, over a month after Menendez’s letter, Twitter suspended Ivan’s handle, @IvanTheTroll12. A week
later on April 19, Ivan reappeared under a new account name, which he has used to continue sharing more gun
design files and is still active at the time of publication.

On April 29, over two months after the senator’s missive, Twitter sent Menendez what appears to be a form
letter, in which the social media company said that the original Ivan account had been permanently removed.
The company cited a corporate policy prohibiting the promotion of 3D gun printing on its site. But according to
the text on Twitter’s website the company quoted from, that policy only applies to “Twitter’s paid advertising
products,” not general users. The company’s letter said further that a “closer review” revealed Ivan’s account
was disabled for “evading an account suspension.”

“Tt doesn’t take a rocket scientist to figure out that Ivan the Troll would end up opening a new account under

another name,” Menendez said. “Social media platforms, which we applaud for allowing the public forum to
take place, need to do self policing to ensure that public safety is preserved.”

WASHSTATEC002671
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 184 of 378

In response to a list of questions concerning Ivan’s ban and Twitter’s policy on sharing 3D-printed gun files, a
Twitter spokesperson pointed to a company policy separate from the rationale given to Menendez. “Accounts
sharing 3D-printed gun designs are in violation of the Twitter Rules’ unlawful use policy,” the spokesperson
wrote in an email, and pointed to the specific line from the company’s site: “You may not use our service for
any unlawful purposes or in furtherance of illegal activities.”

New Jersey and California are the only states with laws prohibiting the distribution of guns and gun designs that
lack serial numbers and are therefore untraceable by law enforcement. Federal policy on the issue remains
murky and subject to ongoing litigation. The Justice Department under President Donald Trump reversed
Obama-era guidance and allowed an infamous distributor of online weapons blueprints, Defense Distributed, to
publish 3D-printed gun files on First Amendment grounds. But in August of last year, a judge indefinitely
blocked the company from publishing the files.

With the law on sharing gun files across jurisdictions remaining unsettled, Menendez said he believes social
media platforms should take a more active role in keeping the files off their networks.

Last year, he was one of five senators who signed an open letter urging Twitter, Facebook, Google (YouTube’s
parent company), Microsoft, Reddit and other tech firms to prevent 3D gun blueprints from circulating.

For his part, Ivan said he believes that nothing in the company’s rules or terms of service prevents the sharing of
gun plans. He said that when his account was temporarily suspended, it was not for anything related to gun
plans, but for a separate instance of “hateful conduct.” He says Twitter has not cited a specific tweet to justify
its decision to bar his former handle.

“Twitter is a private company, so they can do as they please,” Ivan said. “The shady way in which they are
doing it isn’t acceptable, however. Just come out and say you oppose this aspect of free speech if that’s the line
you want to take.”

Ivan is also linking to his gun plans and hosting videos that show how to assemble the printed parts on
YouTube. Unlike Twitter, the policy for Google’s streaming video platform explicitly prohibits content with the
purpose of instructing viewers on how to make firearms.

Ivan is not alone in flouting YouTube’s policy. The user “Guy in a garage” has a video showing the assembly of
a 3D-printed magnum with over 3,000,000 views. Another, “derwoodvw,” demonstrates a printed MP1 with
links to design files.

On Twitter, the user @fosscad has over 3,000 followers and is openly sharing gun plans for AR-15s, Glocks,
and AP-9s. The user @FreeSpeech4Y ou boasts in one post, “Download A bump stock, an AR15, a 30 round
mag — it’s all here baby.” Both refer followers to files hosted on the popular computer coding platform GitHub,
a subsidiary of Microsoft. The files contain designs for grenades, ammunition, and firearm accessories. There is
no language explicitly barring 3D-printed gun plans in GitHub’s terms of service.

GitHub did not immediately respond to a request for comment.
Other platforms have clearer policies in place forbidding or discouraging the distribution of gun blueprints.
Facebook has an outright ban. And while Reddit is allowing its users to talk about Ivan’s 3D printed guns, the

website is actively monitoring the discussion to ensure that overt links to Ivan’s designs are not shared.

“Let’s keep it to discussion in here and not sharing scary files so that we stay on the happy (and not banned)
side of Reddit,” wrote one of the moderators in a subreddit thread about 3D-print ghost guns

Link: bttes://www thetrace.ore/2019/05/3¢-printed-ouns-twitter-youtube-social-mecia-plattorms/

 

WASHSTATEC002672
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 185 of 378

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @SteteDeptPM

     

Stay connected with State. gov:

 

Official
UNCLASSIFIED

WASHSTATEC002673
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 186 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 5/20/2019 8:45:25 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Dudding, Maria [DuddingM @state.gov];
Nute, Kathryn M [NuteKM3@state.gov]; McVerry, James [JJames.Mcverry.ctr@dla.mil]; Phalen, Susan A
[PhalenSA@state.gov]; chandrawhalenlaw@gmail.com; PM-Directors [PM-Directors@state.gov]; PM-Deputy-
Directors [PM-Deputy-Directors@state.gov]; Cooper, R. Clarke [CooperRC@state.gov]

Subject: CPA MEDIA MONITORING: 20 May 2019

   

Alerts for 20 May 2019

 

“lathe Pacific, US Army Must Be a Rurming Back Who Blocks”, But more is needed to support joint missions
across a vast, complicated, and hypercompetitive region. The Army must increase its depth, by nurturing
longstanding relationships with treaty allies and traditional partners and cultivating new partnerships based on
common need and interest.

“Here's Exactly Who's Profttme from the War on Yemen’, By law, the department’s Bureau of Political-
Military Affairs must approve any arms sales by U.S. companies to foreign governments. U.S. law also
prohibits sales to countries that indiscriminately kill civilians, as the Saudi-led military coalition bombing
Yemen did in the Mastaba strike and many other documented cases. But ending sales to Saudi Arabia would
cost the U.S. arms industry its biggest global customer, and to do so, Congress must cross an industry that pours
millions into the campaigns of lawmakers of both parties.

 

“Cybersecurity Technology Sales to Foreiun Governments: Who's In Charge?”, We have new legislation
introduced earlier this month that would hold the State Department accountable for approving the sale of U.S.
cybersecurity technology to foreign governments, Reuters reported. The bill, which passed the House
Appropriations subcommittee, not only would compel the State Department to report to Congress its
determining criteria for sales of U.S. cybersecurity tools to other countries, the agency would also have to detail
its response to nations that violated its rules in the past year, according to the report.

 

“Here's A (Miltary) Sohution to China's Vast Claims in the South China Sea”, The United States and the
Philippines have been discussing whether the Filipino military should buy the High-Mobility Artillery Rocket
System (HIMARS), a multiple rocket launcher used by the United States and other nations, according to the
South China Morning Post.

 

“LMT Defense Amounces Award with Estonian Defence Forces”, LMT Defense have confirmed their award
of the contract for the Estonian Defence Forces new 5.5645 and 7.62x51mm rifles. We have been closely
following the Estonian rifle trials here at TFB and back in December 2018, we reported that Estonia’s military
had chosen two of LMT’s rifles. The contracts have now been signed and production and deliveries will begin
soon.

 

“Plans for 3D-Printed Guns Are Stil Accessible on Twitter and YouTube’, With the law on sharing gun files
across jurisdictions remaining unsettled, Menendez said he believes social media platforms should take a more
active role in keeping the files off their networks.

 

“Philipomes Prefers China Loans Over US. “Strategic Confusion” in South China Sea’, President Rodrigo
Duterte prefers China’s offer of loans and investments in the absence of a clearer stance from the U.S. in the

 

WASHSTATEC002674
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 187 of 378

disputed sea amid growing rivalry between the two nations, Philippine Foreign Affairs Secretary Teodoro
Locsin said.

“Is War Coming With Tran? We're Already in One”, Trump has said that if the United States doesn’t sell
weapons to Saudi Arabia, then Russia or China will. But Saudi Arabia needs American spare parts, and it also
buys U.S. weapons partly for the implicit security guarantee that comes with them. No other country can
provide that security blanket.

 

“Us-Thatiand Aluance in the Sootlieht with New Combat Vehicle Deal’, Last week, the Royal Thai Army
disclosed that it would move forward with a new combat vehicle deal with the United States. The development
put the spotlight on the ongoing security collaboration between the United States and Thailand within the
broader relationship and amid a range of domestic and regional developments for both sides.

 

“To pacify Trump, Indonesia seeks American arms”, Indonesia is quietly talking to the United States about the
purchase of 32 new Lockheed Martin F-16 Viper jets and six C-130J cargo aircraft in what may partly be an

effort to remove the country from any possible sanctions as the US-China trade war returns to a boil.

 

“tes Time to End America’s Blank Check Military Aid to Israel”, To condition American aid on Israeli
behavior would not single Israel out. In theory, the Foreign Assistance Act, as amended in the late 1990s,
prohibits the United States from providing aid or training to any foreign military units that have committed
“gross violations of internationally recognized human rights.”

 

“Congress Sets ls Sights on Undetectable, Untraceable “Ghost Guns”, A bill recognizing the destructive
potential of “ghost guns” has cleared a critical step in Congress and is now poised for a vote on the House floor.
The House Committee on Homeland Security gave its stamp of approval on Wednesday to legislation that
would direct the Department of Homeland Security (DHS) to prepare an annual threat assessment on so-called
"ghost guns.”

 

“Do Non-US Defense Commanics Reauire to Comply with ITAR?’, The short answer is “it depends”. It
depends on whether or not the U.S origin defense articles including tangible items, components, spare parts, or
technical data transferred, re-transferred, or re-exported by a foreign person. In short, being Non-US, or being
located outside of the U.S. does not enough for ITAR to leave you alone. Additionally, once the defense articles
exported from the U.S does not mean that the importer is free to re-export the items to another country. Re-
exportation is still subject to ITAR regulations.

 

“3P-ormited guns are back, and this time they are unstoppable’, As of now, Ivan the Troll, Deterrence
Dispensed, and the thousands many more 3D-printed gun enthusiasts connected to each other worldwide, have
essentially let the cat out the bag. There is no way to stop the anonymous file sharing of 3D-printed guns online.

 

“Pakistan wary of india moves its F-16 flelvters out of frontline bases”, The Pakistan Air Force has taken out its
F-16s from their home bases in Sargodha, Punjab, and Sindh and has deployed them at their satellite fields in a
scattered manner, government sources have said.

 

“Anatomy of a Taran invasion, Part 3: Tarvan's Countermeasures”, It would also make sense for the ROCArF
to develop their Army and ground forces in a manner that seeks to exact maximal casualties in the event of a
successful PLA amphibious invasion, at a beneficial opportunity cost for Taiwan. This could mean purchasing a
greater number of man portable anti-tank missiles such as Javelin in licu of additional attack helicopters or main
battle tanks.

 

“Colombia Army’s New Kill Orders Send Chills Down Ranks’, The head of Colombia’s army, frustrated by the
nation’s faltering efforts to secure peace, has ordered his troops to double the number of criminals and militants

 

WASHSTATEC002675
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 188 of 378

they kill, capture or force to surrender in battle — and possibly accept higher civilian casualties in the process,
according to written orders and interviews with senior officers.

“House ratchets up pressure on Eevot™, In recent years, House appropriators had resisted their Senate
colleagues’ demands to restrict Egyptian aid. But this year’s bill indicates that the committee’s new
chairwoman, Rep. Nita Lowey, D-N.Y., is ready to take a tougher line on the crackdown on dissident voices
under President Abdel Fattah al-Sisi.

 

“American military aid — beyond the money’, The U.S. has received a return on its investment. Israel is a stable
and democratic forward base of operations in a fragile and volatile region and the U.S. has been able to point to
the performance of their weapons in the IDF's hands to boost sales across the globe.

 

“Saudi Arabia intercepts Houthi missiles heading toward Mecca, Jeddah’, Saudi Arabia’s air forces on Monday
intercepted two Houthi ballistic missiles over Taif, one heading for Mecca and the other for Jeddah, according
to eyewitnesses.

 

“UN blue helmets in South Sudan use Sustainable Development Goals to help nuld peace”, The United Nations
Mission in South Sudan (UNMISS) has concluded the week by harnessing the Sustainable Development Goals
(SDGs) to support the nation, including by offering free medical services, encompassing SDG 3’s target on
health coverage.

 

“Abead of UNGA Resolution on Chacos. Indig Faces US-UK. Pressure to Lean on Mauritius’, With Mauritius
preparing for another confrontation at the United Nations General Assembly, India is back in the thick of the
backroom negotiations. The US and UK are trying to convince New Delhi’s close ally in the Indian Ocean to
modify and even dilute the provisions of the draft resolution.

“US clears $1 milion in Raytheon weapons for Canada, South Korea and Japan’, Canada has been cleared to
purchase $387 million worth of MK 54 lightweight torpedo conversion kits, South Korea $313.9 million in SM-
2 Block INB missiles, and Japan $313 million worth of AIM-120C-7 Advanced Medium-Range Air-to-Air
Missiles.

 

 

“U.S, Support Has Fueled, Not Moderated, the Yemen War’, No overriding security interest—the argument for
allying with the Soviet Union against Nazi Germany in World War 1—compels Washington to join with
oppressive, aggressive UAE and KSA in causing murder and mayhem in Yemen.

“Prhance women’s capacity in conflict prevention, resolution — Mohannned Tbn Chambas”, The United Nations
Special Representative for West Africa and the Sahel, Mohammed Ibn Chambas, has advocated the urgent
inclusion of women in conflict prevention and resolution to sustain peace in the sub-region.

“Maior strategic implications if lrag gets 8-400", 1t depends on which Russian publication you believe - TASS
or Sputnik — on whether Iraq may be buying the Russian advanced S-400 air-defense system. But no matter
whether they buy the system today or tomorrow, it is clear Iraq is heading that way.

 

“Former Polish defense minister presses for answers on fate of US Patriot buy”, While the contract to deliver
the first two Raytheon-made Patriot batteries is a done deal and being executed, questions have surfaced about
whether the Polish government intends to fund plans to procure a total of eight batteries, which was supposed to
go under contract in a second phase.

“U.S. warship sails in disputed South (China Sea anud trade tensions”, It was the second such U.S. military
operation in the South China Sea in the last month. On Wednesday, the chief of the U.S. Navy said its freedom
of navigation movements in the disputed South China Sea drew more attention than they deserved.

 

WASHSTATEC002676
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 189 of 378

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail:

 

 

Official
UNCLASSIFIED

WASHSTATEC002677
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 190 of 378

 

Message

From: Frideres, Taryn F [FrideresTF @state.gov]

Sent: 5/28/2019 6:47:35 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; String, Marik A [StringMA@state.gov]
ce: Miller, Michael F [Millermf@state.gov]

Subject: RE: Cats I-lfl

Attachments: Lto DAM on Spring 2019 Unified Agenda (5-24-2019) PM edits.docx

Thanks, Sarah. The attached is missing PM clearance and the benefit of this background information below.
Can Lrequest that L clear it with you, and then can you adel a bit of adclitional background per the below?

Official - SBU
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, May 28, 2019 2:44 PM

To: String, Marik A <StringMA@state.gov>; Frideres, Taryn F <FrideresTF@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>

Subject: RE: Cats 1-ill

 

Please let me know if additional background on this is needed or if you have any questions.

From: String, Marik A <StringMA@ state goy>

Sent: Tuesday, May 28, 2019 2:19 PM

To: Frideres, Taryn F <FrideresTE @ state. gey>

Cc: Heidema, Sarah J <HeidemaSi @ state goy>; Miller, Michael F <Milermf@ state. sov>
Subject: Cats I-lll

 

 

Taryn

 

Thanks-
Marik

Official - SBU
UNCLASSIFIED

WASHSTATEC002678
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 191 of 378

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 5/28/2019 7:00:29 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]; Frideres, Taryn F [FrideresTF @state.gov]; Jessen, Amanda
[JessenA@state.gov]; Zadrozny, JohnA [ZadroznyJA@state.gov]; Mohamoud, Safia [mohamouds@state.gov];
McClintock, Judith [McClintockJ @state.gov]

ce: Johnson, Clifton M [JiohnsonCM5 @state.gov]; M_Clearance [M_Clearance@state.gov]; SP_Staff Assistants
[SP_StaffAssistants@state.gov]; String, Marik A [StringMA@state.gov]; Donnelly, Colleen G [DonnellyCG@state.gov]

Subject: RE: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D

Attachments: L to D AM on Spring 2019 Unified Agenda (5-24-2019) PM edits 2.docx

Attached, per previous communications with Taryn, are additional PM eclits for L's consideration.

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Tuesday, May 28, 2019 2:58 PM

To: Frideres, Taryn F <FrideresTF@state.gov>; Jessen, Amanda <JessenA@state.gov>; Zadrozny, John A
<ZadroznyJA@state.gov>; Mohamoud, Safia <mohamouds@state.gov>; McClintock, Judith <McClintockJ @state.gov>
Ce: Johnson, Clifton M <JohnsonCM5 @state.gov>; M_Clearance <M_Clearance@state.gov>; SP_Staff Assistants
<SP_StaffAssistants@state.gov>; String, Marik A <StringMA@state.gov>; Donnelly, Colleen G <DonnellyCG@state.gov>;
Heidema, Sarah J <HeidemaSJ@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: RE: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D

Now is okey if you're free.

Or anytime. This is a fairly high priority for us.

Official
LINCLASSIFIED

 

scne>; Mohamoud, Safia <mohamouds@ state. gov>; McClintock, Judith <McClintack!/ @state env

Ce: Johnson, Clifton M ohnsonChMS@state zov>; M_Clearance <M _ Clearance @state.gov>; SP_ Staff Assistants

 

 

Heidema, Sarah J <HeidemaS/ @state.gov>
Subject: RE: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D

Thanks.

Alice ~ have some technical questions. Let me know a good time to call.

Official - SBU
UNCLASSIFIED

Sent: Tuesday, May 28, 2019 1:07 PM
To: Zadrozny, John A <ZadroznyJA@state.gov>; Kattmyer, Alice M <KotirnyerAM @state.gov>; Mohamoud, Safia
<mohamoucds @ state. gov>; Frideres, Taryn F <FrideresTF state gev>; McClintock, Judith <MecCiintock] @state gov>

 

WASHSTATEC002679
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 192 of 378

<SP_StaffAgsistants@state.gov>; String, Marik A <StringiA@state.zov>; Donnelly, Colleen G <DonnellyCG@state.gov>;
Heidema, Sarah J <HeidernaS) @state poy>
Subject: RE: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D

 

+ Taryn Frideres as well.

Amanda K. lessen

Special Assistant to the Deputy Secretary
U.S. Department of State

202-647-5888

From: Zadrozny, John A <dZadroznyiA@state.gov>

Sent: Tuesday, May 28, 2019 12:48 PM

To: Kottmyer, Alice M <KotimyerAM @state.gov>; Mohamoud, Safia <moharicuds@@state zav>; Jessen, Amanda
<JessenA Gstate goy>

 

 

<SP StaffAssistants@state.eov>; String, Marik A <StringMA@Gstate.gav>; Donnelly, Colleen G <DonneliyCGméistate. gove;
Heidema, Sarah J <HeidernaS) @state poy>
Subject: RE: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D

   

 

Alice:
Clear for 5/P on Sarah’s edited version.

John A. Zadrozny

Policy Planning Staff {S/P}
Office of the Secretary
U.S. Department of State
w: (202) 647-0531

c: (202) 341-1829

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KettimyerAM @istate gov>

Sent: Tuesday, May 28, 2019 11:58 AM

To: Zadrozny, John A <ZadroznywJA@ state. gov>; Mohamoud, Safia <mohamouds@state.gov>; Jessen, Amanda
<jessenA @state goy>

   

<SP StaffAssistants@istate. gov>; String, Marik A <StringMA@state.gov>; Donnelly, Colleen G <DonnellyCG @state gov>;
Heidema, Sarah J <HeidemaSJ @state.gov>; Kottmyer, Alice M <KattmyerAM @state gay>
Subject: RE: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D

oh re

Can 5/P clear?

 

 

 

Alice

WASHSTATEC002680
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 193 of 378

Official - SBU
UNCLASSIFIED

From: Zadrozny, John A <ZadrozyJA@ state. gov>

Sent: Tuesday, May 28, 2019 10:02 AM

To: Kottmyer, Alice M <KotimyerAM @state.gov>; Kirkland, Kendra D <KirklandkOD@state. gov>; Mohamoud, Safia
<mohamoudsi@ state, gov>; Jessen, Amanda <JessenA@state goy>

      

<SP StaffAssistants@ state sov>; String, Marik A <StrinsMA@state.gov>; Donnelly, Colleen G <DonnellyCG @state. gov>
Subject: RE: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D

 

Alice:

John A. Zadrozny

Policy Planning Staff (S/P}
Office of the Secretary
U.S. Department of State
w: (202) 647-0531

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KatimyerAM @state gav>
Sent: Friday, May 24, 2019 3:51 PM
To: Kirkland, Kendra D <KirklandKO@state sov>; Zadrozny, John A <ZadromyiA@istate.eov>; Mohamoud, Safia

 

 

cestatecvuenensinenestentvonrvoencctenemWoneronevornencercatsRctacenenes, FU NAN By BREN EGAR ANAC Neo sltietinetiessensnensi®Wencceentreceenenccceebeecenene

Ce: Johnson, Clifton M <JohnsonChMS@)state.gov>; M Clearance <M_o
<KotimyerAM @state gov>

Subject: ** FOR REVIEW** Repurposing of the Unified Agenda Action Memo, from M to D
Importance: High

 

isarance @state.gov>; Kottmyer, Alice M

     

Colleagues,

 

Please respond by lpm on Tuesday, 5/28.

Thanks again for your help.

Alice Kottmyer

WASHSTATEC002681
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 194 of 378

Attorney-Adviser | Office of Management
Department of State

202-647-2199 | BB

kotimyerani(astate. cov

 

Official
UNCLASSIFIED

WASHSTATEC002682
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 195 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 5/29/2019 11:38:07 AM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: FW: CPA MEDIA MONITORING: 28 May 2019

Folks, yesterday's offering.

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

From: Marquis, Matthew R <MarquisMR @state.gov>

Sent: Tuesday, May 28, 2019 4:48 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; PM-Strategy <PM-Strategy@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Brown, Stanley L <BrownSL@state.gov>; O'Keefe, Kevin P <OKeefeKP@state.gov>;
Miller, Michael F <Millermf@state.gov>; Mak, Daniella <MakD @state.gov>; Dudding, Maria <DuddingM @state.gov>;
Nute, Kathryn M <NuteKM3 @state.gov>; McVerry, James <James.Mcverry.ctr@dla.mil>; Phalen, Susan A
<PhalenSA@state.gov>; chandrawhalenlaw@gmail.com; PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors
<PM-Deputy-Directors@state.gov>; Cooper, R. Clarke <CooperRC@state.gov>

Subject: CPA MEDIA MONITORING: 28 May 2019

 

Alerts for 28 May 2019

“US training and security assistance may be empowering Egyptian war crimes, says human rights croup”, A
major human rights group has accused the Egyptian military of human rights violations on the Sinai Peninsula
and is calling for the U.S. government to halt security assistance to the country, which includes arms exports
and joint training between the Egyptian military and U.S. forces.

 

“US removing Eritrea fram counterterror non-cooneration list’, Eritrea is one of the world’s most closed-off
nations but last year it agreed to a remarkable restoration of ties with neighboring Ethiopia, two decades after a
bloody border war. The diplomatic breakthrough contributed to the United Nations Security Council lifting
sanctions on Eritrea late last year.

 

“Trump's arms sale to Saudis undermines US values”, Under the Arms Export Control Act, the President can
bypass the congressional approval process if he feels an "emergency exists which requires the proposed sale in
the national security interest of the United States." But, as the President found out when he tried to circumvent
Congress to fund parts of his border wall, declaring a questionable emergency can be a frowned-upon decision,
met with great pushback.

 

“From Colombia, Venezuelan defectors arm themselves to ‘berate’ their homeland”, A Colombian intelligence
official, who asked not to be identified, said the intelligence service had detected an unspecified number of
Venezuelan militia groups in the country but could not act against them because they had not yet committed any
crimes. Separately, a high-level Colombian government official who asked not to be named said arrestable
offences could include illegal possession of weapons and conspiracy to commit a crime.

 

WASHSTATEC002683
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 196 of 378

“Tow a lepal loophole is helping Trump sell arms to Saudi Arabia”, Technically, both chambers could pursue
stand-alone legislation to prohibit one or more of the proposed arms sales to Saudi Arabia or the UAE, but
without the specified language in the ACEA that allows for guaranteed expedited consideration of joint
resolutions of disapproval, there is hardly any chance Senator Mitch McConnell (R-Kentucky) would allow any
legislation constraining the Trump administration to move forward in the Senate.

 

“& Decentralized Network of 3D Printed Gunsmiths is Spreading Cinline”’, A global network of self-defense
rights advocates is using the internet to anonymously share blueprints for 3D printed guns. Unlike previous
attempts to popularize 3D printed firearms, this operation is entirely decentralized. There’s no headquarters, no
face of the movement, no trademarks.

 

“Florida Congressmen Look to Build Ties With Allies in Eastern Mediterranean’, “This bipartisan legislation
will continue to enhance our energy and security cooperation with our allies in the Eastern Mediterranean
region,” Rubio said when the bill was unveiled. “By lifting the U.S. arms embargo on Cyprus and extending
necessary Foreign Military Assistance to Greece, this legislation brings forth a comprehensive approach to the
stability of key regional partners.”

 

“The challenpes facing the Blue Helmets”, Observers also point out that when operations are given the green
light, the UN is now often deploying personnel into countries where the line between peacekeeping and warfare
is very blurred and the role of such contingents is at best peacemaking not peacekeeping.

 

“Serbian Troops on Full Alert Atter Kosovo Police Arrests”, Any Serbian armed incursion into Kosovo would
mean a direct clash with NATO-led peacekeepers there. Lately, Serbia has been making frequent military
threats against Kosovo as its political and military alliance with Russia grows stronger despite a proclaimed
European Union membership goal.

 

>

“Arms Mailers Tell Investors That tran Tension Fuels Business”, The defense industry is far from an idle
observer of the conflict. Major firms spend big sums on lobbying to influence the Pentagon’s budget — money
that came primarily from Congress in the first place. The last National Defense Authorization Act includes
several provisions on Iran, including a directive that U.S. allies “build an interoperable ballistic missile defense
architecture ... to defend against the Islamic Republic of Iran missile threat” and that the secretary of defense
develop a plan to counter the “destabilizing activities of Iran.”

 

“How ISIS Still Threatens lrag’, After the Islamic State took over large portions of Iraq for three years, Iraq’s
military, with U.S. help, drove out the self-declared caliphate by the end of 2017. But Iraqi forces remain
internally divided among a plethora of armed factions. And while the Islamic State has been largely decimated,
pockets of the organization remain active and threaten Iraq’s remote regions, where the government is a rare
sight. Civilian centers like Baghdad may be secure, but as long as the provinces are at risk, the seeds that
allowed the Islamic State to take root will remain.

 

“Trump admin finds loophole to advance Saudi arms sale”, In a tweet published late on Friday afternoon —
ahead of a holiday weekend — Secretary of State Mike Pompeo complained that the administration didn’t have a
choice. “We presented some of these sales almost 18 months ago to Congress,” the Kansas Republican argued,
“but it has failed to act.”

 

“Turkey Signals Delay in Russia Missile Order Opposed by U.S.”, Akar didn’t say whether the delay he
expected was due to technical reasons or aimed at postponing a run-in with the U.S. He said Turkey would
complete its evaluation of the latest U.S. proposal to sell its Patriot air-defense system by October or November.

 

WASHSTATEC002684
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 197 of 378

“indian Army deploys US-, Haly-trained sniners with deadly new rifles alone Lof?”, Elite units of the Indian
Army, equipped with deadly new sniper rifles, have been deployed along the Line of Control with Pakistan after
special training from American and Italian experts.

 

“Australian pilots hit with lasers during Indo-Pacific exercise”, Some helicopter pilots had lasers pointed at
them from passing fishing vessels, temporarily grounding them for precautionary medical reasons. Was this
startled fishermen reacting to the unexpected? Or was it the sort of coordinated harassment more suggestive of
China’s maritime militia? It’s hard to say for sure, but similar incidents have occurred in the western Pacific.

 

“Can Russian, Turkish military-technical cooperation eo beyond S-400 production?”, Thus, if the already-
signed contract on the S-400, agreed upon in an extremely short time and based on personal arrangements
between Putin and Erdogan, includes so many grey areas, no conditions for actual co-production of the S-500
currently exist. Let alone, it’s not clear how the Russian-Turkish bilateral relationship transforms in five to
seven years, and how it may change the course of military cooperation between the two countries.

 

“Defense Ministry goes on the road to sell safety of Aegis Ashore”, The decision to deploy the U.S.-made
Aegis Ashore system was also the Japanese government’s appeasement of U.S. President Donald Trump, who
has championed a “Buy American” policy.

 

“Is the United States about to ranip up its Indo-Pacific strategy to contain China?”, The strategy is mainly aimed
at curbing Beijing’s growing clout in the South China Sea and the Indian Ocean, and a change in the approach
was signaled last month when a senior US defence official said Shanahan would explain the Indo-Pacific’s role
as a “priority theatre”.

 

“ONO landmines detonated in Qasr al Yahud on the Jordan River’, After more than a week of preparation,
sappers detonated a line of anti-tank mines with a single explosion that sent dust dozens of meters into the air.
There are approximately 6,500 landmines in the Land of the Monasteries, and this 900-mine explosion was the
biggest single detonation since demining work began at the site over a year ago.

 

“US sanctions threaten to sink China at sea”, This week, US Defense Secretary Patrick Shanahan is expected to
announce a new Indo-Pacific Strategy at the Shangri-La Dialogue in Singapore, the world’s premiere gathering
of defense officials and experts.

 

“Exporting the Gulf Crisis”, Understanding this story is key to understanding the true fallout of the crisis, which
isn’t on the Arabian peninsula. War has not broken out among Gulf nations, but the feuding sides have taken
their fight to more distant battlefields — mostly throughout the greater Middle East and on the Horn of Africa.

 

“US airstrikes may be spurring more Shabaab attacks”, The meeting also highlighted differing views on the part
of the United States and Somalia in regard to UN-backed restrictions on arms imports by the Somali
government.

 

“S-400 purchase could redefine Turkey's geostrategic role”, The impasse leaves Erdogan with these two
choices. If he does choose to ignore US threats and use his opposition to the Americans as a populist tool to ride
the wave of nationalism ahead of local elections in Istanbul in June, it will be clear that Turkey’s geostrategic
role has been radically redefined. And with the United States’ lack of patience, this could indeed happen very
quickly.

 

“OS sends LoA to India for 24 MH-6OR Seahawk maritime helicomters for the navy’, The US Government has
formally sent the expected Letter of Agreement (LoA) for 24 MH-60R Seahawk maritime helicopters, to the
Indian Government earlier this week. In view of China’s expansion of its presence in the India Ocean, the
helicopter deal estimated at around $2.6 billion, will help in boosting the Indian Navy’s anti-surface and anti-
submarine warfare operations.

 

WASHSTATEC002685
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 198 of 378

“GALES TAKING OFF: International Market for F-35 Heats Lin”, Twelve countries have committed to orders
of the F-35 joint strike fighter either as formal partner nations or through foreign military sales. As production
of the fifth-generation systems ramp up, the joint program office and manufacturer Lockheed Martin are
looking to expand their global footprint even further.

 

“Rare meeting between Tarwanese, US seourity officials angers Beuing”, China responded angrily on Monday
as Taiwan confirmed the first meeting in more than four decades between senior US and Taiwanese security
officials.

 

“Jordanian armoured vehicles spotted in Libya”, It appears that Jordan has delivered an unknown number of
Mbombe 6x6 armoured vehicles to forces in Libya allied to Khalifa Haftar’s Libyan National Army (LNA)
along with Jordanian-manufactured Al-Mared 8x8 vehicles.

 

“Poland plans to buy 32 F-35 fighter jets’, Defence minister Mariusz Blaszczak said on Tuesday that Poland
had sent a letter to the US requesting a quotation in connection with the purchase of 32 F-35As, as well as a
logistics and training package.

 

“Tixclusive — Pormmeo: SSB Arms Sales ta Middle Fast Allies ‘Apnromriate and Necessary’”, The arms sales
would help partners ensure that important sea lanes remain open, and that crude oil is delivered at prices that
keep American businesses growing and successful, he said.

 

“Bevptian security forces conumit war crimes im Sinai: HRW”, Egyptian security forces have committed
widespread abuses against civilians in restive northern Sinai peninsula, some of which amount to war crimes,
Human Rights Watch (HRW) said on Tuesday, urging other nations to halt military assistance.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968
e-mail: MarquisMRa@state.gov | Web: www.state.gov//pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002686
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 199 of 378

 

Message

From: Dorosin, Joshua L [DorosiniL@state.gov]

Sent: 6/7/2019 3:52:25 PM

To: Wall, Amanda J [WallAJ @state.gov]

Subject: FW: AM L to D -- Prospective Agenda Processing

Attachments: L to D AM on Spring 2019 Unified Agenda 06-07-2019.docx; Tab 4 - Delegation of Authority 401.pdf; Tab 2 -- Rules on
the Spring 2019 Agenda.xisx; Tab 3 --Menendez Letter on Hold on CAT I-ill Transfer.pdf; Tab 1 - Preamble to the
Agenda Spring 2019. pdf

Amanda ~ Let's discuss this before sending in to Marik. Best, Josh

Official
LINCLASSIFIED

From: Johnson, Clifton M <JohnsonCM5 @state.gov>
Sent: Friday, June 07, 2019 11:40 AM

To: Dorosin, Joshua L <DorosinJL@state.gov>

Ce: Kottmyer, Alice M <KottmyerAM@state.gov>
Subject: FW: AM L to D -- Prospective Agenda Processing

Josh,
FY! - This |

     
 
 

(fo sign out, with a

    

cc to both of us. Best, CI

Official
UNCLASSIFIED

Sent: Friday, June 07, 2019 11:11 AM

To: Johnson, Clifton M <IshnsonUM5@istate. gay>

Ce: Kottmyer, Alice M <KotimyerAM@state goy>
Subject: AM L to D -- Prospective Agenda Processing

 

Cliff,
This is the current cleared package. Should | just send it to Robbie or somebody in the FO?

Thanks,

Alice Kottmyer
Attorney-Adviser | Office of Management
Department of State

202-647-2199 | BB

kotrmyerani@'state. gov

SONS A SE EEN Re

Official - SBU
UNCLASSIFIED

WASHSTATEC002687
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 200 of 378

WASHSTATEC002688
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002689
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 202 of 378

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002690
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 203 of 378

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002691
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 204 of 378

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 6/7/2019 4:07:00 PM

To: Wall, Amanda J [WallAJ @state.gov]

ce: Johnson, Clifton M JiohnsonCM5 @state.gov]; Dorosin, Joshua L [DorosinJL@state.gov]; Kottmyer, Alice M
[KottmyerAM @state.gov]

Subject: AM L to D -- Prospective Agenda Processing

Attachments: Tab 4 - Delegation of Authority 401.pdf; Tab 2 -- Rules on the Spring 2019 Agenda.xlsx; Tab 3 --Menendez Letter on
Hold on CAT I-Ill Transfer.pdf; Tab 1 - Preamble to the Agenda Spring 2019.pdf; L to D AM on Spring 2019 Unified
Agenda 06-07-2019.docx

Hi Amanda,

This package, from L to D, is fully cleared, and is ready to be signed out by L.

Josh and Cif discussed this morning. | have made the edits to the Action Memo requested by them.
Please let me know if you have questions.

Thanks much

Alice Kottmyer

Attorney-Adviser | Office of Management
Department of State

202-647-2199 | BB

 

Official
LINCLASSIFIED

WASHSTATEC002692
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002693
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 206 of 378

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002694
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 207 of 378

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002695
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 208 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 6/14/2019 12:16:57 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]
Subject: CPA Media Monitoring: Newsweek: TWO MAJOR GUN CONTROL BILLS UNVEILED BY CONGRESSIONAL DEMOCRATS

 

TWO MAJOR GUN CONTROL BILLS UNVEILED BY CONGRESSIONAL DEMOCRATS
By Asher Stockler
13 June 2019

Two potentially sweeping gun violence prevention bills were introduced to Congress Thursday. If passed, the
legislation would overhaul screening requirements for prospective gun buyers and prohibit the dissemination of
digital files or code that could be used to 3D-print firearms.

The first bill, the Handgun Purchaser Licensing Act, would incentivize state and local governments to
implement a requirement that would-be gun owners first obtain a license before making a purchase. The 2019
introduction of this bill in the House by Jamie Raskin and in the Senate by Chris Van Hollen — both Democrats
—~ followed a Johns Hopkins Center for Gun Policy and Research study which found that purchaser licensing is
the only effective method of screening potential gun buyers.

"Handgun licensing saves lives for the same reason drivers' licensing saves lives,” Raskin said in a press
release. "It takes the dangerous people out of our way as much as possible.”

Van Hollen said in a press release that "we should be doing everything we can to encourage states to put these
[permitting] programs in place,” adding that licensing requirements to buy a handgun should be a "no-brainer."

There are several ways in which licensing requirements have been shown to reduce gun violence. The most
immediate benefit results from the bureaucratic nature of licenses themselves.

In order to apply for and receive a license, a prospective gun owner must wait for a longer period of time than
they would have to without the licensing requirement, if they are a first-time purchaser. This eliminates the
cohort of gun purchasers who impulsively seek to carry out a self-destructive or other harmful act with a
firearm.

Gun licenses also often require fingerprint submissions or gun safety education, potentially weeding out less
responsible individuals from owning firearms.

The Handgun Purchaser Licensing Act would include provisions for background checks, criminal history
checks and a five-year renewal period, among others.

Thursday's second piece of legislation reintroduced a proposal to stem the publication of digital files or code
that could be used, in conjunction with a 3D printer, to manufacture guns at home, out of the oversight of
federal firearms manufacturing rules.

Congressman Ted Deutch and Senator Ed Markey unveiled the 3D Printed Gun Safety Act for the current

session of Congress. The bill, if passed, would outlaw the publication of digital instructions or code that would
be used to print a firearm or complete a partially finished weapon.

WASHSTATEC002696
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 209 of 378

The State Department controversially settled a lawsuit last July with digital technology non-profit Defense
Distributed, allowing the organization to go ahead with plans to post online 3D printing instructions for
firearms. The settlement was blocked by a court order, but the non-profit was able to use a technical
workaround to begin distributing digital copies of firearms blueprints.

3D-printed weapons make up a class of firearms informally known as "ghost guns": often undetectable,
untraceable weapons that can easily leak into illicit pipelines. They also appear to take advantage of an
oversight in federal gun control law that otherwise prohibits the manufacture of firearms for sale without a
license from the Bureau of Alcohol, Tobacco, Firearms and Explosives.

Because the product being sold is a digital precursor to a weapon, and not a weapon itself, 3D printing
instructions are able to evade laws regulating the manufacture and sale of guns. Much like sharing the
instructions for synthesizing an illegal drug is not the same as actually making that drug.

The proposals are unlikely to advance out of Congress, where a Republican-controlled Senate would need to
give its approval. But many 2020 Democratic candidates have taken on the mantle of gun reform as a signature
campaign issue and are using their increasingly prominent platforms to consolidate public favor behind bills
like the two introduced on Thursday.

Link: Bites: /www mewsweek com/two-maior-sun-control-bills-unveiled-consgressional-democrats- 4429024

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: A€urguishM RGpstate. gov

 

Web: PAG Hemepave (Twitter: @iSiute

flO, boetgaR

 

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

WASHSTATEC002697
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 210 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 6/18/2019 7:00:34 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: 13 News Now: Sen. Kaine introduces bill to ban distribution of 3D gun blueprints

Attachments: FINAL 3D Printed Gun Safety Act 116th.pdf

 

Sen. Kaine introduces bill to ban distribution of 3D gun blueprints
By 13 News Now
18 June 2019

CPA Note: Text of bill attached as .pdf

U.S. Senator Tim Kaine joined Senators Edward J. Markey and Bob Menendez to introduce legislation that
would prohibit the online distribution of blueprints and instructions that allow for the 3D printing of firearms.

The 3D Printed Gun Safety Act comes after Kaine pushed the Senate and Virginia's General Assembly to pass
gun safety legislation in the aftermath of the Virginia Beach Municipal Center shooting.

“Our nation has suffered too many gun violence tragedies. We must not allow 3D printed guns to present an
additional danger to our public safety and law enforcement,” said Kaine. “These guns are untraceable and
largely undetectable, and Congress must address this threat before lives are lost.”

3D printing allows individuals to make firearms out of plastic. The guns could be able to evade detection by
metal detectors at security checkpoints, increasing the risk that a firearm will be used to perpetrate violence on
an airplane or other areas where people congregate.

These firearms are also untraceable because they don't have a serial number for law enforcement to reference. If
the instructions for 3D printing firearms and firearm parts are available online, people intending to commit gun
crimes may create untraceable firearms in order to avoid accountability for these crimes.

The 3D Printed Gun Safety Act will make it illegal to distribute online digital files that can automatically
program a 3D printer to produce or complete the manufacture of a firearm.

Link: hites:/Avww. [Snewsnow conm/articie/news/local/virginia/sen-kaine-introcduces-bill-to-han-disiribution-of-
3¢-gun-blueprinte/29 1-1d9965S5e-0874-4ded-84 13.3 1 d2ea0hoG?

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: A€urguishM RGpstate. gov

 

Web: PA Hemepave (Twitter: @SieteDe,

fio AZD fed hee <Aesed ceed

 

Stay connected with Srate. gov:

WASHSTATEC002698
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 211 of 378

 

Official
LINCLASSIFIED

WASHSTATEC002699
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 212 of 378
ALB19547 S.L.C,

116TH CONGRESS
1st SESSION &.

To amend chapter 44 of title 18, United States Code, to prohibit the distribu-
tion of 3D printer plans for the printing of firearms, and for other
purposes.

 

IN THE SENATE OF THE UNITED STATES

Mr. Markey (for himself, Mr. MENENDEZ, Mr. Brown, Mr. MURPHY, Ms.
Hirono, Mr. BLUMENTHAL, Ms. Harris, Mr. VAN HOLLEN, Mrs. FEIN-
STEIN, Ms. DuckwortH, Mr. Sanpers, Mr. Dursrx, Mr. REED, Mr.
MERKLEY, Mrs. Murray, Ms. BaLtpwin, Mr. Leany, Ms. Suara, Ms.
Kuopucuar, Mr. Katne, Mr. Wypen, Mr. Carpin, Mr. Coons, Mr.
ScHatTz, Mr. Booker, Mr. Casky, and Ms. RoSEN) introduced the fol-
lowing bill; which was read twice and referred to the Committee on

 

A BILL

To amend chapter 44 of title 18, United States Code, to
prohibit the distribution of 3D printer plans for the
printing of firearms, and for other purposes.

1 Be it enacted by the Senate and House of Representa-

tives of the United States of America in Congress assembled,

> IN

SECTION 1. SHORT TITLE.

This Act may be cited as the “3D Printed Gun Safety
Act of 2019”.

A

WASHSTATEC002700
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 213 of 378
ALB19547 S.L.C,

1 SEC. 2. FINDINGS.

2 Congress finds the following:

3 (1) Three dimensional, or “3D” printing, in-
4 volves the programming of a 3D printing machine

5 with a computer file that provides the schematics for

6 the item to be printed.

7 (2) Recent technological developments have al-

8 lowed for the 3D printing of firearms and firearm

9 parts, including parts made out of plastic, by unli-
10 censed individuals in possession of relatively inexpen-
11 sive 3D printers.

12 (3) Because 3D printing allows individuals to
13 make their own firearms out of plastic, they may be
14 able to evade detection by metal detectors at security
15 checkpoints, increasing the risk that a firearm will
16 be used to perpetrate violence on an airplane or
17 other area where people congregate.

18 (4) The availability of online schematics for the
19 3D printing of firearms and firearm parts increases
20 the risk that dangerous people, including felons, do-
21 mestic abusers, and other people prohibited from
22 possessing’ firearms under Federal law, will obtain a
23 firearm through 3D printing.
24 (5) On June 7, 2018, an assailant used a gun
25 he had constructed by himself to kill his father,
26 brother, and 3 other people at Santa Monica College

WASHSTATEC002701
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 214 of 378

ALB19547 S.L.C.
3
1 in California. The person had failed a background
2 eheck when he tried to purchase a gun from a li-
3 censed gun dealer. The gun he used was made from
4 an unfinished AR—15-style receiver, similar to a re-
5 ceiver that can now be made with a 3D printer.
6 (6) Firearms tracing is a powerful investigative
7 tool. When law enforcement agencies recover fire-
8 arms that have been used in erimes, the agencies
9 work with the Bureau of Aleohol, Tobacco, Fire-
10 arms, and Explosives to trace these firearms to their
11 first retail purchaser. The agencies can use that in-
12 formation to investigate and solve the crimes. In
13 2017 alone, the Bureau of Aleohol, Tobacco, Fire-
14 arms, and Explosives conducted 408,000 traces.
15 (7) Firearms tracing depends on the ability to
16 identify firearms based on their serial number. Tra-
17 ditionally, when a firearm is manufactured domesti-
18 eally or imported from abroad, it is engraved with
19 a serial number and markings that identify the man-
20 ufacturer or importer, make, model, and caliber, and
21 are unique to the firearm. Firearms made by unli-
22 censed individuals with 3D printers, however, do not
23 contain genuine serial numbers.
24 (8) Criminals seek firearms without serial num-
25 bers because they cannot be traced. In July 2018,

WASHSTATEC002702
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 215 of 378

ALB19547 S.L.C.
4
1 the Los Angeles Police Department completed a 6-
2 month-long investigation that resulted in the seizure
3 of 45 firearms, some of which had been assembled
4 without serial numbers in order to be untraceable. If
5 the schematics for 3D printing firearms and firearm
6 parts are available online, people intending to com-
7 mit gun erimes may create similarly untraceable
8 firearms in order to avoid accountability for these
9 crimes.
10 (9) Interstate gun trafficking, including the
11 trafficking of untraceable firearms, interferes with
12 lawful commerce in firearms and significantly con-
13 tributes to gun crime. Of the 211,384 firearms
14 traced by the Bureau of Alcohol, Tobacco, Firearms,
15 and Explosives in 2016, 60,936 of those firearms
16 were originally sold by a licensed firearms dealer in
17 a State other than the State where they were recov-
18 ered. These guns made up 28.8 percent of all fire-
19 arm recoveries in 2016,
20 (10) The proliferation of 3D-printed firearms
21 threatens to undermine the entire Federal firearms
22 regulatory scheme and to endanger public safety and
23 national security. By making illegal the distribution
24 of certain computer code that can be used automati-
25 cally to program 3D printers and create firearms—

WASHSTATEC002703
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 216 of 378

ALB19547 S.L.C.
5
1 the only means of combating this unique threat—
2 Congress seeks not to regulate the rights of com-
3 puter programmers under the First Amendment to
4 the Constitution of the United States, but rather to
5 curb the pernicious effects of untraceable—and_po-
6 tentially undetectable—firearms.
7 SEC. 3. PROHIBITION.
8 Section 922 of title 18, United States Code, is
9 amended by adding at the end the following:

10 (aa) It shall be unlawful for any person to inten-
11 tionally distribute, over the Internet or by means of the
12 World Wide Web, digital instructions in the form of Com-
13 puter Aided Design files or other code that can automati-
14 cally program a 3-dimensional printer or similar device to
15 produce a firearm or complete a firearm from an unfin-

16 ished frame or receiver.’’.

WASHSTATEC002704
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 217 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 6/18/2019 8:47:54 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD @state.gov]; Dudding, Maria [DuddingM @state.gov];
Nute, Kathryn M [NuteKM3@state.gov]; McVerry, James [JJames.Mcverry.ctr@dla.mil]; Phalen, Susan A
[PhalenSA@state.gov]; PM-Directors [PM-Directors@state.gov]; PM-Deputy-Directors [PM-Deputy-
Directors@state.gov]; Cooper, R. Clarke [CooperRC @state.gov]

Subject: CPA MEDIA MONITORING: 18 June 2019

 

Alerts for 18 June 2019

“Climate as a risk factor for armed conflict”, These experts agree that climate has affected organized armed
conflict within countries. However, other drivers, such as low socioeconomic development and low capabilities
of the state, are judged to be substantially more influential, and the mechanisms of climate—conflict linkages
remain a key uncertainty. Intensifying climate change is estimated to increase future risks of conflict.

 

5

“Bolton moves to promote lovalists at the National Security Council”, Anthony Ruggiero, who joined the NSC
last year to work on Asia, will take the helm of the WMD bureau as senior director.

 

“Ser, Katine introduces bill to ban distribution of 3D gun blueprints”, U.S. Senator Tim Kaine joined Senators
Edward J. Markey and Bob Menendez to introduce legislation that would prohibit the online distribution of
blueprints and instructions that allow for the 3D printing of firearms.

 

“Wall Street Journal sows uncertainty over Us arms deal to Tarwan”, The report cites three anonymous sources
within the White House that say U.S. officials are worried that Xi Jinping will use the arms deal as a pretext to
rebuff the U.S. president’s attempt to negotiate on trade.

 

“US. Congress approves security assistance package for Ukraine for 2019 through Pentagon worth 3250 min”
The information says that the relevant structures of the U.S. Department of Defense have already begun the
procedure for concluding contracts for the supply of equipment and the provision of services for the defense
sector of Ukraine at the expense of the budget for 2019.

 

 

“US lines up parmers to protect oil tankers after Gulf attacks”, The vice chairman of the Joint Chiefs of Staff,
Gen. Paul Selva, said today that the Pentagon and State Department had approved plans to reach out to China,
Japan, Singapore, South Korea, Indonesia and other oil importers about a possible response to defend tanker
traffic. He did not offer any details about what those nations may be asked to do.

“Pompeo at Centcom: "Trump does not want war with Iran”, He also said there were issues with Iran of beyond
the attacks on two oil tankers that he has blamed on Tehran, saying there have been other recent attacks, some
of which were thwarted, in recent weeks.

 

 

“A-29 Super Tucano Reportedly Seen in Turkmenistan”, Details are not presently confirmed. It was not
possible to identify serial numbers or Turkmen Air Force markings on the aircraft from the
footage. Turkmenistan has previously hosted foreign aircraft for review as the country considered procurement.

“Menendes Officially Starts Process for Senate to Block Trump Admin's Proposed Arms Sales to Saudi Arabia
and UAE”, U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations

 

WASHSTATEC002705
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 218 of 378

Committee, this morning spoke on the Senate Floor to officially start the process of consideration for the Senate
to use privileged authorities to block the Trump Administration’s unprecedented attempt at approving over $8
billion in arms sales to Saudi and UAE without Congressional consent.

“Canadian soldier dies, three trooos hurt during dnils in Bulearia”, A source familiar with the incident said the
casualties were paratroopers who were jumping early Tuesday morning, in the dark and from a low height. The
source said two Americans and a Canadian solder were injured.

 

“EXCLUSIVE-Ponimeo blocks inclusion of Saudis on US. child soldiers list-sources”, The experts’
recommendation faced resistance from some other State Department officials who, according to three of the
sources, argued that it was not clear whether the Sudanese forces were under the control of Sudanese officers or
directed by the Saudi-led coalition.

 

“Pompeo Mipht Have The Perfect Carrot To Dangle In Front Of Medi’s Mouth’, The US is planning to include
India on its International Traffic in Arms Regulations (TAR) list in order to place it at par with its NATO
allies, “Israel”, and a few others for the export of high-level military technologies, which could be the perfect
carrot for Pompeo to dangle in front of Modi’s mouth during his visit to the South Asian state next week in
order to get him to ditch Russia, and it might actually end up being part of the “surprise” that he recently hinted
he has in store for his hosts.

 

“Senators Force Vote on Saudi Arras Sale, Tyme Up Floor Time”, Each resolution is entitled to 10 hours of
debate, potentially tying up Senate business for 220 hours, according to Menendez

 

“Tapan looks te boost naval capabilities in face of emerge China submarime threat”, “From advanced patrol
aircraft to the procurement of RQ-4 Global Hawk — an aerial drone — Japan is increasingly investing in
maintaining its premiere ASW capabilities,” Paul Hornung said.

 

 

“Explaining the Poverty of German's Strategic Debate”, After spending the last seven months in this course
surrounded by German and other NATO partners, I am impressed and worried: Impressed by the quality of the
allies as professional soldiers and the effort applied at a military level to solidifying NATO defense, and
worried about the future trajectory of a defense alliance where the people most invested in its success seem to
be the ones in uniform, who after all do not decide the direction of a political entity.

“Lexington man and semiconductor company indicted for thet! of trade secrets”, It is alleged that since leaving
ADI, from August 2017 to June 2019, Yu has been working at a cleared defense contractor while
simultaneously operating Tricon and selling parts that are identical to, or substantially similar, to ADI products
and which incorporate ADI’s stolen trade secrets. Yu has also allegedly used Tricon to illegally export several
parts to Spain by concealing both his name and the export control classification number of the parts being
exported on the shipping documents.

 

“Ls. to permanently end foreign aid for Guatemala, Honduras, Bl Salvador’, The purpose of the U.S. foreign
assistance targeted by Trump is to address the "root causes” of migration through governance reforms, security
assistance and economic development, according to Axios Expert Voices contributor Erol Yayboke. Cutting off
that aid could exacerbate conditions in the Northern Triangle and lead to even more migration.

 

“Leonardo Unveils Drone Free OF US Export Control Restrictions”, The ITAR states if a foreign-made product
has more than 10% US made components, then State Department approval is mandatory for its export. In a case
last year, MBDA could not sell its Scalp missiles to Egypt as part of the Rafale fighter jet contract as the missile
came under the ITAR restrictions. The approval was received after lobbying at the highest level by France and
led to delays in contract execution.

 

WASHSTATEC002706
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 219 of 378

“Trump continues io kowtew to MBS. Coneress has a chance to say ne.”, The Senate is expected to vote this
week on a number of resolutions disapproving the arms sales, and similar legislation is pending in the House.
The measures have bipartisan support: Senior Republicans have been infuriated by Mr. Trump’s disregard for
congressional authority and for his indiscriminate support for the Saudi regime despite its record of committing
likely war crimes in Yemen while torturing and killing domestic opponents.

 

“Rel AAP ISC: Warning on Abduction of Crew Incident off Semporma, Sabah”, On 18 June 2019 at 0245
hours, an abduction of crew incident occurred off Semporna, Sabah on board two Malaysian Flag fishing boats.
The two fishing boats accordingly were in Lahad Datu’s Tambisan waters and heading towards Semporna when
they were hijacked by gunmen, believed to be heavily armed, in speedboats.

“Ts. Commander Saves China Tried to Sneak Inte American Military Base in Africa’, The rear admiral said
China had tried to "constrain international airspace" by blocking aircraft from flying over the Chinese military
base to the west of the American facility, fired lasers at American pilots and flown drones to interfere with U.S.
flight missions. Berg even accused China of "intrusion activity" around the U.S. base, and specified "attempts to
gain access to Camp Lemonnier.”

 

“Miutnational exercise expands Ohto-Serbia State Partnershup”, The Ohio National Guard on average conducts
more than 20 exchanges with Serbia each year, including Platinum Wolf. As part of the Department of
Defense's State Partnership Program (SPP), the Ohio National Guard has had a state partnership with Serbia
since 2006.

 

“Land Mines Are a Tool of Terror That Must Be Stopped”, Demining Yemen may take generations. But every
day we do nothing, the challenge only grows. We ask you to join us in doing all you can to stop the maiming of
innocent children in mine-polluted countries. They deserve a future free from this horrific—and costly—hidden
threat.

 

“President Barrow Vows To Transform Ganibian Army biutc Professional Force’, President Barrow said his
government had engaged international partners for training assistance, revealing that The Gambia Armed Forces
were currently benefiting from various training opportunities across the world.

 

“US. subsiits offer for delivery of eight F-16 jets to Bulgaria”, The ministry did not disclose any details about
the offer, including the price, which is expected to substantially exceed the originally planned budget of 1.8
billion levs ($1.0 billion/920 million euro).

 

“The warlord wrecking Sudan's revolution”, International pressure is slowly mounting on the junta. Western
governments are demanding it account for the killings this month. “We believe very strongly there has to be an
independent, credible investigation to figure out what exactly happened, why it happened, who gave the orders,
how many victims there were,” U.S. Assistant Secretary for African Affairs Tibor Nagy told journalists in Ethi-
opia last week.

 

“Turkey says U.S. stance on F-35 doesn’t fit spint of NATO partnership”, On Tuesday, Turkish Defence
Minister Hulusi Akar wrote back to Shanahan, his ministry said. “The letter repeated Turkey’s discomfort over
the tone and approach which does not fit the spirit of (NATO) allies and conveyed in detail our known opinion
on the issue,” it said in a statement.

 

“How Greece Became One of America’s——-and Israel’s--Closest Allies”, In fact, the opposite has happened:
anti-Americanism has almost completely evaporated among the Greek public; military relations between the
two countries are stronger than they’ve ever been, with the U.S. increasing its use of Greek air and naval bases;
and U.S. officials hailing Tsipras earlier this year for signing a politically unpopular deal that ends a decades-
long dispute with its northern neighbor, paving for the newly named Republic of North Macedonia to join
NATO.

 

WASHSTATEC002707
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 220 of 378

“This Tank Could Stop a Chinese Invasion of Taiwan”, The Trump administration’s plan to sell tanks, missiles
and ground-launched air defenses to Taiwan embodies what might be called a strategic paradigm shift to
empower the small island’s deterrence posture against an often-threatened Chinese invasion.

 

“Pronce Harry backs mine clearance m Angola, following m Diana's footsteps”, Britain's Prince Harry on
Monday threw his weight behind mine clearance efforts in Angola, a cause championed by his mother more
than two decades ago when she made global headlines by walking through a minefield in the country.

 

“Addressing America’s operational shortfall in the Pacific”, . Ifthe United States makes concerted posture
investments in the coming years in these three areas — robust submarine force capacity, distributed reliable air
power, and prompt strike capacity — it will do much to restore U.S. credibility, and war-winning capability, in
the Pacific.

 

“As promised, Trunim slashes aid to Central America over migrants”, Congressional aides said the
administration told them it would reallocate $370 million in aid to Central America that lawmakers had
approved for fiscal 2018, and suspend an additional $180 million Congress had approved for fiscal 2017.

 

“Trumin administration is split over arms sales to Tarwan”, Concerns are growing that China's president, Xi
Jinping, may use the weapons deal as one more excuse not to meet with President Trump this month on the
sidelines of the Group of 20 summit in Japan, according to three White House and administration officials.

 

“Cyprus Opposition Parties Want British Bases OFF Island’, He also said a decision by the International Court
of Justice (CJ) in an application by Mauritius, and a resolution of the UN General Assembly declaring illegal
the presence of the Diego Garcia base in the Chagos Islands was an opportunity Cyprus should not miss.

 

“New US Bill Seeks to Uperade NATO Forces, Reduce Reliance on Russian Equipment’, To supplement
existing grant assistance, providing foreign military financing loans to allies - at competitive commercial market
rates - is necessary to purchase NATO interoperable military equipment and support the allies’ modernization
requirements, the bill added.

 

“US. burkey Remain in Pualogue Over S-400, P-35 Dispute-Ton NATO General”, U.S. General Tod Wolters
said the military-to-military relationship between the United States and NATO remained "absolutely, positively
solid,” despite Washington's decision to cancel Turkey's purchase of F-35 stealth fighters if it proceeds with its
purchase of the Russian S-400 air defence system.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968

e-mail: Afuvguiskt Roostate. reDegi Pht

 

Web: At Homepage (Twitter: @ate

 

 

Stay connected with Srate.gov:

 

WASHSTATEC002708
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 221 of 378

Official
UNCLASSIFIED

WASHSTATEC002709
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 222 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 6/18/2019 9:12:19 PM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: Fwd: CPA MEDIA MONITORING: 18 June 2019
Today’s offering.

Get Gutleok for 10S

 

From: Marquis, Matthew R

Sent: Tuesday, June 18, 2019 4:47:54 PM

To: Windecker, Melissa A; PM-Strategy

Cc: PM-CPA; Brown, Stanley L; O'Keefe, Kevin P; Miller, Michael F; Mak, Daniella; Dudding, Maria; Nute, Kathryn M;
McVerry, James; Phalen, Susan A; PM-Directors; PM-Deputy-Directors; Cooper, R. Clarke

Subject: CPA MEDIA MONITORING: 18 June 2019

 

Alerts for 18 June 2019

“Clumate as a risk factor for armed conflict’, These experts agree that climate has affected organized armed
conflict within countries. However, other drivers, such as low socioeconomic development and low capabilities
of the state, are judged to be substantially more influential, and the mechanisms of climate—conflict linkages
remain a key uncertainty. Intensifying climate change is estimated to increase future risks of conflict.

 

“Bolton moves to promote loyalists at the National Security Council”, Anthony Ruggiero, who joined the NSC
last year to work on Asia, will take the helm of the WMD bureau as senior director.

 

 

“Ser, Kaine introduces bill to ban distribution of 3D pun blueprints”, U.S. Senator Tim Kaine joined Senators
Edward J. Markey and Bob Menendez to introduce legislation that would prohibit the online distribution of
blueprints and instructions that allow for the 3D printing of firearms.

“Wall Street Journal sows uncertainty over US arms deal to Tarwan’”, The report cites three anonymous sources
within the White House that say U.S. officials are worried that Xi Jinping will use the arms deal as a pretext to
rebuff the U.S. president’s attempt to negotiate on trade.

 

“U.S, Congress apnroyes security assistance package for Ukraine for 2019 thraueh Pentagon worth $230 min”
The information says that the relevant structures of the U.S. Department of Defense have already begun the
procedure for concluding contracts for the supply of equipment and the provision of services for the defense
sector of Ukraine at the expense of the budget for 2019.

 

“US lines up partners to protect oi] tankers after Gulf attacks”, The vice chairman of the Joint Chiefs of Staff,
Gen. Paul Selva, said today that the Pentagon and State Department had approved plans to reach out to China,
Japan, Singapore, South Korea, Indonesia and other oil importers about a possible response to defend tanker
traffic. He did not offer any details about what those nations may be asked to do.

 

“Pompeo at Centecom: "Trump doos not want war with Iran”, He also said there were issues with Iran of beyond
the attacks on two oil tankers that he has blamed on Tehran, saying there have been other recent attacks, some
of which were thwarted, in recent weeks.

 

WASHSTATEC002710
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 223 of 378

“A-29 Super Tucano Reportedly Seen in Turkmenistan”, Details are not presently confirmed. It was not
possible to identify serial numbers or Turkmen Air Force markings on the aircraft from the
footage. Turkmenistan has previously hosted foreign aircraft for review as the country considered procurement.

 

“Meneondes Olfcially Starts Process for Senate to Block Trump Admin’s Proposed Arms Sales to Saudi Arabia
and UAE”) U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations
Committee, this morning spoke on the Senate Floor to officially start the process of consideration for the Senate
to use privileged authorities to block the Trump Administration’s unprecedented attempt at approving over $8
billion in arms sales to Saudi and UAE without Congressional consent.

 

“anadian soaidier dies, three troops hurt during drills in Bulearia”, A source familiar with the incident said the
casualties were paratroopers who were jumping early Tuesday morning, in the dark and from a low height. The
source said two Americans and a Canadian solder were injured.

 

3%

“EXRCLUSIVE-Ponmeo blocks inclusion of Saudis on US. child soldiers list-sources”, The experts’
recommendation faced resistance from some other State Department officials who, according to three of the
sources, argued that it was not clear whether the Sudanese forces were under the control of Sudanese officers or
directed by the Saudi-led coalition.

 

“Pompeo Might Have The Perfect Carrot To Dangle In Frant Of Modi’s Mouth”, The US is planning to include
India on its International Traffic in Arms Regulations (TAR) list in order to place it at par with its NATO
allies, “Israel”, and a few others for the export of high-level military technologies, which could be the perfect
carrot for Pompeo to dangle in front of Modi’s mouth during his visit to the South Asian state next week in
order to get him to ditch Russia, and it might actually end up being part of the “surprise” that he recently hinted
he has in store for his hosts.

 

“Senators Force Vote on Saudi Arms Sale, Tying Up Floor Time”, Each resolution is entitled to 10 hours of
debate, potentially tying up Senate business for 220 hours, according to Menendez

 

“Japan looks to boost naval capabilities in face of emerging (hina submarine threat’, “From advanced patrol
aircraft to the procurement of RQ-4 Global Hawk — an aerial drone — Japan is increasingly investing in
maintaining its premiere ASW capabilities,” Paul Hornung said.

 

“Explaining the Poverty of German's Strategic Debate”, After spending the last seven months in this course
surrounded by German and other NATO partners, I am impressed and worried: Impressed by the quality of the
allies as professional soldiers and the effort applied at a military level to solidifying NATO defense, and
worried about the future trajectory of a defense alliance where the people most invested in its success seem to
be the ones in uniform, who after all do not decide the direction of a political entity.

 

“Lexington man and semiconductor company indicted for thet of trade secrets”, It is alleged that since leaving
ADI, from August 2017 to June 2019, Yu has been working at a cleared defense contractor while
simultaneously operating Tricon and selling parts that are identical to, or substantially similar, to ADI products
and which incorporate ADI’s stolen trade secrets. Yu has also allegedly used Tricon to illegally export several
parts to Spain by concealing both his name and the export control classification number of the parts being
exported on the shipping documents.

 

“U.S. to permanently end foreign aid for Guatemala, Honduras, Fl Salvador’, The purpose of the U.S. foreign
assistance targeted by Trump is to address the "root causes" of migration through governance reforms, security
assistance and economic development, according to Axios Expert Voices contributor Erol Yayboke. Cutting off
that aid could exacerbate conditions in the Northern Triangle and lead to even more migration.

 

WASHSTATEC002711
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 224 of 378

“Leonardo Unveils Drone Free OF US Export Control Restrictions”, The ITAR states if a foreign-made product
has more than 10% US made components, then State Department approval is mandatory for its export. In a case
last year, MBDA could not sell its Scalp missiles to Egypt as part of the Rafale fighter jet contract as the missile
came under the ITAR restrictions. The approval was received after lobbying at the highest level by France and
led to delays in contract execution.

 

“Trump continues to Kowtow fo MBS. Congress has a chance to say no.”, The Senate is expected to vote this
week on a number of resolutions disapproving the arms sales, and similar legislation is pending in the House.
The measures have bipartisan support: Senior Republicans have been infuriated by Mr. Trump’s disregard for
congressional authority and for his indiscriminate support for the Saudi regime despite its record of committing
likely war crimes in Yemen while torturing and killing domestic opponents.

 

“ReCAAP ISC: Warning on Abduction of Crew Incident off Semmporma, Sabah”, On 18 June 2019 at 0245
hours, an abduction of crew incident occurred off Semporna, Sabah on board two Malaysian Flag fishing boats.
The two fishing boats accordingly were in Lahad Datu’s Tambisan waters and heading towards Semporna when
they were hijacked by gunmen, believed to be heavily armed, in speedboats.

 

“TLS, Commander Says China Tried to Sneak Into American Military Base in Africe”, The rear admiral said
China had tried to "constrain international airspace" by blocking aircraft from flying over the Chinese military
base to the west of the American facility, fired lasers at American pilots and flown drones to interfere with U.S.
flight missions. Berg even accused China of "intrusion activity" around the U.S. base, and specified "attempts to
gain access to Camp Lemonnier."

 

“Multinational exercise expands Ohio-Serbia State Partnership”, The Ohio National Guard on average conducts
more than 20 exchanges with Serbia each year, including Platinum Wolf. As part of the Department of
Defense's State Partnership Program (SPP), the Ohio National Guard has had a state partnership with Serbia
since 2006.

 

“Land Mines Are a Tool of Terror That Must Be Stopped”, Demining Yemen may take generations. But every
day we do nothing, the challenge only grows. We ask you to join us in doing all you can to stop the maiming of
innocent children in mine-polluted countries. They deserve a future free from this horrific—and costly—hidden
threat.

 

“President Barrow Vows To Transform Gambian Army inte Professional Force’, President Barrow said his
government had engaged international partners for training assistance, revealing that The Gambia Armed Forces
were currently benefiting from various training opportunities across the world.

 

“US. submits offer for delivery of eight F-16 jets to Bulgaria”, The ministry did not disclose any details about
the offer, including the price, which is expected to substantially exceed the originally planned budget of 1.8
billion levs ($1.0 billion/920 million euro).

 

“The warlord wrecking Sudari’s revolution”, International pressure is slowly mounting on the junta. Western
governments are demanding it account for the killings this month. ““We believe very strongly there has to be an
independent, credible investigation to figure out what exactly happened, why it happened, who gave the orders,
how many victims there were,” U.S. Assistant Secretary for African Affairs Tibor Nagy told journalists in Ethi-
opia last week.

 

 

Minister Hulusi Akar wrote back to Shanahan, his ministry said. “The letter repeated Turkey’s discomfort over
the tone and approach which does not fit the spirit of (NATO) allies and conveyed in detail our known opinion
on the issue,” it said in a statement.

WASHSTATEC002712
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 225 of 378

“How Greece Became One of America’s—and Isracl’s—Ciosest Allies”, In fact, the opposite has happened:
anti-Americanism has almost completely evaporated among the Greek public; military relations between the
two countries are stronger than they’ve ever been, with the U.S. increasing its use of Greek air and naval bases;
and U.S. officials hailing Tsipras earlier this year for signing a politically unpopular deal that ends a decades-
long dispute with its northern neighbor, paving for the newly named Republic of North Macedonia to join
NATO.

 

This Tank Could Stop a Chinese Invasion of Tanwvan’, The Trump administration’s plan to sell tanks, missiles
and ground-launched air defenses to Taiwan embodies what might be called a strategic paradigm shift to
empower the small island’s deterrence posture against an often-threatened Chinese invasion.

 

“Prince Harry backs mine clearance in Angola, following in Diana's footsteps”, Britain's Prince Harry on
Monday threw his weight behind mine clearance efforts in Angola, a cause championed by his mother more
than two decades ago when she made global headlines by walking through a minefield in the country.

 

“Addressing America’s operational shortfall in the Pacific”, . If the United States makes concerted posture
investments in the coming years in these three areas — robust submarine force capacity, distributed reliable air
power, and prompt strike capacity — it will do much to restore U.S. credibility, and war-winning capability, in
the Pacific.

 

“As promised, Trump slashes aid to Central America over miprants”, Congressional aides said the
administration told them it would reallocate $370 million in aid to Central America that lawmakers had
approved for fiscal 2018, and suspend an additional $180 million Congress had approved for fiscal 2017.

 

“Trump adrmunistration is split over arras sales to Tarwan”, Concerns are growing that China's president, Xi
Jinping, may use the weapons deal as one more excuse not to meet with President Trump this month on the
sidelines of the Group of 20 summit in Japan, according to three White House and administration officials.

 

“Cypras Opposition Parties Want British Bases OTF Island”, He also said a decision by the International Court
of Justice (CJ) in an application by Mauritius, and a resolution of the UN General Assembly declaring illegal
the presence of the Diego Garcia base in the Chagos Islands was an opportunity Cyprus should not miss.

 

“Sew US Bill Sceks to Upgrade NATO Forces, Reduce Reliance on Russian Equipment”, To supplement
existing grant assistance, providing foreign military financing loans to allies - at competitive commercial market
rates - is necessary to purchase NATO interoperable military equipment and support the allies’ modernization
requirements, the bill added.

 

“Us. lurkey Remain in Dialogue Over S-400, P35 Disnute-Top NATO General”, U.S. General Tod Wolters
said the military-to-military relationship between the United States and NATO remained "absolutely, positively
solid,” despite Washington's decision to cancel Turkey's purchase of F-35 stealth fighters if it proceeds with its
purchase of the Russian S-400 air defence system.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marquis Ra stite, Web: Pad Homepase

   

|Twitter: @SrateDepi Pe

 

Stay connected with State.gov:

WASHSTATEC002713
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 226 of 378

 

Official
LINCLASSIFIED

WASHSTATEC002714
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 227 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 7/1/2019 8:45:02 PM

To: Runyon, Dalton E [RunyonDE @state.gov]
Subject: Fwd: 3D printing Thesis

Attachments: Rejan_Thesis_April2018.docx

This is a deep dive into 3D printing and export controls. You do not need to fully read it, but it is worth a skim
as we start trying to get our hands around the problem.

Thanks

Rob

Robert Monjay
Office: 202-663-2817

Mobile:

From: Rejan, Wendy A

Sent: Wednesday, March 28, 2018 8:04:46 PM
To: Monjay, Robert

Ce: Paul, Joshua M; Williams, Karen Lynn
Subject: 3D printing Thesis

 

Dear Rob,

Thank you very much for your assistance in informing my research on 3D printing and for helping me to
think through many of the possible ideas in policy approach. I’ve attached a final draft of the thesis and would
be happy to include any feedback if you have time to review. ve spoken with Merin Rajadurai in S/P about the

research and he’s also given me some valuable feedback and requests for additional items to include. The final
version is due to NDU on April 9". Thank you again for your assistance.

Sincerely,

Wendy

Official
UNCLASSIFIED

WASHSTATEC002715
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 228 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 7/11/2019 7:49:20 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: FW: **PLEASE RESPOND- URGENT** Fall 2019 Unified Agenda

Attachments: Agenda.xlsx

Importance: High

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Thursday, July 11, 2019 10:36 AM

To: Foster, John A <FosterJA2 @state.gov>; Monjay, Robert <MonjayR@state.gov>; Garcia, Mariel C
<GarciaMC3@state.gov>

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: **PLEASE RESPOND- URGENT** Fall 2019 Unified Agenda

Importance: High

Colleagues,

 

Please respond by COB tomorrow.

Thanks

Alice Kottmyer
Attorney-Adviser | Office of Management

Office of the Legal Adviser | Department of State
202-647-2199 | BB | kotinyeram@state gov

Official - SBU
UNCLASSIFIED

   

WASHSTATEC002716
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 229 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 7/15/2019 2:01:19 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Guns.com: Dems Move to Block Export Rule Change that Could Boost Gun Industry

 

Dems Move to Block Export Rule Change that Could Boost Gun Industry
By Chris Eger
12 July 2019

Lawmakers in the U.S. House on Thursday agreed to a measure that would derail a planned change to the dense
federal regulations on gun exports.

The move, an amendment to the National Defense Authorization Act — the must-pass funding bill for the
military — was agreed to in a Democrat-heavy 225 to 205 vote. Introduced by U.S. Rep. Norma Torres, D-CA,
the proposal would block President Trump’s nearly complete transfer of several weapons categories from export
licensing controlled by the State Department to the more relaxed purview of the Commerce Department.

“When it comes to keeping firearms out of the hands of terrorists and drug cartels, we should err on the side of
caution,” said Torres, who had previously introduced her legislation as a stand-alone bill that failed to make it
out of committee.

The three categories of the State Department’s United States Munitions List — those dealing with small arms
including firearms, close assault weapons, combat shotguns and ammunition and ordnance — are set to transfer
to the Commerce Control List, which, as previously reported, could benefit domestic gun and ammo makers
looking to sell more overseas.

Congressman Lee Zeldin, a Republican from New York, argued on the House floor that Torres was off-base in
her remarks, saying, “This jurisdictional transfer does not govern the illicit transfer of firearms that are often
used in violent crimes and human rights abuses overseas. The U.S. Government will continue its longstanding
end-use modernizing efforts, including vetting of potential end-users, to help prevent human rights abuses.”

National gun control groups applauded the adoption of the amendment to block the transfer of export oversight,
arguing it would not only continue the current strict regulations on overseas small arms sales but would also
block 3-D printed weapon plans from being posted online.

“Firearms are not parts shipped to another country to build a plane or car, they are deadly weapons that can stir
conflicts and kill innocent civilians,” said Robin Lloyd, managing director at Giffords. “In an attempt to
appease the gun lobby, the Trump Administration moved to weaken regulations over firearm exports. That
might be good for the bottom line of the corporate gun lobby, but it harms the national security of our country.”

Other facets of the NDAA pushed through the Democrat-controlled body this session are $150 million in cuts to
the Army’s request for ammunition, $300 million in cuts to the Navy’s new aircraft request, as well as further

cuts to Air Force and Marine modernization programs.

A final vote on the NDAA is expected in the coming days.

WASHSTATEC002717
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 230 of 378

Link: hites:/Avww.euns com/news/20 19/07/12 /dems-move-to-biock-exnort-rule-change-that-could-hoost-sun-
mdustry

Sincnenturescrcceeronee nine

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguis At RGostale, gay

  

e |Twitter: @SteteBapiP he

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

WASHSTATEC002718
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 231 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 7/15/2019 11:07:58 PM

To: Kathleen Barfield [Kathleen.Barfield@bis.doc.gov]
Subject: RE: Letter on Cats I-lil to Sec DOC and Sec DOS

Great, thank you

Official
UNCLASSIFIED

From: Kathleen Barfield <Kathleen.Barfield@bis.doc.gov>
Sent: Monday, July 15, 2019 1:04 PM

To: Monjay, Robert <MonjayR@state.gov>

Subject: RE: Letter on Cats I-Ill to Sec DOC and Sec DOS

Sent: Monday, July 15, 2019 12:56 PM
To: Kathleen Barfield <Kathleen.Barfleld @bis doc. gov>
Subject: Letter on Cats I-Ill to Sec DOC and Sec DOS

 

Kathy,

The National Shooting and Sportsman’s Federation (NSSF) sent a letter asking about the status of the revisions to USML
Categories I-Ill to our respective Secretaries. | would like to chat with you about that for a minute. If it is with someone
else in BIS, please let me know.

Thanks

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjayR@state.gov

Official
LINCLASSIFIED

WASHSTATEC002719
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 232 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 7/17/2019 6:36:32 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]; Darrach, Tamara A [DarrachTA@state.gov]
Subject: CPA Media Monitoring: Roll Call: Defense conferees to decide fate of firearms export oversight

 

Defense conferees to decide fate of firearms export oversight
By Rachel Oswald
17 July 2019

Among the many thorny issues Senate and House negotiators have to hash out as they negotiate a final annual
defense policy bill this summer is whether to block the Trump administration from weakening regulations
around the export of firearms.

The House version of the fiscal 2020 defense authorization measure contains a provision that would restrict the
administration from moving forward with its plan to shift export control of firearm sales from the State
Department to the Commerce Department.

Critics of the proposed change, who include the large majority of Democrats, anti-gun violence groups and
human rights advocates, worry it will make it easier for rogue foreign military units, extremists and crime
syndicates to obtain American-made firearms, assault weapons, shotguns and ammunition.

Supporters of the change, who include the vast majority of Republicans and the firearms industry trade
association, argue it will simplify and speed up the export process at a time of strong global competition to the
U.S. defense industry.

The Senate’s annual defense policy bill would not ban the administration from moving forward with its plan to
shift commercial firearms from the State Department’s U.S. Munitions List to the Commerce Department’s
Control List, which is considered less stringent and comes with substantively less congressional oversight
requirements.

“T think there are a lot of members of Congress that still see export control as being about brake pads, urine bags
and F-16 bolts,” said Colby Goodman, an independent arms control analyst who backs keeping export oversight
with the State Department. “Republicans during [House] floor debate were talking about how they don’t see
what the concern is ... saying these are commercial items and you can buy these things in U.S. stores and they
are sold everywhere so why should we really have these more stringent controls?”

Democrats’ concerns are more urgent, he said: “Firearms are used regularly by militaries and are used in armed
conflicts and insurgencies ... and they pose a significant concern for human rights violations, and these are
the reasons why they should remain under control.”

Uncertain conference prospects

The fate of the firearms rule, which was largely developed by the Obama administration, will hardly be the most
contentious issue that House and Senate conferees have to work through.

WASHSTATEC002720
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 233 of 378

More high-profile partisan fights are expected over the bill’s topline budget authorization number, restrictions
on the development of new nuclear weapons, and Iran war powers. In fact, the fiscal 2020 defense policy bill is
shaping up to be one of the most polarizing in years. Not a single House Republican last week voted in favor of
the traditionally broadly bipartisan measure.

It remains to be seen whether more high-profile issues to fight over will help or hurt prospects for the firearms
tule language that Rep. Norma J. Torres, D-Calif., succeeded in getting adopted during amendment debate by a
narrow vote of 225-205.

“We should all be able to agree that putting more firearms in the wrong hands would make the world a more
dangerous place,” Torres, who modeled her amendment on legislation she introduced earlier this year, said in a
statement. “This doesn’t prevent or create any new restrictions on arms exports. It simply protects congressional
oversight, protects national security, and keeps deadly weapons from falling into the hands of drug cartels and
terrorists.”

One co-sponsor of her measure, House Foreign Affairs Chairman Eliot L. Engel, D-N.Y., is expected to be
named as a House conferee on the defense policy bill and to use that position to advocate for keeping the
language in the final product.

“We must do everything we can to prevent the Trump Administration from making it easier for firearms —
including grenades, flamethrowers and 3-D printed guns — to proliferate around the world,” Engel said in a
statement. “This is not about the Second Amendment, which applies in the United States. It’s about loosening
controls on exports of dangerous weapons.”

In arguing in favor of letting Commerce take over export control of firearms, Republicans have repeatedly
noted the change was largely developed by the Obama administration as part of its effort to overhaul export
rules for many categories of defense-related items.

“This rule change should be finalized. After years of input from both sides of the aisle to make the change from
State to Commerce, there is no reason this decision, which started in the last administration, needs to be delayed
any longer,” Rep. Lee Zeldin, R-N.Y., said in floor remarks last week. He noted export oversight of components
for missile launch vehicles, military aircraft, submersibles and tanks has already been transferred from State to
Commerce.

Bu none of the items whose export oversight was previously transferred were complete weapon systems that
would allow a person to aim and fire on a target, Torres responded to Zeldin.

“The Obama administration did not move, or even propose to move, firearms and ammunition,” she said. “They
saw what happened at Newtown and knew that we needed to be cautious about these weapons.”

In late February, Senate Foreign Relations ranking member Robert Menendez used his leadership position to
place an informal hold on the firearms rule to keep it from being implemented. Given that the Trump
administration on multiple occasions has blown through Menendez’s holds, it’s unclear how long it will respect
this one.

Menendez, a New Jersey Democrat who has offered his own bill to prevent the administration from removing
any firearm from State’s Munitions List, told CQ Roll Call on Tuesday he supports keeping the Torres

provision in the defense policy bill.

Link: bttes-//www rollicall com/news/congress/defernse-conterces-to-decide-fate-of-lirearms-ex port-oversight

 

 

WASHSTATEC002721
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 234 of 378

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguisktiastate sav | Web: fAt Hosier

   

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002722
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 235 of 378

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]

Sent: 7/21/2019 9:05:57 PM

To: Dorosin, Joshua L [DorosiniL@state.gov]

Subject: FW: **FOR REVIEW ** information Memo to D for the Fall Unified Agenda

Attachments: IM to D - Fall Unified Agenda.docx; Tab 1 - Preamble to the Agenda Fall 2019.pdf; Tab 2 -- Agenda rules Fall 2019.pdf;
Delegation of Authority 401 (002). pdf

Importance: High

Hi Josh, flagging this question fram Alice ~ do you think it’s fine for her to circulate to 7 floor staffers at this point, or
would you like to review first? Best, Robby

Official
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Saturday, July 20, 2019 11:10 AM

To: Nightingale, Robert L <NightingaleRL@state.gov>

Cc: Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: FW: **FOR REVIEW ** Information Memo to D for the Fall Unified Agenda
importance: High

Robby,
TL haven’t heard back from Josh.

Do you think it’s okay if I send this out for wider clearance? I'd like M staff and the other U/S staffs to clear
before we submit the Agenda on Thursday.

Thanks
Alice

Official - SBU
UNCLASSIFIED

centatutentsterenereduentnceeraestecrneneS@Mencveensrocernercecdecdeccenrns

Sent: Thursday, July 18, 2019 12:41 PM
To: Dorosin, Joshua L <BerosinJL@ state gov>

Subject: **FOR REVIEW ** Information Memo to D for the Fall Unified Agenda
importance: High

Josh:

The Fall Unified Agenda must be submitted not later than a week from today (7/26). The attached IM package,
from Legal Adviser String to Deputy Sullivan, advises him of the rules on the Agenda.

WASHSTATEC002723
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 236 of 378

 

Please let me know if this package is acceptable to send out for clearance.

Thanks
Alice

Official - SBU
UNCLASSIFIED

WASHSTATEC002724
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 237 of 378

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 7/22/2019 6:09:33 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Foreign Policy in Focus: The U.S. Is Flooding the World With Guns. Congress Can Stop That.

 

The U.S. Is Flooding the World With Guns. Congress Can Stop That.
By John Lindsay-Poland
22 July 2019

When gun exporters and importers gather at a trade conference at the Trump Hotel in Washington later this
month, they will confront mixed trends in their industry.

Gun manufacturing in the United States fell sharply in the first year of the Trump presidency, by more than 27
percent — a change widely attributed to gun buyers’ confidence that Trump would maintain or expand
commercial access to firearms, limiting the impulse to stock up over a short period of time. Gun imports into
the United States have also dropped significantly, with pistol imports falling by over 20 percent from 2016 to
2018.

But reduced gun production was partly compensated by a record level of U.S. gun exports to other nations,
which grew by nearly 30 percent in 2017. U.S. gun companies dramatically increased their firearms exports
globally — to 488,300 guns in 2017, more than in any year on record, according to a report by the Bureau of
Alcohol, Tobacco, and Firearms (ATF). The United States exported even more firearms in 2018, according to
U.S. Census Bureau data, and the Trump administration seeks to expand such exports even more.

Last year, the administration proposed a regulatory change to transfer the export licensing of guns to the much
looser rules of the Commerce Department, which industry leaders expect will “significantly expand their
opportunities,” while removing congressional oversight and severely reducing the capacity to control the end
uses of exported weapons.

The proposed rule would apply to sniper rifles, semi-automatic assault rifles, and other weapons used in warfare
around the world. The change would also effectively deregulate the production of 3D-printed weapons, which
are currently considered exports.

But the proposed change was set back on July 11, when the House of Representatives approved an amendment
sponsored by Rep. Norma Torres (D-CA) to the National Defense Authorization Act (NDAA) that prohibits
taking gun exports off the State Department’s U.S. Munitions List.

The State Department Trashed Its Own Authority to Control Weapons Sales

The growth in U.S. gun sales outside the country occurred as the Trump administration’s weapons export
licensing agency was understaffed and in devastating disarray, according to a State Department Inspector

General report in February.

The report found that the Directorate of Defense Trade Controls, which reviews and issues licenses to export
weaponry, was 28 percent understaffed. The agency also had failed to notify Congress of arms sales as required

WASHSTATEC002725
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 238 of 378

by law, scrapped a unit for training officers, failed to consult the State Department’s regional and human rights
bureaus on proposed arms exports, and mistakenly approved an export license (later revoked) for more than a
billion dollars of firearms to the Philippines.

Philippines police and military forces are credibly alleged to have committed thousands of extrajudicial killings
under current President Rodrigo Duterte. Yet the United States shipped more than 86,000 semiautomatic
handguns to the Philippines in 2018, more than six times as many as the previous year, according to U.S.
International Trade Commission (USITC) records.

Nearly all of these weapons were Glock handguns exported from Georgia, a comparison of ATF and Census
Bureau data reveals. Like other European gun producers, Glock has much moved its production from Austria to
the United States to take advantage of the enormous U.S. police and civilian market as well as looser export
laws.

Practically the entirety of the uptick in 2017 in foreign gun sales comes from pistols exported by New
Hampshire-based Sig Sauer Inc., which more than doubled in number from 2016 to 177,414 pistols in 2017. Sig
Sauer accounted for 64 percent of all pistols exported from the U.S. in 2017.

New Hampshire pistol exports amounted to $41.8 million in 2017, according to U.S. Census Bureau data. (Sig
Sauer was virtually the only company to export pistols from New Hampshire in 2017, according to the ATF
report.) The largest buyers were Thailand ($15 million), followed by United Arab Emirates (UAE, at $4.8
million), Canada, and Germany.

Foreign Gun Sales Were Even Higher in 2018

ATF doesn’t publish detailed gun manufacturing and export data until a full year has passed, but the Census
Bureau and U.S. International Trade Commission post the data monthly. Exports accounted for 6 percent of
U.S. gun production in 2017, a portion that nearly doubled from 2016, when it was only 3.3 percent. The
increased exports in 2018 suggest that portion has grown even more.

And total pistol exports from New Hampshire in 2018 grew to more than $64 million, about half more than in
2017. The biggest buyers in 2018 were Thailand — which received a whopping $39.5 million worth of pistols
from New Hampshire —- and UAE, which purchased $5.9 million worth. The UAE is waging war in Yemen,
which has led to thousands of deaths and a humanitarian catastrophe.

In 2017, Congress was notified of two licenses for exporting 9mm pistols to Thailand valued at $93.9 million,
as well as $48.6 million for five export licenses in various types of firearms to UAE.

Meanwhile, the U.S. exported more than 72 million bullets (valued at $125 million) to Afghanistan in 2018, far
more than any other country, and more than eight times the dollar value of bullets exported to Afghanistan in
2017. Most of the ammunition was exported to Afghanistan from Kentucky and Indiana, Census Bureau data
shows.

Four of the top ten recipients of ammunition last year were countries with relatively low levels of violence
(Canada, Australia, Germany, and UK). But Israel received more than $26 million worth of bullets, while the
Philippines received more than $14 million in ammo (most of it exported from Missouri).

Policy Options

Democrats in the House of Representatives have proposed legislation to stem gun violence, including proposals
to ban assault weapons and high-capacity magazines. Such measures would have significant impacts in Mexico,

WASHSTATEC002726
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 239 of 378

where criminal organizations rely heavily on such weaponry, which can be purchased easily in the United States
and trafficked over the border.

But it is crucial that the House Democratic majority also consider action to control and reduce the explosive
growth of weapons exports to countries all over the world. The NDAA amendment approved by the House to
prohibit the transfer of gun export licensing to the Commerce Department is an important step.

In May, more than 100 organizations called on Congress to stop the regulatory change, even proposing to
prohibit the change through an NDAA amendment. The House amendment is part of the 1,200-plus-page
military spending bill that will go to conference to be reconciled with the Senate version of the NDAA, which
did not address gun export rules. The bill then goes to the White House for the president’s signature.

More is required. Congress should hold hearings on the devastating atrocities committed with these weapons
and fund (and require) the State Department to adequately control weapons export licenses. Organizations
working to reduce gun violence should expand their sights to stopping violence from U.S. guns exported
beyond our militarized borders. The lives of people all over the world hang in the balance.

Link: hites://folf ore/the-p-s-is-floodine-the-world-with-ouns-consress-can-stop-thar/

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Afurguisht Ropstate. 2ov

 

Web: Af Homepage |Twitter: @StteDeptP At

ee

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002727
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 240 of 378

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 7/23/2019 12:51:57 PM

To: Hart, Robert L [HartRL@state.gov]; Monjay, Robert [MonjayR @state.gov]

ce: Kottmyer, Alice M [KottmyerAM @state.gov]

Subject: FW: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda

Attachments: IM to D - Fall Unified Agenda.docx; Tab 1 - Preamble to the Agenda Fall 2019.pdf; Tab 2 -- Agenda rules Fall 2019. pdf;
Delegation of Authority 401 (002). pdf

Importance: High
Hi Rob and Rob —

The Unified Agenda is out for clearance with the U/S staffs. See below, and attached. One of the clearers

suggested that PM should clear the package TS (1? sorry I didn’t think

of that myself.)
If you could review & clear by COB today, I would appreciate it.
Thanks

Alice

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Monday, July 22, 2019 9:33 PM

To: M_Clearance <M_Clearance@state.gov>; T_Staff <T_Staff@groups.state.gov>; R_Clearances
<R_Clearances@state.gov>; E_SpecialAssistants <E_StaffAssistants@state.gov>; Mohamoud, Safia
<mohamouds@state.gov>; Jessen, Amanda <JessenA@state.gov>; Dorosin, Joshua L <DorosinJL@state.gov>
Ce: Nightingale, Robert L <NightingaleRL@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda

importance: High

Colleagues:

The Fall Unified Agenda will be submitted this Thursday. The attached IM package, from Acting Legal
Adviser String to Deputy Sullivan, advises D of the rules on the Agenda.

 

I apologize for the short fuse, but please clear by COB tomorrow. Of course, ’m happy to answer any
questions.

WASHSTATEC002728
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 241 of 378

Thanks,

Alice Kottmyer
Attorney-Adviser | Office of Management
Office of the Legal Adviser | Department of State

Official - SBU
UNCLASSIFIED

WASHSTATEC002729
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 242 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 7/23/2019 1:52:41 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A [FosterJA2 @state.gov]
ce: Hart, Robert L [HartRL@state.gov]

Subject: Fwd: ** FLASH CLEARANCE** [Information Memo to D for the Fall Unified Agenda

Attachments: IM to D - Fall Unified Agenda.docx; Tab 1 - Preamble to the Agenda Fall 2019.pdf; Tab 2 -- Agenda rules Fall 2019. pdf;
Delegation of Authority 401 (002). pdf

Sarah,
See the below from Alice asking for PM clearance on the attached IM to D on the Unified Agenda

 

Please advise if | can clear for PM on this.
Thanks
Rob

Robert Monjay
202-663-2817 (office)

EEE obie)

 

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Tuesday, July 23, 2019 8:51:57 AM

To: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>

Ce: Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: FW: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda

Hi Rob and Rob —

The Unified Agenda is out for clearance with the U/S staffs. See below, and attached. One of the clearers

suggested that PM should clear the package [fi rn sorry I didn’t think

of that myself.)
If you could review & clear by COB today, I would appreciate it.
Thanks

Alice

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @state.gov>

Sent: Monday, July 22, 2019 9:33 PM

To: M_Clearance <M_Clearance@state.gov>; T_Staff <T_Staff@groups.state.gov>; R_Clearances
<R_Clearances@state.gov>; E_SpecialAssistants <E_StaffAssistants@state.gov>; Mohamoud, Safia
<mohamouds@state.gov>; Jessen, Amanda <JessenA@state.gov>; Dorosin, Joshua L <DorosinJL@state.gov>
Ce: Nightingale, Robert L <NightingaleRL@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>

Subject: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda

Importance: High

WASHSTATEC002730
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 243 of 378

Colleagues:

The Fall Unified Agenda will be submitted this Thursday. The attached IM package, from Acting Legal
Adviser String to Deputy Sullivan, advises D of the rules on the Agenda.

 

I apologize for the short fuse, but please clear by COB tomorrow. Of course, ’'m happy to answer any
questions.

Thanks,

Alice Kottmyer
Attorney-Adviser | Office of Management
Office of the Legal Adviser | Department of State

202-647-2199 | BB I | kotrnyeram@ state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC002731
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 244 of 378

 

Message

From: PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]

Sent: 7/23/2019 10:15:13 PM

To: Miller, Michael F [Millermf@state.gov]

cc: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]
Subject: FW: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda

Attachments: IM to D - Fall Unified Agenda.docx; Tab 1 - Preamble to the Agenda Fall 2019. pdf; Tab 2 -- Agenda rules Fall 2019.pdf;
Delegation of Authority 401 (002). pdf

Importance: High
Hello,
Please see attached IM to D for your review and clearance.

Thanks,
Ashley

Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Tuesday, July 23, 2019 3:13 PM

To: Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Subject: FW: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda

Importance: High

Dear Sarah and Robert
Can you please clear on the attached IM for D?
Many thanks

Erica Marrera

Staff Assistant

Bureau of Political Milittary-Affairs
PR/EO SharePoint

2201 C Street, NW, Room 63128
202-647-5104

Official - SBU
UNCLASSIFIED

From: Abisellan, Eduardo <AbiselianE @istate.gov>
Sent: Tuesday, July 23, 2019 3:05 PM
To: PM-Staffers Mailbox <PMé-StaffersMailbox@g state. 2oy>; Windecker, Melissa A <WindeckerMA@® state sov>

 

 

Subject: FW: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda
Importance: High

WASHSTATEC002732
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 245 of 378

PM Team,

i apologize for the short fuse, | thought you were on the email. Request your review and clearance by Thm
Vi clear contingent on your clearance.

VefEd
7-6634

Official - SBU
UNCLASSIFIED

From: Kottmyer, Alice M <KottmyerAM @ state gov>
Sent: Monday, July 22, 2019 9:33 PM
To: M_Clearance <i Clearance @ state. gov>; T_Staff <T_ Statf@sroups.state.gov>; R_Clearances

 

seucecenenticeatzerienenernestatecvatserceSWGservnerecctntneveeedkeveenret

<mohameucs @ state. gov>; Jessen, Amanda <JessenA®istate.gov>; Dorosin, Joshua L <DorosinJL @state.cov>
Cc: Nightingale, Robert L <NightingaleRl @state. zove; Kottmyer, Alice M <KotimyerAM @ state gov>

Subject: ** FLASH CLEARANCE** Information Memo to D for the Fall Unified Agenda

Importance: High

 

  

 

 

Colleagues:

The Fall Unified Agenda will be submitted this Thursday. The attached IM package, from Acting Legal
Adviser String to Deputy Sullivan, advises D of the rules on the Agenda.

 

I apologize for the short fuse, but please clear by COB tomorrow. Of course, I’m happy to answer any
questions.

Thanks,

Alice Kottmyer
Attorney-Adviser | Office of Management

Office of the Legal Adviser | Department of State
202-647-2199 | BB

 

Official - SBU
UNCLASSIFIED

WASHSTATEC002733
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 246 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 7/25/2019 2:24:03 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Senator Menendez: Menendez Urges Facebook to Remove Links to 3D Printable Gun

Blueprints

 

Menendez Urges Facebook to Remove Links to 3D Printable Gun Blueprints
By Sen Bob Menendez
24 July 2019

U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign Relations Committee, today
called on Facebook reverse their decision to allow instructions for obtaining 3D-printed gun blueprints on their
giant social media platform. Last week, it was reported that Facebook would allow “legitimate” gun shops and
online vendors to offer instructions for obtaining the instructions for “downloadable guns” in places where it is
legal to do so.

“At a time when the firearm death rate is at a historic high, one of the country’s most prominent tech
companies should not be facilitating access to these deadly weapons,” Sen. Menendez wrote in a letter to
Facebook CEO Mark Zuckerberg. “If Facebook takes the position that facilitating the distribution of such
instructions does not violate the law, it raises the obvious issue of how Facebook plans on ensure such content
from ‘a real brick-and-mortar store, legitimate website, brand or government agency’ doesn’t fall into the
hands of those who should not have them.”

In June 2018, the State Department settled a years-long lawsuit brought by a gun activist after the federal
government blocked the website, Defense Distributed, from posting online directions for a 3D plastic printable
gun. After several states sued, a federal judge blocked the Administration’s decision to allow entities such as
Defense Distributed from posting such files online. The court order effectively outlaws distribution of these
blueprints.

“T strongly urge you to reverse course on your decision to allow instructions for obtaining 3D-printed gun
blueprints on your platform,” added the Senator.

Sen. Menendez asked Zuckerberg why Facebook changed their August 2018 policy and reminded him that
allowing his global-reach platform to post 3D gun blueprints and make them accessible to anyone outside the
US., it would potentially violate current law.

In August 2018, Sen. Menendez joined colleagues in sending a letter to multiple social media platforms
including Facebook, asking them to proactively block any distribution of 3D gun blueprints on their platforms.
Earlier this year, Sen. Menendez asked Twitter to remove the user @IvanTheTroll12 after the user published
3D guns blueprints, and as a result, the platform updated its policies to include an explicit ban of this type of
content.

Sen. Menendez has continued his calls for social media platforms to enforce their policies and police their
platforms to keep 3D guns out of our communities. He joined colleagues in introducing the bicameral 3D
Printed Gun Safety Act, legislation to prohibit the online distribution of blueprints and instructions that allow
for 3D printing of firearms.

WASHSTATEC002734
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 247 of 378

The full text of the letter can be found here and below.
Dear Mr. Zuckerberg,

I write with great alarm regarding Facebook’s decision to allow certain users to post instructions for obtaining
blueprints for 3D-printed firearms. As you know, in August 2018, Facebook announced it would block users
from sharing such content. “Sharing instructions on how to manufacture firearms using 3D printers or CNC
milling machines is not allowed under our Community Standards,” a spokesperson said in a statement. “In line
with our policies, we are removing this content from Facebook.” Now Facebook will allow “legitimate” gun
shops and online vendors to offer instructions for obtaining the instructions for “downloadable guns” in places
where it is legal to do so.

As you may know, in June 2018, the Department of State suddenly settled a years-long lawsuit brought by gun
activist Cody Wilson that began after the federal government blocked his company’s website, Defense
Distributed, for posting online directions for a 3D plastic printable pistol, citing international export

law. Several states sued, and in August 2018, a federal judge in Washington State blocked the Administration’s
decision to allow entities such as Defense Distributed from posting CAD files online. Given the court order in
effect, the distribution of these blueprints violates the law. I urge you to take immediate action to remove the
distribution of the links.

3D-printed lethal weaponry pose a unique risk to the public as they cannot easily or reliably be detected by
metal detectors at airports, schools, governmental or other facilities. At a time when the firearm death rate is at a
historic high , one of the country’s most prominent tech companies should not be facilitating access to these
deadly weapons. If Facebook takes the position that facilitating the distribution of such instructions does not
violate the law, it raises the obvious issue of how Facebook plans on ensure such content from “a real brick-
and-mortar store, legitimate website, brand or government agency” doesn’t fall into the hands of those who
should not have them. Even when limited to “brick and mortar stores,” a critical difference between this
computer code and an actual firearm is that the store can sell the code without a background check.

Again, I strongly urge you to reverse course on your decision to allow instructions for obtaining 3D-printed gun
blueprints on your platform. In addition, I would like to know what Facebook is doing to ensure that other users
do not use your platform for such nefarious and potentially unlawful actions in the future. Next, I would like to
know why Facebook changed its policy regarding the distribution of 3D printed firearm blueprints. Finally, if
you allow posting of these blueprints in a manner that any person outside the United States can access them,
such action would be potentially illegal under current law; does Facebook really want to enable and facilitate
potentially illegal activity? Thank you in advance for your cooperation and I look forward to your timely
response.

Sincerely,

Link: httes://weww menendez senate gov/news-and-events/press/menendes-urees-facebaok-to-remove-links-to-
3c-prantable-gun-bhiewrints

 

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968

e-mail: Afurguisht Ropstate. 2ov

 

Web: PAd Homepage (Twitter: @StreBeptP at

 

WASHSTATEC002735
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 248 of 378

Stay connected with Srate.gov:

 

Official
LINCLASSIFIED

WASHSTATEC002736
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 249 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 7/25/2019 8:44:15 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: The Trace: As Social Networks Crack Down, 3D-Printed Gun Community Moves to New

Platforms

 

As Social Networks Crack Down, 3D-Printed Gun Community Moves to New Platforms
By Champe Barton
25 July 2019

Earlier this month, Reddit became the latest social media platform to aggressively enforce its ban on sharing
plans for 3D-printed guns, shuttering a popular channel dedicated to the cause that had over 4,000 users.

“Filling me with spite only makes me work harder,” wrote a user known as IvanTheTroll, in a discussion thread
about the shutdown posted elsewhere on Reddit. IvanTheTroll leads Deterrence Dispensed, an informal group
of online activists who make and distribute files to print 3D-printed guns. The group had been active on both
Twitter and YouTube before the platforms closed its accounts in late May following The Trace’s reporting.
Now Reddit, once celebrated for its lack of content moderation, had done the same.

“S0000....... rally point?” a user replied to IvanTheTroll’s message. “Keybase,” he replied.

IvanTheTroll was referring to a chat app launched by the founders of the dating site OkCupid. Keybase allows
users to verify their identities by linking the app to social media accounts, and provides end-to-end encryption,
with the option to set an expiration date for messages after they’re sent. In the two weeks since Reddit handed
down its ban, Deterrence Dispensed’s Keybase team has become the sixth most popular on the platform, with

more than 500 members.

IvanTheTroll declined to comment for this story. But Incarbonite, who runs another Keybase team dedicated to
producing and distributing 3D-printed gun tech, said efforts to shut down the community were in vain. “People
trying to stop the distribution of 3D printable gun files are on the losing end of history,” he said.

Keybase is one of a new crop of websites and chat servers that have emerged to fill the void left by mainstream
platforms’ crackdown on 3D-printed gun files. On GunStreamer, a firearm-focused video sharing site, users
post video tutorials on 3D-printed gun construction — IvanTheTroll moved his content to the platform a day
after YouTube banned him. On Spee.ch, a blockchain-based media hosting site, Deterrence Dispensed makes
blueprints available for AR-15s, handgun frames, and a Glock magazine dubbed the “Menendez mag” after the
New Jersey senator who is pushing the major tech platforms to clamp down on 3D gun blueprints. On GitHub,
another major 3D-printed gun outfit called FOSSCAD hosts blueprints for pistols, rifles, and grenade launcher
ammunition.

Keybase, GunStreamer, and GitHub did not respond to requests for comment.
“Many consumers would prefer that they make choices for themselves about what they watch, read, and

consume, rather than having Mark Zuckerberg or Google make those decisions for them,” said Jeremy
Kauffman, the CEO of LBRY, the company that operates Spee.ch.

WASHSTATEC002737
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 250 of 378

Kauffman added that Spee.ch would only remove 3D-printed gun files if courts determine them illegal. And
even if that happened, they would remain on the blockchain, a digital protocol for storing and serving data from
which content cannot be removed. “In terms of taking files off of the LBRY topper, that’s like saying you
would take them off of a person’s email,” Kauffman said. “It can’t be done.” Last year, Kauffman shared an
encrypted 3D gun blueprint from his personal Twitter account, signaling his support for their distribution.

3D-printed guns, otherwise known as ghost guns, can be manufactured at home from plastics and lack serial
numbers, making them virtually untraceable to law enforcement. Over the past decade, 3D printers have
become increasingly affordable, and the Internet has given interested parties the ability to easily share printing
files and crowd source strategies for improving builds.

While printing the guns is legal, some states regulate the process. In California, any firearm, printed or
otherwise, must have a serial number obtained from the state’s Justice Department. In New Jersey, individuals
must obtain a federal license to manufacture firearms before printing 3D guns from home. Federally, the
Undetectable Firearms Act, which sunsets in 2023, makes illegal any firearm that cannot be detected by a metal
detector, so all 3D printed guns in the United States must include some metal component to comply.

But the legality of disseminating blueprints for the builds is more precarious. Last year, the Justice Department
overturned an Obama-era guidance that prevented the Texas-based Defense Distributed from publishing 3D-
printed gun files on its website on the grounds that publication violated the Arms Export Control Act. Days
before the company planned to finally publish the files, a federal judge in Washington temporarily blocked their
release, agreeing with a coalition of states which argued that allowing the files to be shared publicly would
likely cause those states to “suffer irreparable harm.” That litigation is ongoing.

Doug Jacobson, an export controls attorney in Washington, D.C., said that until a clear federal determination is
made, the files are technically illegal to share online. But he stressed that “while there may be a technical
violation, it would be one a prosecutor most likely would not want to enforce, considering by the time
prosecution moved forward, the law could be changed.”

Pending a final determination on the legality of sharing the files, several major social media platforms have
opted to ban the practice. Others have revised their policies when faced with public pressure. In May, following
The Trace’s reporting, Twitter issued a new policy explicitly prohibiting the sharing of 3D-printed gun plans.
Reddit and YouTube had already included language in their community policies to the same effect.

But while the sites have effectively eliminated major players like Deterrence Dispensed, they’ve had
significantly more trouble policing individuals. A review of recent posts on Twitter, Reddit, and YouTube
reveals that links to files containing 3D-printed gun plans are still readily accessible on each platform. Some
Twitter users have continued to share direct links to firearm downloads since the site’s policy changes took
effect, and many tweets predating the change remain accessible through the site’s search. YouTube
instructionals on how to build 3D-printed guns still have millions of views, and several Reddit threads
aggregate links to online destinations for 3D-printed gun files.

The Trace used each site’s reporting mechanism to flag a handful of offending posts and found that none were
taken down within six days of reporting. Only after contacting Twitter and YouTube directly about the reported
posts did content moderators remove them. Twitter also removed two other tweets sharing an identical link.
More than a dozen tweets and videos — some containing the same links as those deleted — remain.

In an email, a Twitter spokesperson offered no specifics of any proactive efforts to remove tweets sharing files
to firearms, but said that “40 percent of the content that’s removed is now surfaced to our teams before it’s
reported or seen by people on Twitter.” A Reddit spokesperson linked to the site’s community guidelines in an
email. A YouTube spokesperson said it had increased enforcement for links found in video descriptions and
other places on the site.

WASHSTATEC002738
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 251 of 378

Senator Robert Menendez, who published an open letter to Twitter CEO Jack Dorsey in April of this year
urging the company to be more forceful in its policing of this content, said such lapses are unacceptable,
whether from a social media company or not. “All companies and individuals must comply with laws. Per a
court order, it is illegal to publish 3D gun blueprints,” he said. “Social media platforms have a greater
responsibility because of their massive reach; however, smaller platforms and websites such as Spee.ch and
Keybase.io can’t ignore their duty to bar users from sharing such harmful content in accordance with the law.”

Facebook, against the prevailing wind in its industry, took steps last week to ease rather than tighten its
restrictions around 3D-printed guns. The company updated its community standards to clarify that restrictions
on discussing and promoting 3D-printed gun files apply only to private individuals. “Legitimate” businesses can
freely promote on their Facebook pages that they distribute the files. They cannot, however, share files directly,
or provide instructions for how to access them.

The policy change prompted Menendez to send a letter to Facebook CEO Mark Zuckerburg, urging him to
revert the policy. “If Facebook takes the position that facilitating the distribution of such instructions does not
violate the law, it raises the obvious issue of how Facebook plans on ensur[ing] such content from ‘a real brick-
and-mortar store, legitimate website, brand or government agency’ doesn’t fall into the hands of those who
should not have them,” Menendez wrote.

A Facebook spokesperson said that businesses were still prohibited from sharing 3D-printed gun files. She
added that the policy is intended to clear a space for conversations around 3D-printed gun legislation and
regulation.

Already, though, organizations are testing the policy’s limits.

This week, a Tennessee-based research nonprofit called Atlas Arms, which is developing a blueprint for armor-
piercing bullets that it claims will be legally available to the public, partnered with Deterrence Dispensed to
establish an online resource on Facebook for information related to 3D-printed gun technology. Austin Jones,
who runs Atlas Arms, said sharing access to blueprints is part and parcel of that mission. He posted links to two
3D-printed gun plans in the announcement of the partnership on Facebook.

“When I found out about this rule change, I felt that we were in a unique position to help, seeing as we are
legitimate organization recognized by the federal government to provide educational resources to the public,”
he said. “But we wouldn’t be doing this were it not for the rule change.”

Jones added that his company would not share the files directly, and would instead share links to the Deterrence
Dispensed Spee.ch page. But the two links shared by the page downloaded the files directly to the user’s

computer.

A Facebook spokesperson said the site would review the content in question and take action in line with
company policy. A day later, the posts were removed.

Link: hitps:/Avwwthetrace ore/2019/07/Acd-printed-wuns-social-media-ban/

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

WASHSTATEC002739
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 252 of 378

e-mail: Margsist Ri@state 2ov

  

Stay connected with State.gov:

 

Official
LINCLASSIFIED

WASHSTATEC002740
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 253 of 378

 

Message

From: Johnson, Clifton M [JohnsonCM5 @state.gov]
Sent: 7/25/2019 9:31:23 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]

cc: Kottmyer, Alice M [KottmyerAM@state.gov]
Subject: Revised AM to D for the Fall Unified Agenda

Attachments: Tab 1 - Preamble to the Agenda Fall 2019.pdf; Tab 2 - Agenda Rules Fall 2019.xlsx; Tab 3 - Delegation of Authority
401.pdf; OMB - AM on Fall 2019 Unified Agenda (7-19).docx

 

Can you review (discussing with Marik as needed) and let us
know if we can proceed with this? [f it looks ok to you either you or we can flip to Taryn for her
clearance. Thanks, Cif

 
 

Official - SBU (Attorney Work Product, Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002741
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 254 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 7/26/2019 12:06:44 PM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: FW: CPA MEDIA MONITORING: 25 July 2019

Team, latest offering.

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Marquis, Matthew R <MarquisMR @state.gov>

Sent: Thursday, July 25, 2019 4:45 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; PM-Strategy <PM-Strategy@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Brown, Stanley L <BrownSL@state.gov>; O'Keefe, Kevin P <OKeefeKP@state.gov>;
Miller, Michael F <Millermf@state.gov>; Mak, Daniella <MakD @state.gov>; Dudding, Maria <DuddingM@state.gov>;
Nute, Kathryn M <NuteKM3 @state.gov>; McVerry, James <James.Mcverry.ctr@dla.mil>; Phalen, Susan A
<PhalenSA@state.gov>; PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Deputy-
Directors@state.gov>; Cooper, R. Clarke <CooperRC@state.gov>

Subject: CPA MEDIA MONITORING: 25 July 2019

 

Alerts for 25 July 2019

“As Social Networks Crack Down, 3D-Printed Gun Community Moves to New Plattormis”, Doug Jacobson, an
export controls attorney in Washington, D.C., said that until a clear federal determination is made, the files are
technically illegal to share online. But he stressed that “while there may be a technical violation, it would be one
a prosecutor most likely would not want to enforce, considering by the time prosecution moved forward, the
law could be changed.”

 

“Arab coalition intercepts Houthi drone targeting Saudi Arabia”, The Iran-backed militia launched the drone
from the province of Sanaa in Yemen toward civilian areas in Khamis Mushait, spokesperson Col. Turki Al-
Maliki said.

 

*Tunisia’s Essebsi, leading figure in shift to democracy, dics at 92", Parliament Speaker Mohamed Ennaceur
was sworn in as interim president, in keeping with the constitution to smooth a transition of power ahead of an
autumn presidential election in the birthplace of the Arab Spring revolts against dictatorship.

 

“From KGL To Qatar: Can The US Miltary Overcome Hs Persian Gulf Complications? ~ OpEd”,
Unfortunately, finding the right number of troops to deploy is hardly the only dilemma the Pentagon faces in the
region. Considering Washington’s track record of relying on problematic contractors like Erik Prince and
Kuwait-based KGL for mission-critical services, and the ongoing feud among its allies in the Gulf Cooperation

 

WASHSTATEC002742
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 255 of 378

Council (GCC), it is an open question whether the US military forces in the region are currently in a position to
deter or counter threats from Iran.

“Graham: | Told Turkey They Can Avoid Sanctions If They Don't Activate Russian Radar”, “I’m in the camp
of, if they don’t activate the S-400, the sanctions don’t have to be applied. My hope is to persuade Turkey not to
activate the system because it’s so disruptive to the relationship,” Graham, R.-S.C., told Defense One. “My
pitch to Turkey was: let’s stand down on the S-400, let’s start free-trade-agreement negotiations.”

 

“Guardsmen train with African ally to strengthen security, defense”, Upward Minuteman 2019 wasa US.
Africa Command exercise promoting the U.S. National Guard's State Partnership Program on the African
Continent.

 

“Beiine’s South China Sea stance is driving Vietnam into America’s arms”, Washington’s overtures,
meanwhile, are looking increasingly appealing — especially its wish to embed Vietnam into a “networked
region” security architecture, which would not only enhance the country’s bargaining power vis-a-vis China but
also enable it to benefit more from American efforts to strengthen regional partners both economically and
militarily in a bid to contain China’s rise.

 

“Arms sales to Tanwvan helpful to regional peace and stability: US”, The U.S. Department of State responded
that the arms sales to Taiwan were not only a consistent policy throughout multiple U.S. administrations but
also contributed to the maintenance of regional peace and stability. It reaffirmed Washington's resolute
opposition to attempts to interfere with Taiwan's future through non-peaceful means, including boycotts and
embargoes.

 

“Preeminence Or Partnershin? The United States In The Indo-Pacific — Analysis”, The release of the Indo-
Pacific Strategy Report by the U.S. Department of Defense last month has given further shape to the United
States’ vision for a Free and Open Indo-Pacific. The document underscores the linkages between economics,
governance, and security and stresses the importance of allies and partners. However, it also reveals the
contradiction between the U.S. aspiration to sustain global military preeminence and its conviction that “no one
nation can or should dominate the Indo-Pacific.”

 

The ministry selected the first six F-16 fighter pilot candidates”, The Slovak Republic will purchase F-16 C/D
Block 70 US aircraft. The first four F-16s should arrive in Slovakia in 2022. The remaining ten will be shipped
by the end of 2023.

 

“Five F-16 Fighter Jets Expected Today”, Five F-16 fighter jets and up to 110 airmen of the US Air Force are
expected in Iceland today, Morgunbladid reports. The squadron is part of NATO’s Icelandic Air Policing — an
operation to patrol Iceland’s airspace. This is a peacetime collective defense mission involving the periodic
presence of NATO fighter aircraft based in Keflavik.

 

“Senate Pane! Advances Bill to Punish Saudis for Rhashoge: Death’, In a surprise move, Risch pulled his bill
from consideration after the committee amended it to include Menendez’s bill, which Risch said would prevent
it from being signed by the president.

 

“India-US alliance needs realienment’, The rise of China and the US desire to counterbalance it have revived
India’s importance in the eyes of Washington since the mid-2000s. Since then, India has been relying on the
belief that it remains indispensable to Washington. Naturally, New Delhi feels it can effectively strike a balance
between all countries and maximize its benefits.

 

“Turkey's removal from F-35 programme not timalised: refund unclear ~officiais’”, Turkey’s removal from the
F-35 jet programme is not finalised and Ankara only remains suspended for now, Turkish military officials said
on Thursday, adding that it was unclear whether Turkey would be refunded for its investments in the project.

 

WASHSTATEC002743
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 256 of 378

“Turkey's first S-400 shipment commiete, second planned for Ankara: officials’, Washington has also threatened
to impose sanctions on Turkey, though Ankara has dismissed the warnings. It has instead put its trust in
sympathetic comments from U.S. President Donald Trump, who has said that Turkey was treated “unfairly”.

 

“Germans go back to sparring over NATO’s 2-~percent spending target”, “The Bundestag alone holds the purse
strings,” Miitzenich told Kramp-Karrenbauer, as key lawmakers took turns responding to her speech. The new
defense minister should prepare herself to deal with a “confident” parliament, as questions of military funding
come up, he said.

 

“Armenia fails in US. direction”, Recently, the Armenian media received information about the U.S. military

assistance to Azerbaijan and Armenia, which caused a shock to the Armenian side. The published data showed
that the Armenian lobby fails its function of providing Yerevan with the U.S. funds and interrupting provision

of financial resources for Azerbaijan.

 

“Things are heating up between isracl and Hezbollah in the Golan ~ Analysis”, The past week alone saw two
deadly attacks against Iranian proxies in southern Syria attributed to Israel. Earlier this week an explosion killed
Hezbollah operative Mashour Zidan in southern Syria and a few days later a rocket struck the strategic Tel

Haraa site not far from where Zidan was killed.

 

“America swaps its stick for a carrot in its dealings with Palcistan”, Mr Trump welcomed Mr Khan to the White
House for their first talks face to face. American anger was replaced with soft soap. The president flattered the
former cricketer, lauding him as an athlete and leader. Their future was bright, trade deals were on the cards and
the flow of aid could be switched back on.

 

“¢ambabwe on track to clear landmines by 2025”, Partners including Mine Action Authority (NAMAAZ), Mine
Action Centre (ZIMAC), as well as the accredited demining operators- Anti-Personnel Landmines Removal
Product Development (APOPO), HALO Trust, Mines Advisory Group (MAG) and Norwegian Peoples’ Aid
(NPA) believe given sufficient financial resources, the country will be able to complete clearance in the
upcoming years.

 

“Russia Promises More Supmort for Cuba, Including "Military Technical’ in Face of LS. Pressure”, Warnings
swapped by Russian and U.S. officials on arms control predominantly involved potential positions in Eastern
Europe, but Moscow's military footprint in Latin America has also raised concerns in Washington. Russian
defense personnel have continued to offer "military-technical cooperation" to Venezuela and a Russian naval
contingent arrived Monday in the port of Havana, where it remained during Lavrov's visit.

 

“Pakistan wants to create a self-reliant, seli-sustamed defense industry”, The Pakistani government is promoting
aims to increase public-private cooperation and develop a self-reliant, self-sustained defense industry. But the
private sector is skeptical.

 

“Coast Guard commandant touts ‘rule-based order’ to counter Chinese aggression in the Indo-Pacific”, Siding
with the United States in the global power competition in the Indo-Pacific region means receiving a used Coast
Guard cutter. It also means assistance with everything from enforcing international fishing regulations to
search-and-rescue operations and training in maritime law enforcement, Schultz said.

“Menendes Urges Facebook to Remove Links to 3D Printable Gun Blueprints”, Sen. Menendez asked
Zuckerberg why Facebook changed their August 2018 policy and reminded him that allowing his global-reach
platform to post 3D gun blueprints and make them accessible to anyone outside the U.S., it would potentially
violate current law.

 

WASHSTATEC002744
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 257 of 378

“China and US. trade nepotiators to meetin Shanghar July 30-31”, It would mark the first face-to-face meeting
between U.S. and Chinese trade teams since presidents Donald Trump and Xi Jinping agreed at a G20 summit
in Japan to revive talks to end their year-long trade war.

 

“"Eothusiastico Commander 2019" Prercise between Saudi and US Forces, Conchided”’, Lieutenant General Al-
Mutair stressed that the exercise aims at enhancing the compatibility of joint military action and cooperation
between the two countries, exchanging experiences and concepts and raising combat preparedness. He also
pointed out that this exercise is an extension of joint exercises between Saudi Royal Land Forces and forces of
sisterly and friendly countries.

 

or

“i Teraine seized a Russian tanker that tt says kelped Moscow wina 2018 naval skirmish’, Ukraine seized a
Russian tanker that it said parked itself sideways in November 2018 to prevent Ukrainian vessels from entering
the Kerch Strait, escalating tensions and leading to Russia seizing two Ukranian vessels and 24 Ukrainians.
Negotiations to free the Ukrainians are still ongoing.

 

“US. Warship Sails Through Taiwan Strait Ahead of Trade Talks”, The guided-missile cruiser USS Antietam
conducted a transit Wednesday and Thursday, U.S. Seventh Fleet public affairs officer Clay Doss said in an
email. The transit “demonstrates the U.S. commitment to a free and open Indo-Pacific. The U.S. Navy will
continue to fly, sail and operate anywhere international law allows,” he said.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguis At RGostale, gay

  

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002745
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 258 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 7/29/2019 9:04:04 PM

To: Miller, Michael F [Millermf@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: FW: 1-3

Attachments: Draft Email Cooper to Ruggiero.docx

Mike,

Attached is our draft email for Cooper to Ruggiero on Cats 1-1E.
Thanks

Rob

Official - SBU

UNCLASSIFIED

From: Monjay, Robert

Sent: Friday, July 26, 2019 11:55 AM

To: Heidema, Sarah J <HeidermaSJ@state.gov>
Cc: Foster, John A <FosterJA2 @state.gov>
Subject: RE: 1-3

Sarah,

John and | prepared the attached draft email.
Thanks

Rob

Official - SBU

LINCLASSIFIED

From: Heidema, Sarah J <HeideriaS @state.gov>

seeeeseceeseceereeseeecereetececeeet?@ierenereecesereecceds ebecceecee

Sent: Thursday, July 25, 2019 3:15 PM
To: Miller, Michael F <Milerm!@state goy>

Ce: Monjay, Robert <MoniayRi@state.cov>; Foster, John A <FosterJA? @sta
Subject: 1-3

te.pory>

    

Monjay and John are working on a draft email and points now. We should have something to you tomorrow.

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC002746
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 259 of 378

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 7/30/2019 2:31:57 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; Monjay, Robert
{[MonjayR @state.gov]; Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling,
Richard W [KoellingRW @state.gov]

Subject: Outreach to NSC on USML Categories 1-3

Sir,

As previewed this morning and as follow-up from our discussion last week, here’s a draft ping to the relevant NSC Sr.
Director on Cats 1-3.

Standing by for any questions/edits.

Cheers,
Mike

deobbbbebb et
Mike Miller

Acting Deputy Assistant Secretary
Bureau of Political-MilRary Affairs
U.S. Department of State
202-663-2861

PEELED ELEEEEE EE EE ET ET ETE PETE et et bt bbb bbb tt et

 

WASHSTATEC002747
 

WASHSTATEC002748
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 261 of 378

Message

 

 

From: POLITICO's Morning Trade
[morningtrade@politico.com]

Sent: 8/6/2019 2:01:11 PM

To: StringMA@state.gov

Subject:The beginning of the end for
a China trade deal —
California olive growers seek
more duties on EU — US.
tech firms explore ‘state-aid’
attack on France’s digital tax

WASHSTATEC002749

QUICK FIX

View In browser

 

 

 

oY ADAM BEHSUDI

With help from Doug Palmer and Ryan McCrimmon

Editor's Note: This edition of Morning Trade is published weekdays
at 10 a.m. POLITICO Pro Trade subscribers hold exclusive early
access to the newsletter each morning at 6 a.m. Learn more about
POLITICO Pro's comprehensive policy intelligence coverage, policy

 

— A U.S.-China trade deal moved further into fantasyland after

President Donald Trump formally labeled China a currency
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 262 of 378

WASHSTATEC002750

manipulator in response to Beijing letting the value of the yuan slide to

counter U.S. tariff escalation.

— California olive growers are advocating for even more tariffs
on imports of the Spanish fruit even after they were hit with anti-

dumping and countervailing duties.

— U.S. tech firms are exploring ways to use the European
Union's prohibition on state aid as an attack against France's digital

services tax.

IT’S TUESDAY, AUG. 6! Welcome to Morning Trade, where your host
thinks this kid really needs to cash in with the tooth fairy. Got any tips

to share? Let me know: abehsudi@politico.com or @abehsudi.

DRIVING THE DAY

 

 

THE BEGINNING OF THE END FOR A CHINA TRADE DEAL:
Trump finally got around to doing something he said would do the
first day of his presidency: label China a currency manipulator. The
new designation by the Treasury Department comes after Beijing let
its currency fall to roughly 7 yuan to the U.S. dollar and ratchets up

Trump's trade fight to an all out war.

Trump's action came after a round of angry tweets about China's
currency intervention and announcement that it would halt any
purchases of U.S. farm goods. Trump started the escalation last week
when he said he would slap a 10 percent tariff by Sept. 1 on about
$300 billion worth of imports of all remaining items from China not
yet hit by duties.

What's next? Treasury said it would engage in negotiations through
the International Monetary Fund to adjust the rate of exchange, as

required under the Omnibus Trade and Competitiveness Act of 1988.

 

The last time Treasury designated a country as a currency manipulator

was in the early 1990s, when China was named.

The action may only be symbolic, since the 1988 law only requires the

two countries to negotiate either bilaterally or through the IMF, but it
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 263 of 378

WASHSTATEC002751

will give Trump more ammunition to increase tariffs again. It also
clears the way for the Commerce Department to start using China's

undervalued currency as a government subsidy when imposing

May.

One person's manipulation is another's...: Most experts view China
letting the value of the yuan slide not as "manipulation," as Trump

accused Beijing of doing, but rather the lack of any intervention since

 

Beijing had been propping up the value of its currency for years. The
distinction probably doesn't matter to Trump, who views the currency
depreciation as China trying to escape the impact of his tariffs. The
People's Bank of China said the U.S. tariff escalation was to blame for

the currency moving down in value.

"China's move to allow the renminbi to break 7 kills three birds with
one stone: It sends a message to Trump that China can counter his
tariffs, it lets markets know that further currency movements are still
possible, and it modestly boosts the spirits of Chinese exporters," Scott
Kennedy, a senior adviser and China expert at the Center for Strategic

and International Studies, told Morning Trade.

AG EXPORTS TO CHINA TAKE A DIVE: The worsening trade
tension could exacerbate what's already a down year for ag exporters.
USDA released fresh ag-trade data on Monday, and the numbers

continue to look bleak, especially for soybean farmers.

Exports of the crop to China totaled just 8.7 million metric tons from
October through June, a huge decrease from 25 million metric tons
over the same period in fiscal 2018. That represents a difference of
$6.5 billion in sales. Overall, ag exports through June totaled $103

billion, compared with nearly $111 billion at the same point last year.

What's next for Huawei? China's decision to halt U.S. agriculture

 

purchases likely zapped any positive movement by the U.S. to grant
export licenses for blacklisted company Huawei. U.S. chipmakers that
badly wanted to resume sales to the Chinese telecommunications

company had been told those licenses would be coming soon,
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 264 of 378

WASHSTATEC002752

according to industry sources. One source close to the process says

they're now on hold indefinitely.

USTR TO SUPPORT AFRICAN CONTINENTAL TRADE PACT: The

 

U.S. pledged on Monday to help negotiate and implement a new
continental free trade agreement covering 54 out of the 55 nations in
the African Union. But in remarks at the annual African Growth and
Opportunity Act forum in Cote d'Ivoire, Deputy USTR C.J. Mahoney
also stressed the U.S. desire for bilateral trade deals with individual

African nations.

"While we remain committed to AGOA, there are limits to what a
unilateral trade preference program can achieve," Mahoney said. "We
hope that, in time, enduring and reciprocal free trade agreements with
the United States will serve as a conduit for the investment many
African countries desire." The statement came more than a year and a
half after USTR Robert Lighthizer expressed hope of soon launching
talks with an African country on a bilateral FTA.

CALIFORNIA OLIVE GROWERS SEEK MORE DUTIES ON EU: One

year after winning anti-dumping and countervailing duties averaging

 

about 35 percent on imports of Spanish olives, California growers are
hoping a long-running dispute over European support for Airbus will

lead to even more taxes on the tasty Mediterrean fruit.

Michael Silveira, chairman of the Olive Growers Council of California,
testified at a Trump administration hearing on Monday in favor of
USTR's proposal to include olives on the list of EU goods that could be
hit with 100 percent duties in the aircraft dispute. He also asked that
three "bulk" categories of olives be added to the nine olive categories

already proposed.

Silveira complained that “the Spanish industry is working
overtime” to find any way it can to avoid the duties imposed last year.
"A Spanish olive company has just invested in a U.S. ripe olive
processor. The combined company has now terminated nearly all its
contracts with U.S. growers, enabling it to import provisionally

prepared bulk olives from Spain," Silveira said.
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 265 of 378

WASHSTATEC002753

But the panel heard a different view from Phil Kafarakis, president of
the Speciality Food Association. He said USTR's proposal to slap

 

tariffs on EU food products such as cheeses, olives, olive oil, processed

fruits, nuts and juices would hurt small retailers.

ALCOHOL COMPANIES: NO EU TARIFFS PLEASE: Robert
Tobiassen, president of the National Association of Beverage

Importers, urged USTR to target any retaliation in the Airbus dispute

 

at "aeronautic parts and equipment"used by the European
manufacturer at its facilities in the United States. "Alcohol beverages
have no linkage with planes other than being served to passengers,” he

said in his prepared remarks.

That point was underscored by Chris Swonger, president and CEO of
the Distilled Spirits Council of the United States, who warned that
USTR's proposal to retaliate against whiskey and other alcoholic

 

products from the EU could lead to a loss of between 11,200 and
78,600 U.S. jobs, depending on the level of tariffs imposed.

The industry is already suffering from Trump's trade wars, Swonger
said. Total U.S. alcoholic spirits exports fell by 7 percent, and whiskey
exports fell by 13 percent, between June 2018 and May 2019 as a result
of retaliatory duties imposed by the EU, China and Turkey in response

to Trump's tariff moves, he testified.

U.S. TECH FIRMS EXPLORE 'STATE-AID' ATTACK ON FRANCE'S
DIGITAL TAX: U.S. tech giants like Google and Facebook are looking
at attacking France's digital services tax with EU state aid laws, which
prohibit measures that provide domestic companies an advantage over
foreign rivals. U.S. companies are now trying to figure out whether the
tax can be classified as state aid under EU law, POLITICO Europe's
Thibault Larger reports.

The Association des Services Internet Communautaires, a technology
lobby representing Google and Facebook in France, said last week it
would complain to the European Commission about the country's
digital tax. But the tactic could backfire. EU court decisions have
supported similar tax measures in the supermarket sectors in Poland

and Hungary even though those cases aren't seen as cast-iron
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 266 of 378

WASHSTATEC002754

precedent. If the tax is found to be a disguised attack on U.S.
companies, France would run afoul of the state-aid law and would

likely have to rescind the tax measure.

LAWMAKERS KEEP PRESSURE UP ON FIREARMS EXPORT
CONTROL RULE: Sen. Tom Cotton (R-Ark.) wants the Trump
administration to move forward with a rule that would ease export

rules on firearms and ammunition. In a letter last week to Commerce

 

Secretary Wilbur Ross and Secretary of State Mike Pompeo , Cotton

 

pushed to finalize a rule that would transfer export oversight of most
firearms and ammunition from the stringent control of the State
Department to the more export-friendly Commerce Department.
Cotton said the rule would make U.S. companies more competitive
and boost manufacturing jobs. The final publication of the rule has
been held up largely because of concerns Trump has with 3-D printed
gun technology.

The Free Essential Guide to the Federal Budget Process from
POLITICO Pro: To receive federal funding, federal agencies must
begin developing their budgets 18 months ahead of the next fiscal year.
We break down each step of the federal budget process so you can stay

 

ee eee cay

— Trump imposes new sanctions on Venezuela to pressure the regime

of Nicolas Maduro, Bloomberg reports.

— The Trump administration won't say if it will restrict the exports of
tear gas and other riot-control gear to Hong Kong, the South China
Morning Post reports.

— Farm bankruptcies are rising as Trump's trade war grinds on, The

Washington Post reports.
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 267 of 378

WASHSTATEC002755

 

— U.S. hog prices whipsawed Monday over the impact of trade

tensions on China's reliance on U.S. pork imports, The Wall Street

Artificial intelligence. Facial recognition. Lightning fast networks.
Rapid technological change is transforming the consumer experience,
upending entire industries, and challenging the way lawmakers craft
policy. How are some of the world's leading companies innovating to
avoid extinction? Tune into POLITICO's "Global Translations" podcast
to hear from Stephen Bird, the CEO of Citi's Global Consumer Bank
and Thomas Kurian, CEO of Google Cloud, in a special branded

ple Podcasts -

 

Spatify - Silicher

THAT'S ALL FOR MORNING TRADE! See you again soon! In the

meantime, drop the team a line: abehsudi@politico.com;

 

meassella@politico.com; dpalmer@politico.com;

 

srodriguez@politico.com; jlauinger@politico.com; and
pjoshi@politico.com. Follow us @POLITICOPro and
@Morning Trade.

 

Follow us on Twitter

Pradnya Joshi 3oieshiny

John Lauinger @imiauinger
Adam Behsudi @abehsuci
Megan Cassella Qimmeassela
Doug Palmer &%radereperter
Sabrina Rodriguez Gsabrod? 23

 

Eee.

 

 

 

FOLLOW US

      
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 268 of 378

To change your alert settings, please go to Siigs://seacure police. cam/setiinas

 

This email was sent to StringMA@state.gov by: POLITICO, LLC 1000 Wilson Blvd. Arlington, VA,
22209, USA

Please click here and follow the steps to unsubscribe.

WASHSTATEC002756
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 269 of 378

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 8/6/2019 2:30:44 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: FW: Cats I-IIE FRN

Attachments: 2018-12-13 Final Clean Commerce Cat I-III firearms rule_0694-AF47.docx; Cat I-III FR - FRN 13.docx

You may have found these already — just in case. | never got a copy of the final notice.

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, January 7, 2019 2:51 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Cats I-Ili FRN

Official - SBU
UNCLASSIFIED

Sent: Monday, January 7, 2019 2:49 PM
To: Rogers, Shana A <RogersSA?2 @state gov>

 

Subject: RE: Cats I-Il] FRN
+ moniay

Official
UNCLASSIFIED

From: Rogers, Shana A <Rogers5&2 @state.gov>
Sent: Monday, January 7, 2019 2:48 PM
To: Heidema, Sarah J <Heidemas) @state. gov>

Cc: Minarich, Christine M <MinarichOM @ state. gov>
Subject: Cats I-lll FRN

 

Hi Sarah,
Will you please send us the final notice as cleared by OMB? (’m not sure | have the latest.

Thanks,
Shana

Official
UNCLASSIFIED

WASHSTATEC002757
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 270 of 378

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 8/6/2019 2:34:16 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Cats [-lll FRN

Thanks -- | actually didn’t find them yet.

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

Official - SBU
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Tuesday, August 6, 2019 10:31 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: FW: Cats I-III FRN

You may have found these already ~ just in case. | never got a copy of the final notice.

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <Monjayh @state.sov>

Sent: Monday, January 7, 2019 2:51 PM

To: Heidema, Sarah J <Heidernaii @state. sov>; Rogers, Shana A <RogersSA2 @ state goy>
Cc: Minarich, Christine M <MinarichCM @state.goy>

Subject: RE: Cats I-Ill FRN

 

Official - SBU
UNCLASSIFIED

Sent: Monday, January 7, 2019 2:49 PM
To: Rogers, Shana A <RogersSA2 @ state. gav>

Subject: RE:CatsI-INFRN

+ monjay

Official
LINCLASSIFIED

From: Rogers, Shana A <Rogerss
Sent: Monday, January 7, 2019 2:48 PM

 

ceatuenieneriscectatetenenaecvneresSWinercentacntenencneeRctaceenes

Ce: Minarich, Christine M <MinarichCM @istate goy>
Subject: Cats I-III FRN

WASHSTATEC002758
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 271 of 378

Hi Sarah,
Will you please send us the final notice as cleared by OMB? |’m not sure | have the latest.

Thanks,
Shana

Official
UNCLASSIFIED

WASHSTATEC002759
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 272 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/6/2019 4:55:54 PM

To: Monjay, Robert [MonjayR@state.gov]

Subject: Cats I-IIl

Rob, what's the latest on this rule? IAA
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

WASHSTATEC002760
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 273 of 378

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/6/2019 5:38:07 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: FW: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

Attachments: H20190801=003.pdf

FYSA in the event you receive any FO pushback. This tasker was sent on 8/1, but | just learned of it now. Rick said he
would call to push the deadline, but | want you to be aware.

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Tuesday, August 6, 2019 1:29 PM

To: Foster, John A <FosterJA2 @state.gov>

Subject: FW: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Thursday, August 1, 2019 1:50 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>

Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA
<PM-CPA@state.gov>

Subject: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

 

Dear Colleagues,

FHlease see new PM tasker for a congressional letter.

Please submit by noon, Monday August 5.

Please follow instructions in the tasker and use proper templates.
All OpenNet taskers can be found here.

Please let us know if you have any questions,

All the Best,

Ashley MacPherson

Staff Assistant
Bureau of Political Military-Affairs

PM/FO SharePoint

WASHSTATEC002761
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 274 of 378

From: H CCU@state.gov <H_ CCU@state.gov>

Sent: Thursday, August 1, 2019 1:46 PM

To: H_CCTasking-PM <H_ CCTasking-PM@state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>

Subject: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

Congressional Correspondence - 2 day tasker: PLEASE NOTE: Style preference to be used for all written congressional
correspondence: This includes avoiding the use of first person in letters. In lieu of using the term “we,” please be sure to
use “The Department,” “The U.S. Government,” “U.S. officials,” or “The Administration.” Drafters should use these terms,
as appropriate, based on the context of what is being stated. The use of “We’ in the closing paragraph is still acceptable.

Control Number: H20190801=003

Date Due: 8/6/2019

Actions:

« Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, il, and lil of the U.S. Munitions
List (USML) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the

mail box, as a word document, named using the H Control Number (e.g.
H20110321=000.docx for substantive or 11002201 .docx for constituent). In the case of interim responses use the
contro! number plus interim plus. (e.g. H20110321=00Q0interim.docx for substantive or 1100220 1interim.docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002762
 

WASHSTATEC002763
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 276 of 378

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002764
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 277 of 378

  

July 31, 2019

The Honorable Michael BR. Pompeo The Honorable Wilbur Ross

Secretary secretary

US. Department of State 3 S. Department of Commierce SS
220) C SUNW 40} Constitution Ave NW “9
Washington, OC 20520 Waskineton DE 20230 os
Dear Gentlemen, .

 

   

lam writing regarding the transfer of export licensing authority for sporting and!
commercial firearms and ammunition products currently on Categories 1. Ul, and 11 ofthe United
States Munitions List (USML) from the Department of State — Directorate of Defense Trade”
Cantrols (DDTC) to the Department of Commerce — Bureau of Industry and Security (315)
where the products would be controlled on the Commerce Control List (CCL) and the Export
Administration Regulations (EAR), | urge you both publish the new rules for this transier as
soon as 1s practicable,

 

‘The export of Category 1, 1L or LU items under the CCL process is extremely important to
the domestic Hrearms and ammunition industry, primurily because it reduces the export approval
timeline. The ability to rapidly reply to international business opportunities allows U.S.
companies to reniain competitive in the global market and creates high-qualny manufacture
jobs at horne. Furthermore, some North Atiantic Trade Organization (NATO) allies have
indicated a desire not to purchase small arms from US. vendors due to the overly burdensome
process required to receive an exemption for the sale under the International Traffic in Arms
Regulations (TAR). This creates an environment where foreign countries can compete
unfettered for our military small arms programs while many foreign nations are restricting US
conrpanies from competing in theirs. This regulation has not only been prohibitive for initial
sales to allies but additionally creates excessively burdensome procedures for follow-on
mMalenance contracts.

Therefore, | am requesting the Depariments of State and Commerce to publish the final
rules to streamline the export licensing process in support of our domestic Nrearms and
aiumunition industry. [urge you to move forward with this process to ensure our
competitiveness in the global murket.

Sincerely ,

  

Tom Cotton
Untied States Senator

  

throw ber
WASHSTATEC002765
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 278 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 8/6/2019 6:26:27 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: RE: Cats I-lll

All’s fine. Found the one fram Jeff Kovar. Gave me what need. Thanks.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Monjay, Robert <MonjayR @state.gov>
Sent: Tuesday, August 6, 2019 2:03 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: Re: Cats |-lll

P| thought that | included you, but if | forgot, Rob can forward it to you or we can

touch base tomorrow.

Robert Monjay
202-663-2817 (office)
(mobile)

 

Sent: Tuesday, August 6, 2019 12:55:54 PM
To: Monjay, Robert <NioniayR @state gov>
Subject: Cats I-ill

Rick

 

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

WASHSTATEC002766
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 279 of 378

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 8/6/2019 9:43:10 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-lll Final Rule Update Request

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 6, 2019 4:46 PM

To: Hamilton, Catherine E <HamiltonCE@state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-
CPA@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Ce: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-lll Final Rule Update Request
Importance: High

Colleagues,

iam writing to request your clearance on the attached letter that seeks to respond to the attached H tasker In which
Senator Cotton requests an update on the final rule regarding USML Categories [-lll, In order to move this Inte wider
clearance asap, | would appreciate your clearance NLT 12:00 PM tomorrow.

Thanks,
John

John A. Foster

Office of Defense Trace Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2811

Email: FosterJA? state. ec

 

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Thursday, August 1, 2019 1:50 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>

Ce: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA

<PM-CPA@state.gov>
Subject: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

 

Dear Colleagues,

Please see new PM tasker for a congressional letter.

Hease submit by neon, Monday August 5.

Please follow instructions in the tasker and use proper templates.
All OpenNet taskers can be found here.

Please let us know if you have any questions.

All the Best,

WASHSTATEC002767
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 280 of 378

Ashley MacPherson
Staff Assistant
Bureau of Political Military-Affairs

PM/FO SharePoint

From: H CCU @state.gov <H CCU@state.gov>

Sent: Thursday, August 1, 2019 1:46 PM

To: H_CCTasking-PM <H_ CCTasking-PM @state.gav>

Cc: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>

Subject: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

Congressional Correspondence - 2 day tasker: PLEASE NOTE: Style preference to be used for ail written congressional
correspondence: This includes avoiding the use of first person in letters. In lieu of using the term “we,” please be sure to
use “The Department,” “The U.S. Government,” “U.S. officials,” or “The Administration.” Drafters should use these terms,
as appropriate, based on the context of what is being stated. The use of “We?” in the closing paragraph is still acceptable.

Control Number: H20190801=003
Date Due: 8/6/2019

Actions:

« Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, tl, and Ill of the U.S. Munitions
List (USML) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e« Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the

Ee ai) box, as a word document, named using the H Control Number (e.g.
H20110321=000.docx for substantive or 11002201 .docx for constituent). In the case of interim responses use the
control number plus interim plus. (e.g. H20110321=000interim.docx for substantive or 1100220 1interim.docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002768
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 281 of 378

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/7/2019 1:17:49 PM

To: Hamilton, Catherine E [HamiltonCE @state.gov]

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-lll Final Rule Update Request

Viany thanks, neighbor!

From: Hamilton, Catherine E <HamiltonCE @state.gov>

Sent: Wednesday, August 7, 2019 8:46 AM

To: Foster, John A <FosterJA2 @state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-CPA@state.gov>;
Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Ce: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-Ill Final Rule Update Request

Clear.

Official
UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 6, 2019 4:46 PM

To: Hamilton, Catherine E <HamiltonCE@state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-
CPA@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Ce: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. !-lll Final Rule Update Request
Importance: High

Colleagues,

iam writing to request your clearance on the attached letter that seeks to respond to the attached H tasker in which
Senator Cotton requests an update on the final rule regarding USML Categories I-Il In order to move this Into wider
clearance asap, }would appreciate your clearance NLT 12:00 PM tomorrow.

Thanks,
John

John A. Foster

Office of Defense Trade Contral Policy
Bureau of Political-Milkary Affairs
U.S, Department of State

Tel: 202-653-2811

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Thursday, August 1, 2019 1:50 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>

Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA
<PM-CPA@state.gov>

Subject: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

 

Dear Colleagues,

WASHSTATEC002769
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 282 of 378

Please see new PM tasker for a congressional letter.

Flease submit by noon, Monday August 5.

Please follow instructions in the tasker and use proper templates.
Aj} GpenNet taskers can be found here.

Hease let us know ff you have any questions.

All the Best,

Ashley MacPherson

Staff Assistant
Bureau of Political Military-Affairs

PM/EO SharePoint

From: H CCU@state.gov <H_ CCU@state.gov>

Sent: Thursday, August 1, 2019 1:46 PM

To: H_CCTasking-PM <H_ CCTasking-PM @state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>

Subject: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

Congressional Correspondence - 2 day tasker: PLEASE NOTE: Style preference to be used for ail written congressional
correspondence: This includes avoiding the use of first person in letters. In lieu of using the term “we,” please be sure to
use “The Department,” “The U.S. Government,” “U.S. officials,” or “The Administration.” Drafters should use these terms,
as appropriate, based on the context of what is being stated. The use of “We?” in the closing paragraph is still acceptable.

Control Number: H20190801=003

Date Due: 8/6/2019

Actions:

« Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, il, and lll of the U.S. Munitions
List (USML) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the

oper ocvargunisomerreamraih box, as a word document, named using the H Control Number (e.g.
=000.docx for substantive or 11002201 .docx for constituent). In the case of interim responses use the

WASHSTATEC002770
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 283 of 378

control number plus interim plus. (e.g. H20110321=000interim.docx for substantive or 1100220 1interim.docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002771
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 284 of 378

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/7/2019 1:17:35 PM

To: Carroll, Christienne [CarrollC@state.gov]

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. [-lll Final Rule Update Request
Thanks!

From: Carroll, Christienne <CarrollC@state.gov>

Sent: Wednesday, August 7, 2019 8:44 AM

To: Foster, John A <FosterJA2 @state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Cook, Daniel L
<CookDL@state.gov>; PM-CPA <PM-CPA@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Knawam, Joseph
N <KhawamJN @state.gov>

Cc: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-Ill Final Rule Update Request

Clear for PM/CPA.

Thanks,
Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Official
UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 6, 2019 4:46 PM

To: Hamilton, Catherine E <HamiltonCE@state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-
CPA@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Ce: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. !-lll Final Rule Update Request
Importance: High

Colleagues,
iam writing to request your clearance on the attached letter that seeks to respand to the attached H tasker in which
Senator Cotton requests an update on the final rule regarding USML Categories [-lll. In order to move this into wider

clearance asap, |would appreciate your clearance NLT 12:00 PM tomorrow.

Thanks,
John

ohn A. Foster

Office of Defense Trace Contral Policy
Bureau of Political-Milkary Affairs

WASHSTATEC002772
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 285 of 378

U.S. Department of State
Tel: 202-663-2811
Email: FosteriA2 @state goy

 

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Thursday, August 1, 2019 1:50 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>

Ce: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA
<PM-CPA@state.gov>

Subject: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

Dear Colleagues,
Please see new PM tasker for a congressional letter.
Please submit by noon, Monday August 5.

Hease follow instructions in the tasker and use proper templates.

ease let us know if you have any questions.
All the Best,

Ashley MacPherson
Staff Assistant
Bureau of Political Military-Affairs

PM/FO SharePoint

From: H CCU@state.gov <H_ CCU@state.gov>
Sent: Thursday, August 1, 2019 1:46 PM
To: H_CCTasking-PM <H_ CCTasking-PM @state.gav>

Cc: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>
Subject: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

Congressional Correspondence - 2 day tasker: PLEASE NOTE: Style preference to be used for ail written congressional
correspondence: This includes avoiding the use of first person in letters. In lieu of using the term “we,” please be sure to
use “The Department,” “The U.S. Government,” “U.S. officials,” or “The Administration.” Drafters should use these terms,
as appropriate, based on the context of what is being stated. The use of “We?” in the closing paragraph is still acceptable.

Control Number: H20190801=003
Date Due: 8/6/2019

Actions:

« Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, tl, and Ill of the U.S. Munitions
List (USML) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified

WASHSTATEC002773
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 286 of 378

(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the

mail box, as a word document, named using the H Control Number (e.g.
H20110321=000.docx for substantive or 11002201 .docx for constituent). In the case of interim responses use the
control number plus interim plus. (e.g. H20110321=000interim.docx for substantive or 1100220 1interim.docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002774
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 287 of 378

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/7/2019 1:33:32 PM

To: Cook, Daniel L [CookDL@state.gov]

Subject: Reminder - Clearance Request by Noon Today: H Tasker - Sen. Cotton USML Cats. I-Ill Final Rule Update Request

Attachments: Senator Cotton (H 2018-0801-003).docx

Hi Dan,

This is a friendly rerninder to please clear the attached letter by noon today. Please let me know if you have any
questions about the document.

Thanks,
John

From: Hamilton, Catherine E <HamiltonCE @state.gov>

Sent: Wednesday, August 7, 2019 8:46 AM

To: Foster, John A <FosterJA2 @state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-CPA@state.gov>;
Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Ce: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-III Final Rule Update Request

Clear.

Official
UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 6, 2019 4:46 PM

To: Hamilton, Catherine E <HamiltonCE @state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-
CPA@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN @state.gov>
Cc: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-lll Final Rule Update Request
importance: High

Colleagues,

iam writing to request your clearance on the attached fetter that seeks to respond to the attached H taskerin which
Senator Cotton requests an update on the final rule regarding USML Categories [-Ill. In order to move this into wider

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Milttary Affairs
U.S. Department of State

Tel: 202-663-2811

Email: FosterJA2 @state. gov

WASHSTATEC002775
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 288 of 378

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Thursday, August 1, 2019 1:50 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>

Cc: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA
<PM-CPA@state.gov>

Subject: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

 

Dear Colleagues,
lease see new PM tasker for a congressional letter.
Please submit by noon, Monday August 5.

Please follow instructions in the tasker and use proper templates.

Please let us know if you have any questions,
All the Best,

Ashley MacPherson
Staff Assistant
Bureau of Political Military-Affairs

PM/FO SharePoint

From: H CCU@state.gov <H_ CCU@state.gov>

Sent: Thursday, August 1, 2019 1:46 PM

To: H_CCTasking-PM <H_CCTasking-PM @state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>

Subject: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

Congressional Correspondence - 2 day tasker: PLEASE NOTE: Style preference to be used for all written congressional
correspondence: This includes avoiding the use of first person in letters. In lieu of using the term “we,” please be sure to
use “The Department,” “The U.S. Government,” “U.S. officials,” or “The Administration.” Drafters should use these terms,
as appropriate, based on the context of what is being stated. The use of “We” in the closing paragraph is still acceptable.

Control Number: H20190801=003

Date Due: 8/6/2019

Actions:

* Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, Il, and lll of the U.S. Munitions
List (USML) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

WASHSTATEC002776
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 289 of 378

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201.docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the

mail box, as a word document, named using the H Control Number (e.g.
H20110321=000.docx for substantive or 11002201 .docx for constituent). In the case of interim responses use the
contro! number plus interim plus. (¢.g. H20110321=000interim.docx for substantive or 11002201 interim.docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002777
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 290 of 378

 

Message

From: Cook, Daniel L [CookDL@state.gov]

Sent: 8/7/2019 1:39:02 PM

To: Foster, John A [FosterJA2 @state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]; PM-CPA [PM-
CPA@state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Knawam, Joseph N [KhawamJN@state.gov]

cc: Koelling, Richard W [KoellingRW @state.gov]; Hart, Robert L [HartRL@state.gov]; Shin, Jae E [ShinJE@state.gov];
Tulino, Julia K [TulinoJK@state.gov]

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. [-lll Final Rule Update Request

Attachments: H20190801003.pdf; Senator Cotton (H 2018-0801-003).docx

John,
Clear for DTCC.
Dan

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 6, 2019 4:46 PM

To: Hamilton, Catherine E <HamiltonCE@state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-
CPA@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Ce: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-Ill Final Rule Update Request
importance: High

Colleagues,
iam writing to request your clearance on the attached letter that seeks to respond to the attached H tasker in which
Senator Cotton requests an update on the final rule regarding USML Categories [ll In order to move this into wider

clearance asap, Ewould appreciate your clearance NLT 12:00 PM tomorrow.

Thanks,
John

John A. Foster

Office of Defense Trade Control Policy
Bureau of Political-Military Affairs
U.S. Department of State

Tel: 202-663-2811

 

From: PM-Staffers Mailbox <PM-StaffersMailbox@ state.gov>

Sent: Thursday, August 1, 2019 1:50 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>

Cec: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA
<PM-CPA@state.gov>

Subject: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

Dear Colleagues,
Please see new PM tasker for a congressional letter.

Flease submit by noon, Monday August 5.

WASHSTATEC002778
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 291 of 378

Please follow instructions in the tasker and use proper templates.

Please let us know if you have any questions,
All the Best,

Ashley MacPherson
Staff Assistant
Bureau of Political Military-Affairs

PM/FO SharePoint

From: H CCU@state.gov <H CCU@state.gov>

Sent: Thursday, August 1, 2019 1:46 PM

To: H_CCTasking-PM <H_CCTasking-PM @state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>

Subject: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

Congressional Correspondence - 2 day tasker: PLEASE NOTE: Style preference to be used for all written congressional
correspondence: This includes avoiding the use of first person in letters. In lieu of using the term “we,” please be sure to
use “The Department,” “The U.S. Government,” “U.S. officials,” or “The Administration.” Drafters should use these terms,
as appropriate, based on the context of what is being stated. The use of “We” in the closing paragraph is still acceptable.

Control Number: H20190801=003

Date Due: 8/6/2019

Actions:

* Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, Il, and Ill of the U.S. Munitions
List (USML) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the

ae: box, as a word document, named using the H Control Number (e.g.
=000.docx for substantive or 11002201.docx for constituent). In the case of interim responses use the
contro! number plus interim plus. (e.g. H20110321=000interim.docx for substantive or 1100220 iinterim.docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002779
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 292 of 378

WASHSTATEC002780
 

WASHSTATEC002781
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 294 of 378

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002782
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 295 of 378

  

July 31, 2019

The Honorable Michael BR. Pompeo The Honorable Wilbur Ross

Secretary secretary

US. Department of State 3 S. Department of Commierce SS
220) C SUNW 40} Constitution Ave NW “9
Washington, OC 20520 Waskineton DE 20230 os
Dear Gentlemen, .

 

   

lam writing regarding the transfer of export licensing authority for sporting and!
commercial firearms and ammunition products currently on Categories 1. Ul, and 11 ofthe United
States Munitions List (USML) from the Department of State — Directorate of Defense Trade”
Cantrols (DDTC) to the Department of Commerce — Bureau of Industry and Security (315)
where the products would be controlled on the Commerce Control List (CCL) and the Export
Administration Regulations (EAR), | urge you both publish the new rules for this transier as
soon as 1s practicable,

 

‘The export of Category 1, 1L or LU items under the CCL process is extremely important to
the domestic Hrearms and ammunition industry, primurily because it reduces the export approval
timeline. The ability to rapidly reply to international business opportunities allows U.S.
companies to reniain competitive in the global market and creates high-qualny manufacture
jobs at horne. Furthermore, some North Atiantic Trade Organization (NATO) allies have
indicated a desire not to purchase small arms from US. vendors due to the overly burdensome
process required to receive an exemption for the sale under the International Traffic in Arms
Regulations (TAR). This creates an environment where foreign countries can compete
unfettered for our military small arms programs while many foreign nations are restricting US
conrpanies from competing in theirs. This regulation has not only been prohibitive for initial
sales to allies but additionally creates excessively burdensome procedures for follow-on
mMalenance contracts.

Therefore, | am requesting the Depariments of State and Commerce to publish the final
rules to streamline the export licensing process in support of our domestic Nrearms and
aiumunition industry. [urge you to move forward with this process to ensure our
competitiveness in the global murket.

Sincerely ,

  

Tom Cotton
Untied States Senator

  

throw ber
WASHSTATEC002783
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 296 of 378

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/7/2019 4:42:52 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Reminder - Clearance Request by Noon Today: H Tasker - Sen. Cotton USML Cats. I-Ill Final Rule Update Request
Joe,

Many thanks for the quick turn. | appreciate if,

Best,
John

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Wednesday, August 7, 2019 12:18 PM

To: Foster, John A <FosterJA2 @state.gov>; Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: Reminder - Clearance Request by Noon Today: H Tasker - Sen. Cotton USML Cats. I-IIl Final Rule Update
Request

Thanks, John. Clear for L/PM with attached edits. Happy to discuss further.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Foster, John A <FosterJA2 @state.gov>

Sent: Wednesday, August 7, 2019 9:34 AM

To: Minarich, Christine M <MinarichCM@state.gov>; Knhawam, Joseph N <KhawamJN@state.gov>

Subject: Reminder - Clearance Request by Noon Today: H Tasker - Sen. Cotton USML Cats. I-IIl Final Rule Update Request

Christine and/or Joe,

This is a friendly reminder to please clear the attached letter by noon today. | am happy to drap your office to discuss
any issues,

Thanks,
John

From: Hamilton, Catherine E <HamiltonCE@state.gov>

Sent: Wednesday, August 7, 2019 8:46 AM

To: Foster, John A <FosterJA2@state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-CPA@state.gov>;
Minarich, Christine M <MinarichCM @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Cc: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-Ill Final Rule Update Request
Clear.

Official
UNCLASSIFIED

WASHSTATEC002784
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 297 of 378

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 6, 2019 4:46 PM

To: Hamilton, Catherine E <HamiltonCE@state.gov>; Cook, Daniel L <CookDL@state.gov>; PM-CPA <PM-
CPA@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Khawam, Joseph N <KhawamJN @state.gov>
Ce: Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Clearance Request by Noon Tomorrow: H Tasker - Sen. Cotton USML Cats. I-lll Final Rule Update Request
Importance: High

Colleagues,

iam writing to request your clearance on the attached letter that seeks to respand to the attached H tasker in which
Senator Cotton requests an update on the final rule regarding USML Categories [-lll. In order to move this into wider

Thanks,
John

John A. Foster

Office of Defense Trade Contral Policy
Bureau of Political-Miltary Affairs
U.S. Department of State

Tel: 202-663-2811

Email: FosterJA? @state gov

From: PM-Staffers Mailbox <PM-StaffersMailbox@ state .gov>

Sent: Thursday, August 1, 2019 1:50 PM

To: PM-DDTC- FrontOffice —Staff <PM-DDTC-FrontOffice-Staff@state.gov>

Ce: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA
<PM-CPA@state.gov>

Subject: New PM Tasker: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

 

Dear Colleagues,

lease see new PM tasker for a congressional letter.

Please submit by noon, Monday August 5.

Please follow instructions in the tasker and use proper templates.
Please let us know if you have any questions.

All the Best,

Ashley MacPherson

Staff Assistant
Bureau of Political Military-Affairs

PM/FO SharePoint

WASHSTATEC002785
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 298 of 378

From: H CCU@state.gov <H CCU @state.gov>

Sent: Thursday, August 1, 2019 1:46 PM

To: H_CCTasking-PM <H_CCTasking-PM @state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; H_CCU <H_CCU@state.gov>

Subject: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/6/2019

 

 

Congressional Correspondence - 2 day tasker: PLEASE NOTE: Style preference to be used for all written congressional
correspondence: This includes avoiding the use of first person in letters. In lieu of using the term “we,” please be sure to
use “The Department,” “The U.S. Government,” “U.S. officials,” or “The Administration.” Drafters should use these terms,
as appropriate, based on the context of what is being stated. The use of “We?” in the closing paragraph is still acceptable.

Control Number: H20190801=003

Date Due: 8/6/2019

Actions:

* Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, Il, and Ill of the U.S. Munitions
List (USML) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of a joint action memo by H and your Bureau. Please submit the action memo on the classified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

« Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (e.g. H20110321=000.docx for substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.g.
H20110321=000interim.docx for substantive or 11002201 interim.docx for constituent)

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to the

a: box, as a word document, named using the H Control Number (e.g.
=000.docx for substantive or 11002201.docx for constituent). In the case of interim responses use the
control number plus interim plus. (e.g. H20110321=000interim.docx for substantive or 1100220 1interim.docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002786
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 299 of 378

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 8/8/2019 5:20:21 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: FW: CAT I-Ill and 3-D issue

Attachments: pat:

docx

Official - SBU (Deliberative Process)
UNCLASSIFIED

From: Abraham, Liz (Federal) <LAbraham @doc.gov>

Sent: Thursday, February 21, 2019 4:57 PM

To: Rogers, Shana A <RogersSA2@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: CAT I-iil and 3-D issue

 

Thanks,
Liz

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

WASHSTATEC002787
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 300 of 378

 

Message

From: Strike, Andrew P [StrikeAP@state.gov]

Sent: 8/11/2019 5:29:47 PM

To: PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]

Subject: CPA Media Monitoring: Ars Technica: DEFDIST: ONE YEAR LATER — At Defense Distributed, few glimpses of life after

Cody Wilson

it's been nearly a year since 3D-printed firearms activist Cody Wilson was arrested for the alleged sexual
assault of a female minor. Yesterday, he appeared in an Austin, Texas courtroom and plead guilty to lesser
charges that will likely see Wilson register as a sex offender and serve multiple years probation. He won't be
able to possess any firearms and must consent to keystroke/remote monitoring during that time.

FURTHER READING

Cody Wilson pleads guilty to lesser charge, will register as sex offender

But long before Wilson's plead, his situation quickly prompted an unexpected change in leadership at Defense
Distributed, the now-infamous Austin, Texas-based digital printing and firearms company he started in 2012.
News of an arrest warrant for Wilson came on September 19, 2018, and Paloma Heindorff was named the
company's new director less than a week later on September 25.

At the time, Heindorff stated that Wilson would no longer have any involvement with the company. She also
promised business would continue on as normal and that she would likely take a different approach publicly
than her outspoken, interview-friendly predecessor.

Ars called Defense Distributed this week to see if the company would provide an update on things in the year
post-Wilson. Could Defense Distributed at least share any updated figures on sales or fundraising from the last
year? The last available data on those topics came during Heindorff's introductory press conference, when she
mentioned the Defense Distributed legal fund had eclipsed $400,000 and that the company had sold 3,000
Ghost Gunner milling machines (that, at roughly $1,500 each, would've provided about $4.5 million in
revenue).

But Stephen Sheftall, who handles sales communication at the company among his duties, said the company
had no use for media at this time and wouldn't be doing any interviews in the foreseeable future. Heincdorff,
however, has done at least one extended interview since settling into her new role. Back in

February, Reason.com sat down with Heindorff about four months into her tenure.

FURTHER READING

Cody Wilson was Defense Distriouted—-so who is the organization’s new leader?

"I'm not going to say it was the best promotion I've ever got, but from a business standpoint we've done
incredibly well—minimal disruptions to the daily operations," she said. “Cody's departure has affected us less
than people think, and | understand why people would think it would be chaos. He was incredibly powerful
figurehead. But there are quite a bit of us working back there. It's been more of a personal effect than, 'Oh,
now we can't run the company.’ The company is doing just fine.”

Court cases: One onto appeals, another slowly moves

Even if Defense Distributed hasn't been doing as much direct press, there have been some notable public
happenings involving the company during Heindorff's first year at the helm. For starters, Defense Distributed
has continued its legal efforts revolving around the online distribution of 3D-printed gun CAD files. While
several states took action against untraceable, self-milled or printed “ghost guns" in 2018, Defense Distributed
brought its own case called Defense Distributed v. Grewal (the attorney general of New Jersey is Gurbir
Grewal), which had its day in court back in January. The case centered on a newly enacted state law, SB2465,
aimed at regulating “ghost guns" and the promotion or distribution of related files online. Such laws led to
Defense Distributed and similar companies taking down gun milling and printing information from their
websites. (In Defense Distributed's case, the company instead continues to offer this info for sale via a USB
stick to eligible customers.)

FURTHER READING

“Ghost guns,” underage sex, and the First Amendment: Defense Distributed’s legal saga

Ultimately, the case was dismissed in February, though the judge made that decision based on jurisdiction
rather than the merits of the case. But less than two weeks later, the New Jersey AG revealed one of the
documents that led to the case initially being heard had been faked by an IP address in Slovakia.

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002788
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 301 of 378

"It's really the info they're trying to stifle, otherwise they would've written different laws,” Heindorff told
Reason.com when asked to reflect on the state battles around that time. "How disrespectful to one's subjects,
I'll call them. The general [populace] cannot be trusted with this info."

After the case's dismissal, a New Jersey judge eventually also denied Defense Distributed’s motion to seek an
injunction (PDF) for the law pending an appeal. As the company revealed on its Legio biog in April, Defense
Distributed is now appealing Defense Distributed v. Grewal in the Third Circuit Court of Appeals. Initial filings
have been made, but there are no upcoming court dates currently scheduled.

Defense Distributed v. Grewal was not Defense Distributed's only legal crusade, however. In fact, that was
entirely separate from perhaps the more wide-reaching legal case, State of Washington v. Department of
State. In this, Washington alongside several other states pursued legal action initially because they believed
that, when the Department of Justice settled its five-year legal battle with Defense Distributed in July 2018 and
allowed the CAD files in question to be reposted online, that action violated the Constitution. But ina
November 20718 filing, government lawyers for the defense explained that rule changes being considered by
the State Department at the time would make any legal conflicts in Washington moot.

FURTHER READING

3D-printed (and CNC-milled) guns: Nine questions you were too afraid to ask

By February 2019, US District Judge Robert Lasnik got tired of waiting. He deniedthe Department of State's
motion to stay the case and allowed the proceedings to move forward. The plaintiffs soon filed a motion for
summary judgment that month, and the two sides have gone back and forth on timelines and submitting
supporting documents in either direction since. One of the defendants’ main arguments, as outlined in a June
filing, seems to be the states’ lack of “traceability and redressability"—essentially, the fact that these files are
now out there and can't be taken offline makes this litigation moot in their view. Motions from both sides were
delivered by early June, but there is no public timetable for the case's next steps.

Enlarge / r/defense_distributed no longer exists as of summer 2019. Previously, Defense Distributed
employees and customers used the forum to interact, and 3D-printing gun enthusiasts would share tips,
videos, and more.

Reddit

Out of court, pressure from Big Tech and Congress

During Heindorff's young tenure, Defense Distributed has also faced increased pressure outside of the courts
from big tech companies. This summer, Facebook seemed to clarify that "A Page representing a real brick-
and-mortar store, legitimate website or brand" could promote 3D-printed firearms "only for sale off of our
services and as long as those retailers comply with all applicable laws and regulations." But currently,
Facebook company policy also states that "3D gun printing files or instructions to manufacture firearms using
3D printers or CNC milling machines, including links to websites where such files or instructions are made
available, may not be shared by anyone” on Mark Zuckerberg's giant social media platform. Defense
Distributed does not maintain an official brand page on the platform, and private groups that have popped up
for Defense Distributed customers typically explicitly ask members to avoid posting "DEFCAD OR OTHER
LINKS!"

A NEW SIDE HUSTLE?

When researching Heindorff's background last fall, Ars first learned of the distinction between Defense
Distributed and Ghost Gunner, Inc.—the latter entity was, as described in an FAQ on GhostGunner.net, "a
manufacturing concern managed by Defense Distributed." Essentially, this was a separate but related
business entity that seemed to handle actual product sales and drive revenue. (When Ars purchased a USB
drive, for instance, receipts came from a @ghostgunner.net account.)

When checking to see if the listed directors for Ghost Gunner, Inc. had been updated for 2019 (with Heindorff
theoretically replacing Wilson) in the Texas Comptroller business directory, we saw that Heindorff had recently
been added as a director to perhaps another related entity: The American Black Cross. On its website, this
non-profit states its mission as, "to aid those who have been punished for opposing the US government, and
we direct our legal aid and defense funding to cases involving substantial civil rights issues." This entity shares
an address with Defense Distributed and Ghost Gunner, Inc., and its mailing list sign-up appears to direct to
a Defense Distributed listserv error at this time. Wilson signed off on adding Heindorff to the board (replacing a
different individual) in April according to filings with the state (PDF). It's unclear what his involvement will look
like going forward and what the organization's current activity may be.

Other social media sites cracked down on distribution of 3D printed gun files and information this summer as
well. Just weeks after the nonprofit gun violence news outlet The Trace found Twitter users freely distributing
3D-printed gun design files, Twitter introduced a new policy banning such actions entirely in June. And on

 

 

 

 

 

WASHSTATEC002789
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 302 of 378

reddit, a longtime subreddit devoted to Defense Distributed, r/defense_distributed, was banned for violating
that site's rules about posting prohibited goods or services.

"Facebook won't allow anyone to share any links to our products. On YouTube, if videos reference Defcad
codes, they get removed. These corporations are saying knowledge of this knowledge is too dangerous for
people to have," Heindorff told Reason.com several months before this summer's social media saga. "The
pians for this gun were downloaded a million times five years ago, but apparently the knowledge this even
exists is too dangerous to talk about. That's crazy to me."

As The Trace reported, such bans haven't stopped the spread of 3D-printed gun information. Users wanting to
discuss and swap information about 3D-printed firearms simply took their discourse elsewhere. On Keybase, a
platform from dating site OkCupid that has end-to-end encryption, expiring messages, and the option for users
to verify their identities through social media accounts, a group called Deterrence Dispensed quickly rose into
the top 10 most popular Keybase teams within two weeks of the reddit ban. Entire platforms have sprung up to
fill similar voids elsewhere: GunStreamer has become a gun-focused video site; Spee.ch is a blockchain-based
media site where Deterrence Dispensed has made blueprints available for things like AR-15s and handgun
frames.

But things may only get trickier for Defense Distributed and 3D-printed gun advocates from here. States such
as New York and Washington have taken New Jersey's lead and passed their own legislation addressing 3D-
printed guns in recent weeks. And some politicians at the federal level also continue to call for bans on 3D-
printed guns.

Congressman Ted Deutsch (D-Fla.) and Senator Ed Markey (D-Mass.) put forth the 3D Printed Gun Safety Act
of 2019 in late June as the latest example. If eventually made into law, the bill would make it illegal to
"intentionally distribute, over the Internet or by means of the World Wide Web, digital instructions in the form of
Computer Aided Design files or other code that can automatically program a three-dimensional printer or
similar device to produce a firearm or complete a firearm from an unfinished frame or receiver.” So far,
however, there hasn't been any formal movement and this proposal remains one of 110 gun bills Congress
currently has on the table.

htips://arstechnica.com/tech-policy/20 19/08/at-defense-distributed-there-nave-been-few-glimpses-of-life-after-
cody-wilson/

 

WASHSTATEC002790
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 303 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/12/2019 11:30:48 AM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]; Memos, Nicholas [MemosNI@state.gov]; Hart, Robert L
[HartRL@state.gov]; Monjay, Robert [MonjayR@state.gov]

Subject: FW: CPA Media Monitoring: Ars Technica: DEFDIST: ONE YEAR LATER — At Defense Distributed, few glimpses of life

after Cody Wilson

For those who have not kept up with the latest on Cody Wilson, Defense Distributed, and 3-D printing of firearms.
Several references to DOS and its legal battles.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

From: Strike, Andrew P <StrikeAP@state.gov>

Sent: Sunday, August 11, 2019 1:30 PM

To: PM-DDTC-Directors-DL <PM-DDTC-Directors-DL@state.gov>; Legal-PM-DL <Legal-PM-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: CPA Media Monitoring: Ars Technica: DEFDIST: ONE YEAR LATER — At Defense Distributed, few glimpses of life
after Cody Wilson

it's been nearly a year since 3D-printed firearms activist Cody Wilson was arrested for the alleged sexual
assault of a fernale minor. Yesterday, he appeared in an Austin, Texas courtroom and plead quilty to lesser
charges that will likely see Wilson register as a sex offender and serve multiple years probation. He won't be
able to possess any firearms and must consent to keystroke/remote monitoring during that time.

FURTHER READING

Cody Wilson pleads guilty to lesser charge, will register as sex offender

But long before Wilson's plead, his situation quickly prompted an unexpected change in leadership at Defense
Distributed, the now-infamous Austin, Texas-based digital printing and firearms company he started in 2012.
News of an arrest warrant for Wilson came on September 19, 2018, and Paloma Heindorff was named the
company's new director less than a week later on September 25.

At the time, Heindorff stated that Wilson would no longer have any involvement with the company. She also
promised business would continue on as normal and that she would likely take a different approach publicly
than her outspoken, interview-friendly predecessor.

Ars called Defense Distributed this week to see if the company would provide an update on things in the year
post-Wilson. Could Defense Distributed at least share any updated figures on sales or fundraising from the last
year? The last available data on those topics came during Heindorff's introductory press conference, when she
mentioned the Defense Distributed legal fund had eclipsed $400,000 and that the company had sold 3,000
Ghost Gunner milling machines (that, at roughly $1,500 each, would've provided about $4.5 million in
revenue).

But Stephen Sheftall, who handles sales communication at the company among his duties, said the company
had no use for media at this time and wouldn't be doing any interviews in the foreseeable future. Heindorff,
however, has done at least one extended interview since settling into her new role. Back in

February, Reason.com sat down with Heindorff about four months into her tenure.

FURTHER READING

 

 

 

 

 

WASHSTATEC002791
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 304 of 378

Cody Wilson was Defense Distributed—so who is the organization's new leader?

"I'm not going to say it was the best promotion I've ever got, but from a business standpoint we've done
incredibly well—minimal disruptions to the daily operations," she said. "Cody's departure has affected us less
than people think, and | understand why people would think it would be chaos. He was incredibly powerful
figurehead. But there are quite a bit of us working back there. It's been more of a personal effect than, ‘Oh,
now we can't run the company.’ The company is doing just fine."

Court cases: One onto appeals, another slowly moves

Even if Defense Distributed hasn't been doing as much direct press, there have been some notable public
happenings involving the company during Heindorfi's first year at the helm. For starters, Defense Distributed
has continued its legal efforts revolving around the online distribution of 3D-printed gun CAD files. While
several states took action against untraceable, self-milled or printed "ghost guns” in 2018, Defense Distributed
brought its own case called Defense Distributed v. Grewal (the attorney general of New Jersey is Gurbir
Grewal), which had its day in court back in January. The case centered on a newly enacted state law, SB2465,
aimed at regulating “ghost guns" and the promotion or distribution of related files online. Such laws led to
Defense Distributed and similar companies taking down gun milling and printing information from their
websites. (In Defense Distributed's case, the company instead continues to offer this info for sale via a USB
stick to eligible customers.)

FURTHER READING

“Ghost guns,” underage sex, and the First Amendment: Defense Distributed’s legal saga

Ultimately, the case was dismissed in February, though the judge made that decision based on jurisdiction
rather than the merits of the case. But less than two weeks later, the New Jersey AG revealed one of the
documents that led to the case initially being heard had been faked by an IP address in Slovakia.

"It's really the info they're trying to stifle, otherwise they would've written different laws," Heindorff told
Reason.com when asked to reflect on the state battles around that time. "How disrespectful to one's subjects,
I'l call them. The general [populace] cannot be trusted with this info."

After the case's dismissal, a New Jersey judge eventually also denied Defense Distributed’s motion to seek an
injunction (PDF) for the law pending an appeal. As the company revealed on its Legio biog in April, Defense
Distributed is now appealing Defense Distributed v. Grewal in the Third Circuit Court of Appeals. Initial filings
have been made, but there are no upcoming court dates currently scheduled.

Defense Distributed v. Grewal was not Defense Distributed's only legal crusade, however. In fact, that was
entirely separate from perhaps the more wide-reaching legal case, State of Washington v. Department of
State. In this, Washington alongside several other states pursued legal action initially because they believed
that, when the Department of Justice settled its five-year legal battle with Defense Distributed in July 2018 and
allowed the CAD files in question to be reposted online, that action violated the Constitution. But in a
November 2018 filing, government lawyers for the defense explained that rule changes being considered by
the State Department at the time would make any legal conflicts in Washington moot.

FURTHER READING

3D-printed (and CNC-milled) guns: Nine questions you were too afraid to ask

By February 2019, US District Judge Robert Lasnik got tired of waiting. He deniedthe Department of State's
motion to stay the case and allowed the proceedings to move forward. The plaintiffs soon filed a motion for
summary judgment that month, and the two sides have gone back and forth on timelines and submitting
supporting documents in either direction since. One of the defendants' main arguments, as outlined in a June
filing, seems to be the states’ lack of "traceability and redressability"—essentially, the fact that these files are
now out there and can't be taken offline makes this litigation moot in their view. Motions from both sides were
delivered by early June, but there is no public timetable for the case's next steps.

Enlarge / r/defense_distributed no longer exists as of summer 2019. Previously, Defense Distributed
employees and customers used the forum to interact, and 3D-printing gun enthusiasts would share tips,
videos, and more.

Reddit

Out of court, pressure from Big Tech and Congress

During Heindorff's young tenure, Defense Distributed has also faced increased pressure outside of the courts
from big tech companies. This summer, Facebook seemed to clarify that "A Page representing a real brick-
and-mortar store, legitimate website or brand" could promote 3D-printed firearms "only for sale off of our
services and as long as those retailers comply with all applicable laws and regulations.” But currently,
Facebook company policy also states that "3D gun printing files or instructions to manufacture firearms using
3D printers or CNC milling machines, including links to websites where such files or instructions are made

 

 

 

 

 

 

WASHSTATEC002792
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 305 of 378

available, may not be shared by anyone” on Mark Zuckerberg's giant social media platform. Defense
Distributed does not maintain an official brand page on the platform, and private groups that have popped up
for Defense Distributed customers typically explicitly ask members to avoid posting "DEFCAD OR OTHER
LINKS!"

A NEW SIDE HUSTLE?

When researching Heindorff's background last fall, Ars first learned of the distinction between Defense
Distributed and Ghost Gunner, Inc.—the latter entity was, as described in an FAQ on GhostGunner.net, " a
manufacturing concern managed by Defense Distributed." Essentially, this was a separate but related
business entity that seemed to handle actual product sales and drive revenue. (When Ars purchased a USB
drive, for instance, receipts came from a @ghostgunner.net account.)

When checking to see if the listed directors for Ghost Gunner, Inc. had been updated for 2019 (with Heindorff
theoretically replacing Wilson) in the Texas Comptroller business directory, we saw that Heindorff had recently
been added as a director to perhaps another related entity: The American Black Cross. On its website, this
non-profit states its mission as, "to aid those who have been punished for opposing the US government, and
we direct our legal aid and defense funding to cases involving substantial civil rights issues." This entity shares
an address with Defense Distributed and Ghost Gunner, Inc., and its mailing list sign-up appears to direct to

a Defense Distributed listserv error at this time. Wilson signed off on adding Heindorff to the board (replacing a
different individual) in April according to filings with the state (PDF). It's unclear what his involvement will look
like going forward and what the organization's current activity may be.

Other social media sites cracked down on distribution of 3D printed gun files and information this summer as
well. Just weeks after the nonprofit gun violence news outlet The Trace found Twitter users freely distributing
3D-printed gun design files, Twitter introduced a new policy banning such actions entirely in June. And on
reddit, a longtime subreddit devoted to Defense Distributed, r/defense_distributed, was banned for violating
that site's rules about posting prohibited goods or services.

"Facebook won't allow anyone to share any links to our products. On YouTube, if videos reference Defcad
codes, they get removed. These corporations are saying knowledge of this knowledge is too dangerous for
people to have," Heindorff told Reason.com several months before this summer's social media saga. "The
plans for this gun were downloaded a million times five years ago, but apparently the knowledge this even
exists is too dangerous to talk about. That's crazy to me."

As The Trace reported, such bans haven't stopped the spread of 3D-printed gun information. Users wanting to
discuss and swap information about 3D-printed firearms simply took their discourse elsewhere. On Keybase, a
platform from dating site OkCupid that has end-to-end encryption, expiring messages, and the option for users
to verify their identities through social media accounts, a group called Deterrence Dispensed quickly rose into
the top 10 most popular Keybase teams within two weeks of the reddit ban. Entire platforms have sprung up to
fill similar voids elsewhere: GunStreamer has become a gun-focused video site; Spee.ch is a blockchain-based
media site where Deterrence Dispensed has made blueprints available for things like AR-15s and handgun
frames.

But things may only get trickier for Defense Distributed and 3D-printed gun advocates from here. States such
as New York and Washington have taken New Jersey's lead and passed their own legislation addressing 3D-
printed guns in recent weeks. And some politicians at the federal level also continue to call for bans on 3D-
printed guns.

Congressman Ted Deutsch (D-Fla.) and Senator Ed Markey (D-Mass.) put forth the 3D Printed Gun Safety Act
of 2019 in late June as the latest exampie. If eventually mace into law, the bill would make it illegal to
"intentionally distribute, over the Internet or by means of the World Wide Web, digital instructions in the form of
Computer Aided Design files or other code that can automatically program a three-dimensional printer or
similar device to produce a firearm or complete a firearm from an unfinished frame or receiver.” So far,
however, there hasn't been any formal movement and this proposal remains one of 110 gun bills Congress
currently has on the table.

httos://arstechnica.com/tech-policy/20 19/08/at-defense-distributed-there-have-been-few-glimpses-of-life-after-

cody-wilson/

 

 

 

 

 

 

Official
UNCLASSIFIED

WASHSTATEC002793
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 306 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 8/12/2019 8:15:06 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Ars Technica: At Defense Distributed, few glimpses of life after Cody Wilson

 

At Defense Distributed, few glimpses of life after Cody Wilson
By Nathan Mattise
10 August 2019

It's been nearly a year since 3D-printed firearms activist Cody Wilson was arrested for the alleged sexual assault
of a female minor. Yesterday, he appeared in an Austin, Texas courtroom and plead guilty to lesser charges that
will likely see Wilson register as a sex offender and serve multiple years probation. He won't be able to possess
any firearms and must consent to keystroke/remote monitoring during that time.

But long before Wilson's plead, his situation quickly prompted an unexpected change in leadership at Defense
Distributed, the now-infamous Austin, Texas-based digital printing and firearms company he started in 2012.
News of an arrest warrant for Wilson came on September 19, 2018, and Paloma Heindorff was named the
company's new director less than a week later on September 25.

At the time, Heindorff stated that Wilson would no longer have any involvement with the company. She also
promised business would continue on as normal and that she would likely take a different approach publicly
than her outspoken, interview-friendly predecessor.

Ars called Defense Distributed this week to see if the company would provide an update on things in the year
post-Wilson. Could Defense Distributed at least share any updated figures on sales or fundraising from the last
year? The last available data on those topics came during Heindorff's introductory press conference, when she
mentioned the Defense Distributed legal fund had eclipsed $400,000 and that the company had sold 3,000
Ghost Gunner milling machines (that, at roughly $1,500 each, would've provided about $4.5 million in
revenue).

But Stephen Sheftall, who handles sales communication at the company among his duties, said the company
had no use for media at this time and wouldn't be doing any interviews in the foreseeable future. Heindorff,
however, has done at least one extended interview since settling into her new role. Back in February,
Reason.com sat down with Heindorff about four months into her tenure.

"I'm not going to say it was the best promotion I've ever got, but from a business standpoint we've done
incredibly well—minimal disruptions to the daily operations," she said. "Cody's departure has affected us less
than people think, and I understand why people would think it would be chaos. He was incredibly powerful
figurehead. But there are quite a bit of us working back there. It's been more of a personal effect than, 'Oh, now
we can't run the company.’ The company is doing just fine.”

Court cases: One onto appeals, another slowly moves
Even if Defense Distributed hasn't been doing as much direct press, there have been some notable public

happenings involving the company during Heindorff's first year at the helm. For starters, Defense Distributed
has continued its legal efforts revolving around the online distribution of 3D-printed gun CAD files. While

WASHSTATEC002794
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 307 of 378

several states took action against untraceable, self-milled or printed "ghost guns" in 2018, Defense Distributed
brought its own case called Defense Distributed v. Grewal (the attorney general of New Jersey is Gurbir
Grewal), which had its day in court back in January. The case centered on a newly enacted state law, SB2465,
aimed at regulating “ghost guns” and the promotion or distribution of related files online. Such laws led to
Defense Distributed and similar companies taking down gun milling and printing information from their
websites. (In Defense Distributed's case, the company instead continues to offer this info for sale via a USB
stick to eligible customers.)

Ultimately, the case was dismissed in February, though the judge made that decision based on jurisdiction rather
than the merits of the case. But less than two weeks later, the New Jersey AG revealed one of the documents
that led to the case initially being heard had been faked by an IP address in Slovakia.

"It's really the info they're trying to stifle, otherwise they would've written different laws," Heindorff told
Reason.com when asked to reflect on the state battles around that time. "How disrespectful to one's subjects, I'll
call them. The general [populace] cannot be trusted with this info."

After the case's dismissal, a New Jersey judge eventually also denied Defense Distributed's motion to seek an
injunction (PDF) for the law pending an appeal. As the company revealed on its Legio blog in April, Defense
Distributed is now appealing Defense Distributed v. Grewal in the Third Circuit Court of Appeals. Initial filings
have been made, but there are no upcoming court dates currently scheduled.

Defense Distributed v. Grewal was not Defense Distributed’s only legal crusade, however. In fact, that was
entirely separate from perhaps the more wide-reaching legal case, State of Washington v. Department of State.
In this, Washington alongside several other states pursued legal action initially because they believed that, when
the Department of Justice settled its five-year legal battle with Defense Distributed in July 2018 and allowed the
CAD files in question to be reposted online, that action violated the Constitution. But in a November 2018
filing, government lawyers for the defense explained that rule changes being considered by the State
Department at the time would make any legal conflicts in Washington moot.

By February 2019, US District Judge Robert Lasnik got tired of waiting. He denied the Department of State's
motion to stay the case and allowed the proceedings to move forward. The plaintiffs soon filed a motion for
summary judgment that month, and the two sides have gone back and forth on timelines and submitting
supporting documents in either direction since. One of the defendants’ main arguments, as outlined in a June
filing, seems to be the states’ lack of "traceability and redressability"—-essentially, the fact that these files are
now out there and can't be taken offline makes this litigation moot in their view. Motions from both sides were
delivered by early June, but there is no public timetable for the case's next steps.

Out of court, pressure from Big Tech and Congress

During Heindorff's young tenure, Defense Distributed has also faced increased pressure outside of the courts
from big tech companies. This summer, Facebook seemed to clarify that "A Page representing a real brick-and-
mortar store, legitimate website or brand" could promote 3D-printed firearms "only for sale off of our services
and as long as those retailers comply with all applicable laws and regulations." But currently, Facebook

company policy also states that "3D gun printing files or instructions to manufacture firearms using 3D printers
or CNC milling machines, including links to websites where such files or instructions are made available, may
not be shared by anyone” on Mark Zuckerberg's giant social media platform. Defense Distributed does not
maintain an official brand page on the platform, and private groups that have popped up for Defense Distributed
customers typically explicitly ask members to avoid posting "DEFCAD OR OTHER LINKS!"

A NEW SIDE HUSTLE?

WASHSTATEC002795
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 308 of 378

When researching Heindorff's background last fall, Ars first learned of the distinction between Defense
Distributed and Ghost Gunner, Inc.—the latter entity was, as described in an FAQ on GhostGunner.net, "a
manufacturing concern managed by Defense Distributed." Essentially, this was a separate but related business
entity that seemed to handle actual product sales and drive revenue. (When Ars purchased a USB drive, for
instance, receipts came from a @ghostgunner.net account.)

When checking to see if the listed directors for Ghost Gunner, Inc. had been updated for 2019 (with Heindorff
theoretically replacing Wilson) in the Texas Comptroller business directory, we saw that Heindorff had recently
been added as a director to perhaps another related entity: The American Black Cross. On its website, this non-
profit states its mission as, "to aid those who have been punished for opposing the US government, and we
direct our legal aid and defense funding to cases involving substantial civil rights issues." This entity shares an
address with Defense Distributed and Ghost Gunner, Inc., and its mailing list sign-up appears to direct to a
Defense Distributed listserv error at this time. Wilson signed off on adding Heindorff to the board (replacing a
different individual) in April according to filings with the state (PDF). It's unclear what his involvement will
look like going forward and what the organization's current activity may be.

Other social media sites cracked down on distribution of 3D printed gun files and information this summer as
well. Just weeks after the nonprofit gun violence news outlet The Trace found Twitter users freely distributing
3D-printed gun design files, Twitter introduced a new policy banning such actions entirely in June. And on
reddit, a longtime subreddit devoted to Defense Distributed, r/defense distributed, was banned for violating that
site's rules about posting prohibited goods or services.

"Facebook won't allow anyone to share any links to our products. On YouTube, if videos reference Defcad
codes, they get removed. These corporations are saying knowledge of this knowledge is too dangerous for
people to have," Heindorff told Reason.com several months before this summer's social media saga. "The plans
for this gun were downloaded a million times five years ago, but apparently the knowledge this even exists is
too dangerous to talk about. That's crazy to me."

As The Trace reported, such bans haven't stopped the spread of 3D-printed gun information. Users wanting to
discuss and swap information about 3D-printed firearms simply took their discourse elsewhere. On Keybase, a
platform from dating site OkCupid that has end-to-end encryption, expiring messages, and the option for users
to verify their identities through social media accounts, a group called Deterrence Dispensed quickly rose into
the top 10 most popular Keybase teams within two weeks of the reddit ban. Entire platforms have sprung up to
fill similar voids elsewhere: GunStreamer has become a gun-focused video site; Spee.ch is a blockchain-based
media site where Deterrence Dispensed has made blueprints available for things like AR-15s and handgun
frames.

But things may only get trickier for Defense Distributed and 3D-printed gun advocates from here. States such as
New York and Washington have taken New Jersey's lead and passed their own legislation addressing 3D-
printed guns in recent weeks. And some politicians at the federal level also continue to call for bans on 3D-
printed guns.

Congressman Ted Deutsch (D-Fla.) and Senator Ed Markey (D-Mass.) put forth the 3D Printed Gun Safety Act
of 2019 in late June as the latest example. If eventually made into law, the bill would make it illegal to
"intentionally distribute, over the Internet or by means of the World Wide Web, digital instructions in the form
of Computer Aided Design files or other code that can automatically program a three-dimensional printer or
similar device to produce a firearm or complete a firearm from an unfinished frame or receiver.” So far,
however, there hasn't been any formal movement and this proposal remains one of 110 gun bills Congress
currently has on the table.

Link: hitps://arstechnica. com/tech-policy/2019/O8/at-detense-cistributed-there-have-been-few-plimpses-of-life-
afler-cody-wilson/

 

WASHSTATEC002796
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 309 of 378

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marquis Ra@stute cov | Web: PAl Homepage Siete Dept Pe

   

|[Twitter: &

   

Stay connected with State. gov:

 

Official
UNCLASSIFIED

WASHSTATEC002797
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 310 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 8/13/2019 11:17:39 AM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: FW: CPA MEDIA MONITORING: 12 August 2019

More on Cody Wilson and Vietnarn’s navy, ta name a few ...
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
LINCLASSIFIED

From: Marquis, Matthew R <MarquisMR @state.gov>

Sent: Monday, August 12, 2019 4:45 PM

To: MacPherson, Ashley N <MacPhersonAN@state.gov>; Windecker, Melissa A <WindeckerWMA@state.gov>; PM-
Strategy <PM-Strategy@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Brown, Stanley L <BrownSL@state.gov>; O'Keefe, Kevin P <OKeefeKP@state.gov>;
Miller, Michael F <Millermf@state.gov>; Mak, Daniella <MakD @state.gov>; Dudding, Maria <DuddingM@state.gov>;
Nute, Kathryn M <NuteKM3 @state.gov>; McVerry, James <James.Mcverry.ctr@dla.mil>; Phalen, Susan A
<PhalenSA@state.gov>; PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Deputy-
Directors@state.gov>; Cooper, R. Clarke <CooperRC@state.gov>

Subject: CPA MEDIA MONITORING: 12 August 2019

 

Alerts for 12 August 2019

 

“At Defense Distributed, few glimpses of life afer Cady Wilson”, Congressman Ted Deutsch (D-Fla.) and
Senator Ed Markey (D-Mass.) put forth the 3D Printed Gun Safety Act of 2019 in late June as the latest
example. If eventually made into law, the bill would make it legal to "intentionally distribute, over the Internet
or by means of the World Wide Web, digital instructions in the form of Computer Aided Design files or other
code that can automatically program a three-dimensional printer or similar device to produce a firearm or
complete a firearm from an unfinished frame or receiver.”

 

“Security Assistance: U.S. Agencies Should Improve Oversight of Human Rights Training for Foreign Security
Forces’, GAO is making three recommendations, including that the Secretary of Defense establish a process to
systematically track mandated human rights training and develop a timeline for implementing monitoring and
evaluation. DOD agreed. GAO also recommends that the Secretary of State develop a plan with a timeline to
monitor and evaluate such training. State disagreed. GAO continues to believe the recommendation is valid as
discussed in the report.

 

“Blast at rag weapons depot injures 13, cause unclear’, The base houses a weapons depot for the Iraqi federal
police and the mainly Shiite militias known as the Popular Mobilization Forces. The state-sanctioned PMF

 

WASHSTATEC002798
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 311 of 378

militias, which also receive backing from Iran, have fought alongside Iraq’s regular armed forces against the
Islamic State group.

“US-Sri Lanka nulitary necotiations hit a roadblock”, In some ultranationalist quarters there is fear that a new
agreement will pave the way for Washington to set up military bases. Lawyers opposed to the deal have raised
the alarm of U.S. troops enjoying extraterritoriality. Media commentators have questioned provisions for private
military contractors from the U.S. being given diplomatic immunity.

 

“India’s Move in Kashmir: Unpacking the Domestic and International Motivations and Implications”, In
response, China and Pakistan have been swift to mobilize in opposition. The United States, which was unaware
of the move, has largely seen it as an internal matter but has stated that it will continue to monitor the human
rights situation.

 

“Turkish sailors kidnapped off coast of Niperia are released, reports say’, Ten Turkish sailors who were
kidnapped last month off the coast of West Africa have been released, according to reports in Turkish state
media.

 

“White House Targets Foreign Aid Cash With Caps Limiting Spending”, Pressure from Congress and Secretary
of State Michael Pompeo led the Office of Management and Budget to lift a freeze on about $4 billion imposed

Aug. 3. Now the administration is trying a different tack: limiting spending to 2% of unobligated funds per day,

and then asking Congress by Aug. 20 to cancel the unspent money, according to the people, who asked not to be
identified discussing private deliberations.

 

‘4 Long-Dormant Afmcan Conflict Draws Dnusual White House Spotlight”, Mr. Bolton is putting the weight
of the White House behind a contentious plan to resolve the Western Sahara conflict by turning the screws on
the U.N. and trying to force the rival parties to cut a deal.

 

 

“As Ching Looms, Vietnam Aims to Develop a More Modern, Skilled Navy”, The Southeast Asian country
acquired six U.S. patrol boats this year. It normally taps Russia for weaponry, such as missile stealth frigates,
Hiebert said. Washington may eventually push to send its aircraft carriers to Vietnam once a year, Thayer said.
The U.S. government has been massing allies in Asia over the past two years to help contain China’s maritime
expansion.

“US threatens to pull out troops stationed in Germany in row over defence spending’, Georgette Mosbacher, the
American ambassador in Warsaw, made clear that US has other options when she called for the troops in
Germany to be transferred to Poland. “Poland meets its 2% of GDP spending obligation towards

Nato. Germany does not. We would welcome American troops in Germany to come to Poland,” Ms Mosbacher
wrote on Twitter.

 

“Army failure to prepare training could impact North Africa efforts”, The Defense Department "has tried to
force partner nations to adapt to the [department’s] abilities instead of strengthening the partner’s abilities. This
approach has resulted in the partner nation reverting to its own practices after the RAF leaves.”

 

“Over 20 US senators join canmpaion to fund Karabakh demining program’, The Senate letter, spearheaded by
Senator Menendez (D-NJ)—the Ranking Democrat on the Senate Foreign Relations Committee -encourages
USAID Administrator Mark Green to reverse course and continue US funding for the Artsakh (Nagorno
Karabakh) demining program.

 

“US/Atnica military exercise due next week”, This will be held under the theme “Partnership for Peace and
Stability” with the aim of improving operational planning and mission command capabilities with a focus on
peacekeeping operations.

 

WASHSTATEC002799
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 312 of 378

‘Turkey says US delegation hegins work on Syria safe zone”, Ankara seeks to push out U.S.-allied Syrian
Kurdish militias from border areas inside Syria, considering them terrorists aligned with a Kurdish insurgency
in Turkey. These Syrian Kurdish forces are allied with the U.S., and had fought the Islamic State group in the
area.

 

“Trump team tums to overlooked countries to blunt China's cruise missile threat’, China’s emergence as a
major rival has heightened the importance of U.S. allies around the world, including those with capital cities the
size of a small town in rural America. Pompeo’s visit highlighted the administration's effort to prevent China
from gaining the ability to win a shootout with the United States in a critical part of the world.

 

“U.S, missile shicid site in Poland taking shape”, Naval Support Facility Redzikowo is a tangible demonstration
of the U.S. commitment to collective security in Europe. It is the Navy’s newest installation, the first U.S.
installation in Poland and is co-located with the Redzikowo Force Protection Battalion at the Redzikowo
Military Base.

 

“US lets advanced combat tech come to Tame: expo”, The US government has approved an export license for
an advanced targeting tool, used to identify targets and guide bombs, so that a live demonstration can be given
at the Taipei Aerospace and Defense Technology Exhibition, a government source said yesterday.

 

“Australia to spend $340 million on special forces capability’, The government said Australia’s spending on
defense would reach 2% of gross domestic product (GDP) by the fiscal year ending June 2021 - which U.S.
President Donald Trump has said should be the spending goal for NATO alliance members.

 

“Venezucla's Crusido says sovermmoent plans to dissolve opposition-run leeislature”’, Guaido, who is also head
of congress, said the decision would be made on Monday by the all-powerful Constituent Assembly - a parallel
legislature controlled by the ruling Socialist Party - and could involve more arrests of legislators.

 

 

“YP. i 6s renlaced, not redundant, says Defence”, The F-16 will be replaced during the next decade by 34 new US
Lockheed Martin F-35s. Although the F-16s only have a 10-year life expectancy, the Air Force wants the
aircraft to remain at their best to carry out their specific tasks.

“Isracl: Election Politics Slowing IAF Acquisitions”, What complicates the already messy situation, is the IAF’s
clear need for the Bell-Boeing V-22 — in addition to a new heavy helicopter. The Israeli Defense Forces (IDF)
ground forces command want an immediate replacement for the CH-53.

 

“Russians” threatening Dutch F-16 pilots’ family”, The partners of Dutch fighter pilots who were active in
Latvia, Estonia and Lithuania in 2017, were harassed at home during this period. They received repeated,
unpleasant phone calls from people with a Russian accent who asked whether their men should not rather leave
the area, among other things, the Telegraaf reports.

 

“Bulearia transfers full amount for purchase of F-16 aircrati and associated equipment and weapons’, The
Bulgarian Department of Defence has transferred the entire amount of USD 1.2 billion under the international
government procurement contracts for the purchase of eight F-16 Block 70 aircraft and associated equipment
and weapons, the Ministry of Defence said in a press release.

 

“The Real Cast of Electing Turkey From the F-35 Program”, In the final analysis, the wider picture is clear: The
loss of trust between the United States and Turkey is real and will be hard to soon reestablish in any substantive
form. The question of whether the S-400s will actually be operational still stands, however.

 

“i China crushes Hone Kong, is Tarwan next?”, At a ttme when American reliability is being questioned
around the world, signaling uncertainty about America’s ability to defend Taiwan would further undermine
Washington’s standing as a credible ally, especially in East Asia.

 

WASHSTATEC002800
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 313 of 378

“Syrian army takes strategic town from rebels in new advance”, The capture of al-Hobeit represents the most
significant advance the army has made in Idlib province since the start of its offensive three months ago, the
Britain-based Syrian Observatory for Human Rights said.

 

“Feature: 3 years after 1S atrocities, young Yavidis team up to clear explosive hazards in northern Trag™,
Through a project by the UN Mine Action Service (UNMAS), young men and women from the ravaged Yazidi
community have teamed up to take the matter into their own hands and clear explosive hazards from Sinjar and
the surrounding villages in the northern province of Nineveh.

 

“Greek Navy plays catch-up with Turkey im naval development’, The Greek Navy is also making efforts to
strengthen its naval air force. In May, it reactivated a P-3 maritime patrol aircraft with the help of American
defence giant Lockheed Martin as an interim solution. Lockheed Martin has also been given the task of
modernising the other aircraft in the Greek fleet. Last month the U.S. State Department cleared a possible $600
million foreign military sale of seven MH-60R Seahawk multi-purpose helicopters to Athens.

 

‘OAs top allies scale back in Yemen, Saudi Arabia faces prospect of an unwinnable war’, The U.S. expects the
Saudis to press President Trump for added military assistance to make up for the UAE’s withdrawal, said a
senior U.S. official, who was not named because the official was not authorized to discuss internal assessments
publicly.

 

“Caught in the middie of a clash of giants”, Australia is caught in a conflict beyond its control with events
moving dangerously fast. The Morrison government rightly declares our US alliance is “more vital than ever”
— to balance the rise of China — yet Donald Trump’s economic warfare against Xi Jinping’s China threatens
to drive a wedge between Australian and American national economic interests.

 

“Bolton urges S. Korea to cough up $4. 8b as cost-sharing for US troops: report’, When Bolton met South
Korean National Security Office Director Chung Eui-yong on July 28, he showed a statement with details of the
US spending for stationing 28,500 soldiers here, including training fees and wages for overseas dispatch of
military forces, which totaled $4.8 billion per year.

 

“Russia's Next Challenge: A Tough Ukrainian Military That Can Fight?”, With the assistance of U.S. and
NATO military advisors, Ukraine has made significant strides in addressing the latter problem over the past
several years; though much remains to be done, Ukraine’s army is slowly taking the shape of a centralized
professional fighting force.

 

“Lawmakers Urge Dob to Expand F-35 Foreipn Miltary Sales”, In a letter sent to Defense Secretary Mark
Esper this week, Republican Sens. Marco Rubio of Florida and Pat Toomey of Pennsylvania said the U.S.
would benefit by having more F-35s on flight lines around the world.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: MarguisM Ra state sov

   

Stay connected with Srate.gov:

WASHSTATEC002801
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 314 of 378

 

Official
LINCLASSIFIED

WASHSTATEC002802
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 315 of 378

 

Message

From: Robert Bowman [robert @bowman.org]
Sent: 8/20/2019 6:07:43 AM

To: monjayr@state.gov

Subject: Status

Hello, can you tell me what is the status of RIN: 1400-AE30 which is the changes to categories |, II & Ill essentially
removing civilian firearm mfgs from having to register annually with ITAR?

Thanks,

Rob

WASHSTATEC002803
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 316 of 378

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 8/20/2019 6:35:10 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]
ce: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

Subject: Fwd: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

Rick and Joe,

 

Thanks,

John

Get Outlook for iOS

 

From: Paul, Joshua M <PaulM@state.gov>

Sent: Tuesday, August 20, 2019 1:44 PM

To: PM-DTCP-RMA; PM-CPA

Subject: FW: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

PYSA.

Official
UNCLASSIFIED

From: Paul, Joshua M

Sent: Tuesday, August 20, 2019 1:41 PM

To: H_CCU@state.gov; H_CCTasking-PM <H_CCTasking-PM@state.gov>
Ce: Darrach, Tamara A <DarrachTA@state.gov>

Subject: RE: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2013

WASHSTATEC002804
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 317 of 378

From:H CCU@state.gov <H CCU@state.gov>

Sent: Tuesday, August 20, 2019 1:39 PM

To: H_CCTasking-PM <H_ CCTasking-PM@state.gov>

Ce: Darrach, Tamara A <DarrachTA@state.gov>

Sublect: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

The response was returned via separate email. Per the HPDAS

 

Control Number: H20790801=003
Date Due: 8/6/2019

Actions:

«Reply for signature oy Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Mernber: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial flrearms and ammunition products currently on Categories |, fl, and ll of the U.S. Munitions
List (USMEL) from DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

e Far all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of ajoint action memo by H and your Bureau, Please submit the action memo on theclassified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official asker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

« All Unclassified resoonses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (6.9. H20110321=000.docx for substantive or 11002201 .docx for
constituent}. In the case of interim responses use the control number plus interim plus. (e.g.
H20710321=000interim docx for substantive or 11002201 interim.decx for constituent}

e All Classified responses to cangressianal inquiries should be submitted to CCU on ClassNet to

3 box, as a word document, named using the H Control Number (e.g.

H20110321=000.docx for substantive or 11002201 .doacx for constituent). In the case of interim responses use the

WASHSTATEC002805
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 318 of 378

control number plus interim plus. (e.g. H201 10321 =000interim docx for substantive or 11002201 interim. docx for

constituent}
Official
UNCLASSIFIED

WASHSTATEC002806
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 319 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/20/2019 7:00:50 PM

To: Paul, Joshua M [PaulJM@state.gov]

ce: PM-CPA [PM-CPA@state.gov]

Subject: FW: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019
Jash,

Let me know from our end how you propose pursuing this and what you need from us.
Glad to have you back. Like the beard.
Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 20, 2019 2:35 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: Fwd: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

Rick and Joe,

 

Thanks,
John

Get Outlook for iOS

 

From: Paul, Joshua M <PauUM@state.gov>
Sent: Tuesday, August 20, 2019 1:44 PM

WASHSTATEC002807
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 320 of 378

To: PM-DTCP-RMA; PM-CPA
Subject: FW: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

FYSA,

Official
UNCLASSIFIED

From: Paul, Joshua M
Sent: Tuesday, August 20, 2019 1:41 PM
To: H CCU@state.gov; H_CCTasking-PM <H_CCTasking-PM@state.gov>

 

Ce: Darrach, Tamara A <DarrachTA@state.gov>

Sublect: RE: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

Hi~ Lwould like to discuss with HP AS [iii

 

From:H CCU@state.gov <H CCU@state.gov>

 

Sent: Tuesday, August 20, 2019 1:39 PM
To: H_CCTasking-PM <H_ CCTasking-PM@state.gov>

 

Ce: Darrach, Tarnara A <DarrachTA@state.gov>
Sublect: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

The response was returned via separate email. Per the HPDAS

 

Control Number: H20190801=003
Date Due: 8/6/2019

Actions:

«Reply for signature oy Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, Hl, and Ill of the U.S. Munitians
List (USME} frarn DOS to Commerce's Bureau of Industry and Security (BIS).

@ Day Tasker

WASHSTATEC002808
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 321 of 378

e For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft respanse
under cover of ajoint action memo by H and your Bureau. Piease submit the action memo on theclassified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (low) side when the action memo
has been submitted.

« The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official asker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by P via action memo.

« All Unclassified respanses to congressional inquiries should be submitted to the CCU on OpenNel, as a word
document, named using the H Contral Number (6.9. H20110321=000.docx far substantive or 11002201 .docx for
constituent). In the case of interim responses use the control number clus interim plus. (e.g.
H20710321=000interim docx for substantive or 11002201 interim.decx for constituent}

e All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to

Po box, as a word document, named using the H Control Number {e.g.
H20110321=000.docx for substantive or 11002201.docx for constituent). In the case of interim responses use the
control number plus interim plus. (e.g. H201 10321 =000interim docx for substantive or 11002201 interim. docx for
constituent}

Official
UNCLASSIFIED

WASHSTATEC002809
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 322 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/20/2019 7:10:13 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Foster, John A [FosterJA2@state.gov]

ce: PM-DTCP-RMA [PM-DTCP-RMA@state.gov]

Subject: RE: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

Joe, absolutely.

Reach out already transmitted.
Best,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, August 20, 2019 3:03 PM

To: Foster, John A <FosterJA2 @state.gov>; Koelling, Richard W <KoellingRW @state.gov>

Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: RE: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

Happy to help if anything is needed on my end. Just let me know.

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

From: Foster, John A <FosterJA2 @state.gov>
Sent: Tuesday, August 20, 2019 3:01 PM

To: Koelling, Richard W <KoellingRW@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>
Subject: Re: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

Rick,
Many thanks. I appreciate it.

Best,
John

Get Outlook for 10S

 

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Tuesday, August 20, 2019 2:59:04 PM

WASHSTATEC002810
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 323 of 378

To: Foster, John A <FosterJA2@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>
Subject: RE: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

John,
Will do. Just saw Josh this morning; will engage him soonest. Keep you apprised,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Tuesday, August 20, 2019 2:35 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Cc: PM-DTCP-RMA <PM-DTCP-RMA@state.gov>

Subject: Fwd: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

Rick and Joe,

 

Thanks,
John

Get Outlook for iOS

 

From: Paul, Joshua M <PauUM@state.gov>

Sent: Tuesday, August 20, 2019 1:44 PM

To: PM-DTCP-RMA; PM-CPA

Subject: FW: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

FYSA.

WASHSTATEC002811
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 324 of 378

Official
UNCLASSIFIED

From: Paul, Joshua M

Sent: Tuesday, August 20, 2019 1:41 PM

To: H CCU@state.gov; H_CCTasking-PM <H_CCTasking-PM@state.gov>
Ce: Darrach, Tamara A <DarrachTA@state.gov>

Sublect: RE: Control Number: H20190801=003 -- Member: Cotton, Torn -- Date Due: 8/23/2019

From:H CCU@state.gov <H CCU@state.gov>

Sent: Tuesday, August 20, 2019 1:39 PM

To: H_CCTasking-PM <H_ CCTasking-PM @state.gov>
Ce: Darrach, Tamara A <DarrachTA@state.gov>

Sublect: Control Number: H20190801=003 -- Member: Cotton, Tom -- Date Due: 8/23/2019

 

Control Number: H207190801=003
Date Due: 8/6/2079

Actions:

* Reply for signature by Mary Elizabeth Taylor, Assistant Secretary, Legislative Affairs.

Member: Cotton, Tom

Subject: Writing to Secretary Pompeo and Commerce Secretary Ross regarding the transfer of export licensing authority
for sporting and commercial firearms and ammunition products currently on Categories |, Hl, and il of the U.S. Munitions
List (USML} frorn DOS to Commerce's Bureau of Industry and Security (BIS).

2 Day Tasker

« For all correspondence that will be signed by the Secretary or other Principal: Please submit a draft response
under cover of ajoint action memo by H and your Bureau. Please supmit the action memo on theclassified
(high) side to the H Staffers. Also, please advise the CCU on the unclassified (ow} side when the action memo

has been submitted.

WASHSTATEC002812
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 325 of 378

e The attached Substantive Correspondence is due in the Congressional Correspondence Unit (CCU) on the due
date indicated on the tasker.

e Document Requests: All request for DOS documents require an interim response to the Member within 2 days of
the official tasker. The interim response acknowledges receipt of the request and advises that a search for the
requested information has begun. All responsive documents must be cleared for release by F via action memo.

e All Unclassified responses to congressional inquiries should be submitted to the CCU on OpenNet, as a word
document, named using the H Control Number (6.9. H20110321=000.docx for substantive or 11002201 docx for
constituent). In the case of interim responses use the control number plus interim plus. (e.q.
H20110321-000interim.docx for substantive or 11002201 interim .docx for constituent)

« All Classified responses to congressional inquiries should be submitted to CCU on ClassNet to

Ps box, as a word document, narned using the H Control Number (e.q.
H20110321=000.docx for substantive or 11002201 .docx for constituent). In the case of interim responses use the
control number plus interim plus. (e.g. H20110327=000interim docx for substantive or 1100226 1interim docx for
constituent)

Official
UNCLASSIFIED

WASHSTATEC002813
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 326 of 378

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 8/20/2019 10:05:52 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Rob Monjay and Cats I-III

i'm completely open on Thu morning, so feel free to choose any time that works for you. Thanks!

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Tuesday, August 20, 2019 6:04 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: Rob Monjay and Cats I-III

Rob acknowledged that he needs to chat with us about Cats |-lll. He suggested a meeting in HST tomorrow
morning or Thursday morning. |’m pretty tied up tomorrow with a meeting with Cat and then the staff
meeting. Is there a time that would work for you on Thursday? If so, | can send an invite and try to pin him
down.

Christine

WASHSTATEC002814
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 327 of 378

Appointment

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 8/21/2019 2:34:01 AM

To: Monjay, Robert [MonjayR@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]
Subject: Cats I-lfl Discussion

Location: HST 6806

Start: 8/22/2019 2:00:00 PM

End: 8/22/2019 2:30:00 PM

Show Time As: Tentative

Recurrence: (none)

Rob,
i'm tied up tomorrow morning but | hope this time works for you on Thursday.
Christine

WASHSTATEC002815
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 328 of 378

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 8/22/2019 11:35:24 AM

To: Khawam, Joseph N [KhawamJN@state.gov]; Minarich, Christine M [MinarichCM @state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

Subject: Cats I-Ilf

Attachments: Tab 1 - Cat i-Ill Final FRN BIS controls on 3D printing in preamble.docx

Joe and Christine,

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: a -

Official - SBU
UNCLASSIFIED

WASHSTATEC002816
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 329 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 8/22/2019 2:32:40 PM

To: Monjay, Robert [MonjayR@state.gov]
Subject: FW: Cats I-Ill

Attachments: Tab 1 - Cat i-Ill Final FRN BIS controls on 3D printing in preamble.docx

Rob

 

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

Official - SBU
UNCLASSIFIED

From: Monjay, Robert <MonjayR@state.gov>

Sent: Thursday, August 22, 2019 7:35 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Ce: Hart, Robert L <HartRL@state.gov>; Foster, John A <FosterJA2 @state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Subject: Cats I-lll

Joe and Christine,
| revised the Cats I-III rul

    

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

 
 

Mobile:
Email: MonjavyR@state.gov

 
 

Official - SBU
UNCLASSIFIED

WASHSTATEC002817
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 330 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/23/2019 10:56:26 AM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Monjay, Robert [MonjayR@state.gov]; Paul, Joshua M
[PauliIM@state.gov]; Foster, John A [FosterJA2 @state.gov]

Subject: Re: Cats I-lli

Sarah, Talked to josh yesterday. He’s in favor. Can do this after staff meeting today.

Get Outlook for iOS

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, August 23, 2019 6:53:32 AM

To: Monjay, Robert <MonjayR@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Paul, Joshua M
<PaulJM @state.gov>; Foster, John A <FosterJA2 @state.gov>

Subject: Re: Cats -lll

Vd suggest a quick call on our side then probably a discussion with Jeff Kovar,

 

Can we have a call this morning? I can make whatever ever work. Josh-

Would also be good if you could make it. Say 10am?

 

From: Monjay, Robert <MonjayR@state.gov>

Sent: Friday, August 23, 2019 6:16:21 AM

To: Koelling, Richard W <KoellingRW@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Foster, John A <FosterJA2 @state.gov>

Subject: Cats I-lll

Thad two meetings on Cats 1-TI on Thursday.

 

WASHSTATEC002818
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 331 of 378

 

Thanks
Rob

Robert Monjay
Office: 202-663-2817

=

WASHSTATEC002819
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 332 of 378

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 8/23/2019 2:22:56 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; McKeeby, David | [McKeebyDI@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]

Subject: Ghost Email to A/S Ashooh

 

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | [BI BlackBerry: i = Fax: 202.647.4055
| e-mail: Paul JM@State.Gov |“0i Web: www.state.gov/A/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with State.gov:

 

This message is

 

per E.O. 12958

WASHSTATEC002820
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 333 of 378

Official
UNCLASSIFIED

WASHSTATEC002821
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 334 of 378

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 8/23/2019 2:26:06 PM

To: Paul, Joshua M [PaulJM@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; McKeeby, David | [McKeebyDi @state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

Subject: Re: Ghost Email to A/S Ashooh

This looks fine to me

 

From: Paul, Joshua M <PauliM@state.gov>

Sent: Friday, August 23, 2019 10:22:56 AM

To: Windecker, Melissa A <WindeckerMA@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>

Subject: Ghost Email to A/S Ashooh

 

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC002822
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 335 of 378

@ Phone: 202.647.7878 |G) BlackBerry: MM) & Fax: 202.647.4055
| e-mail: Paul JM@State.Gov |“0i Web: www.state.gov/A/pm/

 

http://ewitter.com/StateDeptPM

Stay connected with Srate.gov:

 
    

This message is £7 per E.O. 12958

Official
UNCLASSIFIED

WASHSTATEC002823
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 336 of 378

 

Message

From: Windecker, Melissa A [WindeckerMA@state.gov]
Sent: 8/23/2019 2:58:11 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

Subject: GHOST Email To A/S Ashooh, Commerce RE: CATS

 

WASHSTATEC002824
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 337 of 378

 

Message

From: Windecker, Melissa A [WindeckerMA@state.gov]

Sent: 8/23/2019 2:58:28 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M
[PaulJIM@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; McKeeby, David | [McKeebyDI @state.gov]

Subject: RE: Ghost Email to A/S Ashooh

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, August 23, 2019 10:57 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM @state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; McKeeby, David | <McKeebyDI@state.gov>

Subject: RE: Ghost Email to A/S Ashooh

Sorry, got two letters flipped. Richard.ashooh@bis.doc.gov.

 

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Koelling, Richard W

Sent: Friday, August 23, 2019 10:54 AM

To: Heidema, Sarah J <HeidernaS/@state.gov>; Paul, Joshua M <PaulM@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; McKeeby, David | <McKeebyDIi@state.gov>

Subject: RE: Ghost Email to A/S Ashooh

Josh,
Address is Richard.ahsooh@bis.doc.gov.

 

Cheers,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

WASHSTATEC002825
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 338 of 378

From: Heidema, Sarah J <HeidemaS/] @state.gov>

Sent: Friday, August 23, 2019 10:26 AM

To: Paul, Joshua M <PaulJM@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>

Cc: Hart, Robert L <HartRL@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>
Subject: Re: Ghost Email to A/S Ashooh

This looks fine to me

 

From: Paul, Joshua M <PaulJIM@state.gov>

Sent: Friday, August 23, 2019 10:22:56 AM

To: Windecker, Melissa A <WindeckerMA@state.gov>

Cc: Hart, Robert L <HartRL@state.gov>; McKeeby, David | <MckeebyDI@state.gov>; Heidema, Sarah J

<HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: Ghost Email to A/S Ashooh

 

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | | Fax: 202.647.4055

WASHSTATEC002826
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 339 of 378

e-mail: Paul JM@State.Gov |~0i Web: www.state.gev/t/pm/

 

http://twitter.com/StateDeptPM

Stay connected with Srate. gov:

 

This message is

 

per E.O, 12958

Official
UNCLASSIFIED

WASHSTATEC002827
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 340 of 378

 

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/25/2019 2:47:43 AM

To: Miller, Michael F [Millermf@state.gov]

Subject: Fwd: Cats I-ill

ke I 2 provide further details on
Monday.

Vir,

Rick

Get Gutleok for 10S

 

From: Koelling, Richard W

Sent: Friday, August 23, 2019 7:47:58 AM

To: Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Monjay, Robert
<MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>

Subject: RE: Cats 1-lll

John is on leave, Rob has gone to greener pastures, so it may just be us. Josh, we'll touch base right before the hudale.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Paul, Joshua M <PauliM@state.gov>

Sent: Friday, August 23, 2019 7:46 AM

To: Koelling, Richard W <KoellingRW @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Monjay, Robert
<MonjayR@state.gov>; Foster, John A <FosterJA2 @state.gov>

Subject: RE: Cats 1-lll

Hah ~ interesting. Thanks, yes, happy to do in my office at 19am. | can provide a call-in line if it’s more than just us and
Sarah?

Official
UNCLASSIFIED

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Friday, August 23, 2019 7:33 AM

WASHSTATEC002828
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 341 of 378

ceatuevienericcectntetencncnccneresSfinercentncntenenceceReteccnence, Fe PON BBN MMORA RCN Me ON 0 Ue ryesteacbccueabeceerar®Wuesineruerenrversesctobeeveente

<PauliM @istate gov>; Foster, John A <FosterJA2 @ state. goy>
Subject: RE: Cats 1-ill

 

Josh,
We can take this in your office immediately following the standup, if you're free. (not sure if my earller message made it
out).

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

Sent: Friday, August 23, 2019 6:54 AM
To: Monjay, Robert <MaonjayR @state.gov>; Koelling, Richard W <KoelingRW @state.eov>; Paul, Joshua M

 

Subject: Re: Cats |-lll

Vd suggest a quick call on our side then probably a discussion with Jeff Kovar.

 

Can we have a call this morning? I can make whatever ever work. Josh-

Would also be good if you could make it. Say 10am?

 

io

From: Monjay, Robert <Moniayk @state.gav>

Sent: Friday, August 23, 2019 6:16:21 AM

 

Subject: Cats I-ill

I had two meetings on Cats I-ITT on Thursday.

 

WASHSTATEC002829
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 342 of 378

 

Thanks
Rob

Robert Monjay

Office: 202-663-2817

Mobile as

WASHSTATEC002830
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 343 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/26/2019 2:55:57 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Hart, Robert L [HartRL@state.gov]
ce: Windecker, Melissa A [WindeckerMA@state.gov]; PM-CPA [PM-CPA @state.gov]

Subject: RE: Senate and USML Categories Lil, II Follow-up

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, August 26, 2019 9:49 AM

To: Paul, Joshua M <PaulJM@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Hart, Robert L
<HartRL@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-CPA@state.gov>

Subject: Re: Senate and USML Categories 1,11, III Follow-up

 

Thanks!

 

From: Paul, Joshua M <PauliM @istate.gov>
Sent: Monday, August 26, 2019 9:42:34 AM

<HeidemaS) @istate. gov>
Cc: Windecker, Melissa A <\WindeckerMAGistate gay>; PM-CPA <PM-CPA@ state goy>
Subject: FW: Senate and USML Categories |,II, Ill Follow-up

SBU

 

 

From: Richard Ashooh <Richard Ashaoh G@his doc sov>

 

Sent: Monday, August 26, 2019 9:40 AM

 
 

Ce: James Sullivan @tracde.gov; Wilson, Patrick (Federal) <pwilson@doc.gov>; Paul, Joshua M <PaulM@is
Heidema, Sarah J <HeideraS) @state.gov>; Koelling, Richard W <KoellinghW @istate zov>; Matthew Borman
<Matthew.Borman@bis.doc.goav>; Lopes, Alexander <alexancder lopes@ bis.dec.gov>; Anne Teague

<Anne Teasue®i bis dac.gov>; Abraham, Liz <LAbrahami@dac.gov>; Jessica Curyto <Jessica. Curyto @ bis. doc.goyv>
Subject: RE: Senate and USML Categories |, II, II Follow-up

 

 

 

 

WASHSTATEC002831
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 344 of 378

 

From: Cooper, R. Clarke <CooperkC@state goy>

Sent: Friday, August 23, 2019 7:04 PM

To: Richard Ashooh <Richard Ashooh@his.doc.gov>

Heidema, Sarah J <HeldernaSj @state.gzov>; Koelling, Richard W <KoellingRW Gistate zav>
Subject: Senate and USML Categories I,lI, Il! Follow-up

   

Dear Richard,

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

Bad

ENGAGE. ENHANCE. ENABLE.

 

WASHSTATEC002832
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 345 of 378

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 8/26/2019 8:03:27 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: RE: Your Meeting with Rachel Schiller today and DTCP update

Thanks Rick this is very helpful.

Unclassified

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, August 26, 2019 2:19 PM

To: Miller, Michael F <Millermf@state.gov>

Subject: RE: Your Meeting with Rachel Schiller today and DTCP update

Mike,
im sure you've been keeping up with the Cats |-Jll drama. Cooper reached out to Ashooh

   

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

Unclassified

WASHSTATEC002833
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 346 of 378

From: Miller, Michael F <Milermf@istate,
Sent: Monday, August 26, 2019 2:05 PM

Le

   

Subject: RE: Your Meeting with Rachel Schiller today and DTCP update

Thanks Rick

MM

Unclassified

sneneenruretervarnerernencesSWicecvuevercttneretedekeveencet

Subject: Your Meeting with Rachel Schiller today and DTCP update
Importance: High

Mike,

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy

Department of State
202-863-2828

Unclassified

WASHSTATEC002834
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 347 of 378

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 8/26/2019 8:12:10 PM

To: Hart, Robert L [HartRL@state.gov]
Subject: RE: Cats I-lfl

Viaking sure you have this as well - don’t see you copied for whatever reason.

MM

SBU

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Saturday, August 24, 2019 10:48 PM

To: Miller, Michael F <Millermf@state.gov>
Subject: Fwd: Cats I-ill

 

Vir,
Rick

Get Outlook for 108

 

From: Koelling, Richard W

Sent: Friday, August 23, 2019 7:47:58 AM

To: Paul, Joshua M <Paull M@state gov>; Heidema, Sarah J <Heidemadli@state gov>; Monjay, Robert
<MonjayR state. gov>; Foster, John A <FosterJA2 @ state. zov>

Subject: RE: Cats I-lll

 

John is on leave, Rab has gone to greener pastures, so it may just be us. Josh, we'll touch base right before the huddle.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Paul, Joshua M <Paul i Mi@state.goy>
Sent: Friday, August 23, 2019 7:46 AM

 

WASHSTATEC002835
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 348 of 378

<Moniayh @state.sov>; Foster, John A <FosterJA2 @state.gov>
Subject: RE: Cats 1-ill

Hah ~ interesting. Thanks, yes, happy to do in my office at 10am. | can provide a call-in line if it’s more than just us and
Sarah?

Official
UNCLASSIFIED

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Friday, August 23, 2019 7:33 AM

To: Heidema, Sarah J <HeidemaSi @state. gzov>; Monjay, Robert <MonjayR@state.gov>; Paul, Joshua M

 

Subject: RE: Cats I-lll

Josh,
We can take this in your office immediately following the standup, if you're free. (not sure if my earlier message made it
out}.

Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

Official
UNCLASSIFIED

From: Heidema, Sarah J <HeidemaS] @state.gov>

Sent: Friday, August 23, 2019 6:54 AM

To: Monjay, Robert <MonjayR @state.gov>; Koelling, Richard W <Koeiling RW @istate.gov>; Paul, Joshua M
<PaullM state sov>; Foster, John A <FosterJA? G@istate goy>

Subject: Re: Cats I-lll

   

Pd suggest a quick call on our side then probably a discussion with Jeff Kovar.

 

Can we have a call this morning? | can make whatever ever work. Josh-

Would also be good if you could make it. Say 10am?

 

From: Monjay, Robert <Moniayk @istate.gov>
Sent: Friday, August 23, 2019 6:16:21 AM

To: Koelling, Richard W <KoellingRW @state.zov>; Heidema, Sarah J <HeidemaSJ@ state. gov>; Paul, Joshua M

WASHSTATEC002836
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 349 of 378

Subject: Cats I-ill

L had two meetings on Cats I-TI on Thursday.

 

Thanks

Rob

Robert Monjay
Office: 202-663-2817

WASHSTATEC002837
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 350 of 378

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 8/27/2019 3:40:37 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: Bloomberg: Is a Printed Gun Free Speech? This Isn't Your 1791 Right to Arms

 

Is a Printed Gun Free Speech? This Isn't Your 1791 Right to Arms
By Erik Larson
27 August 2019

It’s a question of who’s violating the U.S. Constitution when it comes to print-at-home guns -- the federal
agency accused of recklessly deregulating the weapons or the states that claim they’re a threat to public safety.

A federal judge could provide an answer any day now -- and address the balance of power between states and
the federal government -- in a ruling on digital blueprints that a small gun-technology company, Defense
Distributed, wants to publish online for anyone with a 3-D printer.

The Obama administration blocked the company’s publishing effort for years on the grounds that it would
violate an arms-export law, but the State Department reversed course in June 2018 and gave Defense
Distributed a green light. The company’s website called it "our most famous victory."

The states quickly sued, seeking to invalidate a settlement that had been negotiated quietly between the federal
government and Defense Distributed. President Donald Trump publicly criticized printable guns while his
administration defended the deal.

“The evidence shows that the State Department failed to consider the national security implications of
deregulation in light of the unique properties of untraceable, undetectable, 3D-printable plastic firearms,” the
states said.

The suit claims the accord violates the Tenth Amendment of the U.S. Constitution by eroding the state’s police
powers. Austin, Texas-based Defense Distributed says the states are violating the First Amendment by
restricting what it can publish. Both sides asked a federal judge in Seattle to rule in their favor without a trial,
making their arguments in a series of court filings over the summer.

A ruling could come at any time, and appeals are likely.

Defense Distributed says the entire country is being harmed by the effort to block “digital gunsmiths” from
accessing the blueprints, comparing the dispute to past state efforts to stop school desegregation or gay
marriage. Making gun blueprints available online is a quintessential free-speech right, no different from
speaking on a street corner or publishing a book, it says.

“Recalcitrant states want an order forcing federal officials to re-impose that unconstitutional regime on the
theory that the ‘First Amendment is irrelevant,’” the company said in a June filing.

The free-speech fight was envisioned as early as 2012 by former Defense Distributed chief executive officer

Cody Wilson, who recruited a team to develop “the first entirely 3-D printed pistol” dubbed the Liberator,
according to the group’s website. He was eager for a fight, and compared his company to WikiLeaks.

WASHSTATEC002838
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 351 of 378

“Wilson directed a new, free speech approach to undermining the ideological forces of American gun control,”
the website says. “The Wiki Weapon Project is the philosophical and practical cornerstone of all Defense
Distributed efforts.”

G.S. Hans, a professor at Vanderbilt Law School who isn’t involved in the case, said the lawsuit is complicated
due to strong First Amendment principles allowing for publication of code online.

The states, led by Washington, argue that under the Tenth Amendment, police power is a “critical function
reserved to the states.”

The settlement “purports to allow any U.S. citizen to manufacture and use an undetectable and untraceable
weapon -- regardless of their age, mental health status, or criminal history -- in violation of Washington’s public

safety laws,” the states said.

The State Department is also seeking to have the suit thrown out, but the government’s filings don’t come out in
support of printable guns.

“Manufacture or possession of plastic guns that are undetectable is a serious federal crime, punishable by up to
five years in prison,” the agency said in the first line of a March filing with the court. “The Department of

Justice, among other agencies, enforces this prohibition, and will continue to do so vigorously.“

Instead, the agency argues that the arms-export law simply doesn’t apply to blueprints marketed toward
domestic users. The law is intended to block export of arms to potential enemies abroad, it says.

The lawsuit “misunderstands the nature of the Department of State’s authority,” government lawyers argued.

Free speech aside, the company argues that the suit is pointless because the files have already been downloaded
millions of times during a brief period when they weren’t blocked.

“The whole world already has the files at issue, and always will,” Defense Distributed said in a filing.

Link: https://www, bloomberg. com/news/articles/2019-08-27/is-a-nrinted-pun-tree-speech-this-isn-t-your-1791-

 

ripht-to-arms

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: MarguisM Ra state sov

   

Stay connected with Srate.gov:

 

Official

WASHSTATEC002839
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 352 of 378

UNCLASSIFIED

Unclassified

WASHSTATEC002840
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 353 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/27/2019 4:54:40 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]; Teresa Telesco [Teresa.Telesco@bis.doc.gov]
Subject: RE: DOC Contact

Tim,

Thank you.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

Unclassified

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Tuesday, August 27, 2019 12:04 PM

To: Koelling, Richard W <KoellingRW@state.gov>; Teresa Telesco <Teresa.Telesco@bis.doc.gov>
Subject: RE: DOC Contact

 

From: Koelling, Richard W <KoellingRW @istate gav>

Sent: Tuesday, August 27, 2019 11:35 AM

To: Timothy Mooney <Timothy. Mooney@ bis.doc.zav>; Teresa Telesco <Taresa Telescn @ibis. doc. goy>
Subject: DOC Contact

 

 

Tim, Teresa,

i'm trying to reach out to a Mr. Alex Lopes in Commerce. He is heavily involved in the editing of the Cat I-Ill rule on your
end, and | was hoping to touch base with him. Would you happen to have contact information for him?

Thanks for your assistance in advance.

v/r, Rick

Richard W. Koelling, Jr.
Deputy Director (Acting)

WASHSTATEC002841
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 354 of 378

Office of Defense Trade Controls Policy
Department of State
202-663-2828

Unclassified

WASHSTATEC002842
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 355 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/27/2019 5:16:33 PM

To: Lopes, Alexander [alexander.lopes@bis.doc.gov]; Douglas. Hassebrock@bis.doc.gov
Subject: USML Categories I-Ilf Rules

Alex, Douglas,
idan’t believe we've met. Until recently Rab Monjay worked for our office and as you are probably well aware, was the
chief author of our Cats Hl regulation. With his departure to private practice, he will be sorely missed.

 

Anything you can provide would be of value.
Thank you.

Best regards,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SBU

WASHSTATEC002843
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 356 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 8/27/2019 6:20:09 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]
Subject: RE: DOC Contact

Tim, | Just spoke with Doug. You may actually be the person | need to chat with. issue is Cat I-ll rule. Are you the POC for
that now?

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Tuesday, August 27, 2019 12:04 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Teresa Telesco <Teresa.Telesco@bis.doc.gov>
Subject: RE: DOC Contact

 

From: Koelling, Richard W <KoellingRW @state.eov>

Sent: Tuesday, August 27, 2019 11:35 AM

To: Timothy Mooney <Timothy Moaney@ bis.doc.gov>; Teresa Telesco <Teresa Telesco@bis. doc goy>
Subject: DOC Contact

 

 

Tim, Teresa,
i'm trying to reach out to a Mr. Alex Lopes in Commerce. He is heavily involved in the editing of the Cat I-Ill rule on your
end, and | was hoping to touch base with him. Would you happen to have contact information for him?

Thanks for your assistance in advance.
v/r, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

WASHSTATEC002844
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 357 of 378

202-063-2828

Unclassified

WASHSTATEC002845
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 358 of 378

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 8/28/2019 5:47:54 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]
cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: The Trace: 3D-Printed Gun Group Moves to Tumblr

 

3D-Printed Gun Group Moves to Tumblr
By Champe Barton
27 August 2019

Banned by the major social media platforms, the 3D-printed gun community migrated this summer to less-
trafficked corners of the Internet. But the most provocative proponent of homemade firearms, Deterrence
Dispensed, hasn’t given up just yet: On July 31, its de facto leader, an online anarchist who calls himself
IvanTheTroll, set up an account on Tumblr, the niche microblogging site. Deterrence Dispensed is now using
Tumblr to post weekly updates, and share updates to gun construction, including blueprints to print weapons at
home.

3D-printed guns can be manufactured at home out of cheap plastics. They lack serial numbers, making them
untraceable to law enforcement. While creating gun parts with a 3D-printer is allowed in many states, the
legality of disseminating blueprints for the builds is more precarious. Democratic lawmakers have called for
social platforms to prevent the sharing of plans, arguing that failing to do so facilitates the spread of dangerous
weapons unknown to authorities.

Twitter, YouTube, Reddit, and Facebook all prohibit the sharing of 3D-printed gun plans. Several of the
platforms have removed content posted by Deterrence Dispensed and IvanTheTroll, or banned their accounts.
Tumblr has no policy against the distribution of 3D-printed gun plans.

Deterrence Dispensed’s expansion to Tumblr comes at a transitional time for the microblogging site. The
platform’s growth has steadily declined since Yahoo purchased it for $1.1 billion in 2013. Under the new
ownership, Tumblr banned adult content in December 2018, a move cited for the loss of a third of its users. In
mid-August of this year, Automattic, the parent company of WordPress, acquired Tumblr for just $20 million.

Despite Tumblr’s ban on adult content, the site still remains a gathering place for controversial groups. Reports
by several news organizations identified a thriving community of white supremacists on the platform. Likewise,
NSFW content creators continue to use the site in large numbers.

Deterrence Dispensed’s presence on Tumblr harks back to the early days of the 3D-printed gun movement,
when Defense Distributed, the first well-known organization to share plans, used the platform to share updates
and florid calls to action. (Defense Distributed had stopped posting on Tumblr in 2016.)

In interviews following Tumblr’s acquisition, Automattic’s CEO, Matt Mullenweg, has signaled a willingness
to stake out a harder line on content moderation. Mullenweg told The New York Times that he believes he “can
take a humane and iterative stance” to policing site content, one that “strikes a really good balance between
nurturing the type of conversation and communities and user experience that you want people to have while still
allowing for a wide variety of expression.”

WASHSTATEC002846
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 359 of 378

Mullenweg has not publicly addressed the issue of 3D-printed guns.

When contacted about Defense Distributed’s use of its platform, a spokesperson for Automattic directed The
Trace to Tumbir’s press team. Tumblr did not respond to a request for comment.

IvanTheTroll also declined to be interviewed for this article. On Keybase, the encrypted chat app used by
Deterrence Dispensed to communicate, many members of the group reacted approvingly to the group’s
existence on Tumblr, but some were skeptical. “If Tumblr seems like a weird venue for this content, don’t
worry,” one member wrote in the group’s chat. “I’m sure it will move again soon when [Ivan] gets banned
there.”

Link: bites: //www thetrace. ora/rounds/3d-printed-gun-sroun-moves-to-tum iy’

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marquis Ra@stute cov | Web: PAl Homepage Siete Dept Pe

   

|[Twitter: &

   

Stay connected with State. gov:

 

Official
UNCLASSIFIED

Unclassified

WASHSTATEC002847
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 360 of 378

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 8/28/2019 8:45:15 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

cc: PM-CPA [PM-CPA@state.gov]; PM-Directors [PM-Directors@state.gov]; PM-Deputy-Directors [PM-Deputy-
Directors@state.gov]; PM-POLAD-DL [PM-POLAD-DL @state.gov]; Brown, Stanley L [BrownSL@state.gov];
O'Keefe,Kevin P [OKeefeKP@state.gov]; Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov];
Dudding, Maria [DuddingM@state.gov]; Nute, Kathryn M [NuteKM3 @state.gov]; McVerry, James
[James.Mcverry.ctr@dla.mil]; Phalen, Susan A [PhalenSA@state.gov]; Cooper,R. Clarke [CooperRC@state.gov];
Ryan.M.Tully@nsc.eop.gov

Subject: CPA MEDIA MONITORING: 28 August 2019

 

Alerts for 28 August 2019

 

“Turkey must move S-400s 'out of the country,’ Esper says”, Turkey "would have to get rid of the S-400
program, completely out of the country and out of whatever, and then we could consider" readmission to the F-
35 program, Esper added. That clarifies a U.S. position that appears to include different red lines for different
Turkish actions. Secretary of State Mark Pompeo said last month that Turkish "activation" of the S-400, rather
than mere delivery of the system, would be “unacceptable” and could trigger sanctions.

 

3

“US, Export Controls and “Published” Encryption Source Code Explained”, Despite the legal victory in the
Bernstein case, open source software with encryption remains subject to U.S. export control laws and
regulations. Nevertheless, the lower burdens on export have opened the door for millions of people around the
world to benefit from higher security. Although such software no longer is subject to the onerous restrictions
under the ITAR or the EAR, however, some small requirements remain.

 

“Now US-ASEAN Naval Drills a ‘Halancime Act’ with Beiline”’, The US-ASEAN exercise along the sea's
southwestern flank follows China's own first-ever maritime drills with the bloc in October in the sea's far north.
And like those with China, the drills with the United States will wrap up within a week and engage a total of
eight ships, according to the Thai Navy.

 

“Yemen government forces storm Aden, seize airport: residents, officials”, Yemen government forces on
Wednesday captured Aden airport from southern separatists and attacked the city’s eastern suburbs, residents
and officials said, in renewed fighting that deepened a rift between supposed allies in a Saudi-led coalition.

 

“Lebanese troops fire at Israchi drone in south Lebanon”, A security source told Reuters that troops fired shots
from M16 assault rifles. Lebanon’s President Michel Aoun had said on Monday his country had a right to
defend itself after two Israeli drones crashed in Beirut suburbs on Sunday.

 

“Russia and Turkey mull fehter iet cooperation in further challenge to US. and NATO allies’, The two sides
held “technical consultations” on the joint creation of a fighter jet as well as “initial talks” on developing a
Turkish fighter aircraft, Russian media cited officials from Russia’s Federal Service for Military Technical
Cooperation as saying. The body reports directly to Putin.

 

“3D-Printed Gun Group Moves to Tumbir’, While creating gun parts with a 3D-printer is allowed in many
states, the legality of disseminating blueprints for the builds is more precarious. Democratic lawmakers have
called for social platforms to prevent the sharing of plans, arguing that failing to do so facilitates the spread of
dangerous weapons unknown to authorities.

 

WASHSTATEC002848
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 361 of 378

“US Al Forces Africa builds partnerships through APF Kenya”, “The African Partnership Flight is U.S. Air
Forces Africa’s premier security cooperation program with African partner nations intended to foster military
collaboration and strong, long-lasting relationships with and between African partner nations,” said Maj. Erik
Anker, U.S. Air Forces Africa lead planner.

 

“Angola: US$300 min reguired to clear minefields”, Adriano Goncalves, who was speaking on the sidelines of
the strategy for mine action in Angola seminar, said that support for the Angolan demining process has been
decreasing for ten years.

 

“India to pay in Rupees for 8-400 missile system fromm Russia, says top Russian diplomat’, Days ahead of Prime
Minister Narendra Modi’s visit as a chief guest to Eastern Economic Forum in Vladivostok, Russia on
Wednesday confirmed the delivery of S-400 Triumf advanced air defence missile system from Russia will start
in 2023. Also, a new payment route has been formalised — rupee-rouble payment mode has been formalised.

 

“Trump administration preparing for talks with Iran-backed Houthis in Yernen: report’, The effort is reportedly
aimed at convincing Saudi Arabia to take part in secret talks with the rebels in Oman to help broker a cease-fire
in the conflict, which has emerged as a front line in the regional proxy war between Riyadh and Tehran.

 

“P34 issue separate from other relations with Turkey - Pentagon official’, “We are keeping the F-35 and
Turkey separate and distinct from any other activities with Turkey. It was very clearly an S-400 issue with the
F-35,” said Lord and added that the U.S. State Department had the lead on any pursuits regarding the
Countering America's Adversaries Through Sanctions Act (CAATSA). There is bipartisan support in the U.S.
Congress to take further punitive measures against Turkey, but no concrete steps have been taken to date.

 

 

“Trucp's North Roresa point man pets a look for No. 2 State Dept. job”, While it’s early in the selection process
for the job, multiple officials said that Biegun, a former auto executive who has been the point man on working-
level negotiations with the North Korean regime, is a strong candidate.

“Hawati Guard teams with Indonesia for key mussion planning’, The Hawaii National Guard is a state partner
with Indonesia and regularly holds combined exercises and events to increase the depth of that relationship.
This is the second year Hawaii and Indonesia have participated in an operation design seminar.

 

“Understanding the Role of U.S, Industry in the Arms Trade Treaty’, U.S. industry played a key role in the
ATT negotiations, working to ensure there were no unintended consequences that would undermine the
legitimate trade in conventional weapons or create additional costs or burdens for industry doing business in
legal and responsible ways.

 

“Weamen and War: Understanding the Nexus of Gender and Conflict”, The gendered language of war,
justification of conflict based on protecting women, and considerations of gender in peacekeeping missions are
the central topics of discussion.

 

“Saudi vice defence minister Prince Khalid bin Salman in US for Yemen talks”, US officials said the visit
centred on Yemen discussions as the Trump administration considers new approaches to end the four-year-old
war between the internationally recognised Yemeni government and the Iran-backed Houthi rebels.

 

“State Department clears five foreign military sales, including $3.35 imterceptor deal for Janan”, The possible
sale to Japan includes 73 SM-3 Block HA missiles, as well as associated Mk-29 cannisters and other support
equipment, according to the Defense Security Cooperation Agency. Japan has co-developed the SM-3 Block
ITA with the United States, involving an industry team of Mitsubishi Heavy Industries and Raytheon.

 

WASHSTATEC002849
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 362 of 378

“Export Controls in the Age of AP’, In the case of AI, however, there are few components over which the
United States has a clear monopoly, or where allies who can produce the target components are willing to
harmonize their export control systems with that of the United States. This limits the effectiveness of export
controls in achieving a comprehensive restriction on the availability of AI technologies on the international
market.

 

“Hundreds OF Thousands OF Landmines Remain From Korean War But Serve No Purpose”, Activists estimate
around a thousand people have been killed or maimed by landmines in recent decades. South Korea only passed
a law mandating compensation for victims in 2014. Today, South Korean, or ROK, soldiers are clearing some
landmines in order to dig for the remains of soldiers killed in the battle for Arrowhead Ridge during the Korean
War.

 

“Un In Arms: Ukranian Airerafi-Fneine Plant Caught Up in US-China Rivalry”, The possible sale of Motor
Sich -- a maker of engines for missiles, helicopters, and jets -- to the Chinese provoked a raid of its
Zaporizhzhya headquarters by Ukraine's Security Service in early 2018 and the seizure of its shares.

 

“Swiss seck package deal of ground-based weapons, combat aircraft”, The Swiss government plans to make the
integration of combat aircraft and ground-based air defense assets a key benchmark in its planned $8 billion Air
2030 program, according to officials.

 

“US State Department clears $4.25 in arms sales to Japan, SKorea, Hunpary, Lithuania and Denmark”, The
sales, announced on the Defense Security Cooperation Agency website, would bring the total Foreign Military
Sales cases cleared by the State Department to $51.9 billion with roughly five weeks to go in fiscal 2020.

 

“Challenges Pile up on US.-South Korea Alliance Agenda”, What is the future of cost-sharing arrangements
with South Korea after the Trump administration’s unreasonable demands for steep increases in its
contributions?

 

“U.S. expresses concern over S, Korea's drills around Dokdo”, The State Department seems to be taking a
hardline approach to pending issues related to Seoul while it had said that the issue of (territory) sovereignty
should be resolved by South Korea and Japan in a peaceful manner.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguis At RGostale, gay

  

Stay connected with State. gov:

 

Official
UNCLASSIFIED

WASHSTATEC002850
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 363 of 378

Unclassified

WASHSTATEC002851
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 364 of 378

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 8/30/2019 8:25:49 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: Senate and USML Categories 1,11, II Follow-up

Thanks Rick - can you send me Ashooh’s reply? Since ’'m not copied on the outbound, | don’t know that I’ve ever seen
it (could be wrong)..which would account for the blank look you got from me when we discussed this. :o}

SBU

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Saturday, August 24, 2019 10:36 PM

To: Miller, Michael F <Millermf@state.gov>

Subject: Fwd: Senate and USML Categories 1, li, Ill Follow-up

Mike, I thought CC had cc’d you on this but appears he had not. Cat is fully informed that this reachout took
place after a conference call among CPA, me, and Sarah.

 

Vir Rick
Get Chitlook for 108

 

From: Cooper, R. Clarke <CooperRC @ state gov>

Sent: Friday, August 23, 2019 7:03:55 PM

To: Richard ashooh@bis.doc.sov <Richard. ashooh@ bis. doc gav>

Ce: Sullivan, James <lames.Sullivan@tracie.gov>; Wilson, Patrick (Federal) <owillsen@dec.gov>; Paul, JoshuaM

 

Subject: Senate and USML Categories I, II, Ili Follow-up

Dear Richard,

 

WASHSTATEC002852
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 365 of 378

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002853
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 366 of 378

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 8/30/2019 8:31:47 PM

To: Miller, Michael F [Millermf@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: Fwd: Senate and USML Categories [,ll, II Follow-up

Mike, here is Ashooh’s response per your request. While I’m fond of this remote access Outlook program, it
does not translate well in confirming whether our intended emails are arriving as intended. This one is an
example of that. Please confirm if this one includes the right text from Ashooh. Thanks.

V/R Rick.

Get Crtiook for 105

 

From: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Sent: Monday, August 26, 2019 9:40:08 AM

To: Cooper, R. Clarke <CooperRC @state.gov>

Ce: James.Sullivan@trade.gov <James.Sullivan @trade.gov>; Wilson, Patrick (Federal) <pwilson@doc.gov>; Paul, Joshua
M <PaulM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>;
Matthew Borman <Matthew.Borman@bis.doc.gov>; Lopes, Alexander <alexander.lopes@bis.doc.gov>; Anne Teague
<Anne. Teague @bis.doc.gov>; Abraham, Liz <LAbraham@doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>
Subject: RE: Senate and USML Categories I, II, III Follow-up

 

From: Cooper, R. Clarke <CooperRC@state.gov>

Sent: Friday, August 23, 2019 7:04 PM

To: Richard Ashooh <Richard.Ashooh@bis.doc.gov>

Ce: James.Sullivan@trade.gov; Wilson, Patrick (Federal) <pwilson@doc.gov>; Paul, Joshua M <PaulJM @state.gov>;
Heidema, Sarah J <HeidemaS!]@state.gov>; Koelling, Richard W <KoellingRW @state.gov>

Subject: Senate and USML Categories I, ll, Ili Follow-up

Dear Richard,

 

WASHSTATEC002854
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 367 of 378

 

Sincerely,
Clarke

R. Clarke Cooper
Assistant Secretary of State
Political Military Affairs Bureau

 

ENGAGE. ENHANCE. ENABLE.

WASHSTATEC002855
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 368 of 378

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 8/30/2019 9:41:59 PM

To: Matthew.Borman@bis.doc.gov
Subject: 1-2-3

Hello Matt,

Just a quick note before the long weekend...hope this finds you well.

 

Cheers,
Mike

Miike Miller | Acting Deputy Assistant Secretary

Bureau of Political-Military Affairs | U.S. Department of State
GF Desk: (202) 663-2861

 

From: Richard Ashooh <Richare. Ashooh@bis. doc. gov>
Sent: Monday, August 26, 2019 9:40:08 AM

To: Cooper, R. Clarke <CooperRC@state gov>

 

M <PauliM@ state.sov>; Heidema, Sarah | <HeidemaSi@istate gov>; Koelling, Richard W <KoelingRW@state gov>;
Matthew Borman <Matthew.Borman@ bis.cioc.gov>; Lopes, Alexander <glexander jopes@bis.doc.gov>; Anne Teague

 

 

Subject: RE: Senate and USML Categories |, II, II Follow-up

 

SBU - Deliberative Process

WASHSTATEC002856
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 369 of 378

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/4/2019 9:02:37 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]; String, Marik A [StringMA@state.gov]; Visek, Richard C
[VisekRC@state.gov]; Dorosin,Joshua L [DorosinJL@state.gov]; Hooke, Kathleen H [HOOKEKH @state.gov]; Fabry,
Steven F [FabrySF @state.gov]; Wall, Amanda J [WallAJ@state.gov]; Freeman, Jeremy B [FreemanJB @state.gov];
Pompian, Shawn M [PompianSM @state.gov]; Brady, Juliette D [BradyiD@state.gov]; Childress, Donald E
[ChildressDE @state.gov]; Simmons, Joshua B [SimmonsJB @state.gov]

Subject: RE: NSC-Legal Weekly SVTC

SBU

From: Nightingale, Robert L <NightingaleRL@state.gov>

Sent: Wednesday, September 4, 2019 4:53 PM

To: String, Marik A <StringMA@state.gov>; Visek, Richard C <VisekRC@state.gov>; Dorosin, Joshua L
<DorosinJL@state.gov>; Hooke, Kathleen H <HOOKEKH@state.gov>; Fabry, Steven F <FabrySF@state.gov>; Kovar,
Jeffrey D <KovarJD@state.gov>; Wall, Amanda J <WallAJ@state.gov>; Freeman, Jeremy B <FreemanJB@state.gov>;
Pompian, Shawn M <PompianSM @state.gov>; Brady, Juliette D <BradyJD@state.gov>; Childress, Donald E
<ChildressDE@state.gov>; Simmons, Joshua B <SimmonsJB@state.gov>

Subject: RE: NSC-Legal Weekly SVTC

Robby

 

From: Nightingale, Robert L

Sent: Monday, April 8, 2019 6:45 PM

To: Nightingale, Robert L; String, Marik A; Visek, Richard C; Dorosin, Joshua L; Hooke, Kathleen H; Fabry, Steven F; Kovar,
Jeffrey D; Wall, Amanda J; Freeman, Jeremy B; Pompian, Shawn NM; Brady, Juliette D; Childress, Donald E; Simmons,
Joshua B

Subject: NSC-Legal Weekly SVTC

When: Thursday, September 5, 2019 12:30 PM-1:30 PM Customized Time Zone.

Where:

SBU

WASHSTATEC002857
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 370 of 378

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]
Sent: 9/5/2019 12:47:26 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Cats I-lfl

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, September 5, 2019 8:47 AM

To: Abraham, Liz (Federal) <LAbraham @doc.gov>
Ce: Minarich, Christine M <MinarichCM @state.gov>
Subject: Cats I-ll|

Hi Liz: Christine and | were asked by our leadership to reach out to you to request an
update on Cats I-Ill. They asked if we could connect with you before 12:30 pm today if possible. Would you have a few
minutes this morning to discuss? | have a previously scheduled call scheduled from 10:00 — 10:45 am, but I’m free
otherwise.

Thanks,

Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN

 

SBU - Legal

WASHSTATEC002858
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 371 of 378

 

Message

From: Memos, Nicholas [MemosNI @state.gov]
Sent: 9/11/2019 11:17:58 AM

To: Miller, Michael F [Millermf@state.gov]
Subject: RE: USML/CCL review

Mike,

iwould like to have a five minute conversation with Please let me know if your

schedule allows for this today.

Thanks,
Nick

SBU - Deliberative Process

From: Miller, Michael F <Millermf@state.gov>

Sent: Tuesday, September 10, 2019 12:52 PM

To: Matthew Borman <Matthew.Borman@bis.doc.gov>; Laychak, Michael R SES DTSA EO (US)
<michael.r.laychak.civ@mail.mil>; Brackett, Taurus L CIV DTSA LD (USA) <taurus.|.brackett.civ@mail.mil>; Minnifield,
Tracy J CIV DTSA LD (US) <tracy.j.minnifield.civ@mail.mil>; Daoussi, Susan G CIV DTSA LD (USA)
<susan.g.daoussi.civ@mail.mil>; Memos, Nicholas <MemosNI@state.gov>; Hart, Robert L <HartRL@state.gov>;
Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Richard Ashoch <Richard.Ashooh@bis.doc.gov>

Subject: RE: [Non-DoD Source] USML/CCL review

Importance: High

Thanks Matt.

in related news, would like to get feedback from you on Cats 1-2-3.

 

Thanks,
Vike

Mike Miller | Acting Deputy Assistant Secretary

Bureau of Political-Military Affairs | U.S. Departrnent of State
Desk (202) 663-2861

bh OpenNet: MilerbAr @istate. e

 
 

SBU - Deliberative Process

From: Matthew Borman <Matthew Borman@bis doc gav>

Sent: Monday, September 9, 2019 3:33 PM

To: Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.civ@mailml>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus.|brackett.civ@mall.mil>; Minnifield, Tracy J CIV DTSALD (US) <tracy.). minnifield civ@malil.mil>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi. clvG@mall mil>

 

 

 

 

WASHSTATEC002859
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 372 of 378

Subject: RE: [Non-DoD Source] USML/CCL review

Thanks Milee L.

From: Laychak, Michael R SES DTSA EO (US) <michsel.yJaychak.civy@ mail mill>

Sent: Monday, September 09, 2019 12:51 PM

To: Matthew Borman <Matthew.Borman@ bis.cioc.gov>; Brackett, Taurus L CIV DTSA LD (USA)

<taurus.). brackettcly@imall mil>; Minnifield, Tracy J C'V DTSA LD (US) <tracy.;. minnifield.clv@mall.mll>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi civ@mallmil>

Cc: Miller, Michael F <Milermift@state soy>; Richard Ashooh <Richard Ashooh@bis doc. goy>

Subject: Re: [Non-DoD Source] USML/CCL review

 

 

 

 

+Taurus, Tracy, Susan

Matt, | am at an offsite til Thursday. Please follow up with Taurus on your request below.
Vr

Mike

Sent from my iPhone

On Sep 9, 2019, at 12:08 PM, Matthew Borman <Matthew.Borman@ bis.doc gov> wrote:

 

Mike,

 

Thanks.

Matt

WASHSTATEC002860
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 373 of 378

 

Message

From: Memos, Nicholas [MemosNi@state.gov]
Sent: 9/11/2019 11:32:52 AM

To: Miller, Michael F [Millermf@state.gov]
Subject: RE: USML/CCL review

Mike,

3:45 Lam on the road, to meet my after work commitments. (ll talk with Yolanda about alternate day/time.

Thanks,
Nick

Unclassified

From: Miller, Michael F <Millermf@state.gov>
Sent: Wednesday, September 11, 2019 7:31 AM
To: Memos, Nicholas <MemosNI@state.gov>
Subject: RE: USML/CCL review

3:45? If that works, please send me a calendar invite to get it on our schedules

 

Date: September 11, 2019 at 7:17:59 AM EDT
To: Miller, Michael F <Millermi@? state gov>
Subject: RE: USML/CCL review

Mike,

iwould like to have a five minute conversation with ~ Please let me know if your

schedule allows for this today.

Thanks,
Nick

SBU - Deliberative Process

Sent: Tuesday, September 10, 2019 12:52 PM

To: Matthew Borman <Matthew. Borman @i bis. coc.gov>; Laychak, Michael R SES DTSA EO (US)
<michaelrlaychak.civ@mailmil>; Brackett, Taurus L CIV DTSA LD (USA) <taurus.Lbrackett.civ@mailmil>; Minnifield,
Tracy J CIV DTSALD (US) <tracy.). minnifield.civ@rmiail.rmil>; Daoussi, Susan G CIV DTSA LD (USA)

<susan.g daoussi.civi@mall.mii>; Memos, Nicholas <MemosNi@ state gov>; Hart, Robert L <HartRlLi@state.gov>;

 

 

 

 

 

Ce: Richard Ashooh <Richard Ashooh@ bis. doc. gov>
Subject: RE: [Non-DoD Source] USML/CCL review
Importance: High

 

Thanks Matt.

WASHSTATEC002861
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 374 of 378

in related news, would like to get feedback fram you on Cats 1-2-3.

 

Thanks,
Mike

Mike Miller | Acting Deputy Assistant Secretary
Bureau of Political-Military Affairs | ULS. Department of State

@® Desk: 202} 669-2861

SBU - Deliberative Process

 

From: Matthew Borman <Matthew. Borman@bis. doc. gov>

Sent: Monday, September 9, 2019 3:33 PM

To: Laychak, Michael R SES DTSA EO (US) <michael.y laychal.chv@ mail mil>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus. brackett.civ@mailnii>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.;.minnifiele.civi@mail.mil>; Daoussi, Susan
G CIV DTSA LD (USA) <susarn.g.dacussi.civ@mail.mll>

 

 

 

Subject: RE: [Non-DoD Source] USML/CCL review

Thanks Mice £.

From: Laychak, Michael R SES DTSA EO (US) <michsel.rJaychak.clv@ mall mill>

Sent: Monday, September 09, 2019 12:51 PM

To: Matthew Borman <Matthew.Borman@® bis.doc.gov>; Brackett, Taurus L CIV DTSA LD (USA)

<taurus.). brackettcly@imall mil>; Minnifield, Tracy J C'V DTSA LD (US) <tracy.;.. minnifield.civ@mall.mll>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi. civ@mall.mil>

Cc: Miller, Michael F <Milermfi@state soy>; Richard Ashooh <Richard Ashouh@bis doc. goy>

Subject: Re: [Non-DoD Source] USML/CCL review

 

 

 

 

 

+Taurus, Tracy, Susan

Matt, | am at an offsite til Thursday. Please follow up with Taurus on your request below.
Vr

Mike

Sent from my iPhone

On Sep 9, 2019, at 12:08 PM, Matthew Borman <Matthew. Borman bis.doc gav> wrote:

Mike,

WASHSTATEC002862
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 375 of 378

 

Thanks.

Matt

WASHSTATEC002863
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 376 of 378

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 9/11/2019 12:26:55 PM

To: Memos, Nicholas [MemosNI @state.gov]
Subject: RE: USML/CCL review

1215 would work, but you might have to endure the experience of watching me eat lunch; ok by me though

 

From: Memos, Nicholas <MemosNI@state.gov>
Date: September 11, 2019 at 7:32:53 AM EDT
To: Miller, Michael F <Millermf@state.gov>
Subject: RE: USML/CCL review

Mike,
3:45 lam on the road, to meet my after work commitments. V1 talk with Yolanda about alternate day/time.
Thanks,

Nick

Unclassified

From: Miller, Michael F <Millermf@state.gov>
Sent: Wednesday, September 11, 2019 7:31 AM
To: Memos, Nicholas <MemosNi@state.gov>
Subject: RE: USML/CCL review

3:45? If that works, please send me a calendar invite to get it on our schedules

 

From: Memos, Nicholas <MemosN l@state.zoy>
Date: September 11, 2019 at 7:17:59 AM EDT
To: Miller, Michael F <Millermfvastate. gov>

Subject: RE: USML/CCL review

 

Mike,

iwould like to have a five minute conversation with iii Please let me know if your

schedule allows for this today.
Thanks,
Nick

SBU - Deliberative Process

WASHSTATEC002864
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 377 of 378

From: Miller, Michael F <Milerm:f@state gay>

Sent: Tuesday, September 10, 2019 12:52 PM

To: Matthew Borman <Matthew. Borman@® bis.doc.zov>; Laychak, Michael R SES DTSA EO (US)
<michaelrlaychak.civ@mailmil>: Brackett, Taurus L CIV DTSA LD (USA) <taurus.| brackett.civ@mailLmil>; Minnifield,
Tracy J CIV DTSA LD (US) <tracy.j.minnifield civ@mallmil>; Daoussi, Susan G CIV DTSA LD (USA)

<susar.e daoussicyv@mall mil>; Memos, Nicholas <MemosNi@state gov>; Hart, Robert L <HartRl @state gaye;
Heidema, Sarah J <Heldemas/ @state. goy>

Ce: Richard Ashooh <Richard Ashooh@bis. doc, gay>

Subject: RE: [Non-DoD Source] USML/CCL review

Importance: High

 

 

 

 

 

 

 

Thanks Matt.

in related news, would like to get feedback from you on Cats 1-2-3.

 

Thanks,
Vike

Mike Miller | Acting Deputy Assistant Secretary
Bureau of Political-Military Affairs | U.S. Departrnent of State
Se Gesk: (202) 663-2861

bY OpenNet: MilerME@ state, coy

SBU - Deliberative Process

From: Matthew Borman <Matthew. Borman @ bis. doc. gov>

Sent: Monday, September 9, 2019 3:33 PM

To: Laychak, Michael R SES DTSA EO (US) <michael ry Jaychak.civ@mail.mil>; Brackett, Taurus L CIV DTSA LD (USA)
<taurus.). brackettcly@imall mil>; Minnifield, Tracy J C'V DTSA LD (US) <tracy.;. minnifield.clv@mall.mll>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi civ@mallmil>

Cc: Miller, Michael F <Milermift@state soy>; Richard Ashooh <Richard Ashooh@bis doc. goy>

Subject: RE: [Non-DoD Source] USML/CCL review

 

 

 

 

 

 

 

Thanks Mike L.

From: Laychak, Michael R SES DTSA EO (US) <michael.r laychak.civ@mail mil>

Sent: Monday, September 09, 2019 12:51 PM

To: Matthew Borman <Matthew. Borman@® bis.doc.soyv>; Brackett, Taurus L CIV DTSA LD (USA)

<taurus.| brackett.civ@mall mil>; Minnifield, Tracy J CIV DTSA LD (US) <tracy.L minnifield.clv@mail.mil>; Daoussi, Susan
G CIV DTSA LD (USA) <susan.g.daoussi.civ@mall. mll>

Cc: Miller, Michael F <Millermfi@istate eoy>; Richard Ashooh <Richard Ashooh@bis doc.gov>

Subject: Re: [Non-DoD Source] USML/CCL review

 

 

 

 

 

 

+Taurus, Tracy, Susan

WASHSTATEC002865
Case 2:20-cv-00111-RAJ Document 106-13 Filed 09/23/20 Page 378 of 378

Matt, | am at an offsite til Thursday. Please follow up with Taurus on your request below.
Vr

Mike

Sent from my iPhone

On Sep 9, 2019, at 12:08 PM, Matthew Borman <Matthew. Borman @bis.doc.gov> wrote:

Mike,

 

Thanks.

Matt

WASHSTATEC002866
